Exhibit 10.1
          AMENDMENT NO. 1, dated as of March 3, 2011 (this “Amendment”), to the
Credit Agreement dated as of March 17, 2010, among SOLUTIA, INC., a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties to the Credit Agreement (the “Lenders”),
the Issuers and Swing Line Lender party thereto and DEUTSCHE BANK TRUST COMPANY
AMERICAS, as Administrative Agent (the “Administrative Agent”) and as collateral
agent (as amended, restated, modified and supplemented from time to time, the
“Credit Agreement”); capitalized terms used and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement.
          WHEREAS, the Borrower desires to amend the Credit Agreement on the
terms set forth herein;
          WHEREAS, Section 9.08(h) of the Credit Agreement provides that the
Borrower and the Requisite Lenders may amend the Credit Agreement and the other
Loan Documents for certain purposes including to add one or more additional
credit facilities to be included in the Credit Agreement;
          WHEREAS, (i) each Amendment No. 1 Consenting Lender (as defined in
Exhibit A) (other than any Amendment No. 1 Consenting Lender that has indicated
otherwise on its signature page to this Amendment) has agreed, on the terms and
conditions set forth herein, to have the entire principal amount (or, if less,
the amount notified to such Lender by the Deutsche Bank Securities Inc.) of its
outstanding Initial Term Loan (as defined In Exhibit A), if any, converted into
a like principal amount of a Term-1 Loan (as defined in Exhibit A) effective as
of the Amendment No. 1 Effective Date (as defined below) and (ii) the Additional
Term-1 Lender has agreed to make an additional Term-1 Loan in a principal amount
equal to the principal amount of Initial Term Loans held on the Amendment No. 1
Effective Date that are not Converted Term Loans (as defined in Exhibit A), the
proceeds of which shall be applied to repay in full such Initial Term Loans that
are not Converted Term Loans;
          NOW, THEREFORE, in consideration of the premises contained herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:
          Section 1. Amendment. The Credit Agreement is, effective as of the
Amendment No. 1 Effective Date (as defined below), hereby amended to delete the
stricken text (indicated textually in the same manner as the following example:
stricken text) and to add the double-underlined text (indicated textually in the
same manner as the following example: double-underlined text) as set forth in
the pages of the Credit Agreement attached as Exhibit A hereto. The Lenders
hereby also consent to such amendments to the Security Documents as are
contemplated by the Credit Agreement (as amended hereby).
          Section 2. Representations and Warranties, No Default. The Borrower
hereby represents and warrants that as of the Amendment No. 1 Effective Date,
after giving effect to the amendments set forth in this Amendment, (i) no
Default or Event of Default exists and is continuing and (ii) all
representations and warranties contained in the Credit Agreement are true and
correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and

 



--------------------------------------------------------------------------------



 



correct in all material respects as of such earlier date (provided that
representations and warranties that are qualified by materiality are true and
correct (after giving effect to any qualification therein) in all respects on
and as of the date hereof).
          Section 3. Effectiveness. Section 1 of this Amendment shall become
effective on the date (such date, if any, the “Amendment No. 1 Effective Date”)
that the following conditions have been satisfied:
     (i) Consents. The Administrative Agent shall have received executed
signature pages hereto from Lenders constituting the Requisite Lenders and each
Loan Party;
     (ii) Additional Term-1 Joinder Agreement. The Administrative Agent, the
Borrower and the Additional Term-1 Lender (as defined in Exhibit A) shall have
entered into the Additional Term-1 Joinder Agreement;
     (iii) Fees. Deutsche Bank Securities Inc. shall have received all fees
required to be paid, and all expenses for which invoices have been presented
(including the reasonable fees and expenses of legal counsel), on or before the
Amendment No. 1 Effective Date.
     (iv) Legal Opinion. The Administrative Agent shall have received an
executed legal opinion of Kirkland & Ellis LLP, counsel to the Borrower and its
Subsidiaries, which shall cover such other matters incident to the transactions
contemplated by this Amendment as the Administrative Agent may reasonably
require.
     (v) Flood Hazard Determinations and Flood Insurance. The Administrative
Agent shall have received (A) a completed “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination with respect to each
Mortgaged Property (together with a notice about special flood hazard area
status and flood disaster assistance) (each a “Flood Notice”) and (B) if any
Mortgaged Property is located in a special flood hazard area, a Flood Notice
duly executed by the Borrowers and each Loan Party relating thereto, together
with evidence of flood insurance as required by applicable law and otherwise in
form and substance reasonably acceptable to the Administrative Agent.
          Section 4. Post-Effectiveness Covenant. Not later than 60 days after
the Amendment No. 1 Effective Date (or such later date as to which the
Administrative Agent may agree), the Loan Parties shall, with respect to the
Mortgaged Properties if requested by the Administrative Agent: (i) enter into
amendments with respect to any existing Mortgages, (ii) obtain title datedown
endorsements as customary in the jurisdiction of each Mortgaged Property with
respect to any existing Title Policies, (iii) deliver customary opinions of
counsel with respect to any Mortgaged Property, in each case in form and
substance reasonably acceptable to the Administrative Agent in each case, as
applicable, in order to ensure the Mortgages continue to secure all Obligations
after giving effect to this Amendment with the same priority as was the case
prior to giving effect to this Amendment and otherwise to confirm the
enforceability, validity and perfection of the Liens in favor of the Secured
Parties, (iv) obtain a copy of, or certificate as to coverage under, the
insurance policies required by Section 5.04 of the Credit Agreement) and

-2-



--------------------------------------------------------------------------------



 



the applicable provisions of the Security Documents, each of which shall be
endorsed or otherwise amended to include a “standard” or “New York” lender’s
loss payable or mortgagee endorsement (as applicable) and shall name the
Administrative Agent, on behalf of the Secured Parties, as additional insured,
in form and substance satisfactory to the Administrative Agent and (v) provide
such other documentation with respect to the Mortgaged Property as
Administrative Agent shall reasonably request.
          Section 5. Counterparts. This Amendment may be executed in any number
of counterparts and by different parties hereto on separate counterparts, each
of which when so executed and delivered shall be deemed to be an original, but
all of which when taken together shall constitute a single instrument. Delivery
of an executed counterpart of a signature page of this Amendment by facsimile or
any other electronic transmission shall be effective as delivery of a manually
executed counterpart hereof.
          Section 6. Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
          Section 7. Headings. The headings of this Amendment are for purposes
of reference only and shall not limit or otherwise affect the meaning hereof.
          Section 8. Effect of Amendment. Except as expressly set forth herein,
(i) this Amendment shall not by implication or otherwise limit, impair,
constitute a waiver of or otherwise affect the rights and remedies of the
Lenders, the Administrative Agent, any other Agent or the Issuers, in each case
under the Credit Agreement or any other Loan Document, and (ii) shall not alter,
modify, amend or in any way affect any of the terms, conditions, obligations,
covenants or agreements contained in the Credit Agreement or any other provision
of either such agreement or any other Loan Document. Each and every term,
condition, obligation, covenant and agreement contained in the Credit Agreement
or any other Loan Document is hereby ratified and re-affirmed in all respects
and shall continue in full force and effect. Each Loan Party reaffirms its
obligations under the Loan Documents to which it is party and the validity of
the Liens granted by it pursuant to the Security Documents. This Amendment shall
constitute a Loan Document for purposes of the Credit Agreement and from and
after the Amendment No. 1 Effective Date, all references to the Credit Agreement
in any Loan Document and all references in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, shall, unless expressly provided otherwise, refer to the
Credit Agreement as amended by this Amendment. Each of the Loan Parties hereby
consents to this Amendment and confirms that all obligations of such Loan Party
under the Loan Documents to which such Loan Party is a party shall continue to
apply to the Credit Agreement as amended hereby.

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective authorized officers as of the day and year
first above written.

            SOLUTIA, INC.
      By:           Name:           Title:           Solely for purposes of
Section 8 of this Amendment:

[GUARANTORS]
      By:           Name:           Title:        

[Signature Page to Amendment]



 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent and a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:        

[Signature Page to Amendment]

 



--------------------------------------------------------------------------------



 



The undersigned hereby consents to Amendment No. 1:
Indicate with an “X” in the space below if the Lender does not wish to have its
Initial Term Loans converted to Term-1 Loans on the Amendment No. 1 Effective
Date (in which case such Initial Term Loans shall be repaid on the Amendment
No. 1 Effective Date). If you execute this signature page and do not fill in an
“X” all of your Initial Term Loans (or such lesser amount allocated to such
Lender by Deutsche Bank Securities Inc.) will be converted to Term-1 Loans on
the Amendment No. 1 Effective Date.

                        (Name of Institution)                    By:          
Name:           Title:                 [ By:           Name:           Title:]1
     

 

1   If a second signature line is required.

[Signature Page to Amendment]

 



--------------------------------------------------------------------------------



 



EXECUTION VERSIONEXHIBIT A
 
$1,150,000,000
CREDIT AGREEMENT
Dated as of March 17, 2010
and as Amended by Amendment No. 1 on March 3, 2011
among
SOLUTIA INC.,
as Borrower,
THE LENDERS REFERRED TO HEREIN,
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent, Collateral Agent, Swing Line Lender and Issuer,
CITIBANK, N.A.,
HSBC SECURITIES (USA) INC.,
and
JPMORGAN CHASE BANK, N.A.
as Co-Syndication Agents,
JEFFERIES FINANCE LLC,
as Documentation Agent
and
DEUTSCHE BANK SECURITIES INC.,
JEFFERIES FINANCE LLC,
HSBC SECURITIES (USA) INC.,
CITIGROUP GLOBAL MARKETS INC.
and
J.P. MORGAN SECURITIES INC.LLC
as Joint Lead Arrangers and as Joint Bookrunners
and
DEUTSCHE BANK SECURITIES INC.,
As Sole Lead Arranger and Bookrunner for Amendment No. 1
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page   ARTICLE I

 
        DEFINITIONS

 
       
SECTION 1.01. Defined Terms
    1  
SECTION 1.02. Types of Loans and Borrowings
    45  
SECTION 1.03. Terms Generally; Currency Translation; Accounting Terms; GAAP
    4345  
SECTION 1.04. Resolution of Drafting Ambiguities
    4446  
SECTION 1.05. Letter of Credit Amounts
    4446  
 
        ARTICLE II

 
        THE CREDITS

 
       
SECTION 2.01. The Loans
    4446  
SECTION 2.02. Borrowings, Conversions and Continuations of Loans
    4547  
SECTION 2.03. Letters of Credit
    4649  
SECTION 2.04. Swing Line Loans
    5457  
SECTION 2.05. Prepayments and Repurchase of Loans
    5760  
SECTION 2.06. Repayment of Loans; Evidence of Debt
    6165  
SECTION 2.07. Interest Rates and Payment Dates; Default Interest
    6265  
SECTION 2.08. Computation of Interest and Fees
    6266  
SECTION 2.09. Fees
    6266  
SECTION 2.10. Termination or Reduction of Commitments
    6367  
SECTION 2.11. Inability to Determine Interest Rate; Unavailability of Deposits;
Inadequacy of Interest Rate
    6367  
SECTION 2.12. Payments Generally; Administrative Agent’s Clawback
    6468  
SECTION 2.13. Illegality
    6670  
SECTION 2.14. Increased Costs; Reserves on Eurodollar Loans
    6670  
SECTION 2.15. Taxes
    6872  
SECTION 2.16. Compensation for Lender Losses
    7175  
SECTION 2.17. Change of Lending Office
    7176  
SECTION 2.18. Sharing of Payments by Lenders
    7276  
SECTION 2.19. Replacement of Lenders Under Certain Circumstances
    7277  
SECTION 2.20. Notice of Certain Costs
    7377  
SECTION 2.21. Increase in Commitments
    7377  
 
        ARTICLE III

 
        REPRESENTATIONS AND WARRANTIES

 
       
SECTION 3.01. Organization, etc.
    7579  
SECTION 3.02. Due Authorization, Non-Contravention, etc.
    7680  
SECTION 3.03. Government Approval, Regulation, etc.
    7680  
SECTION 3.04. Validity, etc.
    7681  
SECTION 3.05. Financial Information
    7681  
SECTION 3.06. No Material Adverse Effect
    7781  

-i-



--------------------------------------------------------------------------------



 



              Page  
SECTION 3.07. Litigation
    7782  
SECTION 3.08. Compliance with Laws and Agreements
    7782  
SECTION 3.09. Ownership of Subsidiaries
    7782  
SECTION 3.10. Ownership of Properties
    7883  
SECTION 3.11. Intellectual Property
    7984  
SECTION 3.12. Taxes
    7984  
SECTION 3.13. Pension and Welfare Plans
    7984  
SECTION 3.14. Environmental
    8084  
SECTION 3.15. Federal Reserve Regulations
    8186  
SECTION 3.16. Disclosure; Accuracy of Information; Pro Forma Balance Sheets and
Projected Financial Statements
    8186  
SECTION 3.17. Insurance
    8287  
SECTION 3.18. Labor Matters
    8287  
SECTION 3.19. Solvency
    8388  
SECTION 3.20. Security Documents
    8388  
SECTION 3.21. Anti-Terrorism Laws
    8489  
SECTION 3.22. Status as Senior Debt
    8590  
 
        ARTICLE IV

 
        CONDITIONS

 
       
SECTION 4.01. Effective Date
    8590  
SECTION 4.02. Conditions to All Credit Extensions
    8893  
 
        ARTICLE V

 
        AFFIRMATIVE COVENANTS

 
       
SECTION 5.01. Financial Information, Reports, Notices, etc.
    8893  
SECTION 5.02. Compliance with Laws, etc.
    9196  
SECTION 5.03. Maintenance of Properties
    9196  
SECTION 5.04. Insurance
    9196  
SECTION 5.05. Books and Records; Visitation Rights; Lender Meetings
    9297  
SECTION 5.06. Environmental Covenant
    9297  
SECTION 5.07. Information Regarding Collateral
    9398  
SECTION 5.08. Existence; Conduct of Business
    9499  
SECTION 5.09. Performance of Obligations
    9499  
SECTION 5.10. Casualty and Condemnation
    9499  
SECTION 5.11. Pledge of Additional Collateral
    9499  
SECTION 5.12. Further Assurances
    95100  
SECTION 5.13. Use of Proceeds
    96101  
SECTION 5.14. Payment of Taxes and Claims
    96101  
SECTION 5.15. Additional Guarantors
    96101  
SECTION 5.16. Post-Closing Covenants
    96102  
SECTION 5.17. Designation of Subsidiaries
    98104  

-ii-



--------------------------------------------------------------------------------



 



              Page   ARTICLE VI

 
        NEGATIVE COVENANTS

 
       
SECTION 6.01. Indebtedness
    99105  
SECTION 6.02. Liens
    102107  
SECTION 6.03. Fundamental Changes; Line of Business
    105111  
SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions
    106112  
SECTION 6.05. Asset Sales
    109115  
SECTION 6.06. Sale and Leaseback Transactions
    111117  
SECTION 6.07. Restricted Payments
    111118  
SECTION 6.08. Transactions with Affiliates
    112119  
SECTION 6.09. Restrictive Agreements
    113119  
SECTION 6.10. Amendments or Waivers of Certain Documents; Prepayments of Certain
Indebtedness
    114121  
SECTION 6.11. Accounting Treatment; Fiscal Year
    115121  
SECTION 6.12. Fixed Charge Coverage Ratio.
    115  
SECTION 6.13. TotalSenior Secured Leverage Ratio
    115122  
SECTION 6.14. 6.13. Hedging Agreements
    116122  
SECTION 6.15. 6.14. Assets, Liabilities and Actions of SFC
    116122  
 
        ARTICLE VII

 
        EVENTS OF DEFAULT AND REMEDIES

 
       
SECTION 7.01. Listing of Events of Default
    116123  
SECTION 7.02. Action if Bankruptcy
    118125  
SECTION 7.03. Action if Other Event of Default
    119125  
SECTION 7.04. Application of Funds upon Event of Default
    119125  
 
        ARTICLE VIII

 
        THE AGENTS

 
       
SECTION 8.01. Appointment and Authority
    120126  
SECTION 8.02. Agents Individually
    120127  
SECTION 8.03. Duties of Agents; Exculpatory Provisions
    121128  
SECTION 8.04. Reliance by Agents
    122129  
SECTION 8.05. Delegation of Duties
    122129  
SECTION 8.06. Resignation of Agents
    123129  
SECTION 8.07. Non-Reliance on Agents and Other Lenders
    123130  
SECTION 8.08. No Other Duties, etc.
    124131  
SECTION 8.09. Security Trust Deed
    124131  
SECTION 8.10. Administrative Agent May File Proofs of Claim
    124131  
SECTION 8.11. Collateral and Guarantee Matters
    125132  
SECTION 8.12. Withholding Taxes
    126133  

-iii-



--------------------------------------------------------------------------------



 



              Page   ARTICLE IX

 
        MISCELLANEOUS

 
       
SECTION 9.01. Notices
    126133  
SECTION 9.02. Survival of Agreement
    128135  
SECTION 9.03. Binding Effect
    129135  
SECTION 9.04. Successors and Assigns
    129136  
SECTION 9.05. Expenses; Indemnity
    132139  
SECTION 9.06. Right of Setoff
    133140  
SECTION 9.07. Applicable Law
    134141  
SECTION 9.08. Waivers; Amendment
    134141  
SECTION 9.09. Interest Rate Limitation
    137144  
SECTION 9.10. Entire Agreement
    137144  
SECTION 9.11. WAIVER OF JURY TRIAL
    137144  
SECTION 9.12. Severability
    137145  
SECTION 9.13. Counterparts
    138145  
SECTION 9.14. Headings
    138145  
SECTION 9.15. Jurisdiction; Consent to Service of Process
    138145  
SECTION 9.16. Confidentiality
    138146  
SECTION 9.17. Posting of Approved Electronic Communications
    139147  
SECTION 9.18. Treatment of Information
    140147  
SECTION 9.19. USA PATRIOT Act Notice
    142149  
SECTION 9.20. Intercreditor Agreement
    142149  
SECTION 9.21. No Fiduciary Duty
    142149  
SECTION 9.22. Payments Set Aside
    142150  

     
EXHIBIT A
  Form of Administrative Questionnaire
EXHIBIT B-1
  Form of Borrowing Notice
EXHIBIT B-2
  Form of Swing Line Loan Notice
EXHIBIT C
  Form of Assignment and Assumption
EXHIBIT D
  Form of Compliance Certificate
EXHIBIT E
  Form of Indemnity, Subrogation and Contribution Agreement
EXHIBIT F-1
  Form of Term Note
EXHIBIT F-2
  Form of Revolving Credit Note
EXHIBIT F-3
  Form of Swing Line Note
EXHIBIT G
  Form of Closing Certificate
EXHIBIT H
  Form of Guarantee Agreement
EXHIBIT I
  Form of Pledge Agreement
EXHIBIT J
  Form of Security Agreement
EXHIBIT K
  Form of United States Tax Compliance Certificate
EXHIBIT L
  Form of Solvency Certificate
EXHIBIT M
  Form of Lender Participation Notice
EXHIBIT N
  Form of Letter of Credit Request
 
   
SCHEDULE 1.01(a)
  Immaterial Restricted Subsidiaries
SCHEDULE 1.01(b)
  Specified Asset Sales
SCHEDULE 1.01(d)
  Existing Joint Ventures
SCHEDULE 1.01(e)
  Existing L/Cs
SCHEDULE 1.01(f)
  Specified Businesses

-iv-



--------------------------------------------------------------------------------



 



     
SCHEDULE 2.01
  Lenders and Commitments
SCHEDULE 3.05
  Financial Information
SCHEDULE 3.09(a)
  Subsidiaries
SCHEDULE 3.09(b)
  Securities
SCHEDULE 3.10(b)
  Leased and Owned Real Property
SCHEDULE 3.14
  Environmental
SCHEDULE 3.17
  Insurance
SCHEDULE 4.01(f)(i)
  Local and Foreign Counsel Jurisdictions (Pledged Equity Interests)
SCHEDULE 5.16(a)
  Post-Closing Covenants
SCHEDULE 5.16(b)
  Mortgaged Properties
SCHEDULE 6.01(ii)
  Existing Indebtedness
SCHEDULE 6.02(iv)(A)
  Existing Liens
SCHEDULE 6.04
  Existing Investments
SCHEDULE 6.08
  Transactions with Affiliates
SCHEDULE 6.09
  Existing Restrictions

-v-



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT (this “Agreement”) dated as of March 17, 2010,2010 (as
amended on March 3, 2011, this “Agreement”), among SOLUTIA INC., a Delaware
corporation (the “Borrower”); each of the Lenders (as defined in Section 1.01);
DEUTSCHE BANK TRUST COMPANY AMERICAS (“DBTCA”), as administrative agent for the
Lenders (together with its successors in such capacity, the “Administrative
Agent”), as collateral agent for the Secured Parties (together with its
successors in such capacity, the “Collateral Agent”), as Swing Line Lender and
as an Issuer; and CITIBANK, N.A., as an Issuer.
     The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:
     “Acceptable Discount” has the meaning assigned to such term in Section
2.05(d)(ii).
     “Acceptance Date” has the meaning assigned to such term in Section
2.05(d)(i).
     “Acquired EBITDA” shall mean, with respect to any Acquired Entity or
Business, any converted Restricted Subsidiary, any Sold Entity or Business or
any converted Unrestricted Subsidiary (any of the foregoing, a “Pro Forma
Entity”) for any period, the sum of the amounts for such period of, without
duplication, (a) income from continuing operations before income taxes and
extraordinary items, (b) interest expense, (c) depreciation expense, (d)
amortization expense, including amortization of deferred financing fees,
(e) non-recurring charges, (f) non-cash charges, (g) losses on asset sales,
(h) restructuring charges or reserves less the sum of the amounts for such
period, (i) non-recurring gains, (j) non-cash gains, (k) gains on asset sales
and (l) interest income, all as determined on a consolidated basis for such Pro
Forma Entity in accordance with GAAP.
     “Acquisition Consideration” means the purchase consideration for any
Permitted Acquisition and all other payments by the Borrower or any of its
Restricted Subsidiaries in exchange for, or as part of, or in connection with
any Permitted Acquisition, whether paid in cash or by exchange of Equity
Interests or of assets, by the assumption of Indebtedness or otherwise and
whether payable at or prior to the consummation of such Permitted Acquisition or
deferred for payment at any future time, whether or not any such future payment
is subject to the occurrence of any contingency, and includes any and all
payments representing the purchase price and any assumptions of Indebtedness,
“earn-outs” and other agreements to make any payment the amount of which is, or
the terms of payment of which are, in any respect subject to or contingent upon
the revenues, income, cash flow or profits (or the like) of any Person or
business.
     “Activities” has the meaning assigned to such term in Section 8.02(b).
     “Additional Collateral” has the meaning assigned to such term in Section
5.11(a).
     “Additional Term-1 Commitment” means, with respect to the Additional Term-1
Lender, its commitment to make a Term-1 Loan on the Amendment No. 1 Effective
Date in an amount equal to the principal amount of Initial Term Loans required
to be repaid on the Amendment No. 1 Effective Date pursuant to
Section 2.05(b)(vi).

 



--------------------------------------------------------------------------------



 



     “Additional Term-1 Joinder Agreement” means the joinder agreement, dated as
of the Amendment No. 1 Effective Date, by and among the Borrower, the
Administrative Agent and the Additional Term-1 Lender.
     “Additional Term-1 Lender” means the Person identified as such in the
Additional Term-1 Joinder Agreement.
     “Administrative Agent” has the meaning assigned to such term in the
preamble hereto.
     “Administrative Agent’s Office” means the Administrative Agent’s account as
the Administrative Agent may from time to time notify to the Borrower and the
Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in the
form of Exhibit A or otherwise in the form supplied by the Administrative Agent.
     “Affiliate” of any Person means any other Person which, directly or
indirectly through one or more intermediaries, Controls, is Controlled by or is
under common Control with such Person (excluding any trustee under, or any
committee with responsibility for administering, any employee benefit plan).
     “Agents’ Groups” has the meaning assigned to such term in Section 8.02(b).
     “Agents” means the Administrative Agent and the Collateral Agent.
     “Aggregate Commitments” means the Revolving Credit Commitments of all the
Revolving Credit Lenders.
     “Agreement” has the meaning assigned to such term in the preamble hereto.
     “Alternative Currency” shall mean each currency other than Dollars.
     “Amendment No. 1” means Amendment No. 1 to this Agreement, dated as of
March 3, 2011, by and among the Borrower, the Administrative Agent and the
Lenders party thereto.
     “Amendment No. 1 Consenting Lender” means each Lender that provided the
Administrative Agent with a counterpart to Amendment No. 1 executed by such
Lender prior to the time required by Amendment No. 1.
     “Amendment No. 1 Effective Date” has the meaning assigned to such term in
Amendment No. 1.
     “Anti-Terrorism Laws” has the meaning assigned to such term in Section
3.21(a).
     “Applicable Discount” has the meaning assigned to such term in Section
2.05(d)(ii).
     “Applicable Period” has the meaning specified in the definition of
“Applicable Rate.”
     “Applicable Rate” means a percentage per annum equal to:
     (a) with respect to Term-1 Loans, (i) until delivery of financial
statements for the Fiscal Quarter ending June 30, 2010, (A) for Eurodollar
Loans, 3.25% and (B) for Base Rate Loans (which shall only be available under
the circumstances described in Section 2.11 and 2.13), 2.25%, and (ii)
thereafter, the percentages per annum set forth in the table following clause
(b)

2-2-

 



--------------------------------------------------------------------------------



 



below, based upon the Total Net Leverage Ratio as set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 5.01(a) or (b), as applicable:

                                              Total Net   Term-1 Loans   Term-1
Loans Pricing       Leverage   that are   that are Base Level       Ratio  
Eurodollar Loans   Rate Loans   1    
 
    >2.00:1       2.75%       1.75%     2    
 
    <2.00:1       2.50%       1.50%  

provided that Base Rate shall only be available under the circumstances
described in Section 2.11 and 2.13; and
     (b) with respect to Revolving Credit Loans, (i) until delivery of financial
statements for the Fiscal Quarter ending June 30, 2010, (A) for Eurodollar
Loans, 3.50% and (B) for Base Rate Loans, 2.50%, and (ii) thereafter, the
percentages per annum set forth in the table below, based upon the Total Net
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 5.01(a) or (b), as applicable:

                                              Applicable Rate                  
  Revolving               Term                     Credit   Revolving   Term  
Loans             Total   Loans that   Credit   Loans   that are             Net
  are   Loans that   that are   Base             Leverage   Eurodollar   are
Base   Eurodollar   Rate Pricing Level       Ratio   Loans   Rate Loans   Loans
  Loans   1    
 
    >2.50:1       3.50 %     2.50 %   3.25%   2.25%   2    
 
    <2.50:1       3.25 %     2.25 %   3.00%   2.00%

     With respect to clauses (a) and (b) above, any increase or decrease in the
Applicable Rate resulting from a change in the Total Net Leverage Ratio shall
become effective as of the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 5.01(a) or (b), as
applicable; provided that (x) at the option of the Administrative Agent or
Term-1 Lenders holding a majority of the then outstanding Term-1 Loans, the
Applicable Rate for Term-1 Loans shall be determined by reference to Pricing
Level 1 as of the first Business Day after the date on which a Compliance
Certificate was required to have been delivered but was not delivered, and shall
continue to so apply to and including the date on which such Compliance
Certificate is so delivered (and thereafter the Applicable Rate shall be
otherwise determined in accordance with clause (a)) and (y) at the option of the
Administrative Agent or Revolving Credit Lenders holding a majority of the then
outstanding Revolving Credit Commitments (excluding for this purpose the
Revolving Credit Commitments of all Defaulting Lenders), the Applicable Rate for
Revolving Credit Loans shall be determined by reference to Pricing Level 1 as of
the first Business Day after the date on which a Compliance Certificate was
required to have been delivered but was not delivered, and shall continue to so
apply to and including the date on which such Compliance Certificate is so
delivered (and thereafter the Applicable Rate shall be otherwise determined in
accordance with clause (b)).
     In the event that any financial statements under Section 5.01(a) or (b) or
a Compliance Certificate is shown to be inaccurate at any time that this
Agreement is in effect and any Loans or Commitments are outstanding hereunder
when such inaccuracy is discovered prior to the date on which all Loans have
been repaid and all Commitments have been terminated, and such inaccuracy, if
corrected, would have led to a

3-3-

 



--------------------------------------------------------------------------------



 



higher Applicable Rate for any period (an “Applicable Period”) than the
Applicable Rate applied for such Applicable Period, then (i) the Borrower shall
promptly upon learning of such inaccuracy (and in no event later than five (5)
Business Days thereafter) deliver to the Administrative Agent a correct
Compliance Certificate for such Applicable Period, (ii) the Applicable Rate
shall be determined by reference to the corrected Compliance Certificate (but in
no event shall the Lenders owe any amounts to the Borrower), and (iii) the
Borrower shall pay to the Administrative Agent promptly upon demand (and in no
event later than five (5) Business Days after demand) any additional interest
owing as a result of such increased Applicable Rate for such Applicable Period,
which payment shall be promptly applied by the Administrative Agent in
accordance with the terms hereof. Notwithstanding anything to the contrary in
this Agreement, any additional interest hereunder shall not be due and payable
until demand is made for such payment pursuant to clause (iii) above and
accordingly, any nonpayment of such interest as result of any such inaccuracy
shall not constitute a Default or Event of Default (whether retroactively or
otherwise), and no such amounts shall be deemed overdue (and no amounts shall
accrue interest at the Default Rate), at any time prior to the date that is five
(5) Business Days following such demand.
     “Approved Electronic Communications” means each Communication that any Loan
Party is obligated to, or otherwise chooses to, provide to the Administrative
Agent or the Collateral Agent pursuant to any Loan Document or the transactions
contemplated therein, including any financial statement, financial and other
report, notice, request, certificate and other information material, provided
that at the written request of the Administrative Agent, “Approved Electronic
Communications” shall not include (i) any notice of borrowing, notice of
conversion or continuation, and any other notice, demand, communication,
information, document and other material relating to a request for a new, or a
conversion of an existing, Borrowing, (ii) any notice pursuant to Section 2.05
and any other notice relating to the payment of any principal or other amount
due under any Loan Document prior to the scheduled date therefor, (iii) all
notices of any Default or Event of Default and (iv) any notice, demand,
communication, information, document and other material required to be delivered
to satisfy any of the conditions set forth in Section 4.02 or any other
condition to any Borrowing hereunder.
     “Approved Electronic Platform” has the meaning assigned to such term in
Section 9.17(a).
     “Arrangers” means the entities identified as the Joint Lead Arrangers and
Joint Bookrunners on the cover of this Agreement (in their capacities as such).
     “Asset Sale” means any sale, transfer, lease (as lessor), conveyance or
other disposition (including by way of merger or consolidation and including any
Sale and Leaseback Transaction) by the Borrower or any of its Restricted
Subsidiaries of any of its Property (other than dispositions of cash and cash
equivalents in the ordinary course of its business), including any sale or
issuance of any Equity Interests of any Subsidiary; provided that any such
sales, transfers, leases, conveyances or other dispositions of Property and/or
such sales or issuances of Equity Interests (i) from a Loan Party to another
Loan Party or (ii) by a Non-Guarantor Restricted Subsidiary to any other
Non-Guarantor Restricted Subsidiary shall not constitute Asset Sales under the
Loan Documents.
     “Asset Sale Cap” means, as of any date of determination, an amount equal to
5.015.0% of Consolidated Net Tangible Assets as determined as at the end of the
most recently ended Fiscal Year for which financial statements have been
delivered, or are required to have been delivered, pursuant to Sections 4.01(h)
or 5.01(b) as of the date of determination.
     “Asset Sale Prepayment Event” means any Asset Sale, except (a) Asset Sales
permitted by Section 6.05 (other than Sections 6.05(vii), 6.05(xi) and, 6.05(xv)
and 6.05(xxii) thereof) and (b) any such transaction or series of transactions
which, if otherwise constituting an Asset Sale Prepayment Event, do not generate
Net Proceeds in excess of $5.0 million (or, when taken together with all other
such

4-4-

 



--------------------------------------------------------------------------------



 



transactions, do not generate Net Proceeds in excess of $25.0 million in the
aggregate in such Fiscal Year); provided that each Specified Asset Sale shall
constitute an Asset Sale Prepayment Event.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04(b)), and accepted by the Administrative Agent in
accordance with Section 9.04(b), in the form of Exhibit C or such other form as
shall be approved by the Administrative Agent.
     “Authorized Officer” means, with respect to any Person, the chief executive
officer, chief financial officer, chief operating officer, treasurer,
controller, secretary, or any senior vice president or officer holding an
equivalent position of such Person.
     “Availability Period” means the period from and including the Effective
Date to the earliest of (a) the Revolving Loan Maturity Date, (b) the date of
termination in full of the Aggregate Commitments pursuant to Section 2.10, and
(c) the date of termination of the Aggregate Commitment pursuant to Section 7.02
or Section 7.03.
     “Available Amount” means, at any time (the “Reference Time”), an amount
equal to (a) the sum, without duplication, of:
     (i) an amount equal to the greater of (x) zero and (y) 50% of cumulative
Consolidated Net Income for the period from April 1, 2010 until the last day of
the then most recent Fiscal Quarter for which financial statements pursuant to
Section 5.01(a) or (b) have been delivered prior to the Reference Time; and
     (ii) 100% of the net cash proceeds received by the Borrower from the
issuance and sale of its Equity Interests (other than Disqualified Equity
Interests) from and including the Business Day immediately following the
Effective Date through and including the Reference Time,
minus (b) the sum, without duplication, of the aggregate amount of the Available
Amount utilized following the Effective Date and prior to the Reference Time in
reliance on the Available Amount for purposes of making Investments pursuant to
Sections 6.04(xiii); Restricted Payments pursuant to Section 6.07(vi); and
prepayments, repurchases and redemptions of Subordinated Debt pursuant to
Section 6.10(b).
     “Bankruptcy Code” means the United States Bankruptcy Code.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
higher of (a) the Federal Funds Rate plus 1/2 of 1%; (b) the rate of interest in
effect for such day as publicly announced from time to time by the
Administrative Agent as its “prime rate”; (c) in the case of
Term-1 Loans, 2.501.75% and (d) the LIBO Rate for an Interest Period of one
month beginning on such date (without regard to the minimum interest rate
applicable to Term-1 Loans thereunder). The “prime rate” is a rate set by the
Administrative Agent based upon various factors including the Administrative
Agent’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such rate announced by the
Administrative Agent shall take effect at the opening of business on the day
specified in the public announcement of such change.
     “Base Rate Loan” means any Loan bearing interest at a rate determined by
reference to the Base Rate in accordance with the provisions of Article II.

5-5-

 



--------------------------------------------------------------------------------



 



     “Board of Directors” shall meanmeans, with respect to any person, (i) in
the case of any corporation, the board of directors of such person, (ii) in the
case of any limited liability company, the board of managers of such person,
(iii) in the case of any partnership, the Board of Directors of the general
partner of such person and (iv) in any other case, the functional equivalent of
the foregoing.
     “Board of Governors” means the Board of Governors of the Federal Reserve
System of the United States, or any successor thereto.
     “Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
     “Borrowing” means a Loan or group of Loans to the Borrower of the same Type
and Class made (including through a conversion or continuation) by the
applicable Lenders on a single date and as to which a single Interest Period is
in effect.
     “Borrowing Notice” has the meaning assigned to such term in Section
2.02(a).
     “Business Day” means a day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close and, if such day relates to any Eurodollar Loan, means any such day on
which dealings in Dollar deposits are conducted by and between banks in the
London interbank eurodollar market.
     “Capital Expenditures” means, for any period, any and all expenditures made
by the Borrower or any of its Restricted Subsidiaries in such period for assets
added to or reflected in its property, plant and equipment accounts or other
similar capital asset accounts or comparable items or any other capital
expenditures that are, or should be, set forth as “additions to plant, property
and equipment” on the financial statements of the Borrower and its Restricted
Subsidiaries prepared in accordance with GAAP, whether such asset is purchased
for cash or by the incurrence of Indebtedness, accrued as a liability or
otherwise. Notwithstanding the foregoing, Capital Expenditures shall not
include, without duplication, (a) other than for purposes of determining Excess
Cash Flow, capital expenditures funded with Net Proceeds (or amounts that would
have constituted Net Proceeds but that will not constitute Net Proceeds as a
result of clause (a)(ii) of the definition thereof) reinvested in accordance
with Section 2.05(b), (b) capital expenditures in respect of the purchase price
of equipment to the extent the consideration therefor consists of any
combination of equipment or other property traded in at the time of such
purchase, (c) expenditures that constitute Permitted Acquisitions or Investments
permitted under Section 6.04, (d) interest capitalized during such period and
(e) expenditures that are accounted for as capital expenditures of such Person
and that actually are paid for by a third party and for which neither the
Borrower nor any Subsidiary has provided or is required to provide or incur any
consideration or obligation to such third party or any other person.
     “Capital Lease Obligations” means all monetary obligations of the Borrower
and its Restricted Subsidiaries under any leasing or similar arrangement
conveying the right to use real or personal property, or a combination thereof,
which, in accordance with GAAP, is required to be classified and accounted for
as capital leases, and the amount of such monetary obligations shall be the
capitalized amount thereof determined in accordance with GAAP (except for
temporary treatment of construction-related expenditures paid by any Person
other than the Borrower or any of its Subsidiaries under EITF 97-10, “The Effect
of Lessee Involvement in Asset Construction,” which will ultimately be treated
as operating leases upon a Sale and Leaseback Transaction permitted under this
Agreement).
     “Captive Insurance Restricted Subsidiary” means any Restricted Subsidiary
that is subject to regulation as an insurance company under applicable
Requirements of Law.

6-6-

 



--------------------------------------------------------------------------------



 



     “Cash Collateral Account” means a blocked account at the Administrative
Agent in the name of the Administrative Agent and under the sole dominion and
control of the Administrative Agent, and otherwise established in a manner
satisfactory to the Administrative Agent.
     “Cash Collateralize” has the meaning specified in Section 2.03(g).
     “Cash Equivalents” means Permitted Investments.
     “Cash Interest Expense” means, for any period, Consolidated Interest
Expense for such period, excluding any such Consolidated Interest Expense not
payable in cash (such as, for example, amortization of discount and amortization
of debt issuance costs); provided that cash interest shall exclude any one time
financing fees (including amendment fees) paid in connection with the
Transactions or any issuance or amendment of Indebtedness (including this
Agreement) or expenses in connection with any amendment of indebtedness.
     “CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. § 9601 et seq.
     “CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System List.
     “Change in Law” means the occurrence, after the Effective Date, of any of
the following: (a) the adoption or taking effect of any law, rule, regulation or
treaty by any Governmental Authority applicable to any Loan Party or any Lender,
(b) any change in any law, rule, regulation or treaty or in the administration,
interpretation or application thereof by any Governmental Authority applicable
to any Loan Party or any Lender or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of law) by any
Governmental Authority applicable to any Loan Party or any Lender.
     “Change of Control” means any one or more of the following events shall
occur and be continuing:
     (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act) is or becomes the beneficial owner (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of Voting
Stock representing 35% or more (or 40% or more in the case of any such “person”
or “group” that is, on the Effective Date, the beneficial owner (as defined
above) of 25% or more of such Voting Stock) of the voting power of the total
outstanding Voting Stock of the Borrower;
     (ii) during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board of Directors of the Borrower
(together with any new directors whose election to the Board of Directors or
whose nomination for election by the shareholders of the Borrower was approved
by a vote of the majority of the directors of the Borrower then still in office
who were either directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason to
constitute a majority of the Board of Directors of the Borrower then in office;
or
     (iii) at any time a “Change of Control” (or any other defined term having a
similar purpose) occurs under any Material Indebtedness.

7-7-

 



--------------------------------------------------------------------------------



 



     For purposes of this definition, a Person shall not be deemed to have
beneficial ownership of Voting Stock subject to a stock purchase agreement,
merger agreement or similar agreement until the consummation of the transactions
contemplated by such agreement.
     “Charges” has the meaning assigned to such term in Section 9.09.
     “Class” (a) as to any Loan, means its status as a Revolving Credit Loan,
Swing Line Loan, Term-1 Loan or Incremental Term Loan (of a specified tranche)
and (b) with respect to any Commitment, means its status as a Revolving Credit
Commitment, aan Additional Term-1 Commitment or a commitment to make an
Incremental Term Loan (of a specified tranche).
     “Closing Certificate” means a certificate substantially in the form of
Exhibit G.
     “Closing Fee” has the meaning set forth in Section 2.09(c).
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Collateral” means, collectively, each Mortgaged Property and any and all
other Property of whatever kind and nature subject or purported to be subject
from time to time to a Lien under any Security Document.
     “Collateral Agent” means the Administrative Agent, acting through one or
more of its branches or Affiliates, in its capacity as collateral agent under
any of the Loan Documents, or any successor collateral agent.
     “Commitment” means, as to each Lender, its Revolving Credit Commitment, or
Term Commitment or commitment to make an Incremental Term Loan, as applicable.
     “Commitment Fee” has the meaning assigned to such term in Section 2.09(a).
     “Communications” means each notice, demand, communication, information,
document and other material provided for hereunder or under any other Loan
Document or otherwise transmitted between the parties hereto relating this
Agreement, the other Loan Documents, any Loan Party or its Affiliates, or the
transactions contemplated by this Agreement or the other Loan Documents,
including all Approved Electronic Communications.
     “Compliance Certificate” has the meaning assigned to such term in Section
5.01(a) and shall be substantially in the form of Exhibit D.
     “Consolidated Current Assets” means, as at any date of determination, the
total assets of the Borrower and its Restricted Subsidiaries which may properly
be classified as current assets on a consolidated balance sheet of the Borrower
and its Restricted Subsidiaries in accordance with GAAP (other than cash and
Cash Equivalents).
     “Consolidated Current Liabilities” means, as at any date of determination,
the total liabilities of the Borrower and its Restricted Subsidiaries which may
properly be classified as current liabilities on a consolidated balance sheet of
the Borrower and its Restricted Subsidiaries in accordance with GAAP (other than
the current portion of any long term Indebtedness (including any Loan), any
revolving credit loans and Capital Lease Obligations).

8-7-

 



--------------------------------------------------------------------------------



 



     “Consolidated EBITDA” means, for any period, the sum of Consolidated Net
Income for such period, plus, without duplication, the following to the extent
deducted in calculating such Consolidated Net Income: (a) consolidated interest
expense for such period, (b) income tax expense and franchise tax expense
determined on a consolidated basis in accordance with GAAP, (c) depreciation
expense determined on a consolidated basis in accordance with GAAP, (d)
amortization expense determined on a consolidated basis in accordance with GAAP,
(e) amounts attributable to minority interest, (f) any non-cash charges
(including any impairment charge or asset write-off pursuant to GAAP) (provided
that if any such non-cash charge represents an accrual or reserve for potential
cash items in any future period, the cash payment in respect thereof in such
future period shall be subtracted from Consolidated EBITDA to such extent of
such cash payment, and excluding amortization of a prepaid cash item that was
paid in a prior period), (g) non-cash stock compensation expenses, including any
such non-cash expenses arising from stock options, stock grants or other
equity-incentive programs, the granting of stock appreciation rights and similar
arrangements, (h) to the extent the related loss or expense is not added back in
calculating such Consolidated Net Income, proceeds of business interruption
insurance policies to the extent of such related loss or expense, (i) charges
related to the extinguishment of Indebtedness, (j) to the extent actually
reimbursed, expenses incurred to the extent covered by indemnification
provisions in any agreement in connection with any Permitted Acquisition and
(k) to the extent actually covered by insurance, expenses with respect to
liability or casualty events; and minus, (i) without duplication, all non-cash
items increasing such Consolidated Net Income (excluding (x) any non-cash item
to the extent that it represents an accrual of cash receipts to be received in a
subsequent period and (y) the amount attributable to minority interests) and
(ii) amounts paid in cash as dividends or other distributions to holders of
minority interests.
     Other than for purposes of calculating Excess Cash Flow, Consolidated
EBITDA shall be calculated on a Pro Forma Basis.
     For the avoidance of doubt, Consolidated EBITDA shall not be increased or
decreased as a result of any gains or income or losses associated with
cancellation or extinguishment of Loans (including any gains, income or loss
from Permitted Loan Purchases).
     “Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of:
     (a) Cash Interest Expense for such period (net of interest income actually
received in cash during such period);
     (b) all cash payments in respect of income taxes made during such period
(net of any cash refund in respect of income taxes for such period);
     (c) the principal amount of all scheduled amortization payments on all
Indebtedness (including the principal component of all Capital Lease
Obligations) of the Borrower and its Restricted Subsidiaries for such period
paid in cash (as determined on the first day of the respective period); and
     (d) to the extent not included in Cash Interest Expense for such period,
all cash dividends on any series of Disqualified Equity Interests of the
Borrower or any of its Restricted Subsidiaries actually paid (without
duplication) during such period (other than dividend payments to the Borrower or
any of its Restricted Subsidiaries).
     “Consolidated Indebtedness” means, at a particular date, the aggregate
principal amount of all Indebtedness of the Borrower and its Restricted
Subsidiaries of the types described in clauses (i), (ii), (iv), (v) (to the
extent of any unreimbursed drawings thereunder), (viii) and, to the extent
relating to the

9-9-

 



--------------------------------------------------------------------------------



 



Indebtedness of the Person of a type described above, clause (iii) or (ix) of
the definition of Indebtedness determined on a consolidated basis in accordance
with GAAP at such date, plus, without duplication, the principal amount of
Indebtedness of the Borrower and its Restricted Subsidiaries constituting
original issue discount.
     “Consolidated Interest Expense” means, for any period, the sum, without
duplication, of:
     (a) the interest expense of the Borrower and its Restricted Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP
(including (i) amortization of debt issuance costs and debt discount, (ii) the
net interest related payments, if any, under Hedging Agreements (including
amortization of discounts), (iii) the interest portion of any deferred payment
obligation, (iv) accrued interest and (v) commissions, discounts and other fees
and charges incurred in respect of letters of credit or bankers-acceptance
financings);
     (b) the interest component of all Capital Lease Obligations paid or accrued
during such period;
     (c) all interest capitalized during such period; and
     (d) the product of (x) the amount of all dividends on any series of
Preferred Equity Interests of the Borrower and its Restricted Subsidiaries
(other than dividends paid in Equity Interests (other than Disqualified Equity
Interests) and other than dividends paid to the Borrower or to a Restricted
Subsidiary) paid, accrued or scheduled to be paid or accrued during such period
times (y) a fraction, the numerator of which is one and the denominator of which
is one minus the then current effective consolidated Federal, state and local
tax rate of the Borrower, expressed as a decimal.
     Consolidated Interest Expense and Cash Interest Expense (other than for
purposes of calculating Excess Cash Flow) shall be calculated on a Pro Forma
Basis to give effect to any Indebtedness incurred, assumed or permanently repaid
or extinguished at any time on or after the first day of the relevant Test
Period in connection with any permitted acquisitions, issuance of Equity
Interests or Equity Rights and Asset Sales as if such incurrence, assumption,
repayment or extinguishing had been effected on the first day of such Test
Period.
     “Consolidated Net Income” means, for any period, the net income (or loss)
of the Borrower and its Restricted Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP consistently applied; provided that
there shall not be included in such Consolidated Net Income:
     (a) any unusual, extraordinary or non-recurring gains or losses or
expenses, including, charges or reserves associated with plant closures,
business optimization and other restructuring charges, integration costs and any
severance expense and fees and gains and losses on early retirement of
Indebtedness;
     (b) costs and expenses arising from or related to the incurrence or
issuance of, or otherwise in connection with, the Refinancing, which were
incurred on or prior to the first anniversary of the Effective Date;
     (c) any fees, costs and expenses of the Borrower and its Restricted
Subsidiaries incurred as a result of Permitted Acquisitions, Investments, Asset
Sales permitted hereunder and the issuance of Equity Interests or Indebtedness
or amendments of Indebtedness permitted hereunder (whether or not consummated);

10-10-

 



--------------------------------------------------------------------------------



 



     (d) any net income or loss of any Person if such Person is not a Restricted
Subsidiary, except Consolidated Net Income shall be increased by the amount of
cash actually distributed by such Person during such period to the Borrower or a
Restricted Subsidiary as a dividend or other distribution (subject, in the case
of a dividend or other distribution paid to a Restricted Subsidiary, to the
limitations contained in clause (e) below);
     (e) the net income of any Restricted Subsidiary to the extent that the
declaration of dividends or similar distributions by that Restricted Subsidiary
of that income is not at the time permitted, directly or indirectly, without
prior approval (that has not been obtained), pursuant to the terms of its
charter or any agreement, instrument and governmental regulation applicable to
such Restricted Subsidiary or its equityholders; (f) any gain or loss realized
upon the sale or other disposition of (x) any assets (including pursuant to Sale
and Leaseback Transactions) which is not sold or otherwise disposed of in the
ordinary course of business (as determined in good faith by the Board of
Directors of Borrower) or (y) any Equity Interests of any Person;
     (gf) any net after-tax income or loss from discontinued operations; and
     (hg) the cumulative effect of a change in accounting principles.
     “Consolidated Net Indebtedness” means, at a particular date, (a) the
aggregate principal amount of all Funded Indebtedness of the Borrower and its
Restricted Subsidiaries determined on a consolidated basis in accordance with
GAAP at such date less (b) Unrestricted cash and Unrestricted Cash Equivalents
of the Borrower and its Restricted Subsidiaries on such date.
     “Consolidated Net Tangible Assets” means, as of any date of determination,
the total assets less the sum of (i) the goodwill, net, and other intangible
assets and (ii) all Consolidated Current Liabilities, in each case, reflected on
the consolidated balance sheet of the Borrower and its Restricted Subsidiaries
as at the end of the most recently ended Fiscal Quarter for which financial
statements have been or are required to have been delivered pursuant to
Sections 4.01(h), 5.01(a) or 5.01(b), as applicable, as of the date of
determination, determined on a consolidated basis in accordance with GAAP (and,
in the case of any determination relating to any Investment, determined on a Pro
Forma Basis includingwith respect to any Investment made after the end of such
Fiscal Quarter to include any property or assets acquired or being acquired in
connection therewith) .
     “Consolidated Senior Secured Indebtedness” means, at a particular date, the
excess of (i) Consolidated Indebtedness of Borrower and the Guarantors secured
by a Lien (excluding any Indebtedness secured by a Lien on Collateral ranking
junior to the Lien securing the Obligations and Capital Lease Obligations) on
such date over (ii) the lesser of (x) $100 million and (y) the aggregate amount
of unrestricted cash and cash equivalent balances of the Borrower and its
Subsidiaries on such date.
     “Contemplated Acquisitions” means (a) the acquisition of Etimex Solar GmbH
pursuant to that certain Stock Purchase Agreement (“SPA”), dated February 28,
2010 between Solutia, Inc., Etimex Holding GmbH, Etimex Primary Packaging GmbH
(“Seller”) and Flexsys Verwaltungs-und Beteiligungsgesellschaft mbH as may be
amended or waived in any manner not materially adverse to Lenders with
Administrative Agent’s consent and (b) other acquisitions after the Amendment
No. 1 Effective Date of Persons that become (or assets acquired by) Restricted
Subsidiaries of the Borrower as a result thereof for an aggregate amount of
consideration paid by the Borrower and its Restricted Subsidiaries not to exceed
$150 million.

11-11-

 



--------------------------------------------------------------------------------



 



     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person whether
by ownership of voting securities, by contract or otherwise, and the terms
“Controlling” and “Controlled” shall have meanings correlative thereto.
     “Converted Term Loan” means each Initial Term Loan held by an Amendment
No. 1 Consenting Lender on the Amendment No. 1 Effective Date (or, if less, the
amount notified to such Lender by the Administrative Agent) immediately prior to
the effectiveness of Amendment No. 1 except to the extent such Amendment No. 1
Consenting Lender has indicated on its signature page to Amendment No. 1 that it
is not electing to convert its Initial Term Loan to a Term-1 Loan.
     “Co-Syndication Agents” means the Co-Syndication Agents named on the cover
hereto.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “DBTCA” means Deutsche Bank Trust Company Americas, and its successors and
assigns.
     “Debt Incurrence” has the meaning assigned to such term in Section
2.05(b)(i).
     “Debt Service” means, for any period, Cash Interest Expense for such period
net of gross interest income of the Borrower and its Restricted Subsidiaries for
such period plus scheduled principal amortization of Consolidated Indebtedness
for such period.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.
     “Default Rate” means when used with respect to (a) the principal amount of
any Loan, an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum, (b) Letter of Credit
Fees, an interest rate equal to (i) the Base Rate for Revolving Credit Loans
plus (ii) the Applicable Rate for Revolving Credit Loans that are Base Rate
Loans plus (iii) 2% per annum and (c) any other Loan Obligations, the rate that
is 2% in excess of the interest rate that is applicable to Base Rate Loans that
are Revolving Credit Loans.
     “Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”
     “Designated Noncash Consideration” means the fair market value of non-cash
consideration received by the Borrower or one of its Restricted Subsidiaries in
connection with an Asset Sale that is designated as Designated Noncash
Consideration pursuant to a certificate signed by a Financial Officer of the
Borrower and delivered to the Administrative Agent, setting forth the basis of
such valuation, less the amount of cash or Cash Equivalents received in
connection with a subsequent sale of such Designated Noncash Consideration.
     “Designation Date” has the meaning assigned to such term in Section 5.17.

12-12-

 



--------------------------------------------------------------------------------



 



     “Destruction” means any and all damage to, or loss or destruction of, or
loss of title to, all or any portion of the Property of the Borrower or any of
its Restricted Subsidiaries.
     “Discount Range” has the meaning assigned to such term in Section
2.05(d)(i).
     “Disqualified Equity Interest” means any Equity Interest which, by its
terms (or by the terms of any security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, (i) matures or is
mandatorily redeemable pursuant to a sinking fund obligation or otherwise,
(ii) is or may become redeemable or repurchaseable at the option of the holder
thereof, in whole or in part, or (iii) is convertible or exchangeable (unless at
the sole option of the issuer thereof) for Indebtedness or Equity Interests
described in this definition, in each case, prior to the 91st day following the
Term-1 Loan Maturity Date, in each case excluding redemptions or payments to the
extent they are only required be made if such redemptions or payments are not
prohibited under this Agreement (including as a result of the covenants under
this agreement ceasing to apply).
     “Documentation Agent” means the Documentation Agent named on the cover
hereto.
     “Dollar Equivalent” means, as to any amount denominated in any Alternative
Currency as of any date of determination, the amount of Dollars that would be
required to purchase the amount of such currency based upon the Spot Selling
Rate as of such date, and as to any amount denominated in Dollars, such amount
in Dollars.
     “Dollars” or “$” means lawful money of the United States of America.
     “Domestic Lender” means any Lender that is treated, for U.S. federal income
tax purposes, as a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
     “Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.08).
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
     “Environment” means ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, or as otherwise
defined in any Environmental Law.
     “Environmental Claim” means any accusation, allegation, notice of
violation, claim, demand, order, directive, proceeding, cost recovery action or
other cause of action by, or on behalf of, any Governmental Authority or any
other Person for damages, injunctive or equitable relief, personal injury
(including sickness, disease or death), Remedial Action costs, tangible or
intangible property damage, natural resource damages, nuisance, pollution, any
adverse effect on the Environment caused by any Hazardous Material, or for
fines, penalties or restrictions, resulting from or based upon: (a) the
existence, or the continuation of the existence, of a Release or threatened
Release (including sudden or non-sudden, accidental or non-accidental Releases);
(b) exposure to any Hazardous Material; (c) the presence, generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Material; or (d) the violation or alleged violation of, or any other potential
liability arising under, any Environmental Law or Environmental Permit.
     “Environmental Laws” means any and all applicable treaties, laws (including
common law), statutes, rules, regulations, codes, ordinances, orders, decrees,
judgments, injunctions or binding

13-13-

 



--------------------------------------------------------------------------------



 



agreements or other Requirements of Law issued, promulgated or entered into by
any Governmental Authority, relating in any way to the protection of public
health from environmental hazards, protection of the Environment, preservation
or reclamation of natural resources, natural resource damages, occupational
safety or health, the management, Release or threatened Release of, or exposure
to, any Hazardous Material, and any and all Environmental Permits.
     “Environmental Liability” means any liability, contingent or otherwise
(including, but not limited to, any liability for damages, natural resource
damage, costs of environmental investigation, remediation and other response
costs, administrative oversight costs, fines, penalties or indemnities), of the
Borrower or any of its Restricted Subsidiaries directly or indirectly resulting
from or based upon (a) the existence, or the continuation of the existence, of a
Release or threatened Release (including sudden or non-sudden, accidental or
non-accidental Releases); (b) exposure to any Hazardous Material; (c) the
presence, generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Material; or (d) the violation or alleged violation of
any Environmental Law or Environmental Permit.
     “Environmental Permit” means any permit, approval, authorization,
certificate, license, registration, notification, exemption, variance, filing or
permission required by or from any Governmental Authority pursuant to any
Environmental Law.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.
     “Equity Rights” means all securities convertible or exchangeable for Equity
Interests and all warrants, options or other rights to purchase or subscribe for
any Equity Interests, whether or not presently convertible, exchangeable or
exercisable.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Restricted Subsidiary, is treated as a
single employer under Sections 414(b) or (c) of the Code, and for the purpose of
Section 302 of ERISA or Section 412 of the Code, within the meaning of
Section 414(b), (c), (m) or (o) of the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section
4043(c) of ERISA or the regulations issued thereunder, with respect to a Pension
Plan (other than an event for which the 30-day notice period is waived by
regulation); (b) with respect to any Pension Plan, a failure to satisfy the
minimum funding standard of Section 412 of the Code or Section 302 of ERISA,
whether or not waived, the failure to make by its due date a required
installment under Section 430(j) of the Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (c) the
filing pursuant to Section 412(c) of the Code or Section 302(g) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Pension Plan; (d) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any Restricted Subsidiary or any ERISA Affiliate (e) the receipt
by the Borrower or any Restricted Subsidiary or ERISA Affiliate from the PBGC of
any notice relating to an intention to terminate any Pension Plan to appoint a
trustee to administer any Pension Plan, or to take any other action with respect
to a Pension Plan that could reasonably be expected to result in material
liability to the Borrower or any Restricted Subsidiary or ERISA Affiliate, or
the occurrence of any event or condition which could reasonably be expected to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (f) the incurrence by the Borrower or
any Restricted Subsidiary or ERISA Affiliate of any liability with respect to
the withdrawal or partial

14-14-

 



--------------------------------------------------------------------------------



 



withdrawal from any Pension Plan or Multiemployer Plan; (g) the receipt by the
Borrower or any Restricted Subsidiary or ERISA Affiliate of any notice
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, Insolvent or in Reorganization or
is, or is reasonably expected to be, in endangered or critical status within the
meaning of Section 305 of ERISA; (h) the occurrence of a nonexempt prohibited
transaction (with the meaning of Section 4975 of the Code or Section 406 of
ERISA) which could result in liability to the Borrower or any Restricted
Subsidiary or ERISA Affiliate; or (i) a Pension Plan that is, or is reasonably
expected to be, in an “at risk” status within the meaning of Section 430 of the
Code.
     “Euro” or “€” each mean the single currency of the Participating Member
States.
     “Eurodollar Borrowing” means a Borrowing comprised of Eurodollar Loans.
     “Eurodollar Loan” means any Loan bearing interest at a rate determined by
reference to the LIBO Rate in accordance with the provisions of Article II.
     “Event of Default” has the meaning assigned to such term in Section 7.01.
     “Excess Cash Flow” means, for the Borrower and its Restricted Subsidiaries,
for any Excess Cash Flow Period, (a) the sum, without duplication, of:
     (i) Consolidated EBITDA for such Excess Cash Flow Period;
     (ii) reductions to working capital of the Borrower and its Restricted
Subsidiaries for such Excess Cash Flow Period (i.e., the decrease, if any, in
Consolidated Current Assets minus Consolidated Current Liabilities from the
beginning to the end of such Excess Cash Flow Period); provided that reductions
to working capital shall be calculated without regard to (1) any change in the
valuation of currency, (2) any one-time change in working capital arising
directly from Permitted Acquisitions or other permitted Investment or from Asset
Sales permitted pursuant to Section 6.05(vii), (xi) or (xv) completed by the
Borrower and its Restricted Subsidiaries during such Excess Cash Flow Period and
(3) the reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent (including, but not limited to, with
respect to discontinued operations) and (4) changes in accruals of interest and
income tax accounts;
     (iii) To the extent subtracted in determining Consolidated EBITDA, all
items that did not result from a cash payment by the Borrower or any of its
Restricted Subsidiaries on a consolidated basis during such Excess Cash Flow
Period;
     (iv) to the extent any Capital Expenditures (and the corresponding delivery
of equipment), Permitted Acquisitions or other Investments referred to in clause
(b)(iv) below do not occur in the Excess Cash Flow Period of the Borrower
specified in the applicable certificate of the Borrower provided pursuant to
clause (b)(iv) below, the aggregate amount of such Capital Expenditures,
Permitted Acquisitions or other Investments that were not so made in the Excess
Cash Flow Period of the Borrower specified in such certificates; and
     (v) to the extent that cash payments in respect of contributions to Pension
Plans, any Foreign Plan, other post-employment benefits and any payments made
with respect to Environmental Liability during any Excess Cash Flow Period are
less than the amount of expenses for such items subtracted in determining
Consolidated EBITDA for such Excess Cash Flow Period, the excess of such
expenses over the amount of such cash payments;

15-15-

 



--------------------------------------------------------------------------------



 



minus (b) the sum, without duplication, of:
     (i) All Taxes paid in cash by the Borrower and its Restricted Subsidiaries
on a consolidated basis during such Excess Cash Flow Period or that will be paid
within six months after the close of such Excess Cash Flow Period (provided that
any amount so deducted that will be paid after the close of such Excess Cash
Flow Period shall not be deducted again in a subsequent Excess Cash Flow
Period);
     (ii) Debt Service of the Borrower and its Restricted Subsidiaries during
such Excess Cash Flow Period (except, in the case of amortization of principal
in excess of 1.0% per annum of the original principal amount borrowed, to the
extent funded with the proceeds of Indebtedness (other than revolving loans
(including Revolving Credit Loans)) or the issuance of Equity Interests);
     (iii) Capital Expenditures (except to the extent funded with the proceeds
of Indebtedness (other than revolving loans (including Revolving Credit Loans))
or the issuance of Equity Interests) by the Borrower and its Restricted
Subsidiaries on a consolidated basis during such Excess Cash Flow Period that
are paid in cash, and (y) the aggregate consideration paid in cash during such
Excess Cash Flow Period in respect of Permitted Acquisitions and other
Investments, in each case, permitted by Section 6.04, but excluding Capital
Expenditures, Permitted Acquisitions and other such Investments made in such
Excess Cash Flow Period where a certificate in the form contemplated by the
following clause (iv) was previously delivered);
     (iv) except to the extent funded with the proceeds of Indebtedness (other
than revolving loans (including Revolving Credit Loans)) or the issuance of
Equity Interests, Capital Expenditures, Permitted Acquisitions and other
Investments, in each case, permitted by Section 6.04, that the Borrower or any
Restricted Subsidiary have, during such Excess Cash Flow Period, executed a
binding written commitment to make but that are not made during such Excess Cash
Flow Period, provided that the Borrower shall deliver a certificate to the
Administrative Agent not later than 90 days after the end of such Excess Cash
Flow Period, signed by a Financial Officer of the Borrower and certifying that
such Capital Expenditures, Permitted Acquisition or other such Investments, as
the case may be, will be made in the next Excess Cash Flow Period and not from
the proceeds of Indebtedness (other than revolving loans (including Revolving
Credit Loans)) or the issuance of Equity Interests (to the extent deducted
pursuant to this clause (b)(iv));
     (v) additions to working capital of the Borrower and its Restricted
Subsidiaries for such Excess Cash Flow Period (i.e., the increase, if any, in
Consolidated Current Assets minus Consolidated Current Liabilities from the
beginning to the end of such Excess Cash Flow Period); provided that any impact
additions to working capital shall be calculated without regard to (w) any
change in the valuation of currency, (x) the effects of purchase accounting and
any one-time change in working capital arising directly from Permitted
Acquisitions or other permitted Investment or from Asset Sales permitted
pursuant to Section 6.05(vii), (xi) or (xv) completed by the Borrower and its
Restricted Subsidiaries during such Excess Cash Flow Period, (y) the
reclassification in accordance with GAAP of assets or liabilities between
current and noncurrent (including, but not limited to, with respect to
discontinued operations) and (z) changes in accruals of interest and income
taxes;
     (vi) except to the extent funded with the proceeds of Indebtedness (other
than revolving loans (including Revolving Credit Loans)) or the issuance of
Equity Interests, dividends or distributions on, or repurchases of, Equity
Interests or other Equity Rights of the

16-16-

 



--------------------------------------------------------------------------------



 



Borrower paid in cash by the Borrower during such Excess Cash Flow Period, in
each case, permitted by Section 6.07 (other than from the Available Amount);
     (vii) except to the extent funded with the proceeds of Indebtedness (other
than revolving loans (including Revolving Credit Loans)) or the issuance of
Equity Interests, any voluntary prepayment permitted hereunder of term
Indebtedness (other than the Loans) or, to the extent a permanent reduction of
commitment is made, revolving loans (other than the Loans) of Indebtedness
during such Excess Cash Flow Period, so long as the amount of such prepayment is
not already reflected in Debt Service;
     (viii) expenses, costs or losses excluded from the calculation of
Consolidated Net Income during such Excess Cash Flow Period by operation of
clauses (a), (b), (c) or (g) of the definition thereof, to the extent paid in
cash during such Excess Cash Flow Period;
     (ix) to the extent added to determine Consolidated EBITDA (but that
increased Consolidated EBITDA), all fees, costs and expenses arising from or
related to the Refinancing, which were paid in cash during such Excess Cash Flow
Period;
     (x) the amount related to items that were added to or not deducted from
Consolidated Net Income in calculating Consolidated EBITDA and that are not
specifically excluded from any of the reductions to Excess Cash Flow set forth
above or in clause (xi) below to the extent such items represented a cash
payment by the Borrower or any of its Restricted Subsidiaries on a consolidated
basis during such Excess Cash Flow Period; and
     (xi) to the extent not deducted as an expense in determining Consolidated
EBITDA and to the extent not funded with the proceeds of Indebtedness (other
than Revolving Credit Loans) or the issuance of Equity Interests, any
contribution to any Pension Plan, any Foreign Plan, or other post-employment
benefits and any payments made with respect to any Environmental Liability
during such Excess Cash Flow Period;
provided that, to the extent otherwise included herein and without duplication,
the Net Proceeds of Asset Sales, Destructions, Takings and Debt Incurrences
which are applied towards the prepayment of Loans and/or the repair,
replacement, substitution, restoration of or reinvestment in property in
accordance with Section 2.05(b) shall be excluded from the calculation of Excess
Cash Flow; and provided, further, that there shall be excluded from the
calculation of Excess Cash Flow for any Excess Cash Flow Period any amounts
attributable to any Person (other than an Unrestricted Subsidiary) that was
acquired in a Permitted Acquisition consummated during such Excess Cash Flow
Period to the extent such amounts relate to the period prior to the consummation
of the relevant Permitted Acquisition.
     For the avoidance of doubt, Excess Cash Flow shall not be reduced by any
Permitted Loan Purchase or the amount of any cash consideration paid in
connection therewith.
     “Excess Cash Flow Percentage” means, as of any date of determination, (i)
50% if the Total Net Leverage Ratio is greater than 3.003.50:1.00 as of such
date, (ii) 25% if the Total Net Leverage Ratio is greater than 2.503.00:1.0 but
less than or equal to 3.003.50:1.00 as of such date and (iii) zero (0%) if the
Total Net Leverage Ratio is less than or equal to 2.503.00:1.00 as of such date.
     “Excess Cash Flow Period” means (i) the Fiscal Year ending on December 31,
20102011 and (ii) each Fiscal Year thereafter.
     “Exchange Act” means the Securities Exchange Act of 1934.

17-17-

 



--------------------------------------------------------------------------------



 



     “Excluded Joint Venture” means each Restricted Joint Venture and each
Existing Joint Venture.
     “Excluded Non-U.S. Restricted Subsidiary” means any Non-U.S. Restricted
Subsidiary to the extent that such Subsidiary’s Guarantee of the Obligations
would, in the good faith judgment of the Borrower, result in adverse tax
consequences to the Borrower or its Restricted Subsidiaries.
     “Excluded Subsidiaries” means, collectively, (a) each Immaterial Restricted
Subsidiary, (b) each Unrestricted Subsidiary, (c) each Excluded Non-U.S.
Restricted Subsidiary and its Subsidiaries, (d) each Restricted Subsidiary of a
Non-U.S. Restricted Subsidiary that is organized under the laws of the United
States, any State thereof or the District of Columbia, to the extent such
Subsidiary’s Guarantee of the Obligations would, in the good faith judgment of
the Borrower, result in adverse tax consequences to the Borrower or its
Restricted Subsidiaries, (e) each Captive Insurance Restricted Subsidiary,
(f) each Non-Profit Restricted Subsidiary, (g) each Non-Wholly Owned Restricted
Subsidiary, to the extent that Requirements of Law or the terms of such Person’s
Organizational Documents prohibit such Person from providing a Guarantee of the
Obligations, (h) SFC, to the extent that Requirements of Law or the terms of
SFC’s Organizational Documents or the terms of the Monsanto Settlement Agreement
prohibit SFC from providing a Guarantee of the Obligations and (i) S E
Investment LLC for so long as the representation and warranty set forth in
Section 3.03 would not be true and correct if such Restricted Subsidiary was a
Loan Party.
     “Executive Order” has the meaning assigned to such term in Section 3.21(a).
     “Existing Credit Agreements” means (i) that certain revolving credit
agreement, dated as of February 28, 2008, among the Borrower, as the U.S.
borrower, Solutia Europe SA/NV and Flexsys SA/NV, as European borrowers,
Citibank, N.A. as administrative agent and as collateral agent, the lenders from
time to time party thereto and the other parties thereto, as amended, restated,
supplemented or modified from time to time and (ii) the term loan credit
agreement dated as of February 28, 2008, among the Borrower, Citibank, N.A. as
administrative agent and as collateral agent, the lenders from time to time
party thereto and the other parties thereto, as amended, restated, supplemented
or modified from time to time.
     “Existing L/C” means outstanding letters of credit existing as of the
Effective Date, all such Existing L/Cs being listed on Schedule 1.01(e) hereto.
     “Existing Joint Venture” means each investment or Person listed on Schedule
1.01(d) hereto.
     “FAS 5” means the Statement of Financial Accounting Standards No. 5 of The
Financial Accounting Standards Board.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate (rounded upward, if necessary, to a whole multiple of 1/100 of 1%)
charged to the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.
     “Financial CovenantsCovenant” means those covenants and agreementsthe
covenant of the Loan Parties set forth in Sections 6.12 and 6.13.Section 6.12.

18-18-

 



--------------------------------------------------------------------------------



 



     “Financial Officer” of any corporation, partnership or other entity means
the chief financial officer, the chief executive officer, the principal
accounting officer, treasurer, assistant treasurer or controller of such
corporation, partnership or other entity.
     “FIRREA” means the Federal Institutions Reform, Recovery and Enforcement
Act of 1989.
     “First Lien Intercreditor Agreement” means an agreement by and among the
Collateral Agent and any collateral agent for the holders of Refinancing Notes
(an “Other First Lien Agent”) appropriately completed and acknowledged by the
Borrower and the Guarantors providing, among other customary items (as
determined by the Collateral Agent in consultation with the Borrower), that
(i) for so long as any Commitments, Loans, Letters of Credit, or other
Obligations are outstanding under this Agreement (other than contingent
obligations for which no claim has been asserted) the Collateral Agent, on
behalf of the Lenders, shall have the sole right to enforce any Lien against any
Collateral in which it has a perfected security interest (except that, to the
extent the principal amount of Refinancing Notes exceeds the principal amount of
Loans and L/C Obligations under this Agreement, such agreement may provide that
such Other First Lien Agent shall instead be subject to a 90 day standstill
requirement with respect to such enforcement (which period shall be extended if
the Collateral Agent commences enforcement against the Collateral during such
period or is prohibited by any Requirement of Law from commencing such
proceedings) in the event it has given notice of an event of default under the
indenture or other agreement governing Refinancing Notes for which it is agent
and (ii) distributions on account of any enforcement against the Collateral by
the Collateral Agent or the Other First Lien Agent (including any distribution
on account of the Collateral in any such proceeding pursuant to any Debtor
Relief Laws) with respect to which each of the Collateral Agent and such Other
First Lien Agent have a perfected security interest shall be on a pro rata basis
(subject to customary provisions dealing with intervening Liens that are prior
to the Collateral Agent’s or such Other First Lien Agent’s security interest and
the unenforceability of any obligations purportedly secured by such Liens) based
on the amount of the Obligations and the obligations owing under the Refinancing
Notes, respectively.
     “Fiscal Quarter” means any quarter of a Fiscal Year.
     “Fiscal Year” means any period of twelve consecutive calendar months which
form the basis for the Borrower’s financial statements in its Form 10-K;
references to a Fiscal Year with a number corresponding to any calendar year
(e.g., the “2009 Fiscal Year”) refer to the Fiscal Year as disclosed in the
Borrower’s SEC filings.
     “Fixed Charge Coverage Ratio” means, for any Test Period, the ratio of (a)
(i) Consolidated EBITDA for such Test Period minus (ii) the aggregate amount of
Capital Expenditures for such Test Period to (b) Consolidated Fixed Charges for
such Test Period.
     “Flood Insurance Laws” means, collectively, (i) the National Flood
Insurance Act of 1968 as now or hereafter in effect or any successor statute
thereto, (ii) the Flood Disaster Protection Act of 1973 as now or hereafter in
effect or any successor statue thereto, (iii) the National Flood Insurance
Reform Act of 1994 as now or hereafter in effect or any successor statute
thereto and (iv) the Flood Insurance Reform Act of 2004 as now or hereafter in
effect or any successor statute thereto.
     “Foreign Plan” means any “defined benefit plan” (as defined in Section
3(35) of ERISA but that is not subject to ERISA) maintained or contributed to
outside the United States by any Loan Party or any Restricted Subsidiary
primarily for the benefit of employees of any Loan Party or any Restricted
Subsidiary employed outside the United States.

19-19-

 



--------------------------------------------------------------------------------



 



     “Funded Indebtedness” means, with respect to the Borrower and its
Restricted Subsidiaries, all Indebtedness of such Person for borrowed money
(including, in respect of the Borrower and its Restricted Subsidiaries, the
Loans) that by its terms matures more than one year after the date of its
creation or matures within one year from such date but is renewable or
extendible, at the option of such Person, to a date more than one year after
such date or arises under a revolving credit or similar agreement that obligates
the lender or lenders to extend credit during a period of more than one year
after such date, including all amounts of Funded Indebtedness of such Person
required to be paid or prepaid within one year after the date of determination.
     “GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor under any guaranty made by, or other
agreement having the economic effect of guaranteeing any Indebtedness or other
obligation of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of the guarantor, direct or
indirect, (a) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation or to purchase (or to advance
or supply funds for the purchase of) any security for the payment thereof,
(b) to purchase or lease property, securities or services for the purpose of
assuring the owner of such Indebtedness or other obligation of the payment
thereof (including pursuant to a “synthetic lease”), (c) to maintain working
capital, equity capital or any other financial statement condition or liquidity
of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation, and the term “Guaranteed” shall have a meaning correlative
thereto; provided that the term “Guarantee” shall not include endorsements for
collection or deposit in the ordinary course of business of the Borrower and its
Restricted Subsidiaries. The amount of the obligation under any Guarantee shall
be deemed to be the lower of (a) an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guarantee is made
(including principal, interest and fees) and (b) the maximum amount for which
such guarantor may be liable pursuant to the terms of the instrument embodying
such Guarantee, unless such primary obligation and the maximum amount for which
such guarantor may be liable are not stated or determinable, in which case the
amount of the obligation under such Guarantee shall be such guarantor’s maximum
reasonably anticipated liability in respect thereof as determined by the
guarantor in good faith; irrespective, in any such case, of any amount thereof
that would, in accordance with GAAP, be required to be reflected on a balance
sheet of such Person.
     “Guarantee Agreement” means the Guarantee Agreement, substantially in the
form of Exhibit H, made by the Restricted Subsidiaries party thereto.
     “Hazardous Materials” means all pollutants, contaminants, wastes,
substances, chemicals, materials and constituents, including crude oil,
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls (“PCBs”) or PCB-containing equipment, radon or any
other radioactive materials including any source, special nuclear or by-product
material, mold, fungi, or other biological materials of any nature, which could
reasonably be expected to have an adverse effect on

20-20-

 



--------------------------------------------------------------------------------



 



human health or the environment, or which can give rise to liability under, or
are subject to regulation pursuant to, any Environmental Law.
     “Headquarters Building” means that certain Real Property located at 575
Maryville Centre Drive, St. Louis, Missouri.
     “Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement and
any swap, forward, future or derivative transaction or option and all other
similar agreements or arrangements designed to alter the risks of any Person
arising from fluctuations in interest rate, currency values or commodity prices.
     “Hedging Obligations” means obligations under or with respect to Hedging
Agreements.
     “Honor Date” has the meaning set forth in Section 2.03(c)(i).
     “Immaterial Restricted Subsidiary” means, at any date of determination, any
Restricted Subsidiary (other than any Loan Party) designated as such in writing
by the Borrower to the Administrative Agent that, together with all other
Restricted Subsidiaries constituting Immaterial Restricted Subsidiaries
(i) contributed 2.5% or less of Consolidated EBITDA for the period of four
Fiscal Quarters most recently ended for which financial statements have been or
are required to have been delivered pursuant to Sections 4.01(h), 5.01(a) or
5.01(b), as applicable, as of the date of determination and (ii) had
consolidated assets representing 2.5% or less of the consolidated total assets
of the Borrower and its Subsidiaries on the last day of the most recent Fiscal
Quarter ended for which financial statements have been or are required to have
been delivered pursuant to Sections 4.01(h), 5.01(a) or 5.01(b), as applicable,
as of the date of determination. The Immaterial Restricted Subsidiaries as of
the Effective Date are listed on Schedule 1.01(a).
     “Impacted Lender” means any Revolving Credit Lender (a) that has given
verbal or written notice to the Borrower, the Administrative Agent, any Issuer
or any Revolving Credit Lender or has otherwise announced that such Revolving
Credit Lender believes it will fail, or that fails, within 3 Business Days of
written request from the Administrative Agent, to confirm in writing to the
Administrative Agent that it will comply with its obligations under this
Agreement to make available its portion of any incurrence of Loans or
reimbursement obligations under Section 2.03(c), (b) with respect to which one
or more Lender-Related Distress Events have occurred or (c) that is a Defaulting
Lender. A Revolving Credit Lender shall cease to be an Impacted Lender upon and
in the event that the Administrative Agent, the Issuers, the Swing Line Lender
and the Borrower have determined, in their respective sole discretion, that such
Revolving Credit Lender has adequately remedied all matters that caused such
Revolving Credit Lender to become an Impacted Lender.
     “Impermissible Qualification” means, relative to the opinion or
certification of any independent public accountant as to any financial statement
of the Borrower, any qualification or exception to such opinion or
certification:
     (a) which is of a “going concern” or similar nature;
     (b) which relates to the limited scope of examination of matters relevant
to such financial statement; or
     (c) which relates to the treatment or classification of any item in such
financial statement (excluding treatment or classification changes which are the
result of changes in GAAP

21-21-

 



--------------------------------------------------------------------------------



 



or the interpretation of GAAP) and which, as a condition to its removal, would
require an adjustment to such item the effect of which would be to cause the
Borrower to be in Default or Event of Default of any of its obligations under
Sections 6.12 or 6.13.Section 6.12.
     “Increased Cost Lender” has the meaning assigned to such term in
Section 2.19.
     “Incremental Facility” has the meaning assigned to such term in
Section 2.21(a).
     “Incremental Term Loans” has the meaning assigned to such term in
Section 2.21(a).
     “Incremental Yield” has the meaning assigned to such term in
Section 2.21(b).
     “Indebtedness” of any Person means, without duplication, (i) obligations of
such Person for borrowed money or evidenced by bonds, debentures, notes and
similar instruments; (ii) all Capital Lease Obligations of such Person;
(iii) all Indebtedness of others secured by any Lien on any Property of such
Person, whether or not the obligations secured thereby have been assumed;
provided that if such Indebtedness shall not have been assumed by such Person
and is otherwise non-recourse to such Person, the amount of such obligation
treated as Indebtedness shall not exceed the fair market value of such Property;
(iv) all indebtedness of such Person representing the deferred purchase price of
Property or services (excluding (A) trade payables and accrued expenses incurred
in the ordinary course of business of the Borrower and its Restricted
Subsidiaries and (B) any earn-out obligation until such obligation becomes a
liability on the balance sheet of such Person in accordance with GAAP and if not
paid after becoming due and payable, unless subject to dispute); (v) all
obligations of such Person for the reimbursement of any obligor in respect of
letters of credit, letters of guaranty, bankers’ acceptances and similar credit
transactions; (vi) all obligations of such Person under conditional sale or
other title retention agreements relating to property purchased by such Person;
(vii) all net Hedging Obligations; (viii) all Disqualified Equity Interests of
such Person; and (ix) all Guarantees by such Person in respect of liabilities,
obligations or indebtedness of the kind described in clauses (i) through (viii).
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except (other than in the
case of general partner liability) to the extent that terms of such Indebtedness
expressly provide that such Person is not liable therefor. The amount of any net
Hedging Obligations on any date shall be deemed to be the Termination Value.
     “Indemnified Taxes” has the meaning assigned to such term in
Section 2.15(a).
     “Indemnity, Subrogation and Contribution Agreement” means the Indemnity,
Subrogation and Contribution Agreement, substantially in the form of Exhibit E.
     “Information” has the meaning assigned to such term in Section 9.16.
     “Information Memorandum” means the confidential information memorandum
dated March 3, 2010 in the form approved by the Borrower concerning the Loan
Parties and their Subsidiaries which, at the Borrower’s request and on its
behalf, was prepared in relation to this transaction and distributed by the
Arrangers to selected financial institutions before the date of this Agreement.
     “Initial Term Commitment” means, as to each Initial Term Lender, its
obligation to make an Initial Term Loan to the Borrower pursuant to
Section 2.01(a)(i) in an aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name on Schedule 2.01 under the caption “Term
Commitment” or in the Assignment and Assumption pursuant to which such Initial
Term Lender becomes

22-22-

 



--------------------------------------------------------------------------------



 



a party hereto, as applicable, as such amount may be adjusted from time to time
in accordance with this Agreement. The initial aggregate amount of the Initial
Term Commitments on the Closing Date was $850,000,000.
     “Initial Term Lender” means, at any time, any Lender that has an Initial
Term Commitment or an Initial Term Loan at such time.
     “Initial Term Loan” has the meaning assigned to such term in
Section 2.01(a)(i) and shall include any Incremental Term Loans borrowed prior
to the effectiveness of Amendment No. 1 for purposes of refinancing such Initial
Term Loans.
     “Insolvent” means, with respect to any Multiemployer Plan, the condition
that such plan is insolvent within the meaning of Section 4245 of ERISA.
     “Installment Payment Date” has the meaning assigned to such term in
Section 2.06(c).
     “Intellectual Property” has the meaning assigned to such term in the
Security Agreement.
     “Intercompany Notes” has the meaning assigned to such term in
Section 4.01(o)(B).
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date (and, with respect to the Converted Term Loans, the Amendment
No. 1 Effective Date; provided, however, that if any Interest Period for a
Eurodollar Loan exceeds three months, the respective dates that fall every three
months after the beginning of such Interest Period shall also be Interest
Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan),
the last Business Day of each March, June, September and December and the
Maturity Date.
     “Interest Period” means, for any Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date one, two, three or six months, as
selected by the Borrower in its Borrowing Notice or such other period that is
twelve months or less requested by the Borrower and consented to by all
applicable Lenders; provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the applicable Maturity Date;
and
     (iv) the Borrower may not select an Interest Period for Term Loans other
than one month.
     “Investment” has the meaning assigned to such term in Section 6.04.

23-23-

 



--------------------------------------------------------------------------------



 



     “Issuer” means (i) solely with respect to the Existing L/Cs, Citibank, N.A.
and (ii) with respect to any other Letter of Credit, DBTCA, in its capacity as
an issuer of such Letter of Credit hereunder, or any successor issuer of Letters
of Credit hereunder; provided, that with the consent of the applicable Revolving
Credit Lender, the Borrower may designate one or more additional Revolving
Credit Lenders as Issuers hereunder. Any reference herein to “the Issuer” shall,
as the context requires, refer to the entity that is the issuer of a specified
Letter of Credit. Notwithstanding anything to the contrary contained herein,
Citibank, N.A. shall not be required to issue, amend or extend any Letter of
Credit (including any Existing Letter of Credit) hereunder unless it elects to
do so in its sole discretion.
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Request, and any other document, agreement and instrument entered into
by the applicable Issuer and the Borrower (or any Restricted Subsidiary) or in
favor of such Issuer and relating to any such Letter of Credit.
     “Joint Lead Arrangers” means Deutsche Bank Securities Inc., Jefferies
Finance LLC, HSBC Securities (USA) Inc., Citigroup Global Markets Inc. and J.P.
Morgan Securities Inc.LLC
     “Joint Venture” means any Person not more than 50% of the voting Equity
Interests of which is owned by the Borrower or any Restricted Subsidiary but
which is not a Wholly Owned Restricted Subsidiary and which is engaged in a line
of business permitted under Section 6.03.
     “L/C Advance” means, with respect to each Revolving Credit Lender, such
Revolving Credit Lender’s funding of its participation in any L/C Borrowing in
accordance with its Pro Rata Share.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a (or with a) Revolving Credit Loan.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings, in each
case, calculated using the Dollar Equivalent at such time of all outstanding
Letters of Credit denominated in an Alternative Currency. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.05. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
     “Lender Affiliate” means (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender and (b) with
respect to any Lender that is a fund which invests in bank loans and similar
extensions of credit, any other fund that invests in bank loans and similar
extensions of credit and is managed by the same investment advisor as such
Lender or by an Affiliate of such investment advisor.
     “Lender Appointment Period” has the meaning assigned to such term in
Section 8.06.
     “Lender Default” means (a) the refusal (which may be given verbally or in
writing and has not been retracted) or failure to fund any portion of the Loans,
L/C Advances or participations in Swing Line

24-24-

 



--------------------------------------------------------------------------------



 



Loans required to be funded by it hereunder within three Business Days of the
date required to be funded by it hereunder, unless such refusal or failure has
been cured, (b) the failure to pay over to the Administrative Agent or any other
Lender any other amount required to be paid by it hereunder within three
Business Days of the date when due, unless the subject of a good faith dispute
or unless such failure has been cured, or (c) a Revolving Credit Lender has
admitted in writing that it is insolvent or such Revolving Credit Lender becomes
subject to a Lender-Related Distress Event.
     “Lender Participation Notice” has the meaning assigned to such term in
Section 2.05(d)(ii).
     “Lender Parties” has the meaning assigned to such term in Section 9.21.
     “Lender-Related Distress Event” means, with respect to any Revolving Credit
Lender or any Person that directly or indirectly controls such Revolving Credit
Lender (each, a “Distressed Person”), as the case may be, a voluntary or
involuntary case with respect to such Distressed Person under any Debtor Relief
Law, or a custodian, conservator, receiver or similar official is appointed for
such Distressed Person or any substantial part of such Distressed Person’s
assets, or such Distressed Person or any person that directly or indirectly
controls such Distressed Person is subject to a forced liquidation, merger, sale
or other change of control supported in whole or in part by guaranties or other
support of (including without limitation the nationalization or assumption of
ownership or operating control by) the U.S. government or other Governmental
Authority, or such Distressed Person makes a general assignment for the benefit
of creditors or is otherwise adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Distressed Person or its assets
to be, insolvent or bankrupt; provided that a Lender-Related Distress Event
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any Equity Interest in any Revolving Credit Lender or any person
that directly or indirectly controls such Revolving Credit Lender by a
Governmental Authority or an instrumentality thereof.
     “Lenders” means the banks, financial institutions and other institutional
lenders listed on the signature pages hereof as the initial Lenders and each
Person that shall become a Lender hereunder pursuant to Section 9.04 for so long
as such initial Lender or Person, as the case may be, shall be a party to this
Agreement as a Lender (and shall include the Swing Line Lender and each Issuer).
     “Letter of Credit” means each Existing L/C and any other letter of credit
issued hereunder.
     “Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Revolving Loan Maturity Date (or, if such day is not a Business
Day, the next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(h).
     “Letter of Credit Request” has the meaning specified in Section 2.03(b)(i).
     “LIBO Rate” means, for any Interest Period, in the case of any Loan, the
greater of (x) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; provided that if such rate is not available at such time for any reason,
then the rate pursuant to this clause (x) for such Interest Period shall be the
rate per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Loan being made,
continued or converted with a term equivalent to such Interest Period would be
offered by Deutsche Bank’s London Branch to major banks in the London interbank
eurodollar market at their

25-25-

 



--------------------------------------------------------------------------------



 



request at approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period and (y) solely in the case of Term-1 Loans,
1.500.75% per annum. The determination of the LIBO Rate by the Administrative
Agent shall be conclusive and binding on the Borrowers absent manifest error.
     “Lien” means, with respect to any Property, (a) any mortgage, deed of
trust, deed to secure debt, lien, pledge, encumbrance, charge, collateral,
assignment, hypothecation or security interest in or on such Property, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such Property,
(c) in the case of securities, any purchase option, call or similar right of a
third party with respect to such securities, (d) in the case of any investment
property or deposit account, any contract or other agreement under which any
third party has “control” (as defined in the UCC) of such investment property or
deposit account and (e) any other agreement intended to give or create any of
the foregoing.
     “Loan” means an extension of credit by a Lender to the Borrower under
Article II in the form of a Revolving Credit Loan, Initial Term Loan, Term-1
Loan, Incremental Term Loan or Swing Line Loan.
     “Loan Documents” means this Agreement, the Indemnity, Subrogation and
Contribution Agreement, the Guarantee Agreement, any Non-U.S. Guarantee
Agreements, the Security Documents, each Note, the First Lien Intercreditor
Agreement, the Second Lien Intercreditor Agreement, each Perfection Certificate
and each Letter of Credit Request.
     “Loan Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan or Letter of Credit, whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party of any proceeding under any Debtor Relief Laws naming such Person as
the debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
     “Loan Parties” means the Borrower and the Subsidiary Guarantors.
     “Louvain-la-Neuve Facility” means that certain office complex located at
Louvain-la-Neuve, Belgium.
     “Master Intercompany Note” means that certain master intercompany
promissory note evidencing certain intercompany Indebtedness owed to any Loan
Party.
     “Material Adverse Effect” means (a) a material adverse effect on the
business, assets, operations, properties or financial condition of the Borrower
and its Subsidiaries, taken as a whole, or (b) material impairment of the
ability of the Loan Parties, taken as a whole, to perform their obligations
under any Loan Document or (c) material impairment of the rights and remedies
available to the Lenders or the Collateral Agent under any Loan Document.
     “Material Non-U.S. Restricted Subsidiary” means any Non-U.S. Restricted
Subsidiary that, on a consolidated basis with its Subsidiaries, (i) contributed
5.0% or more of Consolidated EBITDA for the period of four Fiscal Quarters most
recently ended for which financial statements have been or are required to have
been delivered pursuant to Sections 4.01(h), 5.01(a) or 5.01(b), as applicable,
as of the date of determination or (ii) had consolidated assets representing
5.0% or more of the consolidated total assets of the Borrower and its
Subsidiaries on the last day of the most recent Fiscal Quarter ended for

26-26-

 



--------------------------------------------------------------------------------



 



which financial statements have been or are required to have been delivered
pursuant to Sections 4.01(h), 5.01(a) or 5.01(b), as applicable, as of the date
of determination.
     “Material Indebtedness” means Indebtedness (other than the Loans) and
Hedging Obligations of any one or more of the Borrower and its Restricted
Subsidiaries, individually or in an aggregate principal amount exceeding
$25.0 million. For purposes of determining Material Indebtedness, the “principal
amount” of any Hedging Obligations of the Borrower or any Restricted Subsidiary
at any time shall be the Termination Value thereof at such time.
     “Material Lease” means a lease on a Mortgaged Property as of the Effective
Date which (i) affects the ability of the applicable mortgagor to conduct its
business as operated on the Mortgaged Property or to utilize the Mortgaged
Property for its intended use or (ii) permits the lessee under such lease to
operate a manufacturing facility or similar business on the Mortgaged Property
(unrelated directly to the applicable mortgagor’s business).
     “Maturity Date” means the Term-1 Loan Maturity Date or the Revolving Loan
Maturity Date, as the context shall require.
     “Maximum Incremental Term Loan Facilities Amount” means, at any date of
determination, (a) the greater of (i) (x) $500,000,000 minus (y) the aggregate
principal amount of Incremental Term Loans incurred pursuant to Section 2.21(a)
prior to such date and (ii) the principal amount of Incremental Term Loans that
would not cause the Senior Secured Leverage Ratio on date of borrowing of such
Incremental Term Loans to be greater than 2.25 to 1.0.
     “Maximum Rate” has the meaning assigned to such term in Section 9.09.
     “Monsanto Settlement Agreement” means the Amended and Restated Settlement
Agreement, dated as of February 28, 2008, among the Borrower, Monsanto Company
and SFC.
     “Moody’s” means Moody’s Investors Service, Inc., and any successor thereto.
     “Mortgage” means an agreement (including a mortgage, deed of trust or other
document creating and evidencing a Lien on any Mortgaged Property), which shall
be in form and substance reasonably satisfactory to the Collateral Agent, with
such schedules and including such provisions as shall be necessary to conform
such document to applicable local or foreign law or as shall be customary under
applicable local or foreign law.
     “Mortgaged Property” means each parcel of fee owned real property of the
Loan Parties identified on Schedule 5.16(b) and the improvements thereto with
respect to which a Mortgage is granted following the Effective Date pursuant to
Section 5.11, 5.12, 5.15 or 5.16.
     “Multiemployer Plan” means a multiemployer plan within the meaning of
Section 4001(a)(3) of ERISA (i) to which any Borrower or any Restricted
Subsidiary or ERISA Affiliate is then making or has an obligation to make
contributions, or (ii) to which any Borrower or Restricted Subsidiary or ERISA
Affiliate has within the preceding six plan years made contributions, including
any Person which ceased to be an ERISA Affiliate during such six year period.
     “Net Proceeds” means, with respect to any Debt Incurrence, Asset Sale
Prepayment Event, Destruction or Taking, (a) the cash proceeds actually received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds, but only as and when received, and (ii) in the case of aan
Asset Sale Prepayment Event, Destruction or a Taking, sale proceeds, insurance
proceeds,

27-27-

 



--------------------------------------------------------------------------------



 



condemnation awards and similar payments, only to the extent in excess of
$5.0 million for any individual Asset Sale Prepayment Event, Destruction or
Taking, or in excess of $25.0 million in the aggregate for all such events
(together with all Asset Sales (other than Asset Sales described in clauses
(a) and (b) of the definition of Asset Sale Prepayment Event) in such Fiscal
Year) in any Fiscal Year, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid by the Borrower and its Restricted Subsidiaries in
connection with such event, (ii) the amount of all taxes paid (or reasonably and
in good faith estimated to be payable) by the Borrower and its Restricted
Subsidiaries in connection with such event, including any withholding taxes
imposed on the repatriation of proceeds, (iii) in the case of an Asset Sale
Prepayment Event, Destruction or Taking, the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness for borrowed
money (other than any Indebtedness pursuant to Section 6.01(i), 6.01(iii) or
6.01(xiv)) which is secured by a Lien on the properties subject to such Asset
Sale, Destruction or Taking (so long as such Lien was permitted to encumber such
properties under the Loan Documents at the time of such Asset Sale, Destruction
or Taking) and which is repaid with such proceeds (other than any such
Indebtedness assumed by the purchaser of such properties), (iv) the amount of
any reasonable reserves established by, and reflected on the financial
statements of, the Borrower and its Restricted Subsidiaries in accordance with
GAAP (other than any taxes deducted pursuant to clause (ii) above) (x) in
respect of the sale of such assets or assets, or (y) associated with the assets
that are the subject of such event and (A) that are retained by the Borrower or
any Restricted Subsidiary to fund contingent liabilities that are directly
attributable to such event and that are reasonably estimated to be payable by
the Borrower or any Restricted Subsidiary within 18 months following the date
that such event occurred (other than in the case of contingent tax liabilities,
which shall be reasonably estimated to be payable within the current or
immediately succeeding tax year) or (B) that are retained by the Borrower or any
Restricted Subsidiary after such events, including pension and other
post-employment benefits liabilities and liabilities related to environmental
matters or against any indemnification obligations associated with such
transaction; provided that any amount by which such reserves are reduced for
reasons other than payment of any such contingent liabilities shall be
considered “Net Proceeds” on the date of such reduction.
     “Non-Consenting Lender” has the meaning assigned to such term in
Section 2.19.
     “Non-Guarantor Restricted Subsidiary” means each Restricted Subsidiary that
is not a Subsidiary Guarantor.
     “Non-Profit Subsidiaries” means any Restricted Subsidiary that is exempt
from income taxes and is organized and operated exclusively for charitable,
scientific, testing for public safety or educational purposes (within the
meaning of Section 501(c)(3) of the Code or, in the case of any Non-U.S.
Restricted Subsidiary, any similar provision under the laws of the jurisdiction
in which such Non-U.S. Restricted Subsidiary is organized). As of the Effective
Date, there are no Non-Profit Subsidiaries.
     “Non-U.S. Guarantee Agreements” means one or more guarantee agreements in
form and substance reasonably satisfactory to the Collateral Agent, providing
for the guarantee of the Obligations by the Non-U.S. Restricted Subsidiaries
party thereto, made by the Non-U.S. Restricted Subsidiaries party thereto.
     “Non-U.S. Jurisdiction” means each jurisdiction of organization of a
Subsidiary of the Borrower other than the United States (or any State thereof)
or the District of Columbia.
     “Non-U.S. Lender” means any Lender that is not treated, for U.S federal
income tax purposes, as a “United States person” within the meaning of
Section 7701(a)(3) of the Code.

28-28-

 



--------------------------------------------------------------------------------



 



     “Non-U.S. Pledge Agreements” means one or more pledge agreements in form
and substance reasonably satisfactory to the Collateral Agent, among the Loan
Parties party thereto and the Collateral Agent for the benefit of the Secured
Parties.
     “Non-U.S. Restricted Subsidiary” means any Restricted Subsidiary that is or
becomes organized under the laws of a Non-U.S. Jurisdiction.
     “Non-U.S. Security Agreements” means one or more security agreements in
form and substance reasonably satisfactory to the Collateral Agent, among the
Loan Parties party thereto and the Collateral Agent for the benefit of the
Secured Parties.
     “Non-U.S. Subsidiary” means any Subsidiary that is or becomes organized
under the laws of a Non-U.S. Jurisdiction.
     “Non-Wholly Owned Restricted Subsidiary” means each Restricted Subsidiary
that is not a Wholly Owned Restricted Subsidiary.
     “Note” means a Term Note, Revolving Credit Note or Swing Line Note, as the
context may require.
     “Obligations” means, collectively, (a) all Loan Obligations, (b) the due
and punctual payment and performance of all obligations of the Borrower and the
other Loan Parties under each Pari Passu Secured Hedging Agreement and (c) the
due and punctual payment and performance of all obligations of the Borrower and
the other Loan Parties under each Pari Passu Secured Treasury Services
Agreement.
     “Offered Loans” has the meaning assigned to such term in
Section 2.05(d)(ii).
     “Organizational Document” means (i) relative to each Person that is a
corporation, its charter and its by-laws (or similar documents) and all
shareholder agreements, voting trusts and similar arrangements applicable to any
of its authorized Equity Interests, (ii) relative to each Person that is a
limited liability company, its certificate of formation and operating agreement
(or similar documents) and any other similar arrangements applicable to any
membership interests or other Equity Interests in such Person, (iii) relative to
each Person that is a limited partnership, its certificate of formation and
limited partnership agreement (or similar documents) and any other similar
arrangements applicable to any partnership interests or other Equity Interests
in such Person, (iv) relative to each Person that is a general partnership, its
partnership agreement (or similar document) and any other similar arrangements
applicable to any partnership interests or other Equity Interests in such Person
and (v) relative to any Person that is any other type of legal entity, such
documents as shall be the functional legal equivalent of the foregoing.
     “Other Taxes” has the meaning assigned to such term in Section 2.15(b).
     “Outstanding Amount” means (a) with respect to Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans, occurring on such date and
(b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.
     “Overnight Rate” means, for any day, the greater of (a) the Federal Funds
Rate and (b) an overnight rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

29-29-

 



--------------------------------------------------------------------------------



 



     “Pari Passu Secured Hedging Agreement” means any Hedging Agreement
permitted by Section 6.146.13 that is entered into by the Borrower or any of its
Restricted Subsidiaries with any counterparty that was a Joint Lead Arranger and
Bookrunner or an Affiliate of a Joint Lead Arranger and Bookrunner, an Agent or
an Affiliate of an Agent, or a Lender or a Lender Affiliate on the date hereof
or at the time such Hedging Agreement was entered into such Hedging Agreement if
such Hedging Agreement has been designated in writing as a “Pari Passu Secured
Hedging Agreement” by the Borrower in certificate of a Financial Officer of the
Borrower delivered to the Administrative Agent.
     “Pari Passu Secured Treasury Services Agreement” means any Treasury
Services Agreement permitted by Section 6.01 that is entered into by the
Borrower or any of its Restricted Subsidiaries with any Treasury Services Bank.
     “Participant” has the meaning assigned to such term in Section 9.04(f).
     “Participating Member State” means each state so described in any EMU
Legislation.
     “PATRIOT Act” has the meaning assigned to such term in Section 9.19.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.
     “Pension Plan” means a “pension plan,” as such term is defined in
Section 3(2) of ERISA, which is subject to Title IV of ERISA (other than a
Multiemployer Plan) and which is sponsored or maintained by the Borrower or any
Restricted Subsidiary or any ERISA Affiliate or to which the Borrower or any
Restricted Subsidiary or any ERISA Affiliate contributes or has an obligation to
contribute, or in the case of a multiple employer plan described in Section
4064(a) of ERISA, has made contributions at any time during the immediately
preceding five plan years.
     “Perfection Certificate” means a certificate in the form of Annex II to the
Security Agreement or any other form approved by the Administrative Agent.
     “Permitted Acquisition” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrower or any Restricted Subsidiary of all
or substantially all the assets of, or at least 51% of the Equity Interests in
(other than directors qualifying shares), a Person or a division, line of
business or other business unit of a Person (and any subsequent acquisition of
minority equity interests of such Person) so long as:
     (a) such acquisition shall have been approved by the board of directors of
the Person (or similar governing body if such Person is not a corporation) which
is the subject of such acquisition and such Person shall not have announced that
it will oppose such acquisition;(b)
     such assets are to be used in, or such Person so acquired is engaged in, as
the case may be, a business of the type conducted by the Borrower and its
Restricted Subsidiaries on the Effective Date or in a business reasonably
related or ancillary thereto or otherwise permitted by Section 6.03(c);
     (cb) no Default or Event of Default has occurred and is continuing or would
result therefrom;
     (dc) (i) all transactions related thereto are consummated in all material
respects in accordance with applicable Requirements of Law, (ii) (x) in the case
of an acquisition of Equity Interests, the Person acquired shall become,
immediately after giving effect thereto, a Restricted Subsidiary or be merged
into the Borrower or a Restricted Subsidiary (or, in the case of any

30-30-

 



--------------------------------------------------------------------------------



 



Person who is initially excluded from the definition of Subsidiary as a result
of clause (ii) of the final sentence thereof, becomes a Restricted Subsidiary no
later than 612 months following the date of acquisition of such Equity
Interests) and (y) in the case of an acquisition of assets or a division, line
of business or other business unit, immediately after giving effect thereto, the
Property acquired shall be conveyed to the Borrower or a Restricted Subsidiary,
and, in the case of each of the foregoing clauses (x) and (y), all actions
required to be taken under Sections 5.11, 5.12 and 5.16 shall have been taken,
(iii) the aggregate amount of consideration paid by the Borrower and the
Subsidiary Guarantors (excluding any assumed Indebtedness or other liabilities
of a Person acquired in such acquisition) in respect of Persons not becoming
Subsidiary Guarantors and in assets, divisions, and lines of business or
business units not being conveyed to the Borrower or a Subsidiary Guarantor
(calculated net of acquired cash and Cash Equivalents that are transferred to
the Borrower or a Subsidiary Guarantor in connection therewith) shall not exceed
the sum of (1) $300.0 million plus (2) the amount of proceeds of unsecured
Permitted Other Debt and the proceeds from any borrowings of Incremental Term
Loans, in each case, that are incurred following the Effective Date (and that
are not applied to refinance other Indebtedness or to make an Investment in
reliance on Section 6.04(iii)(z)(2)), (iv) immediately after giving effect
thereto, the Borrower and its Restricted Subsidiaries are in compliance, on a
Pro Forma Basis, with the covenant contained in Section 6.12 recomputed as at
the date of the last ended Test Period, as if such acquisition (and any related
incurrence or repayment of Indebtedness) had occurred on the first day of the
relevant Test Period, (v) immediately after giving effect thereto, the Borrower
and its Restricted Subsidiaries are in compliance, on a Pro Forma Basis, with
the covenant contained in Section 6.136.12 recomputed as at the date of the last
ended Test Period, as if such acquisition (and any related incurrence or
repayment of Indebtedness) had occurred on the first day of the relevant Test
Period, and (vi) any Indebtedness that is incurred, acquired or assumed in
connection with such acquisition shall be in compliance with Section 6.01; and
     (ed) in the case of any acquisition or series of related acquisitions where
the Acquisition Consideration is greater than $10.0 million in the aggregate,
the Borrower has delivered to the Administrative Agent an officers’ certificate
certifying that (i) such transaction complies with this definition (which shall
have attached thereto reasonably detailed backup data and calculations showing
such compliance, including compliance with clause (d) above) and (ii) such
transaction could not reasonably be expected to result in a Material Adverse
Effect, together with all other relevant financial information for the Person or
assets to be acquired.
     “Permitted Currency” means Dollars, Sterling, Euros and any other currency
permitted by the Issuer.
     “Permitted Guarantor Factoring Transactions” means the factoring of
receivables solely for cash consideration on a non-recourse basis by the
Borrower or any of its Restricted Subsidiaries structured as a true sale to a
Person that is not an Affiliate of the Borrower or any of its Subsidiaries
pursuant to a structured factoring program on fair market terms; provided that
the book value of all receivables subject to such factoring programs at any one
time outstanding shall not exceed an aggregate of $30.0 million; provided,
further, however, for the avoidance of doubt the internal factoring of
receivables by Solutia Systems, Inc. with another Loan Party shall not
constitute a use of this definition.
     “Permitted Investments” means:
     (a) marketable direct obligations issued by, or unconditionally guaranteed
by, the United States Government or issued by any agency or instrumentality
thereof and backed by the

31-31-

 



--------------------------------------------------------------------------------



 



full faith and credit of the United States of America, in each case maturing
within one year from the date of acquisition thereof;
     (b) marketable direct obligations issued by any State of the United States
of America or any political subdivision of any such State or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the two highest ratings
obtainable from either S&P or Moody’s;
     (c) commercial paper issued by any Person organized in the United States of
America and maturing no more than one year from the date of creation thereof
and, at the time of acquisition, having a rating of at least A-2 from S&P or at
least P-2 from Moody’s;
     (d) time deposits, demand deposits, certificates of deposit, Eurodollar
time deposits or bankers’ acceptances maturing within one year from the date of
acquisition thereof or overnight bank deposits, in each case, issued by any bank
organized under the laws of the United States of America or any State thereof or
the District of Columbia or any U.S. branch of a foreign bank, in any case,
having at the date of acquisition thereof combined capital and surplus of not
less than $500.0 million;
     (e) repurchase obligations with a term of not more than 90 days for
underlying securities of the types described in clause (a) above entered into
with any bank meeting the qualifications specified in clause (d) above;
     (f) with respect to any Non-U.S. Restricted Subsidiary, non-Dollar
denominated (i) certificates of deposit of, bankers acceptances of, or time
deposits with, any commercial bank having combined capital and surplus of not
less than $500.0 million (or the Dollar Equivalent thereof); which is organized
and existing under the laws of the country in which such Person maintains its
chief executive office or principal place of business or is organized provided
such country is a member of the Organization for Economic Cooperation and
Development, and which has a short-term commercial paper rating of at least A-1
or the equivalent thereof from S&P or of at least P-1 or the equivalent thereof
from Moody’s (any such bank being an “Approved Foreign Bank”) and maturing
within one year of the date of acquisition and (ii) equivalents of demand
deposit accounts which are maintained with an Approved Foreign Bank;
     (g) readily marketable obligations issued or directly and fully guaranteed
or insured by the government or any agency or instrumentality of any member
nation of the European Union (and the United Kingdom) whose legal tender is the
Euro or British Pounds Sterling and which are denominated in Euros or British
Pounds Sterling or any other foreign currency comparable in credit quality and
tenor to those referred to above and customarily used by corporations for cash
management purposes in any jurisdiction outside the United States to the extent
reasonably required in connection with any business conducted by any Non-U.S.
Restricted Subsidiary organized in such jurisdiction, maturing within one year
from the date of acquisition thereof and, at the time of acquisition, having one
of the two highest ratings obtainable from either S&P or Moody’s or a comparable
rating from an international recognized rating agency; provided that the full
faith and credit of any such member nation of the European Union is pledged in
support thereof;
     (h) investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (a) through (g) above;
and
     (i) Hedging Agreements entered into for non-speculative purposes.

32-32-

 



--------------------------------------------------------------------------------



 



     “Permitted Lien” has the meaning assigned to such term in Section 6.02.
     “Permitted Loan Purchase” has the meaning assigned to such term in
Section 2.05(d)(i).
     “Permitted Loan Purchase Amount” has the meaning assigned to such term in
Section 2.05(d)(i).
     “Permitted Loan Purchase Notice” has the meaning assigned to such term in
Section 2.05(d)(iii).
     “Permitted Non-Guarantor Factoring Transactions” means the factoring of
receivables solely for cash consideration on a recourse or non-recourse basis by
Non-Guarantor Restricted Subsidiaries structured as a true sale to a Person that
is not an Affiliate of the Borrower or any of its Subsidiaries pursuant to a
structured factoring program on fair market terms; provided that the book value
of all receivables subject to such factoring programs at any one time
outstanding shall not exceed an aggregate of $60.0 million.
     “Permitted Other Debt” means (x) senior unsecured or senior subordinated
Indebtedness of the Borrower and the Subsidiary Guarantors and (y) Indebtedness
of the Borrower and the Subsidiary Guarantors in an amount not to exceed
$300.0 million that is secured by a Lien only on all or a portion of the
Collateral and constitutes “second lien obligations” pursuant to the terms of a
Second Lien Intercreditor Agreement; provided that, in each case, (A) such
Indebtedness will not mature prior to the date that is 91 days following the
Term-1 Loan Maturity Date (excluding a bridge loan maturity if such bridge loan
will automatically convert or be exchanged for loans or notes that do not mature
prior to such date so long as no default or event of default has occurred and is
continuing thereunder (“Bridge Loan Maturity”)), (B) the terms of such
Indebtedness do not provide for any scheduled repayment, mandatory redemption,
mandatory prepayment or sinking fund obligations prior to the date that is
91 days following the Term-1 Loan Maturity Date (other than customary offers to
repurchase or mandatory prepayment provisions, as applicable, upon a change of
control, asset sale, equity issuance, debt issuance, sale of the company, excess
cash flow or casualty or condemnation event, required “ahydo” repayments, and
customary acceleration rights after an event of default and scheduled
amortization payments not in excess of 1% of the original principal amount of
any such Indebtedness during any Fiscal Year; provided that (i) in the case of
any mandatory prepayment or offer to repurchase any such Indebtedness relating
to excess cash flow, the Borrower shall first prepay the Loans in the amount
required under Section 2.05(b)(iv) prior to making any such prepayment of or
offer to repurchase any such other Indebtedness, and (ii) in the case of any
mandatory prepayment of or offer to repurchase any such Indebtedness, the
obligations of the Borrower (if any) to repay or prepay the Loans in accordance
with the terms hereof (including, without limitation, as required pursuant to
Section 2.05) arising from such change of control, asset sale, equity issuance,
debt issuance, sale of the company, excess cash flow or casualty or condemnation
event shall be satisfied to the fullest extent required hereunder), (C) no
Default or Event of Default shall have occurred and be continuing or would
immediately result therefrom, (D) immediately after giving effect thereto, the
Borrower and its Restricted Subsidiaries are in compliance, on a Pro Forma Basis
after giving effect to the incurrence of such Indebtedness (and any other
Indebtedness incurred since the last day of the immediately preceding Test
Period), and the application of the proceeds thereof, with the covenantscovenant
set forth in Section 6.12 and 6.13 recomputed as at the date of the last ended
Test Period, as if all such Indebtedness was incurred on the first day of the
immediately preceding Test Period, and (E) no Restricted Subsidiary shall
Guarantee any such Indebtedness unless such Restricted Subsidiary is also a
Subsidiary Guarantor.
     “Permitted Purchase Option Notice” has the meaning assigned to such term in
Section 2.05(d)(i).
     “Permitted Refinancing” means, with respect to any Indebtedness, any
refinancing, refunding, extension or renewal thereof; provided, however, that
(i) no Default or Event of Default shall have

33-33-

 



--------------------------------------------------------------------------------



 



occurred and be continuing or would immediately arise therefrom, (ii) any such
refinanced, refunded, extended or renewed Indebtedness shall (a) not have a
final maturity date or Weighted Average Life to Maturity, respectively, that is
shorter than the final maturity date or Weighted Average Life to Maturity,
respectively, of the Indebtedness being refinanced, refunded, extended or
renewed (excluding any Bridge Loan Maturity), (b) be at least as subordinate to
the Loans and other Obligations as the Indebtedness being refinanced, refunded,
extended or renewed (and unsecured if the refinanced, refunded, extended or
renewed Indebtedness is unsecured (except, in the case of Indebtedness permitted
under Section 6.01(ii), to the extent such Indebtedness may be secured under
Section 6.02(xvi))) and (c) be in an aggregate principal amount (or accreted
value, if applicable) that does not exceed the aggregate principal amount (or
accreted value, if applicable) of the Indebtedness so refinanced, refunded,
extended or renewed, plus an amount equal to all accrued and unpaid interest
thereon, plus the stated amount of any premium and other reasonable amounts
required to be paid in connection with such refinancing, refunding, extension or
renewal pursuant to the terms of the Indebtedness being refinanced, refunded,
extended or renewed, plus the amount of reasonable expenses of the Borrower or
any of its Restricted Subsidiaries incurred in connection with such refinancing,
refunding, extension or renewal and (iii) in the case of any Indebtedness of a
Loan Party being refinanced, refunded, extended or renewed, no Non-Guarantor
Restricted Subsidiary that is not already an obligor on such Indebtedness being
refinanced, refunded, extended or renewed shall become an obligor on such
refinanced, refunded, extended or renewed Indebtedness.
     “Person” or “person” means any natural person, corporation, trust, joint
venture, association, company, partnership, limited liability company,
Governmental Authority or other entity.
     “Pledge Agreement” means the Pledge Agreement, substantially in the form of
Exhibit I, among the Loan Parties party thereto and the Collateral Agent for the
benefit of the Secured Parties.
     “Pledged Securities” means the “Pledged Securities” (as defined in the
Pledge Agreement) and/or the Equity Interests pledged under any Non-U.S. Pledge
Agreement, as applicable.
     “Preferred Equity Interests” means, with respect to any Person, any and all
preferred or preference Equity Interests (however designated) of such Person,
whether or not outstanding or issued on the Effective Date.
     “Pro Forma Adjustment” shall meanmeans, for any Test Period that includes
any of the four consecutive fiscal quarters first ending following any permitted
acquisition with respect to the Acquired EBITDA of the applicable Acquired
Entity or Business or the Consolidated EBITDA of the Borrower affected by such
acquisition, the pro forma increase or decrease in such Acquired EBITDA or such
Consolidated EBITDA, as the case may be, projected by the Borrower in good faith
as a result of reasonably identifiable and factually supportable net cost
savings or additional net costs, as the case may be, realizable during such
period by combining the operations of such Acquired Entity or Business with the
operations of the Borrower and its Subsidiaries and with respect to which all
actions required to achieve such increase or decrease either have been taken or
will be taken within three months of the delivery of the applicable Pro Forma
Adjustment Certificate and such amount is set forth on the Pro Forma Adjustment
Certificate, provided that so long as such net cost savings or additional net
costs will be realizable at any time during such four-quarter period, it may be
assumed, for purposes of projecting such pro forma increase or decrease to such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, that such net
cost savings or additional net costs will be realizable during the entire such
period; provided further that any such pro forma increase or decrease to such
Acquired EBITDA or such Consolidated EBITDA, as the case may be, shall be
without duplication for net cost savings or additional

34-34-

 



--------------------------------------------------------------------------------



 



net costs actually realized during such period and already included in such
Acquired EBITDA or such Consolidated EBITDA, as the case may be.
     “Pro Forma Adjustment Certificate” means a certificate signed by a
Financial Officer of the Borrower and delivered to the Administrative Agent for
delivery to the Lenders setting forth a reasonably detailed calculation of any
Pro Forma Adjustment.
     “Pro Forma Basis” means:
     (i) (x) there shall be included in determining Consolidated EBITDA for any
period (A) the Acquired EBITDA of any Person, property, business or asset
acquired to the extent not subsequently sold, transferred or otherwise disposed
of by the Borrower or any Restricted Subsidiary during or after such period
(each such Person, property, business or asset acquired and not subsequently so
disposed of, an “Acquired Entity or Business”), and any Unrestricted Subsidiary
converted to a Restricted Subsidiary pursuant to Section 5.17 during or after
such period, based on the actual Acquired EBITDA of such Acquired Entity or
Business or converted Subsidiary for such period (including the portion thereof
occurring prior to such acquisition) and (B) an adjustment in respect of each
Acquired Entity or Business equal to the amount of the Pro Forma Adjustment with
respect to such Acquired Entity or Business for such period (including the
portion thereof occurring prior to such acquisition) as specified in the Pro
Forma Adjustment Certificate delivered to the Lenders and the Administrative
Agent and (y) there shall be excluded in determining Consolidated EBITDA for any
period the Acquired EBITDA of any Person, property, business or asset sold,
transferred or otherwise disposed of, closed or classified as discontinued
operations by the Borrower or any Subsidiary during such period (each such
Person, property, business or asset so sold or disposed of, a “Sold Entity or
Business”) and any Restricted Subsidiary converted to an Unrestricted Subsidiary
pursuant to Section 5.17 during or after such period, based on the actual
Acquired EBITDA of such Sold Entity or Business or converted Subsidiary for such
period (including the portion thereof occurring prior to such sale, transfer or
disposition);
     (ii) with respect to compliance with any test or covenant hereunder on a
Pro Forma Basis, the following shall be deemed to have occurred as of the first
day of the applicable period of measurement (a) any retirement or repayment of
Indebtedness in connection with the relevant transaction, and (b) any
Indebtedness incurred or assumed by the Borrower or any of its Restricted
Subsidiaries in connection with the relevant transaction, and if such
Indebtedness has a floating or formula rate, it shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; provided, that, any
determination of Total Leverage Ratio or Total Net Leverage Ratio on a pro forma
basis shall be calculated using the amount of Consolidated Indebtedness or
Consolidated Net Indebtedness, as applicable, as of the relevant date of
determination (rather than the last day of the most recent Test Period), giving
effect to clauses (a) and (b) above.
     “Pro Rata Share” means, with respect to each Revolving Credit Lender at any
time a fraction (expressed as a percentage, carried out to the ninth decimal
place), the numerator of which is the amount of the Revolving Credit Commitment
of such Lender at such time and the denominator of which is the amount of the
Aggregate Commitments at such time; provided that if the Revolving Credit
Commitments have been terminated, then the Pro Rata Share of each Lender shall
be at any time a fraction (expressed as a percentage, carried out to the ninth
decimal place) the numerator of which is the amount of Revolving

35-35-

 



--------------------------------------------------------------------------------



 



Credit Exposure of such Lender at such time and the denominator of which is the
aggregate amount of Revolving Credit Exposure of all Lenders outstanding at such
time.
     “Projected Financial Statements” has the meaning assigned to such term in
Section 3.16(b).
     “Property” or “property” means any right, title or interest in or to
property or assets of any kind whatsoever, whether real, personal or mixed and
whether tangible or intangible and including any ownership interests of any
Person.
     “Qualifying Loans” has the meaning assigned to such term in
Section 2.05(d)(iii).
     “Real Property” means all right, title and interest of any Restricted
Subsidiary in and to a parcel of real property owned or leased by any Restricted
Subsidiary together with, in each case, all improvements and appurtenant
fixtures, easements and other property and rights incidental to the ownership,
lease or operation thereof.
     “Refinancing” means the entering into of this Agreement, the borrowings
hereunder on the Effective Date and the repayment of all Indebtedness under the
Existing Credit Agreements and the termination of all commitments thereunder.
     “Refinancing Notes” means any debt securities or debt for borrowed money of
the Borrower or any Subsidiary Guarantor, (i) no part of the principal of which
is required to be paid (whether by way of mandatory sinking fund, mandatory
redemption, mandatory prepayment or otherwise), prior to the Term-1 Loan
Maturity Date (it being understood that any required offer to purchase such
Indebtedness as a result of a change of control or asset sale shall not violate
the foregoing restriction), (ii) which is either unsecured or secured only by
Liens on Collateral (and if secured by Liens on the Collateral, is either
subject to the terms of the First Lien Intercreditor Agreement as “Additional
First Lien Obligations” or subject to the terms of the Second Lien Intercreditor
Agreement as second lien obligations) and (iii) and is otherwise on market terms
as determined in good faith by the Borrower.
     “Register” has the meaning assigned to such term in Section 9.04(d).
     “Regulation D” means Regulation D of the Board of Governors as from time to
time in effect.
     “Regulation U” means Regulation U of the Board of Governors as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
     “Regulation X” means Regulation X of the Board of Governors as from time to
time in effect and all official rulings and interpretations thereunder or
thereof.
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and such Person’s and such Person’s Affiliates respective managers,
administrators, trustees, partners, directors, officers, employees, agents, fund
managers and advisors.
     “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing, emanating or migrating of any Hazardous Material in,
into, onto or through the Environment.
     “Remedial Action” means (a) “remedial action” as such term is defined in
CERCLA, 42 USC Section 9601(24), and (b) all other actions required by any
Governmental Authority or voluntarily undertaken to: (i) clean up, remove,
treat, abate or otherwise take corrective action to address any

36-36-

 



--------------------------------------------------------------------------------



 



Hazardous Material in the Environment; (ii) prevent the Release or threat of
Release, or minimize the further Release of any Hazardous Material so it does
not migrate or endanger or threaten to endanger public health, welfare or the
Environment; or (iii) perform studies and investigations in connection with, or
as a precondition to, (i) or (ii) above.
     “Reorganization” means, with respect to any Multiemployer Plan, the
condition that such plan is in reorganization within the meaning of Section 4241
of ERISA.
     “Repricing Transaction” means the prepayment or refinancing of all or a
portion of the Term-1 Loans with the incurrence by any Loan Party of any
long-term bank debt financing incurred for the primary purpose of repaying,
refinancing, substituting or replacing the Term-1 Loans and having an effective
interest cost or weighted average yield (as determined by the Administrative
Agent consistent with generally accepted financial practice and, in any event,
excluding any arrangement or commitment fees in connection therewith) that is
less than the interest rate for or weighted average yield (as determined by the
Administrative Agent on the same basis) of the Term-1 Loans, including without
limitation, as may be effected through any amendment to this Agreement relating
to the interest rate for, or weighted average yield of, the Term-1 Loans.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Revolving Credit Loans or Term Loans, a Borrowing
Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit Request
and (c) with respect to a Swing Line Loan, a Swing Line Loan Notice.
     “Requirement of Law” means, as to any Person, collectively, any and all
requirements of an arbitrator or a court or other Governmental Authority,
including any and all laws, judgments, orders, decrees, ordinances, rules,
regulations or statutes, in each case applicable to or binding upon such Person
or any of its property or assets or to which such Person or any of its property
or assets is subject.
     “Required Revolving Lenders” shall meanmeans Lenders having more than 50%
of the Aggregate Commitments (or, if the Aggregate Commitments have been
terminated, more than 50% of the aggregate Revolving Credit Exposure of all
Revolving Credit Lenders); provided that the Revolving Credit Commitment of, and
the portion of the Revolving Credit Exposure held or deemed held by, any
Defaulting Lender shall be excluded for all purposes of making any determination
of Required Revolving Lenders.
     “Requisite Lenders” means, as of any date of determination, Lenders having
more than 50% of the sum of (a) the aggregate Term Commitments (or, following
the borrowing of the Term Loans on the Effective Date, the Term Loans)Loans and
(b) Aggregate Commitments (or, if the Aggregate Commitments have been
terminated, more than 50% of the aggregate Revolving Credit Exposure of all
Revolving Credit Lenders); provided that the Revolving Credit Commitment of, and
the portion of the Revolving Credit Exposure held or deemed held by, any
Defaulting Lender shall be excluded for all purposes of making any determination
of Requisite Lenders.
     “Restricted” means, when referring to cash or Cash Equivalents of the
Borrower or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents (a) appears (or would be required to appear) as “restricted” on a
consolidated balance sheet of the Borrower or of any such Restricted Subsidiary
(unless such appearance is related solely to Liens permitted by clause (b) below
or (b) are subject to any Lien other than a Lien in favor of the Collateral
Agent for the benefit of the Secured Parties or Liens that are subject to the
First Lien Intercreditor Agreement or the Second Intercreditor Agreement.

37-37-

 



--------------------------------------------------------------------------------



 



     “Restricted Joint Venture” means each Joint Venture formed or otherwise
acquired after the Effective Date, the grant of any Lien on the Equity Interests
of which held by any Loan Party (a) is prohibited by provisions of any contract,
agreement, instrument or indenture governing such Equity Interests, including
any Organizational Document of such Joint Venture, (b) is permitted only with
the consent of any other Person (other than a Loan Party), and such consent has
not been obtained after the applicable Loan Party has made commercially
reasonable efforts to obtain such consent, (c) is prohibited by any Requirement
of Law or requires a consent not obtained of any Governmental Authority pursuant
to such Requirement of Law after the applicable Loan Party has made commercially
reasonable efforts to obtain such consent, or (d) would trigger (1) an option to
purchase such Equity Interests held by any Loan Party, (2) the termination,
dissolution or liquidation of such Joint Venture or (3) any similar right by a
third party, under, any contract, license, agreement, instrument or other
document evidencing or related to such Equity Interests, including, with
limitation, any Organizational Document of such Joint Venture. Notwithstanding
any provision of any Loan Document to the contrary, the Borrower and its
Subsidiaries shall not be required to seek the consent of any Person or
Governmental Authority described in this definition if the Borrower reasonably
determines that such consent or seeking such consent could trigger any event or
circumstance described under clause (d) of this definition.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests or
Equity Rights in the Borrower or any Restricted Subsidiary, or any payment
(whether in cash, securities or other property), including any sinking fund or
similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any Equity Interests or Equity
Rights in the Borrower or any Restricted Subsidiary. Without limiting the
foregoing, “Restricted Payments” with respect to any Person shall also include
all payments made or required to be made by such Person with respect to any
stock appreciation rights, plans, equity incentive or achievement plans or any
similar plans or setting aside of any funds for the foregoing purposes.
     “Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
     “Restricting Information” has the meaning assigned to such term in
Section 9.18(a).
     “Revolving Commitment Increase” has the meaning set forth in
Section 2.21(a).
     “Revolving Commitment Increase Lender” has the meaning set forth in
Section 2.21(d).
     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Loans,
having the same Interest Period made by each of the Revolving Credit Lenders
pursuant to Section 2.01(b).
     “Revolving Credit Commitment” means, as to each Revolving Credit Lender,
its obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations and (c) purchase
participations in Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Revolving Credit Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The aggregate Revolving Credit Commitments of all Revolving
Credit Lenders shall be $300,000,000 on the Effective Date, as such amount may
be adjusted from time to time in accordance with the terms of this Agreement.

38-38-

 



--------------------------------------------------------------------------------



 



     “Revolving Credit Exposure” means, as to each Revolving Credit Lender, the
sum of the outstanding principal amount of such Revolving Credit Lender’s
Revolving Credit Loans and its Pro Rata Share of the L/C Obligations and Swing
Line Loans at such time.
     “Revolving Credit Lender” means, at any time, any Lender that has a
Revolving Credit Commitment or Revolving Credit Exposure at such time.
     “Revolving Credit Loans” has the meaning set forth in Section 2.01(b).
     “Revolving Credit Note” means a promissory note of the Borrower payable to
any Revolving Credit Lender or its registered assigns, in substantially the form
of Exhibit F-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.
     “Revolving Loan Maturity Date” means March 17, 2015; provided, however,
that if such date is not a Business Day, the Maturity Date shall be the next
preceding Business Day.
     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
     “Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.
     “SEC” means the Securities and Exchange Commission.
     “Second Lien Intercreditor Agreement” means an agreement by and among
Collateral Agent and the collateral agent(s) for the holders of any Permitted
Other Debt that is secured by Liens on the Collateral (the “Junior Liens”),
providing for the subordination of such Junior Liens to the Liens securing the
Obligations on terms determined by the Administrative Agent to be customary for
subordination agreements between similar syndicated first lien credit facilities
and junior lien debt securities; provided that the terms of such intercreditor
agreement shall not be less favorable to the Lenders with respect to the
specific matters set forth below than the following: (i) notwithstanding the
time, order or method of grant, creation, attachment or perfection of any Liens
securing the Obligations and such Junior Liens, the Liens securing the
Obligations shall rank senior to any Junior Liens on the Collateral, (ii) no
holder of any obligation secured by any Junior Liens shall contest the validity
or enforceability of the Liens securing the Obligations, (iii) until the earlier
of (x) payment and discharge in full of all Obligations under this Agreement and
(y) the 180th day after the collateral agent for the holders of such Permitted
Other Debt provides notice to the Collateral Agent that an event of default has
occurred and is continuing under the agreement governing such Permitted Other
Debt (which period shall be extended for any period during which the Collateral
Agent has commenced pursuing remedies against the Collateral or is legally
prohibited by applicable Requirements of Law from pursuing remedies against the
Collateral), the Collateral Agent will have the sole power to exercise remedies
against the Collateral (subject to the right of the holders of obligations
secured by Junior Liens to take customary (as determined by the Administrative
Agent) protective measures with respect to the Junior Liens) and to foreclose
upon and dispose of the Collateral, (iv) upon any private or public sale of
Collateral taken in connection with the exercise of remedies by the Collateral
Agent which results in the release of the Liens securing the Obligations, the
Junior Liens on such item of Collateral will be automatically released, (v) in
connection with any enforcement action with respect to the Collateral or any
insolvency or liquidation proceeding involving the Borrower or any Guarantor,
all proceeds of Collateral will first be applied to the repayment of all
Obligations under this Agreement prior to being applied to the obligations
secured by such Junior Liens, (vi) if any holder of an obligation secured by
Junior Liens receives any proceeds of Collateral in contravention of the
foregoing, such proceeds will be turned over to the Collateral Agent, (vii) no
holder

39-39-

 



--------------------------------------------------------------------------------



 



of any obligation secured by Junior Liens may, without the consent of the
Lenders (a) seek relief from the automatic stay with respect to any Collateral,
(b) object to any sale of any Collateral in any insolvency or liquidation
proceeding which has been consented to by the Collateral Agent (provided that
the Junior Liens attach to the proceeds of such sale with the priority set forth
in the Second Lien Intercreditor Agreement) or (c) object to any claim of any
Lenders to post-petition interest, fees or expenses on account of the Liens
securing the Obligations and (viii) no holder of obligations secured by Junior
Liens shall support any plan or reorganization in connection with any insolvency
or liquidation proceeding that is in contravention of the Second Lien
Intercreditor Agreement without the consent of the Lenders.
     “Secured Parties” means each Agent, each Lender that holds Loans or has
Commitments (in its capacity as such), each counterparty (other than the
Borrower or any Restricted Subsidiary) under any Pari Passu Secured Hedging
Agreements (in its capacity as such) or any Treasury Services Bank (in its
capacity as such).
     “Security Agreement” means the Security Agreement, substantially in the
form of Exhibit J, among the Loan Parties party thereto and the Collateral Agent
for the benefit of the Secured Parties.
     “Security Documents” means the Security Agreement, the Non-U.S. Security
Agreements, the Security Trust Deed, the Pledge Agreement, the Non-U.S. Pledge
Agreements, the Mortgages and each other security agreement, pledge agreement or
other instrument or document executed and delivered pursuant to Section 5.11,
5.12, 5.15 or 5.16 to secure any of the Obligations.
     “Security Trust Deed” means the Security Trust Deed, dated as of the date
hereof, among the Administrative Agent, the Collateral Agent, the Borrower and
the Persons named therein as Chargors.
     “Senior Secured Leverage Ratio” means, at any date, the ratio of
(a) Consolidated Senior Secured Indebtedness as of such date to (b) Consolidated
EBITDA for the Test Period most recently ended.
     “SFC” means SFC LLC, a Delaware limited liability company.
     “SFC Limited Liability Company Agreement” means the Limited Liability
Company Agreement of SFC in the form attached as Exhibit O to the Monsanto
Settlement Agreement.
     “Small Asset Sale” means any sale or other disposition by the Borrower or
any of its Restricted Subsidiaries, of Property, that, when taken together with
the fair market value of any other Property sold or otherwise disposed of by the
Borrower or any of its Restricted Subsidiaries in any related sales or
dispositions, has an aggregate fair market value of not more than $1,000,000.
     “Specified Asset Sales” means the sale or other disposition of the Property
described on Schedule 1.01(b); provided that (i) no Event of Default has
occurred and is continuing or would immediately result therefrom and
(ii) immediately after giving effect to such sale or other disposition (and any
related repayment of the Loans), the Total Net Leverage Ratio (computed on a Pro
Forma Basis as at the date of the last ended Test Period, as if such sale or
other disposition (and any related repayment of the Term Loans) had occurred on
the first day of such Test Period) would be no greater than the Total Net
Leverage Ratio as at the date of the last ended Test Period without giving
effect to such transactions and, prior to the consummation thereof, the Borrower
shall deliver to the Administrative Agent a certificate of a Financial Officer
of the Borrower setting forth in reasonable detail the calculations
demonstrating compliance with the foregoing.
     “Specified Businesses” means the businesses described on Schedule 1.01(f).

40-40-

 



--------------------------------------------------------------------------------



 



     “Spot Selling Rate” means, on any date of determination, the spot selling
rate determined in good faith by the Borrower which shall be the spot selling
rate posted by Reuters on its website for the sale of the applicable currency
for Dollars at approximately 5:00 p.m., New York City time, on the prior
Business Day; provided that if such rate is not available, such rate shall be
the spot selling rate posted by the Federal Reserve Bank of New York on its
website for the sale of the applicable currency for Dollars at approximately
5:00 p.m., New York City time, on the prior Business Day.
     “Sterling” or “£” each mean the lawful money of the United Kingdom.
     “Subordinated Debt” means Indebtedness of the Borrower or any Restricted
Subsidiary that is by its terms expressly subordinated in right of payment to
the Obligations of the Borrower or such Restricted Subsidiary, as applicable,
but excluding intercompany Indebtedness.
     “Subordinated Debt Documents” means each document governing or pursuant to
which is issued any Subordinated Debt, as the same may be in effect from time to
time in accordance with the terms hereof and thereof.
     “Subsidiary” means, with respect to any Person (“parent”), (i) any
corporation, limited liability company, association or other business entity of
which more than 50% of the outstanding Equity Interests having ordinary voting
power to elect a majority of the board of directors of such corporation, limited
liability company, association or other business entity (irrespective of whether
at the time any other class or classes of Equity Interests of such corporation,
limited liability company, association or other business entity shall or might
have voting power upon the occurrence of any contingency) is at the time
directly or indirectly owned by the parent; (ii) any partnership of which more
than 50% of the outstanding partnership interests having the power to act as a
general partner of such partnership (irrespective of whether at the time any
partnership interests other than general partnership interests of such
partnership shall or might have voting power upon the occurrence of any
contingency) are at the time directly or indirectly owned by the parent. Unless
otherwise indicated, when used in this Agreement, the term (i) “Subsidiary”
shall refer to a Subsidiary of the Borrower and (ii) at the Borrower’s option,
shall not include any Person that becomes a Non-Wholly Owned Restricted
Subsidiary of the Borrower as a result of a tender offer for the capital stock
of such Person until such time as such Person becomes a Wholly Owned Restricted
Subsidiary of the Borrower.
     “Subsidiary Guarantor” means each of the Borrower’s Restricted Subsidiaries
that Guarantees the Obligations pursuant to (a) the Guarantee Agreement or (b) a
Non-U.S. Guarantee Agreement and has not been released from such guarantees. For
the avoidance of doubt, “Subsidiary Guarantor” shall exclude each Excluded
Subsidiary (other than Excluded Subsidiaries executing the Guarantee Agreement
on the Effective Date).
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means the Administrative Agent in its capacity as
provider of Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B-2.
     “Swing Line Note” means a promissory note of the Borrower payable to the
Swing Line Lender or its registered assigns, in substantially the form of
Exhibit F-3 hereto, evidencing the aggregate

41-41-

 



--------------------------------------------------------------------------------



 



Indebtedness of the Borrower to the Swing Line Lender resulting from the Swing
Line Loans made by the Swing Line Lender.
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$25,000,000 and (b) the Aggregate Commitments. The Swing Line Sublimit is part
of, and not in addition to, the Aggregate Commitments.
     “Taking” means any taking of any Property of the Borrower or any Restricted
Subsidiary or any portion thereof, in or by condemnation or other eminent domain
proceedings pursuant to any law, general or special, or by reason of the
temporary requisition or use of any Property of the Borrower or any Restricted
Subsidiary or any portion thereof, by any Governmental Authority.
     “Tax Return” means all returns, statements, filings, attachments and other
documents or certifications required to be filed in respect of Taxes.
     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
     “Term Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Class and Type and, in the case of Eurodollar Loans, having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.01.
     “Term Commitment” means, as to each Term Lender, its obligation to make a
Term Loan to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 2.01 under the caption “Term Commitment” or in the Assignment and
Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of the Term Commitments is
$850,000,000.Commitments” means, with respect to each Lender, such Lender’s
Initial Term Commitment, Additional Term-1 Commitment or commitment to make an
Incremental Term Loan.
     “Term Lender” means, at any time, any Lender that has a Term Commitment or
a Term Loan at such time.
     “Term Loans” means the Initial Term Loans, the Term-1 Loans and the
Incremental Term Loans.
     “Term-1 Lender” means, at any time, any Lender that has an Additional
Term-1 Commitment or a Term-1 Loan at such time.
     “Term-1 Loan” has the meaning assigned to such term in Section 2.01(a)(ii).
     “Term-1 Loan Maturity Date” means March 17,August 1, 2017.
     “Term-1 Note” means a promissory note of the Borrower payable to any Term-1
Lender or its registered assigns, in substantially the form of Exhibit F-1
hereto (with modifications consented to by the Administrative Agent to reflect
the terms of the Term-1 Note), evidencing the aggregate Indebtedness of the
Borrower to such Term-1 Lender resulting from the Term-1 Loans made by such
Term-1 Lender.
     “Terminated Lender” has the meaning assigned to such term in Section 2.19.

42-42-

 



--------------------------------------------------------------------------------



 



     “Termination Value” means, on any date in respect of any Hedging Agreement,
after taking into account the effect of any netting agreement relating to such
Hedging Agreement, (a) if such Hedging Agreement has been terminated as of such
date, an amount equal to the termination value determined in accordance with
such Hedging Agreement and (b) if such Hedging Agreement has not been terminated
as of such date, an amount equal to the mark-to-market value for such Hedging
Agreement, which mark-to-market value shall be determined by the Administrative
Agent in its commercially reasonable judgment by reference to one or more
mid-market or other readily available quotations provided by any recognized
dealer (including any Lender or an Affiliate of any Lender) of such Hedging
Agreements.
     “Test Period” means (i) for the covenantscovenant contained in Sections
6.12 and 6.13,6.12, the four consecutive complete Fiscal Quarters then last
ended as of the date closest to each date listed under the heading “Date”
therein and (ii) for all other provisions in this Agreement, the four
consecutive complete Fiscal Quarters then last ended as of the time indicated
for which financial statements are available. Except as otherwise set forth
herein, compliance with such covenants shall be tested, as of the end of each
Test Period, on the date on which the financial statements pursuant to
Sections 5.01(a) or 5.01(b) have been, or should have been, delivered for the
applicable fiscal period; provided, that for purposes of testing compliance with
any test or covenant based on a “Pro Forma Basis” under any incurrence test
hereunder following the last day of a fiscal year but prior to delivery of
audited financial statements for such fiscal year, the Borrower may use its most
recent preliminary unaudited financial statements for such fiscal year. For the
avoidance of doubt, it is expressly understood and agreed that where the
permissibility of a transaction or designation hereunder depends upon compliance
with (i) the covenant contained in Section 6.12 at any date of determination
prior to the completion of the secondfirst full Fiscal Quarter following the
Effective Date, the term “Test Period” means the period of four consecutive
complete Fiscal Quarters then last ended as of such date of determination, and
for purposes of compliance with the covenant set forth in Section 6.12, the
applicable ratio specified in Section 6.12 for such Test Period shall be the
ratio set forth opposite the first date listed under the heading “Date” in
Section 6.12; and (ii) the covenant contained in Section 6.13 at any date of
determination prior to the completion of the first full Fiscal Quarter following
the Effective Date, the term “Test Period” means the period of four consecutive
complete Fiscal Quarters then last ended as of such date of determination, and
for purposes of compliance with the covenant set forth in Section 6.13, the
applicable ratio specified in Section 6.13 for such Test Period shall be the
ratio set forth opposite the first date listed under the heading “Date” in
Section 6.13.6.12.
     “Title Company” means Chicago Title Insurance Company and its affiliated
title insurance companies or such other title insurance or abstract company as
shall be selected by the Borrower and reasonably approved by the Administrative
Agent.
     “Title Policy” has the meaning assigned to such term in Section 5.16(b)(C).
     “Total Assets” means the total assets of the Borrower and its Restricted
Subsidiaries on a consolidated basis as shown, as shown on the most recent
balance sheet of the Borrower delivered pursuant to Section 5.01(a) or (b).
     “Total Leverage Ratio” means, at any date, the ratio of (a) Consolidated
Indebtedness as of such date to (b) Consolidated EBITDA for the Test Period most
recently ended.
     “Total Net Leverage Ratio” means, at any date, the ratio of
(a) Consolidated Net Indebtedness as of such date to (b) Consolidated EBITDA for
the Test Period most recently ended.
     “Transferred Liability” means, in connection with any sale, transfer or
other disposition of assets by the Borrower or its Restricted Subsidiaries, any
liability (i) that would be recorded on a balance sheet

43-43-

 



--------------------------------------------------------------------------------



 



of the Borrower or its Restricted Subsidiaries in accordance with GAAP or
identified under FAS 5, (ii) that is related to the assets sold, transferred or
otherwise disposed of by the Borrower or its Restricted Subsidiaries, (iii) that
is (x) expressly assumed by the purchaser or transferee of such assets or
(y) expunged by the holder of such liability, and (iv) with respect to which the
Borrower and its Restricted Subsidiaries are fully and unconditionally released
upon consummation of such sale, transfer or other disposition.
     “Treasury Services Agreements” means, with respect to the Borrower or any
of its Restricted Subsidiaries, any direct or indirect liability, contingent or
otherwise, of such Person in respect of cash pooling services, cash management
services (including treasury, depository, overdraft (daylight and temporary),
credit or debit card, electronic funds transfer and other cash management
arrangements), including obligations for the payment of fees, interest, charges,
expenses, attorneys’ fees and disbursements in connection therewith to the
extent provided for in the documents evidencing such cash management services.
     “Treasury Services Bank” means a Joint Lead Arranger and Bookrunner, an
Affiliate of a Joint Lead Arranger and Bookrunner, an Agent, an Affiliate of an
Agent, or a Lender or a Lender Affiliate which has been designated in writing to
the Borrower as a “Treasury Services Bank.”
     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurodollar Loan.
     “UCC” means the Uniform Commercial Code as in effect from time to time in
any applicable state or jurisdiction.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Unrestricted” means, when referring to cash or Cash Equivalents of the
Borrower or any of its Restricted Subsidiaries, that such cash or Cash
Equivalents are not Restricted.
     “Unrestricted Subsidiary” means any Subsidiary of the Borrower designated
as an Unrestricted Subsidiary pursuant to Section 5.17 following the Effective
Date.
     “Voting Stock” of a Person means all classes of Equity Interests of such
Person then outstanding and normally entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers or trustees
thereof.
     “Weighted Average Life to Maturity” means, when applied to any Indebtedness
at any date, the number of years obtained by dividing (a) the original aggregate
principal amount of such Indebtedness into (b) the sum of the total of the
products obtained by multiplying (i) the amount of each scheduled installment,
sinking fund, serial maturity or other required payment of principal including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) which will elapse between such date and
the making of such payment.
     “Wholly Owned Restricted Subsidiary” means any Restricted Subsidiary that
is a Wholly Owned Subsidiary of the Borrower.
     “Wholly Owned Subsidiary” means, with respect to any Person, any
corporation, partnership or other entity of which all of the Equity Interests
(other than directors’ qualifying shares) are directly or indirectly owned or
controlled by such Person or one or more Wholly Owned Subsidiaries of such
Person or by such Person and one or more Wholly Owned Subsidiaries of such
Person.

44-44-

 



--------------------------------------------------------------------------------



 



     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part 1 of Subtitle E of Title IV of ERISA.
     “Yield Differential” has the meaning set forth in Section 2.21(b).
     SECTION 1.02. Types of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).
     SECTION 1.03. Terms Generally; Currency Translation; Accounting Terms;
GAAP.
     (a) The definitions of terms herein shall apply equally to both the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise or otherwise specified in any applicable Loan
Document, (a) any definition of or reference to any Loan Document, agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall refer to such law or regulation as amended,
modified or supplemented from time to time, (f) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (g) “on,” when used with respect to the
Mortgaged Property or any property adjacent to the Mortgaged Property, means
“on, in, under, above or about.” For purposes of this Agreement and the other
Loan Documents (including the issuance, amendment or extension of a Letter of
Credit), where the permissibility of a transaction or determinations of required
actions or circumstances depend upon compliance with, or are determined by
reference to, amounts stated in Dollars, such amounts shall be deemed to refer
to Dollars or Dollar Equivalents and any requisite currency translation shall be
based on the Spot Selling Rate in effect on the Business Day immediately
preceding the date of such transaction or determination and the permissibility
of actions taken under Article VI shall not be affected by subsequent
fluctuations in exchange rates (provided that if Indebtedness is incurred to
refinance or renew other Indebtedness, and such refinancing or renewal would
cause the applicable Dollar denominated limitation to be exceeded if calculated
at the Spot Selling Rate in effect on the Business Day immediately preceding the
date of such refinancing or renewal, such Dollar denominated restriction shall
be deemed not to have been exceeded so long as (x) such refinancing or renewal
Indebtedness is denominated in the same currency as such Indebtedness being
refinanced or renewed and (y) the principal amount of such refinancing or
renewal Indebtedness does not exceed the principal amount of such Indebtedness
being refinanced or renewed except as permitted by the definition of Permitted
Refinancing. For purposes of this Agreement and the other Loan Documents, unless
the context otherwise requires, the word “foreign” shall refer to jurisdictions
other than the United States, the States thereof and the District of Columbia.

45-45-

 



--------------------------------------------------------------------------------



 



     (b) Except as otherwise specified, if any payment under this Agreement or
any other Loan Document shall be due on any day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and in
the case of any payment accruing interest, interest thereon shall be paid for
the period of such extension.
     (c) All terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided, however, that if
at any time any change in GAAP following the Effective Date would affect the
computation of any financial ratio or requirement set forth in this Agreement,
and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
     SECTION 1.04. Resolution of Drafting Ambiguities. The Borrower acknowledges
and agrees, on behalf of itself and the other Loan Parties, that each of the
Loan Parties was represented by counsel in connection with the execution and
delivery of the Loan Documents to which it is a party, that it and its counsel
reviewed and participated in the preparation and negotiation hereof and thereof
and that any rule of construction to the effect that ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
hereof or thereof.
     SECTION 1.05. Letter of Credit Amounts. Unless otherwise specified herein,
the amount of a Letter of Credit at any time shall be deemed to be the stated
amount of such Letter of Credit in effect at such time; provided, however, that
with respect to any Letter of Credit that, by its terms or the terms of any
Issuer Document related thereto, provides for one or more automatic increases in
the stated amount thereof, the amount of such Letter of Credit shall be deemed
to be the stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such stated amount is in effect at such time.
ARTICLE II
THE CREDITS
     SECTION 2.01. The Loans.
     (a) The Term Borrowings.
     (i) Each Initial Term Lender severally agrees to make to the Borrower, in
one draw on the Effective Date, a loan (aan “Initial Term Loan”) in Dollars in
an aggregate principal amount equal to such Initial Term Lender’s Initial Term
Commitment. Initial Term Loans shall only be Eurodollar Loans, except as
provided in Section 2.11 and Section 2.13. Amounts borrowed under this Section
2.01(a)(i) and repaid or prepaid may not be reborrowed.

46-46-

 



--------------------------------------------------------------------------------



 



     (ii) (x) The Additional Term-1 Lender agrees to make a term loan to the
Borrower in Dollars (a “Term-1 Loan”) on the Amendment No. 1 Effective Date in
an amount not to exceed the amount of the Additional Term-1 Commitment and
(y) each Converted Term Loan of each Amendment No. 1 Consenting Lender shall be
converted into a Term-1 Loan of such Lender effective as of the Amendment No. 1
Effective Date in a principal amount equal to the principal amount of such
Lender’s Converted Term Loan immediately prior to such conversion. The Term-1
Loans shall only be Eurodollar Loans, except as set provided in Sections 2.11
and 2.13;
provided that all Term-1 Loans shall on the Amendment No. 1 Effective Date
initially be Eurodollar Loans with an Interest Period and LIBO Rate equal to the
remaining Interest Period and LIBO Rate for the Initial Term Loans immediately
prior to the effectiveness of Amendment No. 1 (but after giving effect to the
amendment to clause (y) of the definition of LIBO Rate pursuant to Amendment
No. 1). Amounts borrowed under this Section 2.01(a)(ii) and repaid or prepaid
may not be reborrowed.
     (b) The Revolving Credit Borrowings. Each Revolving Credit Lender severally
agrees to make loans denominated in Dollars to the Borrower pursuant to
Section 2.02 (each such loan, a “Revolving Credit Loan”) from time to time, on
any Business Day during the Availability Period, in an aggregate principal
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided that after giving effect to any Revolving
Credit Borrowing, the Revolving Credit Exposure of any Revolving Credit Lender
shall not exceed such Lender’s Revolving Credit Commitment. Within the limits of
each Lender’s Revolving Credit Commitment, Revolving Credit Loans may be repaid
and reborrowed; provided that the Revolving Credit Loans, if any, shall be
repaid in full on the Revolving Loan Maturity Date. Revolving Credit Loans may
be Base Rate Loans or Eurodollar Loans as provided herein.
     SECTION 2.02. Borrowings, Conversions and Continuations of Loans.
     (a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion
of Revolving Credit Loans from one Type to the other, and each continuation of
Eurodollar Loans shall be made upon the Borrower’s irrevocable notice to the
Administrative Agent (each such notice, a “Borrowing Notice”), which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than (i) 2:00 p.m. three (3) Business Days prior to the
requested date of any Borrowing or continuation of Eurodollar Loans or any
conversion of Base Rate Loans to Eurodollar Loans, and (ii) 11:00 a.m. on the
requested date of any Borrowing of a Base Rate Loan. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a Borrowing Notice, appropriately
completed and signed by an Authorized Officer of the Borrower in the form of
Exhibit B-1. Each Borrowing of, conversion to or continuation of Eurodollar
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof. Except as provided in Sections 2.03(c) and
2.04(c), each Borrowing of or conversion to Base Rate Loans (other than Swing
Line Loans as to which this Section 2.02 shall not apply) shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.
Each Borrowing Notice (whether telephonic or written) shall specify (i) whether
the Borrower is requesting a Term Borrowing or a Revolving Credit Borrowing, a
conversion of Revolving Credit Loans from one Type to the other, or a
continuation of Eurodollar Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If, in connection with a Revolving Credit Borrowing, the
Borrower fails to specify a Type of Loan in a Borrowing Notice

47-47-

 



--------------------------------------------------------------------------------



 



or fails to give a timely notice requesting a conversion or continuation then
the applicable Loans shall be made as, or converted to, Base Rate Loans. Any
such automatic conversion to Base Rate Loans shall be effective as of the last
day of the Interest Period then in effect with respect to the applicable
Eurodollar Loans. If, in connection with a Term Borrowing, the Borrower fails to
give a timely notice requesting a continuation of a Term Borrowing, such Term
Borrowing shall be continued for an additional one month Eurodollar Borrowing.
If the Borrower requests a Borrowing of, conversion to, or continuation of
Eurodollar Loans in any such Borrowing Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one (1) month.
     (b) Following receipt of a Borrowing Notice, the Administrative Agent shall
promptly notify each applicable Lender of the amount of its share of the
applicable Borrowing, and if no timely notice of a conversion or continuation is
provided by the Borrower, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuations as
Eurodollar Loans described in the preceding subsection. Each Lender shall make
the amount of its Loan available to the Administrative Agent in immediately
available funds at the Administrative Agent’s Office not later than (x) 1:00
p.m. on the Business Day specified in the applicable Borrowing Notice in the
case of a Borrowing of Eurodollar Loans or (y) 2:00 p.m. on the Business Day
specified in the applicable Borrowing Notice in the case of a Borrowing of Base
Rate Loans. Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date the Borrowing Notice with respect to such Borrowing is given by
the Borrower, there are L/C Borrowings outstanding, then the proceeds of such
Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above.
     (c) Except as otherwise provided herein, a Eurodollar Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Loan
unless the Borrower pays the amount due, if any, under Section 2.16 in
connection therewith. During the existence of an Event of Default, the
Administrative Agent or the Requisite Lenders may require that no Loans may be
requested as, converted to or continued as Eurodollar Loans.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in DBTCA’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.
     (e) After giving effect to all Borrowings, all conversions of Loans from
one Type to the other, and all continuations of Loans as the same Type, there
shall not be more than fifteen Interest Periods in effect with respect to all
Eurodollar Loans.
     (f) The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.
     (g) Not later than 1:00 P.M., New York City time, on the Amendment No. 1
Effective Date, the Additional Term-1 Lender shall make available to the
Administrative Agent at the Administrative

48-48-

 



--------------------------------------------------------------------------------



 



Agent’s Office an amount in immediately available funds equal to the Term-1 Loan
to be made by such Additional Term-1 Lender pursuant to its Additional Term-1
Loan Commitment. The Administrative Agent shall credit the account of the
Borrower on the books of such office of the Administrative Agent with the
aggregate of the amounts made available to the Administrative Agent by the
Additional Term-1 Lender in immediately available funds.
     SECTION 2.03. Letters of Credit.
     (a) The Letter of Credit Commitment.
     (i) On the Effective Date, each Existing L/C will be deemed to be a Letter
of Credit issued under this Agreement on the Effective Date.
     (ii) Subject to the terms and conditions set forth herein, (A) each Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Effective Date until the Letter of Credit Expiration Date, to issue Letters
of Credit upon the request of the Borrower for the account of the Borrower or
any Restricted Subsidiary, and to amend or extend Letters of Credit previously
issued by it, in accordance with subsection (b) below, and (2) to honor drawings
under the Letters of Credit; and (B) the Lenders severally agree to participate
in Letters of Credit issued for the account of such Person and any drawings
thereunder; provided that after taking such Letter of Credit into account,
(x) the Revolving Credit Exposure of any Lender shall not exceed such Lender’s
Revolving Credit Commitment and (y) the aggregate outstanding amount of L/C
Obligations shall not exceed $125,000,000. Each request by the Borrower for the
issuance, renewal or increase in the stated amount of a Letter of Credit shall
be deemed to be a representation by the Borrower that the L/C Credit Extension
so requested complies with the conditions set forth in the proviso to the
preceding sentence. Within the foregoing limits, and subject to the terms and
conditions hereof, the Borrower’s ability to obtain Letters of Credit shall be
fully revolving, and accordingly the Borrower may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.
     (iii) No Issuer shall issue any Letter of Credit, if:
     (A) the expiry date of such requested Letter of Credit would occur more
than twelve months after the date of issuance or last extension, unless the
Required Revolving Lenders have approved such expiry date, provided that any
Letter of Credit may, at the request of the Borrower, provide for the renewal
thereof for additional periods of up to 12 months; or
     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless the Borrower has entered into
arrangements with the Issuer at the time such Letter of Credit is issued
satisfactory to the Issuer to eliminate the Issuer’s credit risk with respect to
such Letter of Credit following the Letter of Credit Expiration Date.
     (iv) No Issuer shall be under any obligation to issue any Letter of Credit
if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain such Issuer from
issuing such Letter of Credit, or any Requirement of Law applicable to such
Issuer or any request or directive (whether or not having

49-49-

 



--------------------------------------------------------------------------------



 



the force of law) from any Governmental Authority with jurisdiction over such
Issuer shall prohibit, or request that such Issuer refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuer with respect to such Letter of Credit any restriction,
reserve or capital requirement (for which such Issuer is not otherwise
compensated hereunder) not in effect on the Effective Date, or shall impose upon
such Issuer any unreimbursed loss, cost or expense which was not applicable on
the Effective Date and which , in each case, such Issuer in good faith deems
material to it;
     (B) the issuance of such Letter of Credit would violate any Requirement of
Law or one or more policies of such Issuer applicable to letters of credit
generally;
     (C) such Letter of Credit is to be denominated in a currency other than a
Permitted Currency;
     (D) such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
     (E) a default of any Lender’s obligations to fund under Section 2.03(c)
exists or any Revolving Credit Lender is at such time an Impacted Lender, unless
each applicable Issuer has received (as set forth in clause (a)(viii) below)
Cash Collateral or similar security satisfactory to such Issuer (in its sole
discretion) from either the Borrower or such Impacted Lender or such Impacted
Lender’s Pro Rata Share of the L/C Obligations has been reallocated pursuant to
clause (a)(viii) below in respect of such Impacted Lender’s obligation to fund
under Section 2.03(c).
     (v) No Issuer shall amend any Letter of Credit if such Issuer would not be
permitted at such time to issue such Letter of Credit in its amended form under
the terms hereof.
     (vi) No Issuer shall be under any obligation to amend any Letter of Credit
if (A) such Issuer would have no obligation at such time to issue such Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.
     (vii) Each Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and such
Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article VIII with respect to any acts taken or omissions
suffered by such Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article VIII
included such Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such Issuer.
     (viii) In the case where any Revolving Credit Lender is at any time an
Impacted Lender, the Borrower and such Impacted Lender each agree, within one
Business Day following notice by the Administrative Agent, to cause to be
deposited with the Administrative Agent for the benefit of each applicable
Issuer, Cash Collateral in the full amount of such Impacted Lender’s Pro Rata
Share of the outstanding L/C Obligations; provided that, at the Borrower’s
option, the Borrower may, by notice to the Administrative Agent, elect to
reallocate all or any part of the Impacted Lender’s Pro Rata Share of the L/C
Obligations among all Revolving Credit Lenders that are not Impacted Lenders but
only to the extent (x) the total Revolving Credit Exposure of all Revolving
Credit Lenders that are not Impacted Lenders plus such Impacted Lender’s Pro
Rata Share of the L/C Obligations and any Swing Line Loans, in each case, except
to the extent Cash Collateralized, does not exceed the Aggregate Commitments
(excluding the

50-50-

 



--------------------------------------------------------------------------------



 



Revolving Credit Commitment of any Impacted Lender except to the extent of any
outstanding Revolving Credit Loans of such Impacted Lender) and (y) the
conditions set forth in Section 4.02(b) are satisfied at such time (in which
case (i) the Revolving Credit Commitments of all Impacted Lenders shall be
deemed to be zero (except to the extent Cash Collateral has been posted in
respect of any portion of such Impacted Lender’s L/C Obligations or
participations in Swing Line Loans) solely for purposes of any determination of
the Revolving Credit Lenders’ respective Pro Rata Shares of L/C Obligations
(including for purposes of all fee calculations hereunder). The Borrower and/or
such Impacted Lender hereby grant to the Administrative Agent, for the benefit
of such Issuer, a security interest in any Cash Collateral and all proceeds of
the foregoing with respect to such Impacted Lender’s participations in Letters
of Credit deposited hereunder. Such Cash Collateral shall be maintained in
blocked deposit accounts at DBTCA and may be invested in cash equivalents
reasonably acceptable to the Administrative Agent and the Borrower. If at any
time the Administrative Agent determines that any funds held as Cash Collateral
under this clause (a)(viii) are subject to any right or claim of any Person
other than the Administrative Agent for the benefit of such Issuer or that the
total amount of such funds is less than such Impacted Lender’s Pro Rata Share of
all L/C Obligations that has not been reallocated as provided above, the
Borrower and/or such Impacted Lender will, promptly upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited as Cash Collateral, an amount equal to the excess of (I) such Impacted
Lender’s Pro Rata Share of all L/C Obligations that have not been so reallocated
over (II) the total amount of funds, if any, then held as Cash Collateral in
respect thereof under this clause (a)(viii) that the Administrative Agent
determines to be free and clear of any such right and claim. Upon the drawing of
any Letter of Credit for which funds are on deposit as Cash Collateral, such
funds shall be applied, to the extent permitted under applicable Laws, to
reimburse such Issuer. If the Lender that triggers the Cash Collateral
requirement under this clause (a)(viii) ceases to be an Impacted Lender (as
determined by the Administrative Agent and the Borrower in good faith), or if
there are no L/C Obligations outstanding in which the Impacted Lender has any
participating interest, any funds held as Cash Collateral pursuant to the
foregoing provisions shall thereafter be returned to the Borrower or the
Impacted Lender, whichever provided the funds for the Cash Collateral, and the
Pro Rata Share of the L/C Obligations of each Revolving Credit Lender shall
thereafter take into account such Revolving Credit Lender’s Revolving Credit
Commitment.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon submission by the Borrower upon request for an issuance of a Letter of
Credit (a “Letter of Credit Request”), delivered to the applicable Issuer (with
a copy to the Administrative Agent) substantially in the form of Exhibit N
hereto (or, with respect to the issuance or amendment of any Letter of Credit,
such other form as such Issuer may reasonably request), appropriately completed
and signed by an Authorized Officer of the Borrower. Such Letter of Credit
Request must be received by the applicable Issuer and the Administrative Agent
not later than 3:00 p.m. at least three Business Days (or such later date and
time as the Administrative Agent and such Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Request shall specify in
form and detail reasonably satisfactory to the applicable Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; and (E) such other matters as such
Issuer may reasonably require. In the case of a request for an amendment of any
outstanding Letter of Credit, such

51-51-

 



--------------------------------------------------------------------------------



 



Letter of Credit Request shall specify in form and detail reasonably
satisfactory to such Issuer (A) the Letter of Credit to be amended; (B) the
proposed date of amendment thereof (which shall be a Business Day); (C) the
requested amendments; and (D) such other matters as such Issuer may reasonably
require. Additionally, the Borrower shall furnish to the applicable Issuer and
the Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such Issuer or the Administrative Agent may reasonably require.
     (ii) Promptly after receipt of any Letter of Credit Request, the applicable
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Request from the Borrower and, if not, such Issuer will provide the
Administrative Agent with a copy thereof. Unless the applicable Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such Issuer shall, on the requested date, issue
a Letter of Credit or enter into the applicable amendment, as the case may be,
in each case in accordance with such Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such Issuer a risk participation in
such Letter of Credit in an amount equal to such Lender’s Pro Rata Share of the
amount of such Letter of Credit.
     (iii) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, such Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Drawings and Reimbursements; Funding of Participations.
     (i) Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, such Issuer shall notify the Borrower
and the Administrative Agent thereof. Not later than the date of any payment by
such Issuer under a Letter of Credit (each such date, an “Honor Date”), the
Borrower shall reimburse such Issuer in an amount equal to the amount of such
drawing (in the case of a Letter of Credit denominated in an Alternative
Currency, the Borrower shall reimburse the Issuer in the Dollar Equivalent of
such Alternative Currency as determined by the Issuer); provided that such
drawing may be reimbursed the following Business Day if the Borrower does not
receive notice thereof prior to 10:00 a.m. on such Business Day (but for the
avoidance of doubt the amount of such drawing shall bear interest at the rate
applicable to Base Rate Loans that are Revolving Credit Loans if not reimbursed
on the Honor Date). If the Borrower fails to so reimburse such Issuer by such
time, upon receipt from such Issuer of notice of such failure, the
Administrative Agent shall promptly notify each Revolving Credit Lender of the
Honor Date, the amount of the unreimbursed drawing (the “Unreimbursed Amount”),
and the amount of such Lender’s Pro Rata Share thereof. In such event, the
Borrower shall be deemed to have requested a Borrowing of Revolving Credit Loans
that are Base Rate Loans to be disbursed on the Honor Date in an amount equal to
the Unreimbursed Amount, without regard to the minimum and multiples specified
in Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Commitments and the conditions
set forth in Section 4.02(b) (other than the delivery of a Borrowing Notice).
Any notice given by such Issuer or the Administrative Agent

52-52-

 



--------------------------------------------------------------------------------



 



pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.
     (ii) Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available to the Administrative Agent for the
account of such Issuer at the Administrative Agent’s Office in an amount equal
to its Pro Rata Share of the Unreimbursed Amount not later than 1:00 p.m. on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Revolving Credit
Loan that is a Base Rate Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to such Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Borrowing of Revolving Credit Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from such Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of such Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.
     (iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse such Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Pro Rata Share of such amount shall be solely for the account of such Issuer.
     (v) Each Lender’s obligation to make Revolving Credit Loans or L/C Advances
to reimburse such Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such Issuer, the Borrower or any other Person for any reason whatsoever;
(B) the occurrence or continuance of a Default or Event of Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided, however, that each Lender’s obligation to make Revolving
Credit Loans pursuant to this Section 2.03(c) (but not L/C Advances) is subject
to the conditions set forth in Section 4.02 (other than delivery by the Borrower
of a Borrowing Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse such Issuer for the
amount of any payment made by such Issuer under any Letter of Credit, together
with interest as provided herein.
     (vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of such Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), such Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by such Issuer in accordance with banking industry rules on
interbank compensation, plus any administrative, processing or similar fees
customarily charged by such Issuer in connection with the foregoing. If such
Lender

53-53-

 



--------------------------------------------------------------------------------



 



pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or L/C Advance in respect of the relevant L/C
Borrowing, as the case may be. A certificate of such Issuer submitted to any
Revolving Credit Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
     (d) Repayment of Participations.
     (i) At any time after the applicable Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with Section 2.03(c), if
the Administrative Agent receives for the account of such Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
such Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 9.22 including pursuant to any
settlement entered into by such Issuer in its discretion), each Revolving Credit
Lender shall pay to the Administrative Agent for the account of such Issuer its
Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned by such
Lender, at a rate per annum equal to the Federal Funds Rate from time to time in
effect. The obligations of the Revolving Credit Lenders under this clause shall
survive the payment in full of the Loan Obligations and the termination of this
Agreement.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse each
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement regardless of any
circumstances, including any of the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such Issuer or any
other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by any Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such Issuer under such
Letter of Credit to any Person purporting to be a trustee

54-54-

 



--------------------------------------------------------------------------------



 



in bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or
     (v) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.
     The Borrower shall promptly examine a copy of each Letter of Credit and
each amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against such Issuer and its
correspondents unless such notice is given as aforesaid.
     (f) Role of Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, no Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document. None of any Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of such Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Requisite Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower and each Loan Party hereby assume all risks of the
acts or omissions of any beneficiary or transferee with respect to its use of
any Letter of Credit; provided, however, that this assumption is not intended
to, and shall not, preclude the Borrower or a Loan Party, as the case may be,
from pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of any Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of such Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (iv) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower or a Loan Party, as the case may be, may
have a claim against such Issuer, and such Issuer may be liable to the Borrower
or a Loan Party, as the case may be, to the extent, but only to the extent, of
any direct, as opposed to consequential or exemplary, damages suffered by the
Borrower or such Loan Party, as the case may be, which the Borrower or such Loan
Party proves were caused by such Issuer’s willful misconduct, bad faith or gross
negligence as determined in a final and non-appealable judgment of a court of
competent jurisdiction or such Issuer’s willful failure to pay under any Letter
of Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, such Issuer may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and such Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason. Each Issuer shall deliver to the Borrower
copies of any documents purporting to assign or transfer a Letter of Credit
issued by such Issuer. The failure of any Issuer to deliver such documents will
not relieve the Borrower of its obligations hereunder or under the other Loan
Documents.
     (g) Cash Collateral. Upon the request of the Administrative Agent, (i) if
any Issuer has honored any full or partial drawing request under any Letter of
Credit and such drawing has resulted in an

55-55-

 



--------------------------------------------------------------------------------



 



L/C Borrowing and the conditions set forth in Section 4.02(b) to a Borrowing of
Revolving Credit Loans cannot then be met, or (ii) if, as of the Letter of
Credit Expiration Date, any L/C Obligation for any reason remains outstanding,
the Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations. Sections 7.02 and 7.03 set forth
certain additional requirements to deliver Cash Collateral hereunder. For
purposes of this Section 2.03 and Sections 7.02 and 7.03, “Cash Collateralize”
means to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the applicable Issuer and the Revolving Credit Lenders, as collateral
for the L/C Obligations, cash or deposit account balances pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and such Issuer (which documents are hereby consented to by
the Lenders). Derivatives of such term have corresponding meanings. The Borrower
hereby grants to the Administrative Agent, for the benefit of the Issuers and
the Revolving Credit Lenders, a security interest in all such cash, deposit
accounts and all balances therein and all proceeds of the foregoing. Cash
Collateral shall be maintained in blocked, non-interest bearing deposit accounts
at DBTCA and may be invested in cash equivalents. Subject to the provisions of
Section 2.03(a)(viii) hereof with respect to Cash Collateral in connection with
participations in Letters of Credit held by Impacted Lenders, if at any time
during which Cash Collateral is required to be maintained in respect of L/C
Obligations, the Administrative Agent determines that any funds held as Cash
Collateral are subject to any right or claim of any Person other than the
Administrative Agent or that the total amount of such funds is less than the
aggregate outstanding amount of all L/C Obligations, the Borrower will,
forthwith promptly upon demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited as Cash Collateral, an
amount equal to the excess of (x) such aggregate outstanding amount over (y) the
total amount of funds, if any, then held as Cash Collateral that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Laws, to reimburse such Issuer. To the extent that the amount of any
Cash Collateral exceeds the then outstanding amount of L/C Obligations for which
such Cash Collateral has been posted and so long as no Event of Default has
occurred and is continuing, the excess shall be refunded to the Borrower.
     (h) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its Pro
Rata Share a Letter of Credit fee (the “Letter of Credit Fee”) for each
outstanding Letter of Credit issued pursuant to this Agreement equal to the
Applicable Rate with respect to Revolving Credit Loans that are Eurodollar Loans
times the daily amount then available to be drawn under such Letter of Credit
(whether or not such amount is then in effect under such Letter of Credit if
such amount increases periodically pursuant to the terms of such Letter of
Credit) on a quarterly basis in arrears; provided that (x) if any portion of an
Impacted Lender’s Pro Rata Share of any Letter of Credit is Cash Collateralized
by the Borrower or reallocated to the other Revolving Credit Lenders pursuant to
Section 2.03(a)(viii), then the Borrower shall not be required to pay a Letter
of Credit Fee with respect to such portion of such Impacted Lender’s Pro Rata
Share so long as it is Cash Collateralized by the Borrower or reallocated to the
other Revolving Credit Lenders (it being understood a reallocation shall result
in an increase in the Pro Rata Shares of the other Revolving Credit Lenders for
purposes of the foregoing sentence) and (y) if any portion of an Impacted
Lender’s Pro Rata Share is not Cash Collateralized or reallocated pursuant to
Section 2.03(a)(iv), then the Letter of Credit Fee with respect to such Impacted
Lender’s Pro Rata Share shall be payable to the applicable Issuer until such Pro
Rata Share is Cash Collateralized or such Lender ceases to be an Impacted
Lender. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.05. Letter of Credit Fees shall be (i) computed on a
quarterly basis in arrears and (ii) due and payable on the tenth Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.

56-56-

 



--------------------------------------------------------------------------------



 



     (i) Fronting Fee and Documentary and Processing Charges Payable to Issuers.
The Borrower shall pay directly to the applicable Issuer for its own account a
fronting fee with respect to each Letter of Credit issued at the request of the
Borrower equal to the greater of (i) $500 or (ii) one-quarter of one percent
(0.25%) per annum, computed on the daily amount available to be drawn under such
Letter of Credit (whether or not such amount is then in effect under such Letter
of Credit) and on a quarterly basis in arrears, and due and payable on the tenth
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.05. In addition, the Borrower shall pay directly to the
applicable Issuer for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
such Issuer relating to letters of credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable promptly upon,
but in any event within three Business Days of, demand and are nonrefundable.
     (j) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (k) Letters of Credit Issued for Restricted Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Restricted Subsidiary, the Borrower
shall be obligated to reimburse the applicable Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of any other Person inures to the
benefit of the Borrower, and that the Borrower’s business derives substantial
benefits from the businesses of such Person.
     SECTION 2.04. Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender may, in reliance upon the agreements of the other
Revolving Credit Lenders set forth in this Section 2.04, agree in its sole
discretion to make loans (each such loan, a “Swing Line Loan”) to the Borrower
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Revolving Credit Exposure of the Lender acting as Swing Line
Lender, may exceed the amount of such Lender’s Revolving Credit Commitment;
provided, however, that after giving effect to any Swing Line Loan, the
aggregate Revolving Credit Exposure of any Revolving Credit Lender shall not
exceed such Lender’s Revolving Credit Commitment, and provided, further, that
the Borrower shall not use the proceeds of any Swing Line Loan to refinance any
outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Revolving Credit Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to such Lender’s
Pro Rata Share of such Swing Line Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 2:00 p.m. (or such
later time as may be agreed by the Swing Line Lender) on the requested borrowing
date, and shall specify (i) the amount to be borrowed, which shall be a minimum
of $100,000,

57-57-

 



--------------------------------------------------------------------------------



 



and (ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by an Authorized Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the provisos to the first sentence of Section 2.04, or
(B) that one or more of the applicable conditions specified in Section 4.02 is
not then satisfied, then, subject to the terms and conditions hereof, the Swing
Line Lender will, not later than 4:00 p.m. on the borrowing date specified in
such Swing Line Loan Notice, make the amount of its Swing Line Loan available to
the Borrower at its office by crediting the account of the Borrower on the books
of the Swing Line Lender in immediately available funds.
     (c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Revolving Credit Loan that is a Base Rate Loan in an amount equal
to such Lender’s Pro Rata Share of the amount of Swing Line Loans then
outstanding (or, so long as the Revolving Credit Exposure of each Revolving
Credit Lender would not exceed its Revolving Credit Commitment as a result
thereof, such greater amount as is required to repay all outstanding Swing Line
Loans). Such request shall be made in writing (which written request shall be
deemed to be a Borrowing Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Commitments and the conditions set forth
in Section 4.02. The Swing Line Lender shall furnish the Borrower with a copy of
the applicable Borrowing Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Pro Rata Share of the amount specified in such Borrowing Notice available to
the Administrative Agent in immediately available funds for the account of the
Swing Line Lender at the Administrative Agent’s Office not later than 1:00 p.m.
on the day specified in such Borrowing Notice, whereupon, subject to
Section 2.04(c)(ii), each Lender that so makes funds available shall be deemed
to have made a Revolving Credit Loan that is a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the Borrowing
Notice submitted by the Swing Line Lender as set forth herein shall be deemed to
be a request by the Swing Line Lender that each of the Revolving Credit Lenders
fund its risk participation in the relevant Swing Line Loan and each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the Swing
Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of
such participation.
     (iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender

58-58-

 



--------------------------------------------------------------------------------



 



pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Revolving Credit
Loan included in the relevant Borrowing or funded participation in the relevant
Swing Line Loan, as the case may be. A certificate of the Swing Line Lender
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (iii) shall be conclusive absent
manifest error.
     (iv) Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Credit Loans
(but not to fund its risk participation) pursuant to this Section 2.04(c) is
subject to the conditions set forth in Section 4.02. No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay Swing Line Loans, together with interest as provided herein.
     (d) Repayment of Participations.
     (i) At any time after any Revolving Credit Lender has purchased and funded
a risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Pro Rata Share thereof (or greater share of the
amount funded) in the same funds as those received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 9.22
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the Federal Funds Rate. The Administrative Agent will
make such demand upon the request of the Swing Line Lender. The obligations of
the Revolving Credit Lenders under this clause shall survive the payment in full
of the Loan Obligations and the termination of this Agreement.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Revolving Credit Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Pro Rata Share of any Swing Line Loan, interest in respect of such Pro
Rata Share of such Swing Line Loan shall be solely for the account of the Swing
Line Lender.

59-59-

 



--------------------------------------------------------------------------------



 



     (f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     SECTION 2.05. Prepayments and Repurchase of Loans.
     (a) Voluntary Prepayments of Loans.
     (i) The Borrower may, upon notice to the Administrative Agent, at any time
or from time to time voluntarily prepay Term Loans of any Class or Revolving
Credit Loans in whole or in part without premium or penalty subject to clause
(v) below; provided that (i) such notice must be received by the Administrative
Agent not later than (A) 2:00 p.m. three Business Days prior to any date of
prepayment of Eurodollar Loans and (B) 2:00 p.m. one Business Day prior to the
date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar Loans
shall be in a principal amount of $2,000,000 or a whole multiple of $1,000,000
in excess thereof or, if less than $1,000,000, the outstanding amount of such
Loans; and (iii) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Class and
Type(s) of Loans to be prepaid and, if Eurodollar Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each applicable Lender of its receipt of each such notice and the amount of such
Lender’s share of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurodollar Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 2.16.
Each such prepayment shall be applied to prepay the Loans of the applicable
Class of the Lenders on a pro rata basis in accordance with the respective
amounts of such Class of Loans held by each Lender.
     (ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or, if less, the
entire principal amount of Swing Line Loans then outstanding. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.
     (iii) Notwithstanding anything to the contrary contained in this Agreement
(but subject to Section 2.16), the Borrower may rescind any notice of prepayment
under Section 2.05(a)(i) or 2.05(a)(ii) if such prepayment would have resulted
from a refinancing of all outstanding Loans or from the consummation of a
transaction, which refinancing or transactions shall not be consummated or shall
otherwise be delayed.
     (iv) Voluntary prepayments of Term Loans of any Class shall be applied to
the remaining scheduled installments of principal thereof pursuant to
Section 2.05(c) in a manner determined at the discretion of the Borrower and
specified in the notice of prepayment.

60-60-

 



--------------------------------------------------------------------------------



 



     (v) In the event that, on or prior to the date that is six months after the
Amendment No.1 Effective Date, the Borrower (x) makes any prepayment of Term-1
Loans in connection with any Repricing Transaction, or (y) effects any amendment
of this Agreement resulting in a Repricing Transaction (without any prepayment
of Term-1 Loans), the Borrower shall pay to the Administrative Agent, for the
ratable account of each of the applicable Term-1 Lenders, (I) in the case of
clause (x), a prepayment premium of 1% of the amount of the Term-1 Loans being
prepaid and (II) in the case of clause (y), a payment equal to 1% of the
aggregate amount of the applicable Term-1 Loans outstanding immediately prior to
such amendment.
     (b) Mandatory Prepayment of Loans.
     (i) If the Borrower or any of its Restricted Subsidiaries shall incur
(x) any Indebtedness pursuant to Section 6.01(iii) (other than any Permitted
Refinancing of Refinancing Notes) or (y) any other Indebtedness not permitted by
Section 6.01 (each, a “Debt Incurrence”), 100% of the Net Proceeds thereof shall
be applied within three Business Days after receipt thereof toward the
prepayment of the Loans as specified in Section 2.05(b)(v).
     (ii) If the Borrower or any of its Restricted Subsidiaries shall receive
Net Proceeds from any Asset Sale Prepayment Event, 100% of such Net Proceeds
shall be applied within five Business Days after receipt thereof toward the
prepayment of the Loans in accordance with Section 2.05(b)(v) below; provided
that the Net Proceeds from Asset Sale Prepayment Events permitted by
Section 6.05 (other than Specified Asset Sales to the extent necessary to
satisfy the condition set forth in clause (ii) of the definition of Specified
Asset Sales) shall not be required to be applied toward the prepayment of the
Loans as provided herein on such date if and to the extent that (1) no Event of
Default or Default under Section 7.01(a) or under Section 7.01(i) then exists or
would immediately arise therefrom and (2) the Borrower delivers an officers’
certificate to the Administrative Agent on or prior to or within five Business
Days after the date of such Asset Sale Prepayment Event stating that such Net
Proceeds shall be reinvested or committed to be reinvested in assets used or
useful in the business of the Borrower or any Restricted Subsidiary or in
Permitted Acquisitions in each case within 365 days following the date of such
Asset Sale Prepayment Event (which certificate shall set forth the estimates of
the proceeds to be so expended), and if all or any portion of such Net Proceeds
not so applied as provided herein is not so used within such 365-day period (or
if, prior to such 365th day, the Borrower or any such Subsidiary shall have
entered into a binding agreement to so use any such Net Proceeds, within
180 days following the end of such 365-day period), such remaining portion shall
be applied toward the prepayment of the Loans on the first Business Day to occur
following such period; provided, further, if the Property subject to such Asset
Sale Prepayment Event constituted Collateral under the Security Documents, then
any assets purchased with the Net Proceeds thereof pursuant to this
Section 2.05(b)(ii) shall be mortgaged or pledged, as the case may be, to the
Collateral Agent, for the benefit of the Secured Parties, in accordance with
Section 5.11; provided, further, notwithstanding the foregoing, no notice or
officer’s certificate shall be required to be delivered in connection with any
reinvestment hereunder if the proceedsNet Proceeds of the Asset Sale Prepayment
Event do not exceed $7.5 million; provided further that, subject to the second
preceding proviso, it is hereby understood that Permitted Acquisitions funded
with Net Proceeds shall constitute a reinvestment hereunder; provided, further
that, the aggregate amount of Net Proceeds of Asset Sales made in reliance on
Section 6.05(vii) that are reinvested pursuant to clause (2) of the first
proviso above shall not exceed the Asset Sale Cap.
     (iii) If the Borrower or any of its Restricted Subsidiaries shall receive
Net Proceeds from insurance or condemnation recoveries in respect of any
Destruction or any Net Proceeds in

61-61-

 



--------------------------------------------------------------------------------



 



respect of any Taking, 100% of the Net Proceeds thereof shall be applied within
three Business Days after receipt thereof toward the prepayment of the Loans in
accordance with Section 2.05(b)(v) below; provided, that (x) so long as no Event
of Default or Default under Section 7.01(a) or under Section 7.01(i) then exists
or would arise therefrom, such Net Proceeds shall not be required to be so
applied to the extent that the Borrower has delivered an officers’ certificate
to the Administrative Agent promptly following the receipt of such Net Proceeds
stating that such proceeds shall be used to (1) repair, replace or restore any
Property in respect of which such Net Proceeds were paid or (2) reinvest in
other Property used or usable in the business of the Borrower or the Restricted
Subsidiaries, in each case within 365 days following the date of the receipt of
such Net Proceeds and (y) if all or in respect of Permitted Acquisitions any
portion of such Net Proceeds not so applied as provided herein is not so used
within 365 days (or if, prior to such 365th day, the Borrower or any such
Subsidiary shall have entered into a binding agreement to so use any such Net
Proceeds, within 180 days following the end of such 365-day period) after the
date of the receipt of such Net Proceeds, such remaining portion shall be
applied on the first Business Day to occur following such period toward the
prepayment of the Loans; provided, further, if the Property subject to such
Destruction or Taking constituted Collateral under the Security Documents, then
any replacement or substitution Property purchased with the Net Proceeds thereof
pursuant to this Section 2.05(b)(iii) shall be mortgaged or pledged, as the case
may be, to the Collateral Agent, for the benefit of the Secured Parties, in
accordance with Section 5.11; provided, further, notwithstanding the foregoing,
no notice or officers’ certificate shall be required to be delivered in
connection with any such reinvestment hereunder if the proceedsNet Proceeds of
the Destruction, Taking or other such events described in this clause, do not
exceed $7.5 million; provided that, subject to the second preceding proviso, it
is hereby understood that any Permitted Acquisitions made with Net Proceeds
shall constitute a reinvestment hereunder.
     (iv) If there shall be Excess Cash Flow for any Excess Cash Flow Period, an
amount equal to (a) the Excess Cash Flow Percentage of such Excess Cash Flow
less (b) the sum of the aggregate amount of (x) voluntary prepayments of the
Term Loans and (y) voluntary prepayments of the Revolving Credit Loans to the
extent accompanied by permanent optional reductions of the Revolving Credit
Commitments, in each case, made pursuant to Section 2.05(a) during such Excess
Cash Flow Period, shall be applied, not later than 10 days after the date upon
which the Borrower is required to deliver its annual audit report pursuant to
Section 5.01(b), toward the prepayment of the Loans in accordance with
Section 2.05(b)(v) below.
     (v) All mandatory prepayments made pursuant to this Section 2.05(b) shall
be applied: first, to the remaining scheduled amortization payments of the Term
Loans pursuant to Section 2.06(c)of each Class, in direct order of maturity to
installments payable during the 24 months following the date of prepayment;
second, on a pro rata basis, to remaining scheduled amortization payments of the
Term Loans pursuant to Section 2.06(c)or each Class; third, to any outstanding
Swingline Loans; and fourth, to any outstanding Revolving Credit Loans (but
without a reduction of the Revolving Credit Commitments). Any repayment to be
applied to the Loans of a Class pursuant to this Section 2.05(b) shall be
applied on a pro rata basis to the Loans of such Class.
     (vi) The Borrower shall prepay all Initial Term Loans that are not
Converted Term Loans on the Amendment No.1 Effective Date.
     (c) Except as otherwise may be directed by the Borrower, any prepayment of
Loans of any Class pursuant to Section 2.05(a) or (b) shall be applied, first,
to, any Base Rate Loans of such Class then

62-62-

 



--------------------------------------------------------------------------------



 



outstanding and the balance of such prepayment, if any, to the Eurodollar Loans
of such Class then outstanding in a manner so as to minimize any breakage costs.
     (d) Repurchase of Term Loans.
     (i) Notwithstanding any other provision in this Agreement or any other Loan
Document, so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrower may at any time prepay Term
Loans of any Class (each such prepayment, a “Permitted Loan Purchase”) pursuant
to the procedures described in this Section 2.05(d). In connection with any
Permitted Loan Purchase, the Borrower will provide written notice to the
Administrative Agent (each, a “Permitted Purchase Option Notice”) that the
Borrower desires to prepay Term Loans of a specified Class in an aggregate
principal amount specified by the Borrower (each, a “Permitted Loan Purchase
Amount”), which principal amount shall be not less than $10.0 million in the
aggregate, in each case at a discount as specified below; provided that
(I) after giving pro forma effect to such prepayment, the Unrestricted cash and
Cash Equivalents of the Borrower and its Subsidiaries would exceed the
outstanding amount of Swingline Loans and Revolving Credit Loans, (II) after
giving effect to each purchase the Borrower is in compliance, on a Pro Forma
Basis, with the covenantscovenant set forth in Section 6.12 and 6.13 as at the
date of the last ended Test Period, (III) at the time of delivery of the
Permitted Purchase Option Notice to the Administrative Agent, no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, (IV) prior to providing a Permitted Purchase Option Notice, the
Borrower shall have discussed the same with each of S&P and Moody’s and, based
upon such discussions, shall reasonably believe that the proposed purchase of
Term Loans through such Permitted Loan Purchase shall not be deemed to be a
“distressed exchange,” (V) at the time of consummation of each Permitted Loan
Purchase, neither S&P nor Moody’s shall have announced or communicated to the
Borrower that the proposed purchase of Term Loans through such Permitted Loan
Purchase shall be deemed to be a “distressed exchange,” and (VI) at the time of
each Permitted Loan Purchase, the Borrower shall have delivered to the
Administrative Agent a certificate of an Authorized Officer of the Borrower
certifying as to compliance with the preceding clauses (I) through (V). The
Permitted Purchase Option Notice shall further specify with respect to the
proposed Permitted Loan Purchase: (I) the Permitted Loan Purchase Amount, (II) a
discount range selected by the Borrower with respect to such proposed Permitted
Loan Purchase equal to a percentage of par of the principal amount of the Term
Loans of the specified Class (the “Discount Range”), which shall reflect a
discount to par of at least 5%, and (III) the date by which the Lenders are
required to indicate their election to participate in such proposed Permitted
Loan Purchase, which shall be no earlier than three Business Days and no later
than five Business Days following the date of the Permitted Purchase Option
Notice (“Acceptance Date”). The failure of any Lender to indicate its election
to participate in such proposed Permitted Loan Purchase shall be deemed an
express election by such Lender to not participate in such proposed Permitted
Loan Purchase.
     (ii) Upon receipt of any Permitted Purchase Option Notice, the
Administrative Agent shall promptly notify each applicable Lender thereof. On or
prior to the Acceptance Date, each Lender may (but shall not be required to)
specify by written notice substantially in the form of Exhibit M hereto (each, a
“Lender Participation Notice”) to the Administrative Agent (I) a discount to par
(the “Acceptable Discount”) within the Discount Range and (II) a principal
amount (subject to rounding requirements specified by the Administrative Agent)
of Term Loans of the specified Class held by such Lender that such Lender is
willing to permit to be prepaid pursuant to a Permitted Loan Purchase (“Offered
Loans”). Based on the Acceptable Discounts and principal amounts of Term Loans
of such Class specified by the Lenders in the applicable

63-63-

 



--------------------------------------------------------------------------------



 



Lender Participation Notices, the Administrative Agent, in consultation with the
Borrower, will determine the clearing discount (the “Applicable Discount”) for
the Permitted Loan Purchase which will be the lowest Acceptable Discount within
the Discount Range at which the Borrower can prepay the Permitted Loan Purchase
Amount in full (determined by adding the principal amounts of Offered Loans
commencing with the Offered Loans with the highest Acceptable Discount);
provided, however, that if such Permitted Loan Purchase Amount cannot be prepaid
in full at any Acceptable Discount (determined by adding the principal amounts
of Offered Loans commencing with the Offered Loans with the highest Acceptable
Discount), the Applicable Discount shall be the highest Acceptable Discount
specified by the Lenders that is within the Discount Range specified by the
Borrower. The Applicable Discount shall be applicable for all Lenders who have
offered to participate in the Permitted Loan Purchase and have Qualifying Loans
(as defined below).
     (iii) The Borrower shall make a Permitted Loan Purchase by prepaying those
Term Loans (or the respective portions thereof) of the applicable Class offered
by the Lenders that specify an Acceptable Discount that is equal to or higher
than the Applicable Discount (“Qualifying Loans”) at the Applicable Discount;
provided that (I) if the aggregate proceeds required to prepay Qualifying Loans
(disregarding any interest payable in connection with such Qualifying Loans)
would exceed the Permitted Loan Purchase Amount for such Permitted Loan
Purchase, the Borrower shall prepay such Qualifying Loans at the Applicable
Discount ratably based on the respective principal amounts of such Qualifying
Loans (subject to rounding requirements specified by the Administrative Agent)
and (II) in the event that the Qualifying Loans are less than the Permitted Loan
Purchase Amount, the Borrower shall only be permitted to make a Permitted Loan
Purchase to the extent the principal amount of such Qualifying Loans equals or
exceeds $10.0 million in the aggregate. Each Permitted Loan Purchase shall be
made within five Business Days of the date of determination of the Applicable
Discount, without premium or penalty, upon irrevocable notice (each a “Permitted
Loan Purchase Notice”), delivered to the Administrative Agent no later than 2:00
p.m., New York City time, three Business Days prior to the date of such
Permitted Loan Purchase, which notice shall specify the date and amount of the
Permitted Loan Purchase and the Applicable Discount. Upon receipt of any
Permitted Loan Purchase Notice the Administrative Agent shall promptly notify
each relevant Lender thereof. If any Permitted Loan Purchase Notice is given,
the Borrower shall be obligated to prepay the Qualifying Loans subject thereto
for the amount specified in such notice from the applicable Lenders on the date
specified therein, together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid.
     (iv) To the extent not expressly provided for herein, each Permitted Loan
Purchase shall be consummated pursuant to the procedures established by the
Administrative Agent acting in its sole reasonable discretion.
     (v) Prior to the delivery of a Permitted Loan Purchase Notice, upon written
notice to the Administrative Agent, (I) the Borrower may withdraw its offer to
make a Permitted Loan Purchase pursuant to any Permitted Purchase Option Notice
and (II) any Lender may withdraw its offer to participate in a Permitted Loan
Purchase pursuant to any Lender Participation Notice.
     (vi) Any Term Loans prepaid pursuant to a Permitted Loan Purchase shall be
cancelled and shall for all purposes of this Agreement and the other Loan
Documents no longer be outstanding.

64-64-

 



--------------------------------------------------------------------------------



 



     SECTION 2.06. Repayment of Loans; Evidence of Debt.
     (a) The Borrower shall repay to the Revolving Credit Lenders on the
Revolving Loan Maturity Date the aggregate principal amount of Revolving Credit
Loans outstanding on such date.
     (b) The Borrower shall repay each Swing Line Loan on the Revolving Loan
Maturity Date.
     (c) Subject to reduction as provided in Section 2.05, the Borrower shall
repay to the Term-1 Lenders on each March 31, June 30, September 30 and
December 31 of each year (beginning on June 30, 2010March 31, 2011) (each such
date, an “Installment Payment Date”), an amount equal to the original principal
amount of the Term-1 Loans borrowed hereunder on the Amendment No. 1 Effective
Date multiplied by 0.25% with the remainder due and payable on the Term-1 Loan
Maturity Date. Each such repayment shall be applied on a pro rata basis to the
Term-1 Loans of each Term-1 Lender.
     (d) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business in accordance with its usual practice.
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Credit Extensions
made by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Loan Obligations. In the event of any conflict between
the accounts and records maintained by any Lender and the accounts and records
of the Administrative Agent in respect of such matters, the accounts and records
of the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note, which shall evidence such Lender’s Loans in addition to such accounts or
records. Each Lender may attach schedules to its Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Loans and payments with
respect thereto.
     (e) In addition to the accounts and records referred to in Section 2.06(d),
each Revolving Credit Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.
     SECTION 2.07. Interest Rates and Payment Dates; Default Interest.
     (a) Subject to the provisions of subsection (b) below, (i) each Eurodollar
Loan of any Class shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the LIBO Rate for
such Interest Period plus the Applicable Rate with respect to Eurodollar Loans
of such Class; (ii) each Base Rate Loan of any Class (other than Swing Line
Loans) shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate plus the
Applicable Rate with respect to Base Rate Loans of such Class; and (iii) each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate with respect to Base Rate Loans that are Revolving
Credit Loans.

65-65-

 



--------------------------------------------------------------------------------



 



     (b) If any amount of principal of any Loan or any other amount due
hereunder is not paid when due (after giving effect to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such amount
shall thereafter bear interest at a fluctuating interest rate per annum at all
times equal to the Default Rate to the fullest extent permitted by applicable
Laws.
     (c) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (d) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     SECTION 2.08. Computation of Interest and Fees. All computations of
interest for Base Rate Loans when the Base Rate is determined by DBTCA’s “prime
rate” shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
     SECTION 2.09. Fees. In addition to certain fees described in
Sections 2.03(h) and (i):
     (a) Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender, a commitment fee equal to 0.75% per
annum times the actual average daily amount by which the Revolving Credit
Commitment of such Lender exceeds the Outstanding Amount of such Lender’s
Revolving Credit Loans and such Lender’s Pro Rata Share of the Outstanding
Amount of L/C Obligations (but excluding, for the avoidance of doubt, the Swing
Line Loans) (the “Commitment Fee”); provided, however, that no Commitment Fee
shall accrue with respect to the Revolving Credit Commitment of a Defaulting
Lender during any period that it is a Defaulting Lender until such time as such
failure has been cured (as determined by the Administrative Agent and the
Borrower). The Commitment Fees shall accrue at all times during the Availability
Period, including at any time during which one or more of the conditions in
Article IV are not met, and shall be due and payable quarterly in arrears on
each March 31, June 30, September 30 and December 31, commencing with the first
such date to occur after the Effective Date, and on the last day of the
Availability Period. The Commitment Fees shall be calculated quarterly in
arrears.
     (b) Other Fees.
     (i) The Borrower shall pay to the Administrative Agent for its own account
fees in the amounts and at the times otherwise agreed in writing between the
Administrative Agent and the Borrower. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

66-66-

 



--------------------------------------------------------------------------------



 



     (ii) The Borrower shall pay to the Arrangers such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
     (c) Closing Fees. The Borrower agrees to pay on the Effective Date to each
Lender party to this Agreement on the Effective Date, as fee compensation for
the funding of such Lender’s Term Loan and making of such Lender’s Revolving
Credit Commitment, a closing fee (the “Closing Fee”) in an amount equal to
(x) 2.25% of the stated principal amount of such Lender’s Revolving Credit
Commitment on the Effective Date and (y) 0.50% of the stated principal amount of
such Lender’s Term Loan made on the Effective Date. Such Closing Fee will be in
all respects fully earned, due and payable on the Effective Date and
non-refundable and non-creditable thereafter.
     SECTION 2.10. Termination or Reduction of Commitments. The Borrower may,
upon notice to the Administrative Agent, terminate the Revolving Credit
Commitments, or from time to time permanently reduce the Revolving Credit
Commitments; provided that (i) any such notice shall be received by the
Administrative Agent not later than 2:00 p.m. three Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $5,000,000 or any whole multiple of $1,000,000 in excess
thereof, and (iii) the Borrower shall not terminate or reduce the Revolving
Credit Commitments if, after giving effect thereto and to any concurrent
prepayments hereunder, the aggregate Revolving Credit Exposure would exceed the
Aggregate Commitments. The Administrative Agent will promptly notify the
Revolving Credit Lenders of any such notice of termination or reduction of the
Revolving Credit Commitments. Any reduction of the Aggregate Commitments shall
be applied to the Revolving Credit Commitment of each Revolving Credit Lender
according to its Pro Rata Share. All fees accrued until the effective date of
any termination of the Aggregate Commitments shall be paid on the effective date
of such termination. Notwithstanding anything herein to the contrary, the
Borrower may rescind any notice of termination of Revolving Credit Commitments
under this Section 2.10 not later than 1:00 p.m. on the Business Day before such
termination was scheduled to take place if such termination would have resulted
from a refinancing of the Aggregate Commitments, which refinancing shall not be
consummated or shall otherwise be delayed. Unless previously terminated, the
Initial Term Commitments shall terminate at 5:00 p.m., New York City time, on
the Effective Date. The Borrower may, upon notice to the Administrative Agent,
terminate or permanently reduce the Revolving Credit Commitments of any Impacted
Lender in whole or in part, if no Revolving Loans are then outstanding to the
extent the aggregate remaining Revolving Credit Commitments would be at least
equal to the aggregate Revolving Credit Exposure.
     SECTION 2.11. Inability to Determine Interest Rate; Unavailability of
Deposits; Inadequacy of Interest Rate. If prior to 11:00 a.m., London time, two
Business Days before the first day of any Interest Period, including an initial
Interest Period, for a requested Eurodollar Borrowing:
     (i) the Administrative Agent shall have determined in good faith (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market generally, adequate and
reasonable means do not exist for ascertaining the LIBO Rate for such Eurodollar
Borrowing for such Interest Period, or
     (ii) the Administrative Agent shall have received notice from the Requisite
Lenders that the LIBO Rate determined or to be determined for such Interest
Period for such Eurodollar

67-67-

 



--------------------------------------------------------------------------------



 



Borrowing will not adequately and fairly reflect the cost to such Lenders of
making or maintaining their affected Loans during such Interest Period,
then the Administrative Agent shall give telecopy or telephonic notice thereof
to the Borrower and the Lenders by 12:00 noon, New York City time, on the same
day. The Administrative Agent shall give telecopy or telephonic notice to the
Borrower and the Lenders promptly after the circumstances giving rise to such
notice no longer exist, and until such notice has been given, any affected
Eurodollar Loans shall not be (x) converted or continued pursuant to
Section 2.02 or (y) made pursuant to a Borrowing Notice, and shall be continued
or made as Base Rate Loans, as the case may be.
     SECTION 2.12. Payments Generally; Administrative Agent’s Clawback.
     (a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars (which, in the case of any reimbursement of a drawing under a
Letter of Credit made in an Alternative Currency, shall be the Dollar Equivalent
of the Alternative Currency in which the such Letter of Credit is denominated)
and in immediately available funds not later than 2:00 p.m. on the date
specified herein. The Administrative Agent will promptly distribute to each
Lender its share of such payment in like funds as received by wire transfer to
such Lender’s lending office. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected in computing interest or fees, as the case may be; except
that this sentence shall not apply to payments required to be made on the
Maturity Date.
     (b) Subject to Section 2.11, unless the Administrative Agent shall have
been notified in writing by any Lender prior to a Borrowing that such Lender
will not make the amount that would constitute its share of such Borrowing
available to the Administrative Agent, the Administrative Agent may assume that
such Lender is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent by such Lender and the Administrative
Agent has made available such amount to the Borrower, the Administrative Agent
shall be entitled to recover such corresponding amount from such Lender. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor the Administrative Agent shall promptly notify the
Borrower and the Borrower shall pay such corresponding amount to the
Administrative Agent within one Business Day of demand therefor. The
Administrative Agent shall also be entitled to recover from such Lender or the
Borrower interest on such corresponding amount in respect of each day from the
date such corresponding amount was made available by the Administrative Agent to
the Borrower to the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if paid by such Lender,
the Overnight Rate or (ii) if paid by the Borrower, the then-applicable rate of
interest, calculated in accordance with Section 2.07, for the respective Loans.
     (c) Funding by Lenders; Presumption by Administrative Agent.

68-68-

 



--------------------------------------------------------------------------------



 



     (i) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of Eurodollar Loans (or, in
the case of any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of
such Borrowing) that such Lender will not make available to the Administrative
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
Section 2.01 and Section 2.02, and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith promptly upon, but in any
event within one Business Day of, demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, plus any administrative, processing or similar
fees customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing and the Administrative Agent shall make such amount available to
the Borrower under this Section 2.12(c)(i). Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.
     (ii) Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or any Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or such Issuer, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders or such Issuer, as the case may be, severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender or such Issuer, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this subsection (c) shall be conclusive,
absent manifest error.
     (d) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds promptly (in like funds as received from such
Lender) to such Lender, without interest.

69-69-

 



--------------------------------------------------------------------------------



 



     (e) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 9.05(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 9.05(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 9.05(c).
     (f) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     (g) Insufficient Funds. If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
L/C Borrowings, interest and fees then due hereunder, such funds shall be
applied (i) first, toward payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, toward payment of
principal and L/C Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and L/C Borrowings
then due to such parties.
     SECTION 2.13. Illegality. Notwithstanding any other provision herein, if
the adoption of or any change in any Requirement of Law, or in the
interpretation or application thereof, shall make it unlawful for any Lender to
make or maintain Eurodollar Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert Base Rate Loans to Eurodollar Loans shall
forthwith be suspended until such time as the making or maintaining of
Eurodollar Loans shall no longer be unlawful, and (b) such Lender’s Loans then
outstanding as Eurodollar Loans, if any, shall be converted automatically to
Base Rate Loans on the respective last days of the then current Interest Periods
with respect to such Loans or within such earlier period as required by law.
     SECTION 2.14. Increased Costs; Reserves on Eurodollar Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 2.14(e)) or
any Issuer;
     (ii) subject any Lender or any Issuer to any Tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Loan made by it, or change the basis of
taxation of payments to such Lender or such Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 2.15 (for the avoidance
of doubt, no duplication of the Borrower’s obligation under Section 2.15 with
respect to Indemnified Taxes or Other Taxes is intended under this clause (ii))
and the imposition of, or any change in the rate of, any Excluded Tax payable by
such Lender or Issuer); or

70-70-

 



--------------------------------------------------------------------------------



 



     (iii) impose on any Lender or such Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or
such Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or Issuer, the Borrower will pay to
such Lender or Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or Issuer, as the case may be, for such additional
costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or any Issuer determines that any
Change in Law affecting such Lender or such Issuer or any lending office of such
Lender or such Lender’s or Issuer’s holding company, if any, regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or Issuer’s capital or on the capital of such Lender’s or Issuer’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuer, to a level
below that which such Lender or such Issuer or such Lender’s or such Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuer’s policies and the policies of such
Lender’s or such Issuer’s holding company with respect to capital adequacy),
then from time to time the Borrower will pay to such Lender or Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such Issuer or such Lender’s or such Issuer’s holding company for any such
reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or a Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
Issuer or its holding company, as the case may be, as specified in subsection
(a) or (b) of this Section and delivered to the Borrower shall be conclusive
absent manifest error. The Borrower shall pay such Lender or Issuer, as the case
may be, the amount shown as due on any such certificate within ten (10) days
after receipt thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or any
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or Issuer’s right to
demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or a Issuer pursuant to the foregoing provisions of this
Section for any increased costs incurred or reductions suffered more than nine
months prior to the date that such Lender or Issuer, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuer’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

71-71-

 



--------------------------------------------------------------------------------



 



     (e) Reserves on Eurodollar Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least ten (10) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
If a Lender fails to give notice ten (10) days prior to the relevant Interest
Payment Date, such additional interest shall be due and payable ten (10) days
from receipt of such notice.
     SECTION 2.15. Taxes.
     (a) Unless required by applicable law (as determined in good faith by the
applicable withholding agent), any and all payments by any Loan Party under any
Loan Document shall be made free and clear of and without deduction for any and
all present or future Taxes (including reasonable expenses) arising therefrom or
with respect thereto, but excluding (i) taxes imposed on or measured by the
recipient’s net income or net profits (including branch profits or similar taxes
imposed in lieu of net income taxes), and franchise taxes imposed in lieu of net
income taxes, by a jurisdiction (or political subdivision thereof) under the
laws of which such Lender or Agent (as the case may be) is organized or, in the
case of a Lender, has its applicable lending office, (ii) any U.S. federal
withholding taxes imposed on amounts payable to a Lender under the Loan
Documents under laws (including any statute, treaty or regulation) in effect on
the date hereof (or, in the case of an assignee, the date of the relevant
Assignment and Assumption, but not excluding U.S. federal withholding taxes to
the extent that its assignor was entitled at the date of the Assignment and
Assumption to receive additional amounts from the Borrower with respect to such
U.S. federal withholding taxes), but not excluding any U.S. federal withholding
taxes payable as a result of any change in such laws occurring after the date
such Lender becomes a party hereto (or the date of such Assignment and
Assumption), and (iii) any withholding tax that is attributable to a Lender’s
failure to comply with Section 2.15(e) (such non-excluded items being called
“Indemnified Taxes”). In the event that any withholding or deduction from or in
respect of any payment under any Loan Document is required in respect of any
Indemnified Taxes or Other Taxes pursuant to any applicable law then (i) the
applicable withholding agent shall make such required withholding or deduction
and pay directly to the relevant authority the full amount required to be so
withheld or deducted in accordance with applicable law, (ii) the applicable
withholding agent, if it is not the Administrative Agent, shall promptly forward
to the Administrative Agent at its address referred to in Section 9.01
documentation reasonably satisfactory to the Administrative Agent evidencing
such payment to such authority and (iii) the relevant Loan Party shall pay to
the Administrative Agent for the account of the Lenders and the Agents such
additional amount or amounts as are necessary to ensure that the net amount
actually received by each Lender or Agent (as the case may be), after making all
required withholdings and deductions (including withholdings and deductions
applicable to additional sums payable under this Section 2.15), will equal the
full amount such Lender or Agent (as the case may be) would have received had no
such withholding or deduction been required.
     (b) In addition, the Borrower will, and will cause each relevant Loan Party
to, pay any present or future stamp or documentary taxes or any other excise,
property, intangible, mortgage, recording or similar Taxes, charges or similar
levies of any jurisdiction, and all liabilities (including for reasonable
expenses) arising therefrom or with respect thereto, in each case arising from
any payment made under any Loan Document or from the execution, delivery or
registration of, or otherwise with respect to, any Loan Document (collectively,
“Other Taxes”).

72-72-

 



--------------------------------------------------------------------------------



 



     (c) Without duplication of amounts paid by the Borrower under
Section 2.15(a) and Section 2.15(b), the Borrower will, and will cause each
other Loan Party to, jointly and severally, indemnify each Lender and each Agent
for the full amount of Indemnified Taxes and Other Taxes (including any
Indemnified Taxes and Other Taxes imposed by any jurisdiction on amounts payable
under this Section 2.15) paid by such Lender or Agent (as the case may be) and
any liability (including for reasonable and documented expenses) arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally asserted. This indemnification shall be
made within 20 days after the date such Lender or Agent (as the case may be)
makes written demand therefor. Such written demand shall set forth the amount of
such indemnification, and shall be presumed to be correct in the absence of
manifest error. The Borrower or other relevant Loan Party shall not be obligated
to make a payment to any Lender or Agent pursuant to this Section 2.15 in
respect of any penalties, interest and other liabilities attributable to any
Indemnified Taxes and Other Taxes if such penalties, interest and other
liabilities are attributable to the gross negligence or willful misconduct of
such Lender or Agent. After a Lender or an Agent receives notice of the
imposition of the Indemnified Taxes or Other Taxes that are subject to this
Section, such Lender or Agent will act in good faith to promptly notify the
Borrower (or other relevant Loan Party) of its obligations thereunder; provided,
that the failure to provide such notice shall not relieve the Borrower (or other
relevant Loan Party) of such party’s obligation to indemnify such Lender or
Agent pursuant to this Section 2.15. For purposes of this Section 2.15, a
distribution hereunder by the Administrative Agent to or for the account of any
Lender or Agent shall be deemed a payment by the Borrower or such other relevant
Loan Party.
     As soon as practical after the date of any payment of Indemnified Taxes or
Other Taxes by any Loan Party pursuant to this Section 2.15, the Borrower will,
or will cause the relevant Loan Party to, furnish to the Administrative Agent,
at its address referred to in Section 9.01, evidence of such payment reasonably
satisfactory to the Administrative Agent. If the Borrower or other relevant Loan
Party fails to remit to the Administrative Agent, for the account of the
respective Lenders and Agents, such documentary evidence, the Borrower shall
indemnify the Lenders and Agents for any incremental Taxes or other costs
(including reasonable attorneys’ fees and expenses) that may become payable by
any Lender or Agent as a result of any such failure.
     (d) Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower, each Agent
and each Lender contained in this Section 2.15 shall survive the payment in full
of the Obligations and the termination of this Agreement.
     (e) Each Lender shall (x) prior to the date hereof in the case of each
Lender that is a signatory hereto (or the date of Assignment and Assumption in
the case of a Person that becomes a Lender after the date hereof) and (y) at
such times as are reasonably requested by the Borrower or the Administrative
Agent, provide the Borrower and the Administrative Agent with any documentation
prescribed by law, or reasonably requested by the Borrower or the Administrative
Agent, certifying as to any entitlement of such Lender to an exemption from, or
reduction in, withholding tax with respect to any payments to be made to such
Lender under the Loan Documents. Each such Lender shall, whenever a lapse in
time or change in circumstances renders such documentation obsolete or
inaccurate in any material respect, deliver promptly to the Borrower and the
Administrative Agent updated or other appropriate documentation (including any
new documentation reasonably requested by the applicable withholding agent) or
promptly notify the Borrower and the Administrative Agent of its inability to do
so. Unless the applicable withholding agent has received forms or other
documents satisfactory to it indicating that payments under any Loan Document to
or for a Lender are not subject to withholding tax or are subject to such tax at
a rate reduced by an applicable tax treaty, the Borrower, Administrative Agent
or other applicable withholding agent shall withhold amounts required to be
withheld by applicable law from such payments at the applicable statutory rate.

73-73-

 



--------------------------------------------------------------------------------



 



     Without limiting the generality of the foregoing:
     (i) Each Lender that is a Domestic Lender shall deliver to the Borrower and
the Administrative Agent on or before the date on which it becomes a party to
this Agreement two properly completed and duly signed original copies of
Internal Revenue Service Form W-9 (or any successor form) certifying that such
Lender is exempt from U.S. federal backup withholding.
     (ii) Each Non-U.S. Lender shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter when required by law or upon the
reasonable request of the Borrower or the Administrative Agent) whichever of the
following is applicable:
     (A) two duly completed and executed original copies of Internal Revenue
Service Form W-8BEN (or any successor forms) claiming eligibility for benefits
of an income tax treaty to which the United States of America is a party;
     (B) two duly completed and executed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms);
     (C) in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate, in
substantially the form of Exhibit K--1, or any other form approved by the
Administrative Agent and the Borrower, to the effect that such Lender is not
(A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (B) a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or (C) a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code, and that no payments in connection with the
Loan Documents are effectively connected with such Lender’s conduct of a U.S.
trade or business and (y) two duly completed and executed original copies of
Internal Revenue Service Form W-8BEN (or any successor form);
     (D) to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership, or is a Participant holding a participation granted
by a participating Lender), Internal Revenue Service Form W-8IMY (or any
successor forms) of the Lender, accompanied by a Form W-8ECI, W-8BEN,
certificate in substantially the form of Exhibit N-2, N-3 or N-4 (as
applicable), Form W-9, Form W-8IMY (or other successor forms) or any other
required information from each beneficial owner, as applicable (provided that,
if the Lender is a partnership (and not a participating Lender) and one or more
beneficial owners are claiming the portfolio interest exemption, a certificate
in substantially the form of Exhibit N-2 shall be provided by such Lender on
behalf of such beneficial owner(s)); or
     (E) any other form prescribed by applicable requirements of U.S. federal
income tax law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable requirements of law to permit
the Borrower and the Administrative Agent to determine the withholding or
deduction required to be made.
     Each Lender shall, from time to time after the initial delivery by such
Lender of the forms described above, whenever a lapse in time or change in such
Lender’s circumstances renders such forms, certificates or other evidence so
delivered obsolete or inaccurate, promptly (1) deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) renewals, amendments or additional or successor forms, properly
completed and duly executed by such Lender, together with any other certificate
or statement of exemption required in order to confirm or establish

74-74-

 



--------------------------------------------------------------------------------



 



such Lender’s status or that such Lender is entitled to an exemption from or
reduction in U.S. federal withholding tax or (2) notify Administrative Agent and
the Borrower of its inability to deliver any such forms, certificates or other
evidence.
     Notwithstanding any other provision of this clause (e), a Lender shall not
be required to deliver any form that such Lender is not legally eligible to
deliver.
     Each Agent will, from time to time, provide any forms or documentation
reasonably requested by the Borrower to determine whether any amounts payable to
such Agent in its own capacity are subject to any Tax withholding (and, if so,
at what rate); provided that no Agent shall be required to provide any forms or
documentation that such Agent is not legally eligible to provide.
     (f) If the Administrative Agent or a Lender determines, in its good faith
discretion, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes with respect to which the Borrower has paid additional amount
pursuant to this Section 2.15, it shall pay over such refund within 30 days of
its receipt thereof to the Borrower (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower or other relevant
Loan Party under this Section 2.15 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) of such Lender or
Administrative Agent and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of such Lender or Administrative Agent, agrees to
repay the amount paid over to the Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent or such Lender in the event the Administrative Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section 2.15 shall not be construed to require the Administrative Agent or
any Lender to make available its tax returns (or any other information relating
to its taxes which it deems confidential) to the Borrower or any other Person.
     (g) For purposes of this Section 2.15, “Lender” shall include any Issuer.
     SECTION 2.16. Compensation for Lender Losses. Upon demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Eurodollar
Loan on a day other than the last day of the Interest Period for such Loan
(whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise); or
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Loan on the date or in the amount notified by the Borrower; or
     (c) any assignment of a Eurodollar Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 2.18;

excluding any loss of anticipated profits and including any actual loss or
expense arising from the liquidation or reemployment of funds obtained by it to
maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained.

75-75-

 



--------------------------------------------------------------------------------



 



     For purposes of calculating amounts payable by the Borrower to the Lenders
under this Section 2.16, each Lender shall be deemed to have funded each
Eurodollar Loan made by it at the Eurodollar Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurodollar
Loan was in fact so funded and provided that amounts payable under this
Section 2.16 shall be calculated without regard to clause (y) of the definition
of “LIBO Rate”.
     SECTION 2.17. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Sections 2.13, 2.14 and
2.15 with respect to such Lender, it will, if requested by the Borrower, use
commercially reasonable efforts (subject to overall policy considerations of
such Lender) to designate another lending office for any Loans affected by such
event with the object of avoiding the consequences of such event; provided that
such designation is made on terms that, in the sole judgment of such Lender,
cause such Lender and its respective lending offices to suffer no material
economic, legal or regulatory disadvantage; and provided, further, that nothing
in this Section 2.17 shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Sections 2.13, 2.14 and 2.15.
     SECTION 2.18. Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Loans or participations and accrued interest thereon greater than its pro rata
share thereof as provided herein, then the Lender receiving such greater
proportion shall, unless the Lenders entitled to such payment have waived in
writing this Section 2.18 in respect of such payment, (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans and subparticipations in L/C Obligations of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them, provided that:
     (a) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (b) the provisions of this Section shall not be construed to apply to
(i) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (after giving effect to any amendment hereto
consented to by the Requisite Lenders so long as such amendment does not provide
for a distribution of proceeds from the exercise of remedies (including any such
set-off or counterclaim) following an Event of Default that is inconsistent with
Section 7.04), including without limitation Section 2.05(d) or (ii) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or subparticipations in L/C Obligations to any
assignee or participant (including, if consented to by the Requisite Lenders,
any assignment to the Borrower or its Affiliates).
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

76-76-

 



--------------------------------------------------------------------------------



 



     SECTION 2.19. Replacement of Lenders Under Certain Circumstances. In the
event that (a) any Lender shall have delivered a notice or certificate pursuant
to Sections 2.14 or 2.18, or the Borrower shall be required to make additional
payments to any Lender under Section 2.15 (each, an “Increased Cost Lender”) or
(b) subject to the terms and conditions of Section 9.08(f), in connection with
any proposed amendment, modification, termination, waiver or consent with
respect to any of the provisions hereof described in Section 9.08(f) with
respect to which the consent of the Requisite Lenders is obtained but the
required consent of such Lender is not obtained (such Lender, a “Non-Consenting
Lender”); then, with respect to each such Increased Cost Lender and each such
Non-Consenting Lender (each, a “Terminated Lender”), the Borrower shall have the
right, but not the obligation, at its own expense, upon notice to such
Terminated Lender and the Administrative Agent, to replace such Terminated
Lender with an assignee (in accordance with and subject to the restrictions
contained in Section 9.04) approved by the Administrative Agent (which approval
shall not be unreasonably withheld), and such Terminated Lenders hereby agree to
transfer and assign without recourse (in accordance with and subject to the
restrictions contained in Section 9.04) all its interests, rights and
obligations under this Agreement to such assignee; provided, however, that no
Terminated Lender shall be obligated to make any such assignment unless (i) such
assignment shall not conflict with any law or any rule, regulation or order of
any Governmental Authority and (ii) such assignee or the Borrower shall pay to
each affected Terminated Lender in immediately available funds on the date of
such assignment the principal of and interest and fees accrued to the date of
payment on the Revolving Credit Commitment, Loans and participations in Letters
of Credit made by such Terminated Lender and all other amounts accrued for such
Terminated Lender’s account or owed to it hereunder. Each Lender agrees that, if
it becomes a Terminated Lender, it shall execute and deliver to the
Administrative Agent an Assignment and Assumption to evidence such sale and
purchase and shall deliver to the Administrative Agent any Note (if the
assigning Lender’s Loans are evidenced by Notes) subject to such Assignment and
Assumption; provided, however, that the failure of any Terminated Lender to
execute an Assignment and Assumption shall not render such sale and purchase
(and the corresponding assignment) invalid and such assignment shall be recorded
in the Register.
     SECTION 2.20. Notice of Certain Costs. Notwithstanding anything to the
contrary contained in Sections 2.14 or 2.15 of this Agreement, to the extent any
notice required by Sections 2.14 or 2.15 is given by any Lender more than
270 days after such Lender has actual knowledge of the occurrence of the event
giving rise to the additional cost, reduction in amounts, loss or other
additional amounts described in such Sections, such Lender shall not be entitled
to compensation under Sections 2.14 or 2.15 for any such amounts incurred or
accruing prior to the 271st day prior to the giving of such notice to the
Borrower (except that, if the circumstances giving rise to such claim are
retroactive, then such 270-day period referred to above shall be extended to
include the period of retroactive effect thereof).
     SECTION 2.21. Increase in Commitments.
     (a) Incremental Credit Extensions. The Borrower may at any time or from
time to time after the Effective Date, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request (a) one or more additional tranches of term loans (the
“Incremental Term Loans”), or (b) one or more increases in the amount of the
Revolving Credit Commitments (each such increase, a “Revolving Commitment
Increase” together with any Incremental Term Loans, referred to herein as an
“Incremental Facility”), provided that (i) both at the time of any such request
and upon the effectiveness of any Incremental Amendment referred to below, no
Default or Event

77-77-

 



--------------------------------------------------------------------------------



 



of Default shall exist and at the time that any such Incremental Term Loan is
made (and after giving effect thereto) no Default or Event of Default shall
exist and (ii) the Borrower shall be in compliance with each of the
covenantscovenant set forth in SectionsSection 6.12 and 6.13 determined on a Pro
Forma Basis as of the last day of the most recently completed Test Period. Each
Incremental Facility shall be in an aggregate principal amount that is not less
than $5,000,000 (provided that such amount may be less than $5,000,000 if such
amount represents all remaining availability under the limit set forth in the
next sentence). Notwithstanding anything to the contrary herein, the aggregate
amount of the Incremental Term Loans borrowed following the Amendment No. 1
Effective Date shall not exceed $300,000,000the Maximum Incremental Term Loan
Facilities Amount and the aggregate amount of the Revolving Commitment Increase
shall not exceed $100,000,000.200,000,000.
     (b) Incremental Term Loans. The Incremental Term Loans: (i) shall rank pari
passu in right of payment and of security with the Revolving Credit Loans and
the Term-1 Loans; (ii) shall mature on such date and amortize on such schedule
as each may be agreed by the Borrower and the Lenders providing such Incremental
Term Loan, provided that no Incremental Term Loan shall mature earlier than the
Term-1 Loan Maturity Date and each Incremental Term Loan shall have a Weighted
Average Life to Maturity that is no shorter than the then remaining Weighted
Average Life to Maturity of the Term-1 Loans; (iii) except as set forth above,
shall be treated substantially the same as the Term-1 Loans (in each case,
including with respect to mandatory and voluntary prepayments); (iv) shall bear
a rate of interest, OID (as defined below) and initial fees as agreed by the
Borrower and the Lenders providing such Incremental Term Loan, provided that if
the initial yield on any Incremental Term Loan (as reasonably determined by the
Administrative Agent and the Borrower to be equal to the sum of (x) the margin
above the LIBO Rate on such Incremental Term Loans, (y) if such Incremental Term
Loans are initially made at a discount or the Lenders making the same receive a
fee directly or indirectly from the Borrower or any Subsidiary for doing so but
excluding any arrangement fees not paid to the Lenders thereof generally,
underwriting, documentation and similar fees and (the amount of such discount or
fee, expressed as a percentage of the Incremental Term Loans, being referred to
herein as “OID”), the amount of such OID (based on an assumed four year weighted
average life) and (z) any minimum LIBO rate applicable to such Incremental Term
Loans, the “Incremental Yield”) exceeds the initial yield on the Term Loans-1
Loans (as adjusted by any prior increase pursuant to this subclause (b)) by more
than 50 basis points (taking into account the same factors in making the
determination of the yield on the Incremental Term Loans and assuming a weighted
average life of four years; the amount of such excess above 50 basis points
being referred to herein as the “Yield Differential”), then the Applicable Rate
then in effect for Term-1 Loans shall automatically be increased by the Yield
Differential, effective upon the making of the Incremental Term Loans; and
(v) except as provided in clauses (ii) and (iv) above, the terms and conditions
applicable to Incremental Term Loans shall not be materially more restrictive on
the Borrower than those of the Term-1 Loans. Subject to the limitations in this
clause (b) and any applicable limitations in Section 6.10, Incremental Term
Loans may be issued in exchange for other Indebtedness of the Borrower and its
Restricted Subsidiaries.
     (c) (c) Each notice from the Borrower pursuant to this Section shall set
forth the requested amount and proposed terms of the relevant Incremental
Facility. Incremental Term Loans may be made, and Revolving Commitment Increases
may be provided, by any existing Lender or by any other bank or other financial
institution (any such other bank or other financial institution being called an
“Additional Lender”), provided that the Borrower and the Administrative Agent
and, in the case of a Revolving Commitment Increase, each Issuer and Swing Line
Lender shall have consented (such consents not to be unreasonably withheld,
conditioned or delayed) to such Lender’s or Additional Lender’s making such
Incremental Term Loans or providing such Revolving Commitment Increases, as
applicable. Commitments in respect of Incremental Facilities shall become
effective pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed

78-78-

 



--------------------------------------------------------------------------------



 



by the Borrower, each Lender agreeing to provide such Incremental Facilities, if
any, each Additional Lender, if any, and the Administrative Agent. The
Incremental Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower to effect the provisions of this Section. The effectiveness of any
Incremental Amendment shall be subject to the satisfaction on the date thereof
(each, an “Incremental Facility Effective Date”) of each of the conditions set
forth in Section 4.02 (it being understood that all references to “the date of
such Credit Extension” or similar language in such Section 4.02 shall be deemed
to refer to the Effective Date of such Incremental Amendment) and such other
conditions as the parties thereto shall agree.
     (d) (d) The Borrower will use the proceeds of the Incremental Term Loans
and Revolving Commitment Increases and Letters of Credit issued pursuant to the
Revolving Commitment Increases for any purpose not prohibited by this Agreement.
No Lender shall be obligated to provide any Incremental Facility, unless it so
agrees in writing. Upon each increase in the Revolving Credit Commitments
pursuant to this Section, each Revolving Credit Lender immediately prior to such
increase will automatically and without further act be deemed to have assigned
to each Lender providing a portion of the Revolving Commitment Increase (each a
“Revolving Commitment Increase Lender”) in respect of such increase, and each
such Revolving Commitment Increase Lender will automatically and without further
act be deemed to have assumed, a portion of such Revolving Credit Lender’s
participations hereunder in outstanding Revolving Letters of Credit and Swing
Line Loans such that, after giving effect to each such deemed assignment and
assumption of participations, the percentage of the aggregate outstanding (i)
participations hereunder in Revolving Letters of Credit and (ii) participations
hereunder in Swing Line Loans held by each Revolving Credit Lender (including
each such Revolving Commitment Increase Lender) will equal the percentage of the
aggregate Revolving Credit Commitments of all Revolving Credit Lenders
represented by such Revolving Credit Lender’s Revolving Credit Commitment and
(b) if, on the date of such increase, there are any Revolving Credit Loans
outstanding, such Revolving Credit Loans shall on or prior to the effectiveness
of such Revolving Commitment Increase be prepaid from the proceeds of additional
Revolving Credit Loans made hereunder (reflecting such increase in Revolving
Credit Commitments), which prepayment shall be accompanied by accrued interest
on the Revolving Credit Loans being prepaid and any costs incurred by any Lender
in accordance with Section 2.16. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing, pro rata borrowing and pro rata payment
requirements contained elsewhere in this Agreement shall not apply to the
transactions effected pursuant to the immediately preceding sentence.
     (e) (e) If the Borrower enters into a Replacement Revolving Credit Facility
pursuant to Section 9.08(j), the provisions of Section 2.21(a), permitting a
Revolving Commitment Increase, shall be available with respect to such
Replacement Revolving Credit Facility.
     (f) (f) Conflicting Provisions. This Section shall supersede any provisions
in Section 2.18 or Section 9.08 to the contrary.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     In order to induce the Lenders and the Administrative Agent to enter into
this Agreement and to extend credit hereunder and under the other Loan
Documents, the Borrower hereby makes the representations and warranties set
forth in this Article III on and as of the Effective Date, on the date of each
Credit Extension and on and as of each other date as may be required hereunder:
     SECTION 3.01. Organization, etc.

79-79-

 



--------------------------------------------------------------------------------



 



.(a) Each Loan Party and each of its Restricted Subsidiaries is a corporation or
other form of legal entity, duly organized or incorporated, as the case may be,
and validly existing and in good standing (to the extent such concept is
applicable in the applicable jurisdiction) under the laws of the jurisdiction of
its organization or incorporation, as the case may be, except, in the case of a
Non-Guarantor Restricted Subsidiary, to the extent the failure to be so
organized or incorporated, existing and in good standing could not reasonably be
expected to have a Material Adverse Effect; (b) each Loan Party and each of its
Restricted Subsidiaries, except in the case of any Immaterial Restricted
Subsidiary, has all requisite corporate or other organizational power and
authority to carry on its business as now conducted and to own and operate its
Property or hold under lease its Property operated under lease; (c) each Loan
Party and each of its Restricted Subsidiaries is duly qualified to do business
and is in good standing as a foreign corporation, foreign limited liability
company, foreign partnership (or comparable foreign qualification, if
applicable, in the case of any other form of legal entity), as the case may be,
in each jurisdiction where the nature of its business requires such
qualification, except where the failure to so qualify or be in good standing,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect; (d) each Loan Party has full corporate or other
organizational power and authority to, and holds all requisite material
licenses, permits and other approvals of Governmental Authorities to, enter into
and perform its obligations under each Loan Document to which it is a party; and
(e) each Loan Party and each of its Restricted Subsidiaries has full corporate
or other organizational power and authority to, and holds all requisite material
licenses, permits and other approvals of Governmental Authorities to, own or
hold under lease its Property and to conduct its business as currently conducted
by it, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
     SECTION 3.02. Due Authorization, Non-Contravention, etc.
     The execution, delivery and performance by each Loan Party of each Loan
Document to which it is a party (including the execution, delivery and
performance by the Borrower of this Agreement), the borrowing of the Loans and
the use of the proceeds thereof are within each Loan Party’s corporate,
partnership or comparable powers, as the case may be, have been duly authorized
by all necessary corporate, limited liability company, partnership or comparable
and, if required, stockholder, action, as the case may be, and do not and will
not:
     (a) contravene the Organizational Documents of any Loan Party or any of its
respective Restricted Subsidiaries;
     (b) contravene any material Requirement of Law;
     (c) result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default or event of default or an acceleration of
any rights or benefits under, any Material Indebtedness or any other indenture,
agreement or other instrument binding upon any Loan Party or any of its
respective Restricted Subsidiaries which could reasonably be expected to result
in a Material Adverse Effect; or
     (d) result in, or require the creation or imposition of, any Lien on any
assets of any Loan Party, except Liens created under the Loan Documents and
Permitted Liens.
     SECTION 3.03. Government Approval, Regulation, etc.
     No consent, authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or any other Person is required for
the due execution, delivery or performance by any Loan Party of any Loan
Document (including the due execution, delivery and performance by the

80-80-

 



--------------------------------------------------------------------------------



 



Borrower of this Agreement), the borrowing of the Loans except such as have been
obtained or made and are in full force and effect and except the filings
necessary to perfect Liens under the Security Documents referred to in
Section 3.20. No Loan Party is an “investment company” or a company “controlled”
by an “investment company,” within the meaning of, or subject to regulation
under, the Investment Company Act of 1940.
     SECTION 3.04. Validity, etc. Each Loan Document delivered on the Effective
Date has been duly executed and delivered by each Loan Party party thereto and
constitutes, and each other Loan Document to which any Loan Party is to be a
party will, on the due execution and delivery thereof by such Loan Party,
constitute, the legal, valid and binding obligation of each such Loan Party
enforceable in accordance with its respective terms, subject to the effect of
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforceability of creditors’ rights generally and to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.
     SECTION 3.05. Financial Information.
     (a) The consolidated balance sheets of the Borrower and its Subsidiaries
and the related consolidated statements of income, stockholders’ equity and cash
flow, as of and for the 2007, 2008 and 2009 Fiscal Years, audited by and
accompanied by the opinion of Deloitte & Touche LLP, independent public
accountants, copies of which have been furnished to the Administrative Agent,
have been prepared in accordance with GAAP except to the extent provided in the
notes to said financial statements, and present fairly in all material respects
the consolidated financial condition of the Borrower and its Subsidiaries as of
the dates thereof and the results of their operations and cash flows for the
periods then ended.
     (b) The unaudited interim consolidated balance sheets of the Borrower and
its Subsidiaries and the related unaudited interim consolidated statements of
income, stockholders’ equity and cash flow, as of and for the Fiscal Quarters
ended March 31, 2009, June 30, 2009 and September 30, 2009, copies of which have
been furnished to the Administrative Agent, have been prepared in accordance
with GAAP consistently applied except to the extent provided in the notes to
said financial statements, and on a basis consistent with audited financial
statements referred to in Section 3.05(a), and present fairly in all material
respects the consolidated financial condition of the Borrower and its
Subsidiaries as of the dates thereof and the results of their operations and
cash flows for the periods then ended (subject to normal year-end audit
adjustments and the absence of certain notes).
     (c) As of the Effective Date, except as disclosed in the financial
statements referred to above or the notes thereto or on Schedule 3.05, none of
the Borrower or its Restricted Subsidiaries has any material Indebtedness,
accrued, contingent, absolute, determined, determinable or other liabilities or
unrealized losses.
     SECTION 3.06. No Material Adverse Effect. Since December 31, 2009, no event
or circumstance has occurred that has had, or could reasonably be expected to
have, a Material Adverse Effect.

81-81-

 



--------------------------------------------------------------------------------



 



     SECTION 3.07. Litigation. There is no pending or, to the knowledge of the
Loan Parties, threatened, litigation, action or proceeding affecting the
Borrower or any of its Restricted Subsidiaries, or any of their respective
operations, properties, businesses or assets or the ability of the parties to
consummate the transactions contemplated hereby, (i) which has a reasonable
likelihood of adverse determination and, if determined adversely, in the case of
the Borrower and its Restricted Subsidiaries, could reasonably be expected to
have a Material Adverse Effect or (ii) which purports to affect the legality,
validity or enforceability of this Agreement or any other Loan Document or any
of the other transactions contemplated hereby or thereby.
     SECTION 3.08. Compliance with Laws and Agreements. None of the Loan Parties
or any of their respective Restricted Subsidiaries has violated, is in violation
of or has been given written notice of any violation of any Requirement of Law
(other than Environmental Laws, which are the subject of Section 3.14) or has
violated, is in violation of or default under, or has been given written notice
of any violation of or default under, any and all indentures, agreements and
other instruments binding upon it or its property, except, in each case, for any
such violations or defaults which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. No Default or Event of
Default has occurred and is continuing.
     SECTION 3.09. Ownership of Subsidiaries.
     (a) As of the Effective Date, Schedule 3.09(a) sets forth the legal name
and jurisdiction of organization of, the number of each class of authorized
Equity Interests of, the number of each class of outstanding Equity Interests
of, and the number of Equity Interests covered by outstanding options, warrants,
rights of conversion or purchase and similar rights in respect of such Equity
Interests of each Subsidiary of the Borrower and identifies each Subsidiary that
is a Loan Party and each Subsidiary that is an Excluded Subsidiary, in each case
as of the Effective Date. All Equity Interests of each Loan Party are duly and
validly issued and are fully paid and non-assessable (to the extent applicable),
and, except as set forth on Schedule 3.09(a), other than the Equity Interests of
the Borrower, are owned by the Borrower, directly or indirectly through Wholly
Owned Restricted Subsidiaries.
     (b) As of the Effective Date, except as set forth on Schedule 3.09(b), all
Equity Interests of each Restricted Subsidiary (other than Loan Parties) are
duly and validly issued and are fully paid and non-assessable (to the extent
applicable) and are owned by the Borrower or directly or indirectly through
Wholly Owned Restricted Subsidiaries. Each Loan Party is the record and
beneficial owner of, and has good and marketable title to, the Equity Interests
pledged by it under any Security Document. The Equity Interests of each
Restricted Subsidiary held, directly or indirectly, by the Borrower are owned,
directly or indirectly, by the Borrower free and clear of all Liens other than
Liens permitted by Section 6.02. There are not, as of the Effective Date, any
existing options, warrants, calls, subscriptions, convertible or exchangeable
securities, rights, agreements, commitments or arrangements for any Person to
acquire any Equity Interests of the Borrower or its Restricted Subsidiaries or
any other securities convertible into, exchangeable for or evidencing the right
to subscribe for any such Equity Interests, or that require the issuance or sale
of any such Equity Interests, except as set forth on Schedule 3.09(b).
     (c) Other than consents which have been obtained and are in full force and
effect, as of the Effective Date, no consent of any Person including any other
general or limited partner, any other member of a limited liability company, any
other shareholder or any other trust beneficiary is necessary in connection with
the creation, perfection or first priority status of the security interest of
the Collateral Agent in any Equity Interests pledged to the Collateral Agent for
the benefit of the Secured Parties under

82-82-

 



--------------------------------------------------------------------------------



 



the Security Documents or the exercise by the Collateral Agent of the voting or
other rights provided for in the Security Documents or the exercise of remedies
in respect thereof, the failure to obtain would reasonably be expected to cause
a Material Adverse Effect.
     SECTION 3.10. Ownership of Properties.
     (a) Each of the Borrower and its Restricted Subsidiaries has good and
marketable title to (or other similar title in jurisdictions outside the United
States of America), or valid leasehold interests in, or easements or other
limited property interests in, or is licensed to use, all its material
Properties (including all Mortgaged Properties) except for minor defects in
title that, individually or in the aggregate, do not interfere with its ability
to conduct its business as currently conducted at such Property or to utilize
each Property for its intended purpose. All such Properties are free and clear
of Liens, other than Permitted Liens. The property of the Borrower and its
Restricted Subsidiaries, taken as a whole, (i) is in good operating order,
condition and repair (ordinary wear and tear and casualty and condemnation
excepted) in all material respects and (ii) except as could not reasonably be
expected to have a Material Adverse Effect, constitutes all the property which
is required for the business and operations of the Borrower and its Restricted
Subsidiaries as presently conducted. As of the Effective Date, except as set
forth on Schedule 3.10(a), no Loan Party is obligated under, or a party to, any
option, right of first refusal or other contractual right to purchase, acquire,
sell, assign or dispose of any material Properties. The representations and
warranties set forth in this Section 3.10(a) shall not apply to Intellectual
Property, the representations and warranties of which are addressed separately
in Section 3.11.
     (b) As of the Effective Date, Schedule 3.10(b) contains a true and complete
list of each parcel of Real Property owned by any Loan Party with a fair market
value in excess of $5,000,000 as of the date hereof and describes the type of
interest therein held by such Loan Party and (ii) leased, subleased or otherwise
occupied or utilized by any Loan Party, as lessee, where the aggregate annual
rent, as of the Effective Date, with respect to such Property is in excess of
$100,000 (the “Leased Real Property”), as of the date hereof and describes the
type of interest therein held by such Loan Party..
     (c) As of the Effective Date, each of the Borrower and its Restricted
Subsidiaries has complied with all obligations under all leases with respect to
the Leased Real Property to which it is a party, and all such leases are in full
force and effect, and no default by any Loan Party to such leases (and to the
knowledge of the applicable Loan Party, by any other party thereto) exists,
except such noncompliance, failure to be in full force and effect and defaults
which could not reasonably be expected to have a Material Adverse Effect. As of
the Effective Date, each of the Borrower and its Restricted Subsidiaries enjoys
in all material respects peaceful and undisturbed possession under all such
leases.
     (d) As of the Effective Date, no Loan Party or any of its respective
Restricted Subsidiaries has received any written notice of, or has any actual
knowledge of, any pending or contemplated Taking affecting all or any portion of
its Property or any sale or disposition thereof in lieu of a Taking that would
reasonably be expected to have a Material Adverse Effect. No Mortgage encumbers
improved Real Property that is located in an area that is designated a “flood
hazard area” in any Flood Insurance Rate Map published by the Federal Emergency
Management Agency (or any successor agency) unless flood insurance available
under the National Flood Insurance Act of 1968 has been obtained in accordance
with Section 5.04.

83-83-

 



--------------------------------------------------------------------------------



 



     SECTION 3.11. Intellectual Property. Each of the Borrower and its
Restricted Subsidiaries owns, is licensed or otherwise has the right to use, all
Intellectual Property necessary for the present conduct of its business, except
for those the failure to own or license or otherwise have the right to use,
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. No claim has been asserted and is now pending by any
Person challenging the Borrower’s or any of its Restricted Subsidiaries’ use of
any Intellectual Property, or the validity of any Intellectual Property owned by
the Borrower or its Restricted Subsidiaries, nor does the Borrower or any
Restricted Subsidiary know of any valid basis for any such claim, except for
such claims that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. The use of such Intellectual
Property by each of the Borrower and its Restricted Subsidiaries does not
infringe the rights of any Person, except for such claims and infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
     SECTION 3.12. Taxes. Except as could not reasonably be expected to result
in a Material Adverse Effect, each of the Borrower and its Restricted
Subsidiaries has (a) timely filed (subject to any applicable extensions) all
federal, state, local and foreign income and franchise Tax Returns and all other
Tax Returns required to have been filed by it and all such Tax Returns are true
and correct and (b) duly and timely paid, collected or remitted or caused to be
duly and timely paid, collected or remitted all Taxes (whether or not shown on
any such Tax Return) due and payable, collectible or remittable by it (including
in the capacity of a withholding agent) and all assessments received by it,
except any such Taxes which are being diligently contested in good faith by
appropriate proceedings and for which adequate reserves have been established on
the books of the Borrower or its Restricted Subsidiary in accordance with GAAP.
Except as could not reasonably be expected to result in a Material Adverse
Effect, each of the Borrower and its Restricted Subsidiaries has made adequate
provisions in accordance with GAAP for all Taxes not yet due and payable. None
of the Borrower or any of its Restricted Subsidiaries is aware of any proposed
or pending Tax assessments, deficiencies or audits that, individually or in the
aggregate, could be reasonably expected to have a Material Adverse Effect.
     SECTION 3.13. Pension and Welfare Plans.
     (a) No ERISA Event has occurred or is reasonably expected to occur which
could reasonably be expected to have a Material Adverse Effect. The Borrower and
its Restricted Subsidiaries and their ERISA Affiliates are in compliance in all
respects with the presently applicable provisions of ERISA and the Code with
respect to each Pension Plan except for failures to so comply which could not
reasonably be expected to have a Material Adverse Effect.
     (b) Except as could not reasonably be expected to have a Material Adverse
Effect, (i) each Foreign Plan has been maintained in compliance with applicable
Requirements of Law, and (ii) neither the Borrower nor any of its Restricted
Subsidiaries has incurred or is reasonably expected to incur any obligation
(whether direct, indirect, actual or contingent) in connection with the
termination of or withdrawal from any Foreign Plan.
     SECTION 3.14. Environmental.

84-84-

 



--------------------------------------------------------------------------------



 



     (a) Except as set forth on Schedule 3.14 or except as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, all facilities and property owned, leased or operated by the
Borrower or any of its Restricted Subsidiaries, and all operations conducted
thereon, are in compliance with all Environmental Laws.
     (b) There are no pending or threatened (in writing):
     (i) Environmental Claims received by the Borrower or any of its Restricted
Subsidiaries, or
     (ii) written claims, complaints, notices or inquiries received by the
Borrower or any of its Restricted Subsidiaries regarding Environmental
Liability,
in each case which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
     (c) There have been no Releases of Hazardous Materials at, on, under or
from any property or facility now or, to any Loan Party’s knowledge, previously
owned, leased or operated by the Borrower or any of its Restricted Subsidiaries
that, individually or in the aggregate, have had or could reasonably be expected
to have a Material Adverse Effect.
     (d) The Borrower and its Restricted Subsidiaries have obtained and are in
compliance with all Environmental Permits necessary for their operations,
facilities and businesses and each is in full force and effect, except for such
Environmental Permits and except for any such failure to obtain, comply, or
maintain in effect which, individually or in the aggregate, could not reasonably
be expected to have a Material Adverse Effect.
     (e) No property now or, to any Loan Party’s knowledge previously, owned,
leased or operated by the Borrower or any of its Restricted Subsidiaries is
listed or, to any Loan Party’s knowledge, proposed (with respect to owned
property only) for listing (i) on the National Priorities List pursuant to
CERCLA or (ii) on the CERCLIS or on any similar list of sites requiring
investigation or clean-up, which, in each of the foregoing cases, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
     (f) There are no underground storage tanks, active or abandoned, including
petroleum storage tanks, surface impoundments or disposal areas, on or under any
property now or, to any Loan Party’s knowledge previously, owned or leased by
the Borrower or any of its Restricted Subsidiaries that could result in
liabilities under Environmental Law which, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
     (g) Neither the Borrower nor any of its Restricted Subsidiaries has
transported or arranged for the transportation of any Hazardous Material to any
location which is listed or proposed for listing on the National Priorities List
pursuant to CERCLA, on the CERCLIS or on any similar list or which
transportation could reasonably be expected to lead to any Environmental Claim
against the Borrower or such Restricted Subsidiary which listing, proposed
listing or Environmental Claim, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
     (h) Except for Permitted Liens, no Liens have been recorded pursuant to any
Environmental Law with respect to any property or other assets currently owned
or leased by the Borrower or its Restricted Subsidiaries.

85-85-

 



--------------------------------------------------------------------------------



 



     (i) Neither the Borrower nor any of its Restricted Subsidiaries is
currently conducting any Remedial Action pursuant to any Environmental Law, nor
has any of the Loan Parties or any of their respective Restricted Subsidiaries
assumed by contract, agreement or operation of law, any Remedial Action or other
obligation under Environmental Law, the cost of which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
     (j) There are no polychlorinated biphenyls or friable asbestos present at
any property or facility owned, leased or operated by the Borrower or any of its
Restricted Subsidiaries, which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
     (k) No Person with an indemnity or contribution obligation to the Borrower
and its Restricted Subsidiaries relating to compliance with or liability under
Environmental Laws is in default with respect to such obligation, except such
defaults that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.
     (l) To the knowledge of any Loan Party, there are no past or present
actions, activities, circumstances, conditions, events or incidents, including
the release, emission, discharge, presence or disposal of any Hazardous
Substance, that could form the basis of any Environmental Claim against the
Borrower or any of its Restricted Subsidiaries or against any Person whose
liability for any Environmental Claim the Borrower or any of its Restricted
Subsidiaries has retained or assumed either contractually or by operation of
law, or otherwise result in any costs or liabilities under Environmental Law,
which Environmental Claim, costs or liabilities could reasonably be expected to
have a Material Adverse Effect.
     (m) The Borrower and its Restricted Subsidiaries have made available to the
Lenders information and documents concerning compliance with or potential
liability under Environmental Laws, including those concerning the actual or
suspected existence of Hazardous Material at Real Property or facilities
currently or formerly owned, operated, leased or used by the Borrower and its
Restricted Subsidiaries sufficient to enable a fair and accurate review and
assessment of such matters which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.
     SECTION 3.15. Federal Reserve Regulations. Neither the Borrower nor any of
its Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock (as defined in Regulation U). The Loans, the use of the
proceeds thereof, this Agreement, the pledge of the Pledged Securities pursuant
to the Security Documents and the other transactions contemplated hereby will
not result in a violation of any provision of the regulations of the Board of
Governors, including Regulation U and Regulation X.
     SECTION 3.16. Disclosure; Accuracy of Information; Pro Forma Balance Sheets
and Projected Financial Statements.
     (a) Neither this Agreement nor any other material document, certificate or
written data furnished (taken as a whole and when furnished) to the
Administrative Agent or any Lender by or on behalf of any Loan Party in
connection herewith (including the Information Memorandum and the Projected
Financial Statements) contains any untrue statement of a material fact or omits
to state any material fact necessary in order to make the statements contained
herein and therein not (taken as a whole and when furnished) materially
misleading, in light of the circumstances under which they were made;

86-86-

 



--------------------------------------------------------------------------------



 



provided that to the extent this or any such document, certificate or data
(including the Information Memorandum and the Projected Financial Statements)
was based upon or constitutes a forecast, forward-looking statement or
projection, the Loan Parties represent only that they acted in good faith and
utilized assumptions believed by management of the Loan Parties to be reasonable
at the time made. The Administrative Agent and the Lenders understand, however,
that forecasts, forward-looking statements and projections as to future events
are subject to significant uncertainties and contingencies which may be beyond
the Borrower’s and/or its Subsidiaries’ control and are not to be viewed as
representations with respect to future performance and no assurance is given by
any of the Borrower or its Subsidiaries that the results forecast in any such
projections will be realized and that the actual results during the period or
periods covered by the forecasts, forward-looking statements or projections may
differ from the projected results and that such difference may be material.
     (b) The Borrower has heretofore furnished to the Administrative Agent pro
forma consolidated income statement projections for the Borrower and its
Restricted Subsidiaries, pro forma consolidated balance sheet projections for
the Borrower and its Restricted Subsidiaries, and pro forma consolidated cash
flow projections for the Borrower and its Restricted Subsidiaries through the
2014 Fiscal Year, which shall be prepared on a quarterly basis through the 2011
Fiscal Year and annually thereafter (the “Projected Financial Statements”),
which give effect to the Refinancing and all Indebtedness and Liens incurred or
created in connection with the Refinancing, and have been prepared in good faith
by the Borrower and based on assumptions believed by the Borrower on the date
hereof and on the Effective Date to be reasonable. Notwithstanding anything
contained herein to the contrary, it is hereby understood by the Administrative
Agent and each Lender that (i) any financial or business projections furnished
to the Administrative Agent or any Lender by the Borrower or any of its
Subsidiaries under any Loan Document are subject to significant uncertainties
and contingencies, which may be beyond the Borrower’s and/or its Subsidiaries’
control, (ii) no assurance is given by any of the Borrower or its Subsidiaries
that the results forecast in any such projections will be realized and (iii) the
actual results may differ from the forecast results set forth in such
projections and such differences may be material.
     SECTION 3.17. Insurance. Set forth on Schedule 3.17 is a summary of all
material insurance policies maintained by the Borrower and each of its
Restricted Subsidiaries as of the Effective Date and such insurance policies
constitute all insurance policies required to be maintained pursuant to the
Security Documents as of the Effective Date. The material insurance policies
maintained by the Borrower and its Restricted Subsidiaries (a) are in full force
and effect, and all premiums thereon have been duly paid to the extent due and
neither the Borrower nor any of its Restricted Subsidiaries has received any
notice of cancellation or material violation thereof or if otherwise in default
thereunder, and the use, occupancy and operation of the property covered thereby
comply in all material respects with all applicable provisions thereof, in each
case, as of the Effective Date, (b) are maintained with financially sound and
responsible insurance companies, and (c) cover all properties material to the
business of the Borrower and its Restricted Subsidiaries against such casualties
and contingencies and of such types, and in such amounts, as are customary in
the case of similar businesses of similar size operating in the same or similar
locations.
     SECTION 3.18. Labor Matters. Except as, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect, (a) there
are no strikes, lockouts or slowdowns against the Borrower or any Restricted
Subsidiary pending or, to the knowledge of any Loan Party, threatened; (b) the
hours worked by and payments made to employees of the Borrower and its
Restricted Subsidiaries have not been in violation of

87-87-

 



--------------------------------------------------------------------------------



 



the Fair Labor Standards Act of 1938 or any other applicable Federal, state,
local or foreign law dealing with such matters; and (c) all payments due from
the Borrower or any Restricted Subsidiary, or for which any claim may be made
against the Borrower or any Restricted Subsidiary, on account of wages, have
been paid or accrued as a liability on the books of the Borrower or such
Restricted Subsidiary.
     SECTION 3.19. Solvency. Immediately following the making of the Loans on
the Effective Date and after giving effect to the application of the proceeds of
such Loans, and immediately after the consummation of the Refinancing on the
Effective Date, (a) the fair value of the properties of the Borrower,
individually, and the Borrower on a consolidated basis with its Restricted
Subsidiaries, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of the Borrower,
individually, and the Borrower on a consolidated basis with its Restricted
Subsidiaries, will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured;
(c) the Borrower, individually, and the Borrower on a consolidated basis with
its Restricted Subsidiaries, does not intend to, and does not believe that it or
its Restricted Subsidiaries (on a consolidated basis with the Borrower) will,
incur debts or liabilities beyond the ability of the Borrower (individually) and
its Restricted Subsidiaries (on a consolidated basis with the Borrower) to pay
its debts and liabilities, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured; and (d) the Borrower, individually,
and the Borrower on a consolidated basis with its Restricted Subsidiaries, will
not have unreasonably small capital with which to conduct its business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Effective Date.
     SECTION 3.20. Security Documents.
     (a) The Pledge Agreement is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, legal, valid and enforceable
security interests in the Collateral (as defined in the Pledge Agreement) and,
when such Collateral is delivered to the Collateral Agent and appropriate
filings have been made in accordance with the applicable UCC (and any such
foreign filings necessary with respect to pledge entities organized outside the
United States), the Pledge Agreement shall constitute fully perfected Liens on,
and security interests in, all right, title and interest of the pledgor
thereunder in such Collateral to the extent such Liens and security interests
can be perfected by filing and by possession.
     (b) (i) The Security Agreement, each Non-U.S. Security Agreement and each
Non-U.S. Pledge Agreement is effective to create in favor of the Collateral
Agent, for the benefit of the Secured Parties, legal, valid and enforceable
security interests in the Collateral referred to therein and (ii) when (1)
financing statements in appropriate form are filed in the offices specified on
Schedule 7 to the Perfection Certificate dated the Effective Date, (2) filings
in appropriate form are filed with the United States Patent and Trademark Office
and the United States Copyright Office, (3) upon the taking of possession or
control by the Collateral Agent of any such Collateral in which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Collateral Agent to the extent possession or
control by the Collateral Agent is required by the Security Agreement, such
Non-U.S. Security Agreement or such Non-U.S. Pledge Agreement, as the case may
be), and (4) any necessary filings, registrations and other actions required
under local law with respect to perfection in connection with each Non-U.S.
Pledge Agreement, each of the Security Agreement, each Non-U.S. Security
Agreement and each Non-U.S. Pledge Agreement shall constitute fully perfected
Liens on, and security interests in, all right, title and interest of the
grantors thereunder in such Collateral to the extent such

88-88-

 



--------------------------------------------------------------------------------



 



Liens and security interests can be perfected by the filing of a financing
statement pursuant to the UCC or by possession or control by the Collateral
Agent, in each case prior and superior in right to any other Person, other than
with respect to Permitted Liens.
     (c) When the filings in clause (b)(ii)(2) above are made in the United
States Patent and Trademark Office and the United States Copyright Office, the
Security Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Loan Parties in the United
States in the Intellectual Property in which a security interest may be
perfected by filing, recording or registering a security agreement, financing
statement or analogous document in the United States Patent and Trademark Office
or the United States Copyright Office, as applicable (it being understood that
subsequent recordings in the United States Patent and Trademark Office and the
United States Copyright Office may be necessary to perfect Liens on Intellectual
Property acquired by the Loan Parties after the Effective Date), in each case
prior and superior in right to any other Person other than with respect to
Permitted Liens.
     (d) Each Mortgage executed and delivered to the Collateral Agent to secure
the Obligations as of the Effective Date is, or, to the extent any Mortgage is
duly executed and delivered thereafter by the relevant Loan Party, will be,
effective to create, subject to the exceptions listed in each title insurance
policy covering each such Mortgage, in favor of the Collateral Agent, for the
benefit of the Secured Parties, legal, valid and enforceable Liens on and
security interests in all of the Loan Parties’ right, title and interest in and
to the Mortgaged Properties as described therein and the proceeds thereof, and
when such Mortgages are recorded in the applicable office of each political
subdivision where each such Mortgaged Property is situated, such Mortgages shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the Loan Parties in such Mortgaged Properties and the proceeds
thereof, in each case prior and superior in right to any other Person, other
than Liens permitted by such Mortgage.
     (e) Each Security Document (other than any Mortgage) delivered pursuant to
Sections 5.11, 5.12, 5.15 and 5.16 will, upon execution and delivery thereof and
the filings set forth therein and in this Section 3.20, be effective to create
in favor of the Collateral Agent, for the benefit of the Secured Parties, legal,
valid and enforceable Liens on, and security interests in, all of the Loan
Parties’ right, title and interest in and to the Collateral to the extent the
actions required by the Loan Documents are effective to create and perfect such
security interests thereunder, and (i) when all appropriate filings or
recordings are made in the appropriate offices as may be required under
applicable law and (ii) upon the taking of possession or control by the
Collateral Agent of such Collateral with respect to which a security interest
may be perfected only by possession or control (which possession or control
shall be given to the Collateral Agent to the extent required by any Security
Document, except as directed by the Collateral Agent or the Administrative
Agent), such Security Document will constitute fully perfected Liens on, and
security interests in, all right, title and interest of the Loan Parties in such
Collateral, in each case subject to no Liens other than Permitted Liens.
     SECTION 3.21. Anti-Terrorism Laws.
     (a) None of the Loan Parties or their respective Subsidiaries and, to the
knowledge of any Loan Party, none of their respective Affiliates is in violation
of Executive Order No. 13224 on Terrorist Financing, effective September 24,
2001 (the “Executive Order”), or the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Public Law 107 56 (collectively, “Anti-Terrorism Laws”).

89-89-

 



--------------------------------------------------------------------------------



 



     (b) None of the Loan Parties or their respective Subsidiaries and, to the
knowledge of any Loan Party, none of their respective Affiliates or their
respective brokers or other agents acting or benefiting in any capacity in
connection with the Loans is any of the following:
     (i) a Person or entity that is listed in the annex to, or is otherwise
subject to the provisions of, the Executive Order;
     (ii) a Person or entity owned or controlled by, or acting for or on behalf
of, any Person or entity that is listed in the annex to, or is otherwise subject
to the provisions of, the Executive Order;
     (iii) a Person or entity with which any Lender is prohibited from dealing
or otherwise engaging in any transaction by any Anti-Terrorism Law;
     (iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order; or
     (v) a Person or entity that is named as a “specially designated national
and blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website or any
replacement website or other replacement official publication of such list.
     (c) No Loan Party or, to the knowledge of any Loan Party, any of its
brokers or other agents acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in clause
(b) above, (ii) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order,
or (iii) engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or the purpose of attempting
to violate, any of the prohibitions set forth in any Anti-Terrorism Law.
     SECTION 3.22. Status as Senior Debt. The Loan Obligations constitute
“Senior Debt” or “Designated Senior Indebtedness” (or any other defined term
having a similar purpose) within the meaning of all outstanding Subordinated
Debt Documents.
ARTICLE IV
CONDITIONS
     SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans
on the Effective Date are subject, at the time of the making of such Loans, to
satisfaction or waiver of the following conditions on or prior to the Effective
Date:
     (a) The Administrative Agent shall have received from each party hereto a
counterpart of this Agreement signed on behalf of such party.

90-90-

 



--------------------------------------------------------------------------------



 



     (b) The Administrative Agent shall have received (i) counterparts of the
Guarantee Agreement signed on behalf of each Loan Party party thereto, and
(ii) counterparts of the Indemnity, Subrogation and Contribution Agreement
signed on behalf of each Loan Party.
     (c) The Administrative Agent shall have received from the Borrower a
Closing Certificate, dated the Effective Date and signed on behalf of the
Borrower by a Financial Officer of the Borrower.
     (d) The Administrative Agent shall have received:
     (A) a certificate of the secretary, assistant secretary or managing
director (where applicable) or other authorized officer of each Loan Party dated
the Effective Date, certifying (i) that attached thereto is a true and complete
copy of each Organizational Document of such Loan Party certified (to the extent
customary in the applicable state) as of a recent date by the Secretary of State
(or equivalent Governmental Authority) of the jurisdiction of its organization,
(ii) that attached thereto is a true and complete copy of resolutions duly
adopted by the Board of Directors and/or shareholders, as applicable, of such
Loan Party authorizing the execution, delivery and performance of the Loan
Documents to which such person is a party and, in the case of the Borrower, the
borrowings hereunder, and that such resolutions, or any other document attached
thereto, have not been modified, rescinded, amended or superseded and are in
full force and effect and (iii) as to the incumbency and specimen signature of
each officer executing any Loan Document on behalf of such Loan Party (together
with a certificate of another officer as to the incumbency and specimen
signature of the secretary, assistant secretary, managing director or other
authorized officer executing the certificate in this clause (A)); and
     (B) a certificate as to the good standing (where applicable, or such other
customary functionally equivalent certificates or abstracts, to the extent
available in the applicable jurisdiction) of each Loan Party (in so-called
“long-form” if available) as of a recent date, from the Secretary of State (or
other applicable Governmental Authority) of such Loan Party’s jurisdiction of
organization.
     (e) The Administrative Agent shall have received from Kirkland & Ellis LLP,
special counsel to the Loan Parties, a customary written opinion addressed to
each Agent and the Lenders and dated the Effective Date, in form reasonably
satisfactory to such Agent.
     (f) [Reserved].
     (g) The Arrangers shall have received, sufficiently in advance of the
Effective Date, all documentation and other information requested by the Lenders
at least two Business Days prior to the Effective Date in order to enable
compliance with applicable “know your customer” and anti-money laundering rules
and regulations (including the PATRIOT Act), including the information described
in Section 9.19.
     (h) The Administrative Agent shall have received the audited and unaudited
consolidated balance sheets and related statements of income, stockholders’
equity and cash flows of the Borrower described in Section 3.05.
     (i) The Collateral Agent shall have received evidence and be reasonably
satisfied that the insurance required by Section 5.04 and the Security Documents
is in effect in form and substance reasonably satisfactory to the Collateral
Agent.

91-91-

 



--------------------------------------------------------------------------------



 



     (j) The Administrative Agent shall have received Notes signed on behalf of
the Borrower in favor of each Lender that has requested a Note at least two
Business Days prior to the Effective Date.
     (k) The Administrative Agent shall have received certificates of the chief
financial officer of the Borrower, substantially in the form of Exhibit L,
confirming the solvency of the Borrower (individually and on the consolidated
basis with its Restricted Subsidiaries) after giving effect to the Refinancing.
     (l) Except as set forth on Schedule 5.16(a), the Administrative Agent shall
have received reasonably satisfactory evidence that substantially concurrently
with the initial borrowings under this Agreement all indebtedness under the
Existing Credit Agreements shall be repaid, all commitments thereunder shall
have terminated and all security interests thereunder shall have been released.
     (m) The Administrative Agent shall have received all fees payable to the
Administrative Agent, any of the Arrangers or any of the Lenders on or prior to
the Effective Date and all other amounts due and payable pursuant to the Loan
Documents on or prior to the Effective Date, including reimbursement or payment
of all reasonable and invoiced out-of-pocket expenses (including reasonable
fees, charges and disbursements of Cahill Gordon & Reindel llp) required to be
reimbursed or paid by any Loan Party hereunder or under any other Loan Document.
     (n) The Administrative Agent shall have received subordination agreements
in form and substance reasonably satisfactory to it covering all Intercompany
Notes or other obligations owed by a Loan Party to a Subsidiary of the Borrower
that is not a Loan Party.
     (o) Except for those items required to be delivered pursuant to
Schedule 5.16(a), the Collateral Agent shall have received (i) counterparts of
the Security Agreement signed by each Loan Party party thereto and
(ii) counterparts of the Pledge Agreement signed by each Loan Party party
thereto and covering pledges of 100% of the Equity Interests held by such Loan
Parties in all of their Restricted Subsidiaries (other than Excluded
Subsidiaries) and all their Non-U.S. Restricted Subsidiaries that are Subsidiary
Guarantors, 65% of the Equity Interests held by such Loan Parties in all of
their “first tier” Non-U.S. Restricted Subsidiaries (other than Excluded
Subsidiaries described in clauses (a), (b), (e), (f) and (g) of the definition
thereof) and other Equity Interests held by such Loan Parties (excluding Equity
Interests in Excluded Joint Ventures held by such Loan Parties), other than any
Equity Interests of such Subsidiaries pledged pursuant to Non-U.S. Pledge
Agreements, together with the following in form and substance reasonably
satisfactory to the Collateral Agent:
     (A) to the extent certificated or in bearer form, certificates representing
all Pledged Securities (and in the case of certificates representing Equity
Interests in Non-U.S. Subsidiaries, to the extent permitted to leave the
jurisdiction of formation of such Non-U.S. Subsidiary) or bearer form
securities, together with executed and undated stock powers and/or assignments
in blank (if applicable);
     (B) all endorsements and certificates of insurance required under this
Agreement;
     (C) appropriate financing statements or comparable documents authorized by
(and executed by, to the extent applicable) the appropriate entities in proper
form for filing under the provisions of the UCC and applicable domestic, local
and foreign laws, rules or regulations in each of the offices where such filing
is necessary or appropriate, in the Collateral Agent’s reasonable discretion, to
grant to the Collateral Agent perfected Liens on the Collateral, superior and
prior to the rights of all third persons other than the holders of Permitted
Liens;

92-92-

 



--------------------------------------------------------------------------------



 



     (D) evidence of the preparation for recording or filing, as applicable, of
all recordings and filings of each such Security Document and delivery and
recordation, if necessary, of such other security and other documents as may be
necessary to perfect the Liens created, or purported to be created, by such
Security Documents in the United States; and
     (E) a completed Perfection Certificate dated the Effective Date and signed
by a Financial Officer or other authorized officer of the Borrower and each
other Loan Party, together with all attachments contemplated thereby.
     SECTION 4.02. Conditions to All Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a continuation or
conversion to a Eurodollar Borrowing) is subject to the following conditions
precedent:
     (a) The representations and warranties of the Borrower and each other Loan
Party contained in Article III or any other Loan Document shall be true and
correct (or, in the case of representations and warranties not qualified as to
materiality, true and correct in all material respects) on and as of the date of
such Credit Extension, except to the extent that such representations and
warranties specifically relate to an earlier date, in which case they shall be
true and correct (or, in the case of representations and warranties not
qualified as to materiality, true and correct in all material respects) as of
such earlier date.
     (b) No Default or Event of Default shall exist or would result from the
making of such proposed Credit Extension.
     (c) The Administrative Agent and, if applicable, the applicable Issuer or
the Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof. Each Request for Credit Extension
(other than a Borrowing Notice requesting only a conversion of Loans to the
other Type or a continuation of Eurodollar Loans for an additional Interest
Period) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and 4.02(b) have been
satisfied on and as of the date of the applicable Credit Extension.
ARTICLE V
AFFIRMATIVE COVENANTS
     The Borrower hereby covenants and agrees that on and after the Effective
Date and until the principal of and interest on each Loan and all fees and other
amounts due and payable hereunder or under any other Loan Document have been
paid in full, all Commitments have terminated and no L/C Obligations are
outstanding (other than unasserted contingent indemnification obligations not
due and payable or unless arrangements reasonably satisfactory to the Issuer
have been made to eliminate the Issuer’s credit risk with respect to such L/C
Obligations):
     SECTION 5.01. Financial Information, Reports, Notices, etc.
     The Borrower will furnish, or will cause to be furnished, to the
Administrative Agent (for distribution to each Lender) copies of the following
financial statements, reports, notices and information:
     (a) within 45 days (or such shorter period for the filing of the Borrower’s
Form 10-Q as may be required by the SEC) after the end of each of the first
three Fiscal Quarters of each Fiscal Year commencing with the Fiscal Quarter
ending March 31, 2010, a consolidated balance sheet of the Borrower and its
Restricted Subsidiaries as of the end of such Fiscal Quarter and consolidated
statements

93-93-

 



--------------------------------------------------------------------------------



 



of earnings, stockholders’ equity and cash flows of the Borrower and its
Restricted Subsidiaries for such Fiscal Quarter and for the same period in the
prior Fiscal Year and for the period commencing at the end of the previous
Fiscal Year and ending with the end of such Fiscal Quarter, certified by a
Financial Officer of the Borrower as fairly presenting, in all material
respects, the financial position, results of operations and cash flows of the
Borrower and its Restricted Subsidiaries as of the dates and for the periods
specified on a consolidated basis in accordance with GAAP consistently applied
(subject to normal year-end audit adjustments and the absence of notes), it
being understood and agreed that the delivery of the Borrower’s Form 10-Q (as
filed with the SEC), if certified as required in this Section 5.01(a), shall
satisfy the requirements set forth in this clause to the extent such Form 10-Q
includes the information specified in this clause, together with a certificate
from a Financial Officer of the Borrower on behalf of the Borrower (a
“Compliance Certificate”) containing a computation in reasonable detail of, and
showing compliance with, each of the financial ratiosratio and restrictions
contained in the Financial CovenantsCovenant and setting forth a calculation of
the Total Net Leverage Ratio and to the effect that, in making the examination
necessary for the signing of such certificate, such Financial Officer has not
become aware of any Default or Event of Default that has occurred and is
continuing, or, if such Financial Officer has become aware of such Default or
Event of Default, describing such Default or Event of Default and the steps, if
any, being taken to cure it;
     (b) within 90 days (or such shorter period as may be required for the
filing of the Borrower’s Form 10-K by the SEC) after the end of each Fiscal Year
of the Borrower, commencing with the Fiscal Year ending December 31, 2010, a
copy of the annual audit report for such Fiscal Year for the Borrower, including
therein a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries as of the end of such Fiscal Year and consolidated statements of
earnings, stockholders’ equity and cash flows of the Borrower and its Restricted
Subsidiaries for such Fiscal Year, in each case accompanied by an opinion
(without any Impermissible Qualification) of Deloitte & Touche LLP or other
independent public accountants of recognized national standing selected by the
Borrower and reasonably acceptable to the Administrative Agent, stating that
such financial statements fairly present, in all material respects, the
consolidated financial condition, results of operations and cash flows of the
Borrower and its Restricted Subsidiaries as of the dates and for the periods
specified on a consolidated basis in accordance with GAAP (it being understood
and agreed that the delivery of the Borrower’s Form 10-K (as filed with the SEC)
shall satisfy such delivery requirement in this clause to the extent such Form
10-K includes the information and opinion specified in this clause), together
with a Compliance Certificate and a calculation of Excess Cash Flow for such
Fiscal Year, unless the Excess Cash Flow Percentage is 0%, and a certificate of
the accounting firm that delivered its opinion with respect to such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Event of Default under any of
the Financial CovenantsCovenant and, if in the opinion of such accounting firm
such an Event of Default has occurred, identifying such Event of Default (which
certificate may be limited to the extent required by accounting rules or
guidelines); provided that, for any period, the Borrower shall not be required
to deliver such certificate if the Borrower certifies to the Administrative
Agent that its is unable to do so following the use of commercially reasonable
efforts;
     (c) no later than February 28 of each Fiscal Year of the Borrower,
commencing with the Fiscal Year beginning January 1, 2011, a detailed
consolidated budget by Fiscal Quarter for such Fiscal Year (including a
projected consolidated balance sheet and related statements of projected
operations and cash flows as of the end of and for each Fiscal Quarter during
such Fiscal Year) and the next two succeeding Fiscal Years and, promptly when
available, any significant revisions of such budgets;
     (d) promptly upon receipt thereof, copies of all final material reports
submitted to the Borrower by independent public accountants (except to the
extent that would violate any confidentiality provision not waiveable by the
Borrower) in connection with each annual, interim or special audit of the

94-94-

 



--------------------------------------------------------------------------------



 



books of the Borrower or any of its Restricted Subsidiaries made by such
accountants, including any final management letters submitted by such
accountants to management in connection with their annual audit;
     (e) as soon as possible and in any event within five Business Days after
becoming aware of the occurrence of any Default or Event of Default, a statement
of a Financial Officer of the Borrower on behalf of the Borrower setting forth
details of such Default or Event of Default and the action (if any) which the
Borrower and it Subsidiaries have taken or propose to take with respect thereto;
     (f) promptly and in any event within five Business Days after obtaining
knowledge of (i) the occurrence of any adverse development with respect to any
litigation, action or proceeding that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or (ii) the
commencement of any litigation, action or proceeding that could reasonably be
expected to have a Material Adverse Effect or that purports to affect the
legality, validity or enforceability of this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby, notice thereof and,
upon the request of the Administrative Agent, copies of all material
documentation relating thereto;
     (g) promptly after the sending or filing thereof, copies of all reports
which the Borrower sends to any of its security holders (in their capacity as
such) or any trustee, agent or other representative therefor, and all reports,
registration statements (other than on Form S-8 or any successor form) or other
materials (including affidavits with respect to reports) which the Borrower or
any of its Subsidiaries files with the SEC or any national securities exchange;
     (h) promptly upon becoming aware of the taking of any specific actions by
the Borrower or any other Person to terminate any Pension Plan (other than a
termination pursuant to Section 4041(b) of ERISA which can be completed without
the Borrower or any Restricted Subsidiary having to provide more than
$10.0 million in addition to the normal contribution required for the plan year
in which termination occurs to make such Pension Plan sufficient), or the
occurrence of an ERISA Event which would result in a Lien on the assets of the
Borrower or any Restricted Subsidiary or in the incurrence by the Borrower or
any Restricted Subsidiary of any payment obligations, fine or penalty which
could reasonably be expected to have a Material Adverse Effect, notice thereof
and copies of all documentation relating thereto;
     (i) upon request by the Administrative Agent, copies of: (i) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by the Borrower or any Restricted Subsidiary or ERISA Affiliate with the
Internal Revenue Service with respect to each Pension Plan; (ii) the most recent
actuarial valuation report for each Pension Plan and each Foreign Plan for which
a report is prepared; (iii) all notices received by the Borrower or any
Restricted Subsidiary or ERISA Affiliate from a Multiemployer Plan sponsor or
any Governmental Authority concerning an ERISA Event; and (iv) such other
documents or governmental reports or filings relating to any Pension Plan,
Multiemployer Plan (to the extent a Loan Party possesses such document, report
or filing) or Foreign Plan as the Administrative Agent shall reasonably request;
     (j) promptly and in any event within ten Business Days after obtaining
knowledge thereof, notice of any other development that has resulted in or could
reasonably be expected to have a Material Adverse Effect;
     (k) such other information respecting the condition or operations,
financial or otherwise, of the Borrower or any of its Subsidiaries as any Lender
through the Administrative Agent may from time to time reasonably request; and

95-95-

 



--------------------------------------------------------------------------------



 



     (l) upon becoming aware of any newly arising environmental matters, facts
or conditions affecting any property or facilities owned or operated by the
Borrower or any of its Restricted Subsidiaries, or which relate to any
Environmental Liabilities of the Borrower or any of its Restricted Subsidiaries,
to the extent reflecting any matters which, in any such case, could reasonably
be expected to result in a new Environmental Liability (or an increase in an
existing Environmental Liability) in excess of $10.0 million, notify the
Administrative Agent within five Business Days after becoming aware of such
environmental matters and any Remedial Actions or other corrective actions of
the Borrower or any of its Restricted Subsidiaries in respect thereof.
     Documents required to be delivered pursuant to Sections 5.01(a) and (b) may
be delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the website on the Internet at the Borrower’s website
address listed in Section 9.01(a); (ii) on which such documents are posted on
the Borrower’s behalf on IntraLinks™ or a substantially similar electronic
platform chosen by the Administrative Agent to be its electronic transmission
system to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); or (iii) on which such documents are available via the EDGAR system of
the SEC on the internet; provided that the Borrower shall notify (which may be
by facsimile or electronic mail) the Administrative Agent of the posting of any
such documents and, if requested by the Administrative Agent, provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.
     SECTION 5.02. Compliance with Laws, etc. The Borrower will, and will cause
each of its Restricted Subsidiaries to, comply in all respects with all
Requirements of Law, except where such noncompliance, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
such compliance to include, subject to the foregoing and except as permitted by
Section 6.03, the maintenance and preservation of their and their respective
Restricted Subsidiaries’ existence and their qualification as a foreign
corporation, limited liability company or partnership (or comparable foreign
qualification, if applicable, in the case of any other form of legal entity).
     SECTION 5.03. Maintenance of Properties. The Borrower will, and will cause
each of its Restricted Subsidiaries to, maintain, preserve, protect and keep its
material properties and assets in good repair, working order and condition
(ordinary wear and tear and loss from casualty or condemnation excepted), and
make necessary repairs, renewals and replacements so that its business carried
on in connection therewith may be properly conducted at all times; provided that
nothing in this Section 5.03 shall prevent the Borrower from discontinuing the
operation and maintenance of any of its properties or any portion thereof or any
of those of its Restricted Subsidiaries if such discontinuance is, in the
reasonable commercial judgment of the Borrower, desirable in the conduct of its
or their business and could not, in the aggregate, be reasonably expected to
have a Material Adverse Effect.
     SECTION 5.04. Insurance. The Borrower will, and will cause each of its
Restricted Subsidiaries to, maintain or cause to be maintained with financially
sound and reputable insurance companies (a) insurance with respect to their
properties material to the business of the Borrower and its respective
Restricted Subsidiaries against such casualties and contingencies and of such
types and in such amounts with such deductibles as is customary in the case of
similar businesses of similar size operating in the same or similar locations
(and, in any

96-96-

 



--------------------------------------------------------------------------------



 



event, shall maintain (i) physical hazard insurance on an “all risk” basis,
(ii) commercial general liability against claims for bodily injury, death or
property damage, (iii) explosion insurance in respect of any boilers, machinery
or similar apparatus constituting Collateral, (iv) business interruption
insurance, (v) worker’s compensation insurance as may be required by any
Requirement of Law, (vi) if any portion of any Mortgaged Property is at any time
located in an area identified by the Federal Emergency Management Agency (or any
successor agency) as a special flood hazard area with respect to which flood
insurance has been made available under the National Flood Insurance Act of 1968
(as now or hereafter in effect or successor act thereto), then the Borrower
shall, or shall cause each Loan Party to (i) maintain, or cause to be
maintained, with a financially sound and reputable insurer, flood insurance in
an amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
the Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to the Administrative Agent and (vii) such other insurance
as is customary in the case of similar businesses of similar size and nature
operating in the same or similar locations) and (b) all insurance required to be
maintained pursuant to the Security Documents, and will, upon reasonable request
of the Administrative Agent or the Collateral Agent (excluding any such requests
during the continuation of an Event of Default, not more than once per year),
furnish to the Administrative Agent and the Collateral Agent (x) at reasonable
intervals a certificate of insurance. Each such insurance policy shall (i)
provide that it may not be cancelled or otherwise terminated, or have the
coverage thereunder materially reduced or otherwise materially modified without
at least thirty days’ prior written notice to the Collateral Agent (and to the
extent any such policy is cancelled, modified or renewed, the Borrower shall
deliver a copy of the renewal or replacement policy (or other evidence thereof)
to the Administrative Agent and the Collateral Agent, or an insurance
certificate with respect thereto, together, if requested, with evidence
reasonably satisfactory to the Administrative Agent and Collateral Agent of the
payment of the premium therefor); (ii) to the extent reasonably requested by the
Collateral Agent, provide that the Collateral Agent and the Administrative Agent
are permitted to pay any premium therefor within thirty days after receipt of
any notice stating that such premium has not been paid when due; and (iii) name
the Collateral Agent, on behalf of the Secured Parties, as a mortgagee (in the
case of property insurance) or an additional insured (in the case of liability
insurance) or a loss payee (in the case of property insurance), as applicable.
Notwithstanding the inclusion in any insurance policy of the provision described
in clause (ii) of the immediately preceding sentence, in the event the Borrower
gives the Collateral Agent written notice that it (or the relevant Restricted
Subsidiary) does not intend to pay any premium relating to any insurance policy
when due, the Collateral Agent shall not exercise its right to pay such premium
so long as the Borrower delivers to the Collateral Agent a replacement insurance
policy or insurance certificate evidencing that such replacement policy or
certificate provides the same insurance coverage required under this
Section 5.04 as the policy being replaced by the Borrower (or the relevant
Restricted Subsidiary) with no lapse in such coverage.
     SECTION 5.05. Books and Records; Visitation Rights; Lender Meetings. The
Borrower will, and will cause each of its Restricted Subsidiaries to, keep books
and records which accurately reflect its business affairs in all material
respects and material transactions and permit the Administrative Agent or its
representatives, at reasonable times and intervals and upon reasonable notice,
to visit all of its offices, to discuss its financial matters with its officers,
employees and independent public accountants and, upon the reasonable request of
the Administrative Agent, to examine (and, at the expense of the Borrower,
photocopy extracts from) any of its books or other organizational records.
     SECTION 5.06. Environmental Covenant. The Borrower will, and will cause
each of its Restricted Subsidiaries to:

97-97-

 



--------------------------------------------------------------------------------



 



     (a) use and operate all of its facilities and properties in compliance with
all applicable Environmental Laws except for such noncompliance which could not
reasonably be expected to have a Material Adverse Effect and handle all
Hazardous Materials in compliance with all applicable Environmental Laws, except
for any noncompliance that could not reasonably be expected to have a Material
Adverse Effect;
     (b) promptly notify the Administrative Agent in accordance with
Section 5.01 and provide copies of all written inquiries, claims, complaints or
notices from any Person relating to the environmental condition of its
facilities and properties or compliance with or liability under any
Environmental Law, the subject matter of which could reasonably be expected to
have a Material Adverse Effect;
     (c) in the event of the presence of any Hazardous Material on any Mortgaged
Property which is in violation of any Environmental Law or which could
reasonably be expected to result in Environmental Liability which violation or
Environmental Liability could reasonably be expected to have a Material Adverse
Effect, upon discovery thereof, take reasonable necessary steps to initiate and
expeditiously complete all response, corrective or other action to mitigate any
such Material Adverse Effect in accordance with and to the extent required by
applicable Environmental Laws, and promptly notify the Administrative Agent and
keep the Administrative Agent reasonably informed of its actions;
     (d) at the written request of the Administrative Agent or the Requisite
Lenders, which request shall specify in reasonable detail the basis therefor,
provide, at the Borrower’s sole reasonable cost and expense, an environmental
site assessment report concerning any Mortgaged Property now or hereafter owned
or leased by such Loan Party or any of its respective Restricted Subsidiaries,
prepared by an environmental consulting firm reasonably acceptable to the
Administrative Agent, reasonable in scope and substance based upon the
circumstances of such request; provided that such request may be made only if
there has occurred and is continuing an Event of Default; and
     (e) provide such information which the Administrative Agent may reasonably
request from time to time to evidence compliance with this Section 5.06.
If the Borrower or any Restricted Subsidiary fails to undertake the actions
described in Sections 5.06(c) and 5.06(d) reasonably promptly, and in any event
within 180 days after notice of such violation was received or after such
request was made, the Administrative Agent may undertake such actions, and the
Borrower will grant and hereby grants, and will cause each such Restricted
Subsidiary to grant, the Administrative Agent and the Requisite Lenders and
their respective agents reasonable access to such Mortgaged Property and the
Borrower specifically grants, and will cause each such other Restricted
Subsidiary to grant, the Administrative Agent and the Requisite Lenders a
non-exclusive license, subject to the rights of tenants, acting reasonably and
cost-effectively, to perform such actions, all at the Borrower’s sole reasonable
cost and expense.
     SECTION 5.07. Information Regarding Collateral.
     (a) The Borrower will not, and will cause each of the other Loan Parties
not to, effect any change (i) in such Loan Party’s legal name, (ii) in the
location of any Loan Party’s chief executive office, its principal place of
business or any office in which it maintains material books or records relating
to Collateral owned by it (including the establishment of any such new office),
(iii) in any Loan Party’s identity or organizational structure, (iv) in any Loan
Party’s Federal Taxpayer Identification Number or organizational identification
number or (v) in any Loan Party’s jurisdiction of organization (in each case,

98-98-

 



--------------------------------------------------------------------------------



 



including by merging with or into any other entity, reorganizing, dissolving,
liquidating, reorganizing or organizing in any other jurisdiction) unless (A) it
shall have given the Administrative Agent and the Collateral Agent at least five
days’ prior written notice (or such lesser notice period as may be agreed to by
the Administrative Agent in its sole discretion) of its intention so to do,
clearly describing such change and providing such other information in
connection therewith as the Collateral Agent or the Administrative Agent may
reasonably request and (B) it shall have taken all action reasonably necessary
to maintain the perfection and priority of the security interest of the
Collateral Agent for the benefit of the Secured Parties in the Collateral
following such change, if applicable.
     (b) Each year, at the time of delivery of annual financial statements with
respect to the preceding Fiscal Year pursuant to Section 5.01(b), the Borrower
shall deliver to the Administrative Agent a certificate of a Financial Officer
of the Borrower setting forth the information required pursuant to Sections 1(a)
and 8 of each Perfection Certificate or confirming that there has been no change
in such information since the date of such Perfection Certificate delivered on
the Effective Date or the date of the most recent certificate delivered pursuant
to this Section.
     SECTION 5.08. Existence; Conduct of Business. The Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
reasonably necessary to maintain, renew and keep in full force and effect its
legal existence and the rights, licenses, permits, privileges, franchises,
patents, registered copyrights, trademarks and trade names in the normal conduct
of its business, except to the extent that the failure to do so could not
reasonably be expected to have a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03, or any Asset Sale permitted under
Sections 6.05 or 6.06.
     SECTION 5.09. Performance of Obligations. The Borrower will, and will cause
each of its Restricted Subsidiaries to, perform all of its obligations under the
terms of each material mortgage, indenture, security agreement, other debt
instrument (including under all Material Indebtedness) and material contract by
which it is bound or to which it is a party except for such noncompliance as in
the aggregate could not reasonably be expected to have a Material Adverse
Effect.
     SECTION 5.10. Casualty and Condemnation. The Borrower will, and will cause
each of its Restricted Subsidiaries to, (a) furnish to the Administrative Agent
prompt written notice of any casualty or other insured damage to any Collateral
in an amount in excess of $7.5 million or the commencement of any action or
proceeding for the Taking of any Collateral or any part thereof in an amount in
excess of $7.5 million or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) ensure that the Net Proceeds of any
such event (whether in the form of insurance proceeds, condemnation awards or
otherwise) are applied in accordance with the applicable provisions of this
Agreement and the Security Documents.
     SECTION 5.11. Pledge of Additional Collateral. Subject to any applicable
exceptions set forth in the Security Documents, within 60 days (or such longer
periods as set forth in the applicable Security Documents or as may be agreed to
by the Administrative Agent from time to time in its reasonable discretion)
after the acquisition of assets of the type that would have on the Effective
Date constituted Collateral under the Security Documents (but in any event
excluding Equity Interests of Excluded Joint Ventures acquired by any Loan Party
and assets of

99-99-

 



--------------------------------------------------------------------------------



 



an Excluded Subsidiary) (the “Additional Collateral”), the Borrower will, and
will cause the Subsidiary Guarantors to (i) take all action that may be required
under any applicable law, or that the Collateral Agent (or the Collateral Agent
acting at the direction of the Requisite Lenders) may reasonably request
(including the authorization of appropriate financing statements and other
filings under the provisions of the UCC and other applicable domestic, local or
foreign laws, rules or regulations, in each of the offices where such filing is
necessary or appropriate, or amending or, with respect to creation or
acquisition of a new Restricted Subsidiary (other than any Excluded Subsidiary)
after the Effective Date, entering into or amending (to add such acquired assets
or such new Restricted Subsidiary as a party to extent required hereunder), the
Guarantee Agreement, the Non-U.S. Guarantee Agreements and the Security
Documents, or in the case of the Equity Interests of a Non-U.S. Restricted
Subsidiary that is a Subsidiary Guarantor or “first tier” Non-U.S. Restricted
Subsidiary (other than any Excluded Subsidiary described in clauses (a), (b),
(e), (f) and (g) of the definition thereof), entering into a Non-U.S. Pledge
Agreement (upon the request of the Administrative Agent) providing for the
Collateral Agent to have, for the benefit of the Secured Parties, an enforceable
and perfected security interest in 65% (or such greater percentage as could not,
in the good faith judgment of the Borrower, reasonably be expected to have
adverse tax consequences to the Borrower or its Restricted Subsidiaries) of the
Equity Interests in such Subsidiary), (ii) grant to the Collateral Agent, for
the benefit of the Secured Parties, perfected Liens (subject to no Liens other
than Permitted Liens) in such Additional Collateral pursuant to, and with the
priority required by, the Security Documents and this Agreement (including, to
the extent reasonably requested by the Administrative Agent, delivery of an
opinion in form reasonably acceptable to the Administrative Agent) and otherwise
reasonably acceptable in form and substance to the Collateral Agent and
(iii) with respect to Mortgages, satisfy the conditions set forth in
Section 5.16(b)). Notwithstanding the foregoing or anything contained in the
Security Documents, no Loan Party shall be required to pledge the Equity
Interests in (i) Solutia UK Holdings Ltd. or (ii) Solutia Netherlands Holdings
B.V or enter into a foreign law pledge agreement with respect to the Equity
Interests of Solchem Netherlands C.V or any Non-U.S Restricted Subsidiary that
is not a Material Non-U.S. Restricted Subsidiary. In the event that any Loan
Party acquires a fee interest in additional Real Property located in the United
States after the Effective Date (other than Real Property subject to a Lien
permitted by Section 6.02(ii) or (vi) which prohibits the granting of a Lien
thereon to the Collateral Agent) and the fair market value of such acquired Real
Property is in excess of $5.0 million as determined in good faith by the
Borrower, the Borrower shall, and shall cause the Subsidiary Guarantors to take
such actions and execute such documents as the Collateral Agent shall require to
create a new Mortgage (including satisfaction of the conditions set forth in
clause (c) of Section 5.16 (unless, with respect to any such Real Property, the
Administrative Agent determines, in its reasonable discretion, that the fees and
expenses of obtaining a Mortgage with respect to such Real Property and the
other related deliveries required by this Section 5.11 would be disproportionate
to the expected benefits to the Secured Parties of the security to be afforded
thereby).
     SECTION 5.12. Further Assurances. The Borrower will, and will cause each of
its Restricted Subsidiaries to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the authorization of filing and recording of financing statements,
fixture filings, mortgages, deeds of trust and other documents and, to the
extent reasonably requested by the Administrative Agent, the delivery of
appropriate opinions of counsel), which may be required under any applicable
law, or which the Administrative Agent, the Collateral Agent or the Requisite
Lenders may reasonably request, to effectuate the transactions contemplated by
the Loan Documents or to grant, preserve, protect or perfect the Liens created
by the Security Documents or the validity or priority of any such Lien, all at
the reasonable expense of the Loan Parties. Upon the exercise by the
Administrative Agent, the Collateral Agent or any Lender of any power, right,
privilege or remedy pursuant to any Loan Document that requires any consent,
approval, registration, qualification or authorization of any Governmental

100-100-

 



--------------------------------------------------------------------------------



 



Authority, the Borrower will, and will cause each of its Restricted Subsidiaries
to, execute and deliver all applications, certifications, instruments and other
documents and papers that the Administrative Agent, the Collateral Agent or such
Lender may reasonably require in connection therewith. If the Administrative
Agent, the Collateral Agent or the Requisite Lenders reasonably determine that
they are required by a Requirement of Law to have additional appraisals prepared
in respect of the Real Property of any Loan Party constituting Collateral, the
Borrower shall provide to the Administrative Agent and the Collateral Agent
appraisals that satisfy the applicable requirements of the Real Estate Appraisal
Reform Amendments of FIRREA (or other applicable Requirements of Law) and are
otherwise in form reasonably satisfactory to the Administrative Agent and the
Collateral Agent.
     SECTION 5.13. Use of Proceeds. On the Effective Date, the proceeds of this
Agreement shall be used to consummate the Refinancing and to pay any fees and
expenses related to the Refinancing. Thereafter, the proceeds of this Agreement
shall be used for working capital including the issuance of Letters of Credit,
capital expenditures, and for general corporate purposes not in contravention of
any Law or of any Loan Document. In no event shall the proceeds of any Loan or
Letter of Credit be used directly or indirectly for purposes of acquiring or
carrying any margin stock (within the meaning of Regulation U of the FRB) in
violation of Regulation U.
     SECTION 5.14. Payment of Taxes and Claims. The Borrower will, and will
cause each of its Restricted Subsidiaries to, (a) pay and discharge all material
Taxes imposed upon it or upon its income or profits, or upon any Properties
belonging to it, prior to the date on which penalties attach thereto, and all
lawful claims for labor, services, materials and supplies or otherwise that, if
unpaid, might become a Lien (other than a Permitted Lien) or charge upon any
Properties of the Borrower or any of its Restricted Subsidiaries or cause a
failure or forfeiture of title thereto; provided that neither the Borrower nor
any of its Restricted Subsidiaries shall be required to pay any such Tax or
claim that is being contested in good faith and by proper proceedings diligently
conducted, which proceedings have the effect of preventing the forfeiture or
sale of the Property or asset that may become subject to such Lien (other than a
Permitted Lien), if it has maintained adequate reserves with respect thereto in
accordance with and to the extent required under GAAP and such failure to pay
could not reasonably be expected to have a Material Adverse Effect; and
(b) timely file all material Tax Returns required to be filed by it, and
withhold, collect and remit all material Taxes that it is required to collect,
withhold or remit.
     SECTION 5.15. Additional Guarantors. In the event that any Subsidiary
(other than any Excluded Subsidiary) of the Borrower existing on the Effective
Date has not previously executed the Guarantee Agreement or in the event that
any Person becomes a Subsidiary (other than any Excluded Subsidiary) of the
Borrower after the Effective Date, the Borrower will promptly notify the
Administrative Agent of that fact and cause such Subsidiary to, (i) within
30 days of becoming a Subsidiary (or ceasing to be an Excluded Subsidiary, as
applicable)(or such longer period of time as may reasonably be agreed by the
Collateral Agent), execute and deliver to the Administrative Agent a counterpart
of the Guarantee Agreement (or a Non-U.S. Guarantee Agreement, as applicable)
and deliver to the Collateral Agent counterparts of Security Documents and to
take all such further actions and execute all such further documents and
instruments (including actions, documents and certificates) as may be necessary
in the reasonable opinion of the Collateral Agent to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, valid and perfected
Liens on all of the Property (but specifically excluding any Real Property with
a fair market value of $5.0 million or less) of such Subsidiary described in the
applicable forms of the Security

101-101-

 



--------------------------------------------------------------------------------



 



Documents, subject to no Liens other than Permitted Liens, and (ii) in the case
of a Non-U.S. Restricted Subsidiary which is a Subsidiary Guarantor, provide the
Administrative Agent with evidence of the acceptance by a process agent as shall
be reasonably approved by the Administrative Agent of its appointment as process
agent by such Subsidiary.
     SECTION 5.16. Post-Closing Covenants.
     (a) The Borrower will, and will cause its Restricted Subsidiaries to,
execute and deliver the documents and complete the tasks set forth on
Schedule 5.16(a), in each case within the respective time periods specified on
such schedule (or within such longer periods as may be agreed to by the
Administrative Agent in its sole discretion).
     (b) The Collateral Agent shall have received the following documents and
instruments (or the Borrower shall have performed each of the items below, as
the case may be) in respect of each of the Mortgaged Properties identified on
Schedule 5.16(b) within 60 days of the Effective Date (or within such longer
periods as may be agreed to by the Administrative Agent in its sole discretion):
     (A) a Mortgage encumbering each of the same in favor of the Collateral
Agent, for the benefit of the Secured Parties, duly executed and acknowledged by
each Loan Party that holds any direct interest in such Mortgaged Property, and
otherwise in form for recording in the applicable office of each political
subdivision where each such Mortgaged Property is situated, together with such
certificates, affidavits, questionnaires or returns as shall be required in
connection with the recording or filing thereof to create a lien under
applicable Requirements of Law, in favor of the Collateral Agent for the benefit
of the Secured Parties, and such financing statements and any other instruments
as are contemplated by the counsel opinions described in Section 5.16(b)(F) in
respect of such Mortgages and any other instruments necessary to grant a
mortgage lien under the laws of any applicable jurisdiction, all of which shall
be in form and substance reasonably satisfactory to the Collateral Agent, which
Mortgages and financing statements and other instruments shall when recorded be
effective to create Liens on such Mortgaged Property subject to no other Liens
other than Permitted Liens;
     (B) Borrower shall have used its commercially reasonable efforts to obtain
such consents, approvals, amendments, supplements, tenant subordination
agreements or other instruments set forth on Schedule 5.16(b), in form
reasonably satisfactory to the Collateral Agent, as necessary to consummate the
transactions contemplated hereby in order for the owner or holder of the fee
interest constituting such Mortgaged Property to grant the Liens contemplated by
the Mortgages with respect to such Mortgaged Property;
     (C) with respect to each Mortgage of property located in the United States
or, to the extent reasonably requested by the Collateral Agent, any other
jurisdictions, a policy of title insurance (or marked title commitment having
the effect of a title insurance policy) insuring the Lien of such Mortgage as a
valid perfected mortgage lien on the real property and fixtures described
therein in favor of the Collateral Agent for the benefit of the Secured Parties
in an amount equal to not less than 115% of the fair market value of such real
property and fixtures (which fair market value is set forth on Schedule
5.16(b)), which policies (or marked commitments having the effect of title
insurance policies) (each, a “Title Policy”) shall (v) be issued by the Title
Company, (w) to the extent necessary, include such reinsurance arrangements
(with provisions for direct access) as shall be reasonably acceptable to the
Collateral Agent, (x) contain a “tie-in” or “cluster” endorsement (if available
under applicable law) (i.e., policies which

102-102-

 



--------------------------------------------------------------------------------



 



insure against losses regardless of location or allocated value of the insured
property up to a stated maximum coverage amount), (y) have been supplemented by
such endorsements as shall be reasonably requested by the Collateral Agent
(including, if available in the applicable jurisdiction, endorsements on matters
relating to usury, first loss, last dollar, zoning, contiguity, variable rate,
revolving credit, doing business, access, survey, address, environmental lien,
mortgage recording tax, subdivision, separate tax lot, non-imputation and
so-called comprehensive coverage over covenants and restrictions (but
specifically excluding creditor’s rights)) and (z) contain only such exceptions
to title as shall be reasonably acceptable to the Collateral Agent, it being
understood that, in each case, such Title Policy shall not include any standard
survey exceptions;
     (D) to the extent not previously delivered to the Collateral Agent,
policies or certificates of insurance as required hereby (including, without
limitation, flood insurance policies) or by the Mortgage relating thereto, which
policies or certificates shall comply with the insurance requirements contained
herein or in such Mortgage;
     (E) Customary written opinions of local counsel to the Loan Parties in each
of the jurisdictions where Mortgaged Properties are situated, which opinions
(x) shall be addressed to each Agent and the Lenders and be dated the date of
the Mortgages, (y) shall cover the enforceability of the respective Mortgages
and perfections of the Liens and security interests granted pursuant to the
relevant Mortgages and such other matters incident to the transactions
contemplated herein as the Administrative Agent may reasonably request and (z)
shall be customary in form, scope and substance in the jurisdiction of the
relevant counsel.
     (F) to the extent available, environmental reports, including Phase I
reports, in form and substance reasonably satisfactory to the Collateral Agent;
     (G) zoning compliance reports or other evidence reasonable satisfactory to
the Collateral Agent and which is sufficient for the Title Company to issue a
zoning endorsement for each Mortgaged Property as required by
Section 5.16(b)(C);
     (H) such affidavits, certificates, information and instruments of
indemnification (including a so-called “gap” indemnification) as shall be
required to induce the Title Company to issue the Title Policy or Title Policies
and endorsements contemplated in subparagraph (C) above;
     (I) evidence acceptable to the Collateral Agent of payment by the
appropriate Loan Party of all applicable Title Policy premiums, search and
examination charges, survey costs, if any and related charges, mortgage
recording taxes, fees, charges, costs and expenses required for the recording of
the Mortgages and issuance of the Title Policies referred to in subparagraph
(C) above;
     (J) copies of all Material Leases or other agreements relating to the
Mortgaged Property where the aggregate annual rent, as of the Effective Date,
with respect to such Property is in excess of $2.0 million per year; and
     (K) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Property located in
the United States (together with a notice about special flood hazard area status
and flood disaster assistance duly executed by the Borrower and each Loan Party
relating thereto).

103-103-

 



--------------------------------------------------------------------------------



 



     SECTION 5.17. Designation of Subsidiaries. The Borrower may designate any
Restricted Subsidiary as an Unrestricted Subsidiary or any Unrestricted
Subsidiary as a Restricted Subsidiary upon prior written notice to the
Administrative Agent; provided that (i) immediately before and after such
designation, no Default or Event of Default shall have occurred and be
continuing, (ii) immediately after giving effect to such designation, the
Borrower shall be in compliance, on a Pro Forma Basis, with the
covenantscovenant set forth in Section 6.12 and 6.13 as at the date of the last
ended Test Period (it being understood that as a condition precedent to the
effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate of a Financial Officer of the Borrower
setting forth in reasonable detail the calculations demonstrating such
compliance), (iii) no Subsidiary may be designated as an Unrestricted Subsidiary
if it is a “Restricted Subsidiary” (or any other defined term having a similar
purpose) for the purpose of any Subordinated Debt Documents (unless concurrently
designated as an Unrestricted Subsidiary under such documents as well), (iv) no
Restricted Subsidiary may be designated an Unrestricted Subsidiary if it was
previously designated an Unrestricted Subsidiary, (v) no Restricted Subsidiary
may be designated an Unrestricted Subsidiary if it owns any Equity Interests of,
or holds any Indebtedness of, any other Restricted Subsidiary, (vi) if a
Restricted Subsidiary is being designated as an Unrestricted Subsidiary
hereunder, the sum of (A) the net tangible assets of such Subsidiary as of such
date of designation (the “Designation Date”), as set forth on such Subsidiary’s
most recent balance sheet, plus (B) the aggregate amount of net tangible assets
of all Unrestricted Subsidiaries designated as Unrestricted Subsidiaries
pursuant to this Section 5.17 prior to the Designation Date (in each case
measured as of the date of each such Unrestricted Subsidiary’s designation as an
Unrestricted Subsidiary) shall not exceed (i) 5.0% of Consolidated Net Tangible
Assets at such date or (ii) 5.0% of Consolidated EBITDA for the period of four
Fiscal Quarters most recently ended for which financial statements have been or
are required to have been delivered pursuant to Sections 4.01(h), 5.01(a) or
5.01(b), as applicable, as of such Designation Date, in each case, pro forma for
such designation, and (vii) the Borrower shall have delivered to the
Administrative Agent a certificate of a Financial Officer of the Borrower on
behalf of the Borrower certifying compliance with the provisions of this
Section 5.17 setting forth in reasonable detail the computations necessary to
determine such compliance. The designation of any Subsidiary as an Unrestricted
Subsidiary after the Effective Date shall constitute an Investment by the
Borrower and its Restricted Subsidiaries, as applicable, therein at the
Designation Date in an amount equal to the net book value of the applicable
parties’ investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of all Investments, Indebtedness and Liens of such Subsidiary
existing at such time and (ii) a return on any Investment by the Borrower or any
Restricted Subsidiary in Unrestricted Subsidiaries pursuant to the preceding
sentence in an amount equal to the fair market value at the date of such
designation of the Borrower’s and its Restricted Subsidiaries’ (as applicable)
Investment in such Subsidiary. On or promptly after the date of its formation,
acquisition, designation or re-designation, as applicable, each Unrestricted
Subsidiary (other than an Unrestricted Subsidiary that is a Non-U.S. Subsidiary)
shall have entered into a tax sharing agreement containing terms that, in the
reasonable judgment of the Administrative Agent, provide for an appropriate
allocation of tax liabilities and benefits.
ARTICLE VI
NEGATIVE COVENANTS
     The Borrower hereby covenants and agrees that on and after the Effective
Date and until the principal of and interest on each Loan and all fees and other
amounts due and payable hereunder or under any other Loan Document have been
paid in full, all Commitments have terminated and no L/C Obligations are
outstanding (other than unasserted contingent indemnification obligations not
due and

104-104-

 



--------------------------------------------------------------------------------



 



payable or unless arrangements reasonably satisfactory to the Issuer have been
made to eliminate the Issuer’s credit risk with respect to such L/C
Obligations):
     SECTION 6.01. Indebtedness. The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, create, issue, incur, assume or permit to
exist (including by way of Guarantee) any Indebtedness, except:
     (i) Indebtedness incurred and outstanding under this Agreement and the
other Loan Documents;
     (ii) Indebtedness outstanding on the Effective Date and set forth on
Schedule 6.01(ii) and any Permitted Refinancing thereof;
     (iii) Indebtedness of the Borrower and the Subsidiary Guarantors in respect
of Refinancing Notes and any Permitted Refinancing thereof;
     (iv) Indebtedness of (x) Borrower to any Subsidiary of Borrower, (y) any
Subsidiary Guarantor to Borrower or any Subsidiary of Borrower, and (z) any
Non-Guarantor Restricted Subsidiary to Borrower or any Subsidiary Guarantor
permitted by Section 6.04; provided that any Indebtedness of a Loan Party to any
Subsidiary that is not a Loan Party must by its terms be subordinated to the
Indebtedness incurred and outstanding under this Agreement and the other Loans
Documents;
     (v) Guarantees in respect of Indebtedness of the Borrower or any Restricted
Subsidiary otherwise permitted hereunder to the extent permitted as an
Investment under Section 6.04 (other than pursuant to Section 6.04(iv); provided
that (A) if such Guaranteed Indebtedness is subordinated to the Obligations
under the Loan Documents, such Guarantee is as subordinated to the Obligations
and (B) no Restricted Subsidiary shall Guarantee any Indebtedness of the
Borrower or any Subsidiary Guarantor unless such Restricted Subsidiary is a
Subsidiary Guarantor;
     (vi) Indebtedness of the Borrower or any Restricted Subsidiary incurred to
finance the acquisition, lease, installation, construction or improvement of any
fixed or capital assets, including Capital Lease Obligations and purchase money
Indebtedness, any Indebtedness assumed or incurred in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that (A) such Indebtedness is incurred or assumed prior to or within
270 days after such acquisition or lease or the completion of such construction,
installation or improvement, (B) the aggregate amount of such Indebtedness does
not exceed 100% of the cost of such acquisition, installation, construction or
improvement plus any transaction fees and expenses related to such acquisition
installations, construction or improvements, as the case may be, and (C) the
aggregate principal amount of all Indebtedness permitted by this
Section 6.01(vi) (when aggregated with all Indebtedness outstanding under
subclause (ii) below) shall not exceed $50.0 million at any one time
outstanding, and (ii) any modification, replacement, refinancing, refunding,
renewal or extension of any Indebtedness specified in subclause (i) above,
provided that the principal amount thereof does not exceed the principal amount
thereof outstanding immediately prior to such modification, replacement,
refinancing, refunding, renewal or extension except by an amount equal to any
fees and expenses incurred in connection with such modification, replacement,
refinancing, refunding, renewal or extensions;

105-105-

 



--------------------------------------------------------------------------------



 



     (vii) Indebtedness under Hedging Obligations permitted under Section
6.146.13;
     (viii) Indebtedness of the Borrower and its Restricted Subsidiaries in
respect of performance bonds, bid bonds, appeal bonds, surety bonds, performance
and completion guarantees and similar obligations and trade related letters of
credit, bank guarantees, bankers acceptances and similar facilities in each case
issued for the account of the Borrower and its Restricted Subsidiaries in the
ordinary course of business of the Borrower and its Restricted Subsidiaries,
including those incurred to secure health, safety and environmental obligations,
workers compensation claims, health, disability or other employee benefits or
property, casualty or liability insurance or self-insurance in the ordinary
course of business of the Borrower and its Restricted Subsidiaries (and in each
case other than for an obligation for borrowed money);
     (ix) Indebtedness arising from agreements of the Borrower or any Restricted
Subsidiary providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition or acquisition otherwise permitted under this Agreement of any
business, assets or a Subsidiary, other than Guarantees of Indebtedness incurred
by any Person (other than the Borrower or any Restricted Subsidiaries) acquiring
all or any portion of such business, assets or a Subsidiary for the purpose of
financing such acquisition;
     (x) Indebtedness of the Borrower and its Restricted Subsidiaries in respect
of Treasury Services Agreements (including Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument inadvertently (except in the case of daylight overdrafts) drawn
against insufficient funds) in the ordinary course of business of the Borrower
and its Restricted Subsidiaries so long as, in the case of any cash pooling or
similar arrangements, any intercompany Investments relating thereto are
otherwise permitted under Section 6.04;
     (xi) Indebtedness of a Person existing at the time such Person becomes a
Subsidiary (or is merged into or consolidated with a Subsidiary) or Indebtedness
attaching to assets that are acquired by Borrower or a Restricted Subsidiary, in
each case in connection with a Permitted Acquisition or other Investment
permitted under this Agreement, but only if such Indebtedness was not created or
incurred in contemplation of such Person becoming a Subsidiary and any Permitted
Refinancing thereof; provided that the aggregate principal amount of all such
Indebtedness pursuant to this Section 6.01(xi) shall not exceed an aggregate of
$500.0 million at any one time outstanding;
     (xii) Indebtedness of any Non-Guarantor Restricted Subsidiary and
Guarantees by any Non-Guarantor Restricted Subsidiary in respect of such
Indebtedness; provided that (A) no Default or Event of Default shall have
occurred and be continuing or would immediately result therefrom and (B) the
aggregate principal amount of all Indebtedness pursuant to this
Section 6.01(xii) shall not exceed an aggregate of $150.0250.0 million at any
one time outstanding;
     (xiii) solely to the extent otherwise constituting Indebtedness, Permitted
Guarantor Factoring Transactions and Permitted Non-Guarantor Factoring
Transactions;
     (xiv) Indebtedness of the Borrower and the Subsidiary Guarantors in respect
of Permitted Other Debt;
     (xv) Indebtedness consisting of obligations of the Borrower or its
Restricted Subsidiaries under deferred compensation or other similar
arrangements incurred by such Person

106-106-

 



--------------------------------------------------------------------------------



 



in connection with Permitted Acquisitions or any other Investment expressly
permitted hereunder;
     (xvi) Indebtedness of any Non-Guarantor Restricted Subsidiary owing to any
other Subsidiary;
     (xvii) Indebtedness consisting of the financing of insurance premiums;
     (xviii) unsecured Indebtedness of Borrower and its Restricted Subsidiaries
representing the obligation of such Person to make payments with respect to the
cancellation or repurchase of Equity Interests and Equity Rights of current or
former officers, employees or directors (or their respective spouses, heirs,
executors, estates or similar related parties) of the Borrower or its
Subsidiaries permitted by Section 6.07;
     (xix) Indebtedness consisting of take-or-pay obligations arising under
supply agreements entered into in the ordinary course of business and not in
connection with the borrowing of money;
     (xx) Indebtedness of the Borrower and its Restricted Subsidiaries arising
under Capital Lease Obligations entered into in connection with Sale and
Leaseback Transactions permitted by Section 6.06;
     (xxi) other Indebtedness of the Borrower and its Restricted Subsidiaries in
an aggregate principal amount not to exceed $75.0(i) $150.0 million at any one
time outstanding; and (ii) an additional $150.0 million at any one time
outstanding if, on a Pro Forma Basis after giving effect to the incurrence of
such Indebtedness, the Total Leverage Ratio would be no greater than 4.50 to
1.0;
     (xxii) intercompany notes evidencing obligations relating to Investments
made pursuant to Section 6.04(xxi) or asset dispositions made pursuant to
Section 6.05(xvi) or Section 6.05(xx); provided that (A) such intercompany notes
are pledged pursuant to the Pledge Agreement in accordance with Section 5.11 and
(B) the obligations of any obligor evidenced by such intercompany notes shall be
subordinated to the Obligations on terms reasonably satisfactory to the
Administrative Agent;
provided, that if any Indebtedness meets the criteria of more than one of the
types of Indebtedness described in the clauses above, the Borrower in its sole
discretion may classify such action or event in one or more clauses (including
in part under one such clause and in part under another such clause).
     SECTION 6.02. Liens. The Borrower will not, and will not permit any of its
Restricted Subsidiaries to create, incur, assume or permit to exist any Lien on
any Property or asset now owned or hereafter acquired by them, except the
following (herein collectively referred to as “Permitted Liens”):
     (i) Liens in favor of the Collateral Agent or the Administrative Agent
under the Security Documents;
     (ii) Liens securing Indebtedness permitted by Section 6.01(xi); provided
that such Liens (A) were not incurred in connection with, or in contemplation
of, such acquisition or merger and (B) do not extend to Property not subject to
such Liens at the time of such acquisition

107-107-

 



--------------------------------------------------------------------------------



 



or merger (other than improvements thereon, accessions thereto and proceeds
thereof) or that would have been required to be subject to such Liens by the
terms thereof as in effect at the time of such acquisition or merger;
     (iii) Liens to secure the performance of statutory obligations, surety or
appeal bonds or performance bonds, self-insurance obligations and financing of
insurance premiums, and landlords’, carriers’, warehousemen’s, mechanics’,
suppliers’, materialmen’s, attorney’s or other like liens (other than any Lien
imposed by ERISA), and customary Liens in favor of customs and revenue
authorities to secure payment of customs duties in connection with the
importation of goods, in any case incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries and with respect to amounts not
delinquent for more than 30 days or being contested in good faith by appropriate
proceedings promptly instituted and diligently conducted; provided that (A) in
the case of contested amounts, a reserve or other appropriate provision, if any,
as is required by GAAP shall have been made therefor, (B) such Liens could not
reasonably be expected to have a Material Adverse Effect, and (C) such Liens
relating to surety or appeal bonds or performance bonds shall only extend to or
cover cash and Cash Equivalents;
     (iv) (A) Liens existing on the Effective Date and identified on Schedule
6.02(iv)(A) and any Lien granted as a replacement or substitute therefor;
provided that any such replacement or substitute Lien (1) except as permitted by
Section 6.01(ii), does not secure an aggregate amount of Indebtedness, if any,
greater than that secured on the Effective Date and (2) does not encumber any
Property other than the Property subject thereto on the Effective Date (other
than improvements thereon, accessions thereto and proceeds);
     (v) Liens for Taxes or governmental charges or claims or other like
statutory Liens (other than any Lien imposed by ERISA), in any case incurred in
the ordinary course of business of the Borrower and its Restricted Subsidiaries,
that do not secure Indebtedness for borrowed money and (A) that are not
delinquent more than 30 days or thereafter payable without premium or penalty or
(B) are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted; provided that, if being contested, any
reserve or other appropriate provision as shall be required in conformity with
GAAP shall have been made therefor;
     (vi) Liens to secure Indebtedness (including Capital Lease Obligations and
purchase money Indebtedness) permitted by Section 6.01(vi) encumbering only the
Property acquired, installed, constructed or improved (and the procedural
products thereof and accessions thereto) with the proceeds of such Indebtedness
or any refinancing, replacement, renewal, modification or extension thereof
permitted by Section 6.01(vi), provided that individual financings of equipment
provided by one lender may be cross collateralized to other financings of
equipment provided by such lender;
     (vii) (A) Liens in the form of zoning restrictions, easements, building,
environmental and other land use rules, laws and regulations which are
applicable to the Real Property, licenses, entitlements, servitudes,
rights-of-way, restrictions, reservations, covenants, conditions, utility
agreements, consents, reservations, encroachments, patents, minor imperfections
of title, minor survey defects or other similar restrictions on the use of Real
Property that do not (1) secure Indebtedness (other than Indebtedness permitted
under Section 6.01) or (2) individually or in the aggregate materially impair
the value or marketability of the Real Property affected thereby or materially
interfere with the Borrower or any Restricted Subsidiary from conducting its
business as currently conducted at such Real Property or to utilize each Real
Property for its intended purpose and (B) with respect to leasehold interests in
Real Property, mortgages, obligations, liens

108-108-

 



--------------------------------------------------------------------------------



 



and other encumbrances incurred, created, assumed or permitted to exist and
arising by, through or under a landlord or owner (other than the Borrower or any
Subsidiary) of such leased property encumbering such landlord’s or owner’s
interest in such leased property;
     (viii) Liens (including in the form of pledges or deposits) securing
(A) obligations incurred in respect of workers’ compensation, unemployment
insurance or other forms of governmental insurance or benefits and other
obligations of a like nature, (B) bids, tenders, contracts (other than contracts
for borrowed money) or leases to which the Borrower or any Restricted Subsidiary
is a party and (C) obligations to any utility company or other Person in a
similar line of business to that of a utility company or Governmental Authority
that is a utility company, in each case, made in the ordinary course of business
of the Borrower and its Restricted Subsidiaries for amounts (x) not yet due and
payable or (y) being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted; provided that (1) in the case of contested
amounts, a reserve or other appropriate provision, if any, as is required by
GAAP shall have been made therefor, and (2) such Liens shall in no event
encumber any Collateral other than cash and Cash Equivalents or rights,
interests or receivables under or related to any such contracts;
     (ix) Liens securing any judgments, awards, decrees or orders in
circumstances not constituting an Event of Default under Section 7.01(f);
     (x) Liens in the form of licenses, leases or subleases in respect of Real
Property granted or created by the Borrower or any Restricted Subsidiary, which
licenses, leases or subleases do not interfere, individually or in the
aggregate, in any material respect with the business of the Borrower or such
Subsidiary or individually or in the aggregate materially impair the use (for
its intended purpose) or the value of the property subject thereto, provided
that, to the extent entered into after the Effective Date relating to Mortgaged
Property, such licenses, leases or subleases shall be subordinate to the Lien
granted and evidenced by the Security Documents in accordance with the
provisions thereof; and provided, further, that any such Lien shall not extend
to or cover any assets of the Borrower or any Restricted Subsidiary that is not
the subject of any such license, lease or sublease;
     (xi) Liens securing the refinancing of any Indebtedness secured by any Lien
permitted by Section 6.02(ii) or this Section 6.02(xi), in each case, without
any change in the Property subject to (or required to be subject to) such Liens
and to the extent such refinanced Indebtedness is permitted by Section 6.01(xi);
     (xii) Liens on assets of any Non-Guarantor Restricted Subsidiary securing
Indebtedness of any Non-Guarantor Restricted Subsidiary permitted by
Section 6.01;
     (xiii) Liens on receivables subject to Permitted Guarantor Factoring and
Permitted Non-Guarantor Factoring Transactions securing Indebtedness in respect
of such Permitted Guarantor Factoring Transactions or Permitted Non-Guarantor
Factoring Transactions permitted by Section 6.01(xiii);
     (xiv) Liens arising from the filing of UCC financing statements (or similar
filings) solely as a precautionary measure in connection with operating leases
or consignment of goods;
     (xv) (A) bankers’ Liens, rights of setoff and other similar Liens incurred
in the ordinary course of business and existing solely with respect to cash and
Cash Equivalents on deposit in one or more accounts maintained by the Borrower
and its Restricted Subsidiaries;

109-109-

 



--------------------------------------------------------------------------------



 



provided that, unless such Liens are non-consensual and arise by operation of
law, in no case shall any such Liens secure (either directly or indirectly) the
repayment of Indebtedness; and (B) customary Liens attaching to commodity
trading accounts, commodities brokerage accounts, securities accounts and
securities intermediary accounts in the ordinary course of business;
     (xvi) Liens incurred with respect to obligations that do not in the
aggregate exceed $50.0 million at any one time outstanding;
     (xvii) Liens on goods or inventory the purchase, shipment or storage price
of which is financed by a documentary letter of credit or banker’s acceptance
issued or created for the account of the Borrower or any Restricted Subsidiary;
provided that such Lien secures only the obligations of the Borrower or such
Restricted Subsidiary in respect of such letter of credit or banker’s acceptance
to the extent permitted under Section 6.01;
     (xviii) Liens arising out of conditional sale, title retention, consignment
or similar arrangements for sale of goods (including under Article 2 of the UCC)
and Liens that are contractual rights of set-off relating to purchase orders and
other similar agreements entered into by the Borrower or any of its Restricted
Subsidiaries;
     (xix) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto incurred in the ordinary course
of business;
     (xx) ground leases in respect of real property on which facilities owned or
leased by the Borrower or any of its Restricted Subsidiaries are located;
     (xxi) Liens on property subject to Capital Lease Obligations entered into
in connection with Sale and Leaseback Transactions permitted by
Section 6.01(xx);
     (xxii) Liens consisting of an agreement to sell or otherwise dispose of any
property in an asset sale to the extent such asset sale is (or is required to
be) permitted under Section 6.05;
     (xxiii) Liens constituting (A) licenses, sublicenses, leases or subleases
(on a non-exclusive basis with respect to any Intellectual Property) granted in
the ordinary course of business not interfering in any material respect with the
business of the Borrower or any of its Restricted Subsidiaries or otherwise
permitted under Section 6.05 and (B) customary rights reserved or vested in any
Person in the ordinary course of business by the terms of any lease, sublease,
license, sublicense, franchise, grant or permit held by Borrower or any of its
Restricted Subsidiaries or by a statutory provision, to terminate any such
lease, sublease, license, sublicense, franchise, grant or permit, or to require
annual or periodic payments as a condition to the continuance thereof;
     (xxiv) netting or set-off arrangements entered into under Indebtedness
permitted by Section 6.01(vii) where the obligations of the parties are
calculated by reference to the net exposure under such Indebtedness and pledges
and deposits securing such obligations;
     (xxv) with respect to any Restricted Subsidiary organized under the laws of
Germany, Liens created or subsisting to the extent mandatorily required under
Section 8a of the German Partial Retirement Act (Altersteilzeitgesetz) and/or
Section 7d of the German Sozialgesetzbuch IV;

110-110-

 



--------------------------------------------------------------------------------



 



     (xxvi) Liens on the Collateral securing Refinancing Notes incurred pursuant
to Section 6.01(iii) (and contemplated by the definition of “Refinancing Notes”)
or securing Permitted Other Debt incurred pursuant to Section 6.01(xiv) (and
contemplated by the definition of “Permitted Other Debt”);
     (xxvii) Liens securing intercompany notes pledged to the Collateral Agent
pursuant to the Pledge Agreement and issued by Restricted Subsidiaries of the
Borrower that are not Loan Parties ;
     (xxviii) Liens attaching to earnest money deposits (or equivalent deposits
otherwise named) made in connection with proposed acquisitions or dispositions
permitted under this agreement;
     (xxix) Liens upon specified items of inventory or other goods and proceeds
of the Borrower or an of its Subsidiaries securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business; and
     (xxx) Liens or other matters disclosed in the Title Policies approved by
the Collateral Agent in accordance with Section 5.15(c)(C).; and
     (xxxi) Liens existing on the assets of any Person that becomes a Restricted
Subsidiary of the Borrower (or is a Restricted Subsidiary that survives a merger
with such Person in the transaction in which such Person became a Restricted
Subsidiary), or existing on assets acquired, pursuant to a Permitted Acquisition
or other permitted Investment to the extent the Liens on such assets do not
secure Indebtedness and were not entered into in contemplation of such Permitted
Acquisition or Investment;
provided, however, that no Liens shall be permitted to exist, directly or
indirectly, on any Securities Collateral (as defined in the Security Agreement)
other than Liens in favor of the Collateral Agent and Liens permitted by
Sections 6.02(v), 6.02(ix), 6.02(xv), 6.02(xvi) and 6.02(xxvi); provided,
further, that if any Lien meets the criteria of more than one of the types of
Liens described in the clauses above, the Borrower in its sole discretion may
classify such action or event in one or more clauses (including in part under
one such clause and in part under another such clause).
     SECTION 6.03. Fundamental Changes; Line of Business.
     (a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with them, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default or Event of Default shall have occurred and be continuing, (i) any
Subsidiary may merge into, consolidate or liquidate into the Borrower in a
transaction in which the Borrower is the surviving corporation, and, in the case
of a liquidation or dissolution, all assets of such Subsidiary are distributed
to the Borrower, (ii) any Subsidiary of the Borrower may merge with or into,
liquidate into or consolidate with any Restricted Subsidiary in a transaction in
which the surviving or resulting entity is a Restricted Subsidiary (provided
that if any party to such merger, liquidation or consolidation is a Subsidiary
Guarantor, the surviving or resulting entity shall be a Subsidiary Guarantor),
and (iii) Permitted Acquisitions as permitted by Section 6.04(vii) or other
Investments permitted by Section 6.04

111-111-

 



--------------------------------------------------------------------------------



 



may be consummated; provided that in connection with each of the foregoing, the
appropriate Loan Parties (if any) shall take all actions necessary or reasonably
requested by the Collateral Agent to maintain the perfection of or perfect, as
the case may be, protect and preserve the Liens on the Collateral granted to the
Collateral Agent pursuant to the Security Documents and otherwise comply with
the provisions of Sections 5.11, 5.12 and 5.15, in each case, on the terms set
forth therein and to the extent applicable.
     (b) Notwithstanding the foregoing, (i) any Restricted Subsidiary may
dispose of any or all of its assets (upon voluntary liquidation, dissolution or
otherwise) to the Borrower or any Subsidiary Guarantor, (ii) any Non-Guarantor
Restricted Subsidiary may dispose of any or all of its assets (upon voluntary
liquidation, dissolution or otherwise) to the Borrower or any other Restricted
Subsidiary of the Borrower and (iii) any Immaterial Restricted Subsidiary may
liquidate or dissolve; provided that in connection with each of the foregoing,
the appropriate Loan Parties (if any) shall take all actions necessary or
reasonably requested by the Collateral Agent to maintain the perfection of or
perfect, as the case may be, protect and preserve the Liens on the Collateral
granted to the Collateral Agent pursuant to the Security Documents and otherwise
comply with the provisions of Sections 5.11, 5.12 and 5.15, in each case, on the
terms set forth therein and to the extent applicable).
     (c) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, engage in any business other than
businesses of the type conducted by the Borrower and its Restricted Subsidiaries
on the Effective Date and businesses substantially similar, ancillary or
reasonably related thereto; provided, that for the avoidance of doubt,
businesses related to the manufacturing, sale or distribution of high
performance chemical based products and materials is permitted under this clause
(c).
     SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions.
The Borrower will not, and will not permit any of its Restricted Subsidiaries to
purchase, hold or acquire (including pursuant to any merger with any Person that
was not a Wholly Owned Restricted Subsidiary prior to such merger) any Equity
Interests in or evidences of Indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, or otherwise lend money to, Guarantee
any Indebtedness of, or make or permit to exist any investment in, any other
Person or provide other credit support (including the provision of letters of
credit for the account of such Person) for any Person or purchase or otherwise
acquire (in one transaction or a series of transactions) any assets of any other
Person constituting a business unit, line of business or division (each of the
foregoing, an “Investment” and collectively, “Investments”), except:
     (i) cash and Permitted Investments;
     (ii) Investments existing on the Effective Date and set forth on
Schedule 6.04; provided that to the extent any loan described on Schedule 6.04
that is owing by a Subsidiary that is not a Loan Party to a Loan Party (the
“Scheduled Loans”) (or any additional Investments made by Loan Parties pursuant
to this proviso) has been repaid, then additional Investments may be made by
Loan Parties in any Restricted Subsidiaries that are not Loan Parties in an
aggregate amount up to the amount actually received by Loan Parties as payment
in respect of such Investments; provided further that in no event will the
aggregate amount of Scheduled Loans and additional Investments made by Loan
Parties in Subsidiaries that are not Loan Parties pursuant to the first proviso
of this clause (ii) exceed the aggregate original principal amount of the
Scheduled Loans on the Effective Date;
     (iii) Investments (x) among the Loan Parties, (y) by any Non-Guarantor
Restricted Subsidiary in the Borrower or any Restricted Subsidiary and (z) by
any Loan Party in any

112-112-

 



--------------------------------------------------------------------------------



 



Non-Guarantor Restricted Subsidiary in an aggregate amount outstanding at any
time pursuant to this subclause (z) not to exceed the sum of (1) $300 million,
plus (2) the amount of proceeds of unsecured Permitted Other Debt and the
proceeds from any borrowings of Incremental Term Loans, in each case, that are
incurred after the Effective Date (and that are not applied to refinance other
Indebtedness or to make an acquisition in reliance on clause (d)(iii)(2) of the
definition of Permitted Acquisition);
     (iv) Guarantees by any Non-U.S. Restricted Subsidiary that is a
Non-Guarantor Restricted Subsidiary of Indebtedness permitted by Section
6.01(xii);
     (v) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and trade creditors, in each case in the ordinary course of business
of the Borrower and its Restricted Subsidiaries;
     (vi) loans and advances to directors and employees of the Borrower or its
Restricted Subsidiaries in the ordinary course of business of the Borrower and
its Restricted Subsidiaries (including for travel, entertainment and relocation
expenses) (other than any loans or advances to any director or executive officer
(or equivalent thereof) that would violate any Requirement of Law in any
material respect) in an aggregate principal amount (determined without regard to
any write-downs or write-offs of such loans and advances) not to exceed
$5.0 million at any one time outstanding;
     (vii) Permitted Acquisitions;
     (viii) Investments in Joint Ventures (A) constituting or consisting of a
contribution of or other transfer or distribution of the assets (other than
cash, except that a de minimis cash amount directly related to such assets may
be contributed, transferred or otherwise distributed) or capital stock of the
Specified Businesses or (B) Investments in Joint Ventures not described in
clause (A) in an aggregate amount made under this clause (B) not to exceed
$100.0 million at any one time outstanding;
     (ix) mergers and consolidations and dissolutions and other transactions
permitted under Section 6.03;
     (x) Hedging Agreements permitted under Section 6.146.13;
     (xi) Investments in deposit accounts in the ordinary course of business of
the Borrower and its Restricted Subsidiaries;
     (xii) security deposits required by utility companies and other Persons in
a similar line of business to that of utility companies and Governmental
Authorities that are utility companies, in each case, made in the ordinary
course of business of the Borrower and its Restricted Subsidiaries;
     (xiii) other Investments in an aggregate amount at any time outstanding not
to exceed the sum of (A) the greater of (x) $75.0 million and (y) 3.0% of
Consolidated Net Tangible Assets at such time plus (B) the portion, if any, of
the Available Amount on the date of such election that Borrower elects to apply
to this Section 6.04(xiii); provided that (A) any such Investment held by a Loan
Party shall be pledged pursuant to a Pledge Agreement or a Non-U.S. Pledge
Agreement in accordance with, and to the extent required by, Section 5.11 and
(B) any such Investment in the

113-113-

 



--------------------------------------------------------------------------------



 



form of a loan or advance to any Loan Party shall be subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent;
     (xiv) Investments consisting of any non-cash portion or any deferred
portion (including promissory notes, equity interests and other non-cash
consideration) of the sales price received by the Borrower or any Restricted
Subsidiary in connection with any Asset Sale permitted under Section 6.05;
     (xv) advances of payroll payments to employees in the ordinary course of
business;
     (xvi) Investments constituting or resulting from (i) accounts receivable
arising or acquired or (ii) trade debt granted, in each case in the ordinary
course of business;
     (xvii) Investments in respect of Treasury Services Agreements permitted
under Section 6.01(x);
     (xviii) Investments constituting (A) Sale and Leaseback Transactions
permitted under Section 6.06 or (B) Restricted Payments permitted under
Section 6.07 or (C) resulting from pledges or deposits permitted under
Section 6.02;
     (xix) the endorsement of negotiable instruments for deposit or collection
in the ordinary course of business;
     (xx) intercompany receivables created by any distribution or other transfer
by a Subsidiary to a Loan Party of an intercompany receivable issued by a
Subsidiary that is not a Guarantor; provided that any Loan Party shall pledge
any note evidencing any such receivable that it receives as a result of such
distribution or other transfer; provided further, that no Loan Party shall
transfer, or otherwise make any payment or other Investment of, cash or cash
equivalents in exchange for the receipt of such intercompany receivables;
     (xxi) any transfer of assets pursuant to SectionSections 6.05(vii), (xi),
(xvi), (xx) or Section 6.05(xx(xxii) in the form of an Investment;
     (xxii) the Contemplated Acquisitions;
     (xxiii) Investments of a Subsidiary acquired after the Effective Date or a
Person merged into the Borrower or any of its Subsidiaries in accordance with
Section 6.03 after the Effective Date to the extent such Investment was not made
in contemplation of or in connection with such acquisition, merger or
consolidation, were in existence on the date of such acquisition, merger or
consolidation and are not a material portionmajority of such Subsidiary’s
assets; and
     (xxiv) Investments to the extent that payment for such Investment is made
with Equity Interests or Equity Rights (other than Disqualified Equity
Interests) of the Borrower;
provided, however, that any intercompany Investments in the form of a loan or
advance held by a Loan Party shall be evidenced by a promissory note in form and
substance reasonably satisfactory to the Administrative Agent; provided,
further, that if an Investment meets the criteria of more than one of the types
of Investments described in the clauses above, the Borrower in its sole
discretion may classify such action or event in one or more clauses (including
in part under one such clause and in part under another such clause).

114-114-

 



--------------------------------------------------------------------------------



 



     The aggregate amount of an Investment at any one time outstanding for
purposes of this Section 6.04 shall be deemed to be equal to (A) the aggregate
amount of cash, together with the aggregate fair market value of Property (net
of any Transferred Liability), loaned, advanced, contributed, transferred or
otherwise invested that gives rise to such Investment (without adjustment for
subsequent increases or decreases in the value of such Investment) minus (B) the
aggregate amount of dividends, distributions or other payments received in cash
in respect of such Investment (including by way of a sale or other disposition
of such Investment). In the event that a Loan Party makes an Investment in a
Non-Guarantor Restricted Subsidiary for purposes of permitting such
Non-Guarantor Restricted Subsidiary or any other Non-Guarantor Restricted
Subsidiary to apply the amounts received to make a substantially concurrentan
Investment (which may be made through any other Non-Guarantor Restricted
Subsidiary) in any other Person (that is not also a Non-Guarantor Restricted
Subsidiary), or to acquire any assets, business, division that is not owned by a
Non-Guarantor Restricted Subsidiary, the Investment by such Loan Party in such
Non-Guarantor Restricted Subsidiary shall not be included as an Investment for
purposes of this Section 6.04 to the extent the subsequent Investment by such
Non-Guarantor Restricted Subsidiary reduced amounts available to make
Investments hereunder. The amount of an Investment shall not in any event be
reduced by reason of any write-off of such Investment.
     SECTION 6.05. Asset Sales. The Borrower will not, and will not permit any
of its Restricted Subsidiaries to, effect any Asset Sale, except:
     (i) sales of inventory or the disposition of surplus, obsolete or worn out
equipment and other property or property which is no longer used, in each case
in the ordinary course of business of the Borrower and its Restricted
Subsidiaries;
     (ii) sales, transfers and other dispositions of Property (A) by the
Borrower or any Restricted Subsidiary to the Borrower or any Subsidiary
Guarantor or (B) by any Non-Guarantor Restricted Subsidiary to the Borrower or
any Restricted Subsidiary; provided that in connection with the foregoing, the
appropriate Loan Parties shall take all actions necessary or reasonably
requested by the Collateral Agent to maintain the perfection of or perfect, as
the case may be, protect and preserve the Liens on the Collateral granted to the
Collateral Agent pursuant to the Security Documents and otherwise comply with
the provisions of Sections 5.11, 5.12 and 5.15, in each case, on the terms set
forth therein and to the extent applicable;
     (iii) the lease or sublease of equipment or Real Property in the ordinary
course of business of the Borrower and its Restricted Subsidiaries and not
constituting a Sale and Leaseback Transaction;
     (iv) sales and dispositions of cash and Permitted Investments on ordinary
business terms;
     (v) Liens permitted by Section 6.02, mergers, consolidations, liquidations,
transfer of assets and dissolutions permitted by Section 6.03, Investments
permitted by Section 6.04 and Restricted Payments under Section 6.07;
     (vi) Small Asset Sales;
     (vii) Other sales, transfers and dispositions of assets by the Borrower or
any of its Restricted Subsidiaries (including Sale and Leaseback Transactions
permitted under Section 6.06); provided that (A) immediately after giving effect
to any such sale, transfer or disposition,

115-115-

 



--------------------------------------------------------------------------------



 



no Default or Event of Default shall have occurred and be continuing, (B) the
aggregate fair market value of all assets (net of any Transferred Liability)
sold, transferred or otherwise disposed of in reliance upon this
Section 6.05(vii) from the Effective Date through the date of such sale,
transfer or other disposition do not exceed the Asset Sale Cap (for the
avoidance of doubt, any subsequent decrease in the Asset Sale Cap shall not
constitute a Default or an Event of Default with respect to sales, transfers and
dispositions previously made as permitted by this Section 6.05(vii)) and (C and
(B) the Net Proceeds thereof are applied as and to the extent required by
Section 2.05(b)(ii);
     (viii) the issuance of qualifying shares of Restricted Subsidiaries to
officers and directors of such Restricted Subsidiaries to the extent required by
applicable Requirements of Law;
     (ix) Permitted Guarantor Factoring Transactions and Permitted Non-Guarantor
Factoring Transactions;
     (x) dispositions of accounts receivable in connection with the compromise,
write down or collection thereof in the ordinary course of business;
     (xi) Specified Asset Sales; provided that the Net Proceeds thereof are
applied as required by Section 2.05(b)(ii);
     (xii) transfers of property subject to a Taking or in connection with any
condemnation proceeding;
     (xiii) dispositions of the Equity Interests of or other Investments in any
Joint Venture to the extent required by the terms of customary buy/sell type
arrangements entered into in connection with the formation of such Joint
Venture;
     (xiv) dispositions of property to the extent that such property is
exchanged for credit against the purchase price of similar replacement property
which is concurrently purchased pursuant to a transaction otherwise permitted
hereunder, in each case under Section 1031 of the Code;
     (xv) any transfer or disposition of the assets or capital stock of the
Specified Businesses (any which disposition may be made as part of a larger
Asset Sale transaction, the remainder of which Asset Sale transaction is
permitted under the provisions of one or more other baskets in this
Section 6.05); provided that the Net Proceeds thereof are applied as required by
Section 2.05(b)(ii);
     (xvi) any transfer of assets by any Loan Party to a Restricted Subsidiary
that is not a Loan Party; provided that (x) the aggregate amount of such assets
shall not exceed (A) in the case of transfers of assets acquired after the
Effective Date by any Loan Party in a Permitted Acquisition in compliance with
Section 6.04(vii), $200.0 million, and (B) in the case of all other transfer of
assets under this Section 6.05(xvi), $50.0 million and (y) any such transfer
shall be made in exchange for an intercompany note which shall be pledged
pursuant to the Pledge Agreement or a Non-U.S. Pledge Agreement in accordance
with Section 5.11;
     (xvii) the abandonment, failure to maintain or renew or other disposition
of Intellectual Property in the ordinary course of business or as may be decided
by the Borrower in its

116-116-

 



--------------------------------------------------------------------------------



 



reasonable judgment or that is no longer material to the conduct of the business
of the Borrower and its Restricted Subsidiaries;
     (xviii) licenses of Intellectual Property of the Borrower or any Subsidiary
and other similar agreements entered into in the ordinary course of business;
     (xix) any disposition of the Louvain-la-Neuve Facility;
     (xx) any sale, disposition, transfer or contribution of the Equity
Interests of any “first tier” Non-U.S. Restricted Subsidiaries to any other
Non-U.S. Restricted Subsidiary;
     (xxi) voluntary terminations of Hedge Agreements; and
     (xxii) (a) any divestitures of assets in connection with any Permitted
Acquisition or other permitted Investment in order to comply with requirements
of law and (b) any divestiture of noncore assets acquired in connection with a
Permitted Acquisition or other Investment permitted by Section 6.04;
provided that all sales, transfers, leases and other dispositions permitted by
Sections 6.04 (vii), (ix), (xi) and (xv) shall be made for fair value for
consideration (which, for purposes of this proviso, shall not be deemed to
include any Transferred Liability (other than any liability owed or owing to the
purchaser or transferee of the assets sold, transferred or otherwise disposed of
or to any affiliates of such purchaser or transferee)) consisting of at least
75% cash and Cash Equivalents; provided further that for purposes of this
Section 6.05, (i) the amount of any obligations or securities received in
connection with such Asset Sale that are within 180 days repaid, converted or
otherwise sold or otherwise disposed of for cash or Cash Equivalents (to the
extent of the cash or Cash Equivalents actually so received) shall be deemed to
be cash for purposes of such requirement and (ii) any Designated Noncash
Consideration received in such Asset Sale having an aggregate fair market value,
taken together with all other Designated Noncash Consideration received pursuant
to an Asset Sale under this Section 6.05 since the Effective Date that is at the
time outstanding and held by the Borrower or any Restricted Subsidiary, not to
exceed the greater of (x) $75.0 million or (y) 2.5% of Total Assets at the time
of the receipt of such Designated Noncash Consideration shall be deemed to be
cash for purposes of such requirement (with the fair market value of each item
of Designated Noncash Consideration being measured at the time received and
without giving effect to subsequent changes in value); provided, further, that
if a sale, transfer, lease or other disposition meets the criteria of more than
one of the types of Asset Sales described in the clauses above, the Borrower in
its sole discretion may classify such action or event in one or more clauses
(including in part under one such clause and in part under another such clause).
     SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not, and
will not permit any of its Restricted Subsidiaries to enter into any arrangement
whereby it shall sell or transfer any Property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter lease
such Property or other Property that it intends to use for substantially the
same purpose or purposes as the Property sold or transferred (a “Sale and
Leaseback Transaction”) unless (a) such Sale and Leaseback Transaction is
consummated for fair value as determined at the time of consummation in good
faith by (i) the Borrower or such Restricted Subsidiary and (ii) in the case of
any Sale and Leaseback Transaction (or series of related Sale and Leaseback
Transactions) the aggregate proceeds of which exceed $25.0 million, the board of
directors of the Borrower or such Restricted Subsidiary (which such
determination may take into account any retained interest or other Investment of
the Borrower or such Restricted Subsidiary in connection with, and any other
material economic terms of, such Sale and Leaseback Transaction); (b) the sale
of such Property is

117-117-

 



--------------------------------------------------------------------------------



 



permitted by Section 6.05(vii); and (c) except in the case of any Sale and
Leaseback Transaction in respect of the Headquarters Building, the Net Proceeds
of the sale of such Property are applied as and to the extent required by
Section 2.05(b)(ii); provided, this Section 6.06 shall not apply to Sale and
Leaseback Transactions (i) between Loan Parties or (ii) between Non-Guarantor
Restricted Subsidiaries.
     SECTION 6.07. Restricted Payments. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, declare or
make, any Restricted Payment or incur any obligation (contingent or otherwise)
to do so, except:
     (i) any Restricted Subsidiary may declare and pay dividends to the
Borrower, any other Restricted Subsidiary or any other holder of its Equity
Interests or Equity Rights ratably with respect to its Equity Interests or
additional Equity Interests (other than Disqualified Equity Interests) of the
same class of Equity Interests or Equity Rights as the dividend being paid;
provided that no such dividend or distribution shall be made by any such
Restricted Subsidiary to any Person other than the Borrower or another
Restricted Subsidiary unless ratable dividends or distributions are concurrently
made to all holders of the applicable Equity Interests;
     (ii) the Borrower may pay dividends consisting solely of shares of its
common stock or other Equity Rights or Equity Interests of the Borrower (other
than Disqualified Equity Interests);
     (iii) the Borrower and its Restricted Subsidiaries may make Restricted
Payments not to exceed $75.0 million in the aggregate since the Effective Date;
provided that no Default or Event of Default shall have occurred and is
continuing or would result therefrom;
     (iv) the Borrower may purchase or redeem Equity Interests or other Equity
Rights of the Borrower (including related stock appreciation rights or similar
securities) held by then present or former directors, consultants, officers or
employees of the Borrower or any of its Subsidiaries or by any compensation
plan, upon such person’s death, disability, retirement or termination of
employment under the term so such compensation plan or any other agreement under
which such shares of stock or related rights were issued for aggregate
consideration not to exceed $5.0 million in any calendar year (with unused
amounts in any calendar year being carried over to the next succeeding calendar
year);
     (v) the Borrower or any of its Subsidiaries may make noncash repurchases of
Equity Interests and Equity Rights deemed to occur upon exercise of stock
options if such Equity Interests or Equity Rights represent a portion of the
exercise price of such options; and
     (vi) the Borrower and its Restricted Subsidiaries may make Restricted
Payments out of the Available Amount; provided that no Default or Event of
Default shall have occurred and is continuing or would result therefrom and
provided further that after giving effect to such Restricted Payment the
Borrower would be in compliance on a Pro Forma Basis with the covenantscovenant
set forth in SectionsSection 6.12 and 6.13 as at the date of the last ended Test
Period;
provided, that if a Restricted Payment meets the criteria of more than one of
the types of Restricted Payments described in the clauses above, the Borrower in
its sole discretion may classify such action or event in one or more clauses
(including in part under one such clause and in part under another such clause).

118-118-

 



--------------------------------------------------------------------------------



 



     SECTION 6.08. Transactions with Affiliates. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, unless such transactions are on terms and conditions, taken
as a whole, not less favorable to the Borrower or such Restricted Subsidiary in
any material respect than could be obtained on an arm’s-length basis from
unrelated third parties, except:
     (i) loans, advances and other transactions between or among, or Investments
in, the Borrower, any Restricted Subsidiary or any Joint Venture (regardless of
the form of legal entity) in which the Borrower or any Restricted Subsidiary has
invested (and which Joint Venture would not be an Affiliate of the Borrower but
for the Borrower’s or a Subsidiary’s ownership of Equity Interests in such Joint
Venture) to the extent not otherwise prohibited by this Article VI;
     (ii) reasonable and customary fees and compensation, benefits and incentive
arrangements paid or provided to, and any reasonable and customary indemnity
provided on behalf of, officers, directors or employees of the Borrower or any
Restricted Subsidiary, as determined in good faith by the Borrower or such
Restricted Subsidiary;
     (iii) loans and advances to employees of the Borrower or any Subsidiary
Guarantor permitted by Section 6.04(vi); and
     (iv) transactions permitted by Section 6.07;
     (v) the payment of fees and indemnities to directors, officers, employees
and consultants of the Borrower and its Subsidiaries in the ordinary course of
business;
     (vi) transactions pursuant to agreements in existence on the Effective Date
and set forth on Schedule 6.08 or any amendment to such agreement that is not
materially less favorable to the Borrower or such Restricted Subsidiary;
     (vii) any employment agreements entered into by Borrower or any of its
Restricted Subsidiaries in the ordinary course; and
     (viii) issuance of Equity Interest and Equity Rights of the Borrower (other
than Disqualified Equity Interests).
     SECTION 6.09. Restrictive Agreements. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to enter into, incur or permit to
exist any consensual agreement or other consensual arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of any Loan Party to
create, incur or permit to exist any Lien upon any of its Property, or (b) the
ability of any Restricted Subsidiary to pay dividends or other distributions
with respect to any of its Equity Interests or to make or repay loans or
advances to the Borrower or any other Subsidiary or to Guarantee Indebtedness of
the Borrower or any other Restricted Subsidiary or to transfer property to the
Borrower or any of its Restricted Subsidiaries; provided that the foregoing
shall not apply to:
     (i) conditions or restrictions imposed by law, rule, regulation or order,
the Loan Documents, or by any indentures, agreements, notes, instruments and
other documents governing

119-119-

 



--------------------------------------------------------------------------------



 



Indebtedness permitted to be incurred under this Agreement so long as the
conditions and restrictions imposed pursuant to such Indebtedness are no more
restrictive, taken as a whole, than those conditions or restrictions contained
in the Loan Documents;
     (ii) clause (a) shall not apply to assets encumbered by Permitted Liens as
long as such restriction applies only to the asset encumbered by such Permitted
Lien;
     (iii) restrictions and conditions existing on the Effective Date not
otherwise excepted from this Section 6.09 identified on Schedule 6.09 (but shall
not apply to any amendment or modification expanding the scope of any such
restriction or condition);
     (iv) any agreement in effect at the time any Person becomes a Subsidiary of
the Borrower; provided that such agreement was not entered into in contemplation
of such Person becoming a Subsidiary;
     (v) customary restrictions and conditions contained in agreements relating
to the sale of a Restricted Subsidiary (or the assets of a Restricted Subsidiary
or the Borrower) pending such sale, provided such restrictions and conditions
apply only to the Restricted Subsidiary that is to be sold (or assets to be
sold) and such sale is permitted (or is required to be permitted) hereunder;
     (vi) clause (a) shall not apply to customary provisions in leases,
subleases, licenses, sublicenses and service contracts in the ordinary course of
business of the Borrower and its Restricted Subsidiaries between the Borrower or
any Restricted Subsidiary and its customers and other contracts restricting the
assignment thereof;
     (vii) without affecting the Borrower’s obligations under Sections 5.11,
5.12 and 5.15, customary provisions in joint venture agreements entered into in
connection with the formation of such joint venture in the ordinary course of
business that (x) restrict the transfer of Equity Interests in such joint
venture or (y) the case of any joint venture that is not a Loan Party, provide
for other restrictions of the type described in clauses (a) and (b) above,
solely with respect to the Equity Interests in, or property held in, such joint
venture;
     (viii) any agreement including with respect to Indebtedness, of a Non-U.S.
Restricted Subsidiary permitted pursuant to this Agreement so long as such
prohibitions or limitations are only with respect to the properties and revenues
of such Subsidiary or any Subsidiary of such Non-U.S. Restricted Subsidiary;
     (ix) any agreement with respect to Indebtedness permitted under
Section 6.01(xi), but only if such restrictions were not created in
contemplation of such Permitted Acquisition and the restrictions only apply to
the Person or assets being acquired;
     (x) covenants to maintain net worth, total assets or liquidity and similar
financial responsibility covenants under contracts with customers or suppliers
in the ordinary course of business;
     (xi) any such encumbrance or restriction consisting of customary provisions
in leases governing leasehold interests to the extent such provisions restrict
the transfer of the lease or the property leased thereunder; and
     (xii) any amendment, restatement, renewal, extension, refinancing or
replacement of any of the foregoing; provided that such amendments,
restatements, renewals, extensions,

120-120-

 



--------------------------------------------------------------------------------



 



refinancings or replacements are, in the good faith judgment of the Borrower, no
more materially restrictive with respect to such encumbrances and restrictions
than those prior to such amendment, restatement, renewal, extension, replacement
or refinancing.
     SECTION 6.10. Amendments or Waivers of Certain Documents; Prepayments of
Certain Indebtedness.
     (a) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to amend or otherwise change (or waive) the terms of any
Organizational Document in a manner that, taken as a whole, could reasonably be
expected to materially and adversely affect the interests of the Lenders.
     (b) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to: (i) make (or give any notice or offer in respect of) any
voluntary or optional payment or mandatory prepayment or redemption, or
defeasance or acquisition for value of (including by way of depositing with any
trustee with respect thereto money or securities before such Indebtedness is due
for the purpose of paying such Indebtedness when due) or exchange of principal
of, any Subordinated Debt, other than (A) pursuant to any customary registered
exchange offer therefor after a private placement thereof, (B) any Permitted
Refinancings thereof, (C) so long as no Default or Event of Default then exists,
any exchange of Equity Interests of the Borrower for any such Indebtedness, and
(D) from the Available Amount, so long as no Default or Event of Default then
exists, and provided that, in the case of this clause (D) after giving effect
thereto the Borrower would be in compliance on a Pro Forma Basis with the
covenantscovenant set forth in SectionsSection 6.12 and 6.13 as at the date of
the last ended Test Period; or (ii) make any payment on or with respect to any
Subordinated Debt wholly among the Loan Parties in violation of the
subordination provisions thereof.
     (c) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, amend or modify, or permit the amendment or modification of,
any provision of any document governing any Permitted Other Debt or Refinancing
Notes in any manner that, taken as a whole, would result in such Indebtedness
ceasing to meet the requirements set forth in the definitions of Permitted Other
Debt or Refinancing Notes, respectively.
     SECTION 6.11. Accounting Treatment; Fiscal Year. The Borrower will not, and
will not permit any of its Restricted Subsidiaries to:
     (a) make or permit any material change in accounting policies or reporting
practices or tax reporting treatment which is adverse to the Lenders, except
changes that are permitted by GAAP or required by any Requirement of Law and
disclosed in writing to the Administrative Agent; or
     (b) change its fiscal year-end to a date other than December 31.
     SECTION 6.12. Fixed Charge Coverage Ratio. The Borrower will not permit the
Fixed Charge Coverage Ratio for any Test Period ending on any date set forth
below to be less than the ratio set forth opposite the last day of such Test
Period below:

          Date Ratio
March 31, 2010
    1.35:1.00  
June 30, 2010
    1.35:1.00  

121-121-

 



--------------------------------------------------------------------------------



 



          Date Ratio
September 30, 2010
    1.35:1.00  
December 31, 2010
    1.35:1.00  
March 31, 2011
    1.55:1.00  
June 30, 2011
    1.55:1.00  
September 30, 2011
    1.55:1.00  
December 31, 2011
    1.55:1.00  
March 31, 2012 and the last day of each Fiscal Quarter thereafter
    1.75:1.00  

     SECTION 6.12. SECTION 6.13. TotalSenior Secured Leverage Ratio. The
Borrower will not permit the TotalSenior Secured Leverage Ratio as of the last
day of any Test Period ending on any date set forth below to exceed the ratio
set forth opposite the last day of such Test Period below: to exceed 3.50:1.00.

          Date Ratio
March 31, 2010
    4.50:1.00  
June 30, 2010
    4.50:1.00  
September 30, 2010
    4.50:1.00  
December 31, 2010
    4.50:1.00  
March 31, 2011
    4.25:1.00  
June 30, 2011
    4.25:1.00  
September 30, 2011
    4.00:1.00  
December 31, 2011
    4.00:1.00  
March 31, 2012
    3.75:1.00  
June 30, 2012
    3.75:1.00  
September 30, 2012 and the last day of each Fiscal Quarter thereafter
    3.50:1.00  

     SECTION 6.13. SECTION 6.14. Hedging Agreements. The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, enter into any Hedging
Agreement, other than (a) Hedging Agreements entered into to hedge or mitigate
risks to which the Borrower and its Restricted Subsidiaries may be exposed in
the conduct of their business or the management of their liabilities, and
(b) Hedging Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower and its Restricted Subsidiaries.
     SECTION 6.14. SECTION 6.15. Assets, Liabilities and Actions of SFC. The
Borrowers will not permit SFC to own any assets (other than the Funding Co.
Accounts (as such term is defined in the Monsanto Settlement Agreement) and the
funds on deposit therein), incur any obligations (other than obligations under
the Monsanto Settlement Agreement, obligations that are necessary to fulfill
such obligations and obligations in connection with the maintenance of its
existence) or take any actions in violation of the SFC Limited Liability Company
Agreement.

122-122-

 



--------------------------------------------------------------------------------



 



ARTICLE VII
EVENTS OF DEFAULT AND REMEDIES
     SECTION 7.01. Listing of Events of Default. Each of the following events or
occurrences described in this Section 7.01 shall constitute an “Event of
Default”:
     (a) The Borrower or any other Loan Party shall default (i) in the payment
when due of any principal of any Loan (including on any Installment Payment
Date) or any reimbursement of any L/C Obligation, (ii) in the payment when due
of any interest on any Loan or any fees payable hereunder (and such default
shall continue unremedied for a period of five Business Days), or (iii) in the
payment when due of any other previously invoiced amount (other than an amount
described in clauses (i) and (ii)) payable under this Agreement or any other
Loan Document (and such default in the payment of any such fee or other amount
shall continue unremedied for a period of 20 Business Days).
     (b) Any representation or warranty of the Borrower or any other Loan Party
made or deemed to be made hereunder or in any other Loan Document or any other
writing or certificate furnished by or on behalf of the Borrower or any other
Loan Party to the Administrative Agent, the Collateral Agent or any Lender for
the purposes of or in connection with this Agreement or any such other Loan
Document is or shall be incorrect in any material respect when made or deemed
made.
     (c) The Borrower or any other Loan Party shall default in the due
performance and observance of any of its obligations under Sections 5.01(e),
5.01(f) or 5.01(j), Section 5.02 (with respect to the maintenance and
preservation of the Borrower’s corporate existence) or Article VI.
     (d) The Borrower or any other Loan Party shall default in the due
performance and observance of any agreement (other than those specified in
paragraphs (a) through (c) above) contained herein or in any other Loan
Document, and such default shall continue unremedied for a period of 30 days
after the earlier to occur of (i) knowledge of such default by an executive
officer or Financial Officer (or any other officer or similar official with
responsibility for the administration of the obligations of the Borrower in
respect of this Agreement) of the Borrower and (ii) written notice of such
default from the Administrative Agent or any Lender to the Borrower.
     (e) A default shall occur (i) in the payment when due (subject to any
applicable grace period), whether by acceleration or otherwise, of any Material
Indebtedness or (ii) in the performance or observance of any obligation or
condition with respect to any Material Indebtedness if the effect of such
default referred to in this clause (ii) is to accelerate the maturity of any
such Material Indebtedness or enable or permit (with or without the giving of
notice, the lapse of time or both) the holder or holders of any such Material
Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity.
     (f) Any judgment or order (or combination of judgments and orders) for the
payment of money equal to or in excess of $25.0 million (to the extent not
(i) paid, (ii) covered by insurance as to which such insurer has been notified
of such judgment or order and has not denied coverage or (iii) covered by an
indemnity by a third party as to which such Person has been notified of such
judgment or order and has accepted liability for payment of such judgment or
order) individually or in the aggregate shall be rendered against the Borrower
or any of its Restricted Subsidiaries (or any combination thereof) and

123-123-

 



--------------------------------------------------------------------------------



 



     (i) enforcement proceedings shall have been commenced by any creditor upon
such judgment or order and not stayed,
     (ii) such judgment has not been bonded pending appeal, stayed, vacated or
discharged within 60 days of entry, or
     (iii) there shall be any period (after any applicable statutory grace
period) of 10 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect.
     (g) An ERISA Event (or termination, withdrawal or event of noncompliance
with applicable law or plan terms with respect to Foreign Plans) shall have
occurred that, when taken together with all other ERISA Events and terminations,
withdrawals and events of noncompliance with respect to Foreign Plans that have
occurred, could reasonably be expected to have a Material Adverse Effect.
     (h) Any Change of Control shall occur.
     (i) The Borrower or any Restricted Subsidiary (other than an Immaterial
Restricted Subsidiary) shall
     (i) fail to pay debts generally as they become due;
     (ii) apply for, consent to or acquiesce in the appointment of a trustee,
receiver, sequestrator or other custodian for the Borrower or such Restricted
Subsidiary or substantially all of its property, or make a general assignment
for the benefit of creditors;
     (iii) in the absence of such application, consent or acquiescence, permit
or suffer to exist the appointment of a trustee, receiver, sequestrator or other
custodian for the Borrower or any Restricted Subsidiary or for a substantial
part of its property, and such trustee, receiver, sequestrator or other
custodian shall not be discharged or stayed within 60 days, provided that the
Borrower hereby expressly authorizes the Administrative Agent and each Lender to
appear in any court conducting any relevant proceeding during such 60-day period
to preserve, protect and defend their rights under the Loan Documents;
     (iv) permit or suffer to exist the commencement of any bankruptcy,
reorganization, debt arrangement or other case or proceeding under any
bankruptcy or insolvency law, or any dissolution, winding up or liquidation
proceeding, in respect of the Borrower or any Restricted Subsidiary (other than
any dissolution or liquidation permitted under Section 6.03) and, if any such
case or proceeding is not commenced by the Borrower or any Restricted
Subsidiary, such case or proceeding shall be consented to or acquiesced in by
the Borrower or any Restricted Subsidiary or shall result in the entry of an
order for relief or shall remain for 60 days undismissed and unstayed; provided
that the Borrower hereby expressly authorizes the Administrative Agent and each
Lender to appear in any court conducting any such case or proceeding during such
60-day period to preserve, protect and defend their rights under the Loan
Documents; or
     (v) take any corporate or partnership action (or comparable action, in the
case of any other form of legal entity) indicating its consent to, approval of,
or acquiescence in, any of the foregoing.

124-124-

 



--------------------------------------------------------------------------------



 



     (j) The obligations of any Loan Party under the Guarantee Agreement or any
Non-U.S. Guarantee Agreement shall cease to be in full force and effect (except
in accordance with the terms thereof) or any such Loan Party shall repudiate its
obligations thereunder.
     (k) Any Loan Document shall cease to be in full force and effect (except in
accordance with its terms) or any Lien purported to be created under any
Security Document shall fail or cease to be, or shall be asserted by any Loan
Party not to be, a valid and perfected Lien on any material portion of the
Collateral, with the priority required by the applicable Security Document (if
and to the extent perfection may be achieved by the taking of actions required
under the Security Documents), except to the extent such failure results from
(i) the gross negligence or willful misconduct of the Collateral Agent following
the request of the Borrower to take actions with respect to the validity and
perfection of such Liens or (ii) the loss of possessory Collateral by the
Collateral Agent or the Administrative Agent, as applicable.
     SECTION 7.02. Action if Bankruptcy. If any Event of Default described in
Section 7.01(i) shall occur with respect to the Borrower, all Commitments (if
not theretofore terminated) and any obligation of the Issuers to make L/C Credit
Extensions shall automatically terminate and the outstanding principal amount of
all outstanding Loans and all other Obligations shall automatically be and
become immediately due and payable, and the Borrower shall Cash Collateralize
the Outstanding Amount of the L/C Obligations, in each case without notice or
demand or further act of the Administrative Agent or any Lender, all of which
are hereby waived by the Borrower.
     SECTION 7.03. Action if Other Event of Default. If any Event of Default
(other than any Event of Default with respect to the Borrower described in
Section 7.01(i)) shall occur for any reason, whether voluntary or involuntary,
and be continuing, the Administrative Agent, upon the direction of the Requisite
Lenders, shall by written notice to the Borrower and each Lender:
     (a) declare all or any portion of the outstanding principal amount of the
Loans and other Obligations to be due and payable, whereupon the full unpaid
amount of such Loans and other Obligations which shall be so declared due and
payable shall be and become immediately due and payable, without further notice,
demand or presentment;
     (b) declare the Commitments (if not theretofore terminated) and any
obligation of the Issuers to make L/C Credit Extensions to be terminated,
whereupon the Commitments and any obligation of the Issuers to make L/C Credit
Extensions shall terminate; and
     (c) if the actions described in clause (a) or (b) above have been taken,
require that the Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof).
     SECTION 7.04. Application of Funds upon Event of Default. After the
exercise of remedies provided for in Section 7.03 (or after the Loans have
automatically become immediately due and payable and the L/C Obligations have
automatically been required to be Cash Collateralized as set forth in
Section 7.02), any amounts received on account of the Obligations shall be
applied by the Administrative Agent and the Collateral Agent in the following
order:

125-125-

 



--------------------------------------------------------------------------------



 



     (a) First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of external counsel to the Administrative Agent and amounts
payable under Article II) payable to the Administrative Agent in its capacity as
such and payable to the Collateral Agent in its capacity as such;
     (b) Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal, interest, commitment
fees and Letter of Credit Fees) payable to the Lenders and the Issuers
(including fees, charges and disbursements of external counsel to the respective
Lenders and the Issuers and amounts payable under Article II), ratably among
them in proportion to the respective amounts described in this clause Second
payable to them;
     (c) Third, to payment of that portion of the Obligations constituting
accrued and unpaid Commitment Fees and Letter of Credit Fees and interest on the
Loans, L/C Borrowings and other Obligations (including obligations in the nature
of interest and periodic fees under Pari Passu Secured Hedging Agreements and
Pari Passu Secured Treasury Services Agreements), ratably among the Lenders and
the Issuers and the counterparties in proportion to the respective amounts
described in this clause Third payable to them;
     (d) Fourth, pro rata (i) to payment of that portion of the Obligations
constituting unpaid principal of the Loans and L/C Borrowings and the
Termination Value of Pari Passu Secured Hedging Agreements, ratably among the
Lenders, the counterparties and the Issuers in proportion to the respective
amounts described in this clause Fourth held by them and (ii) to the
Administrative Agent for the account of each applicable Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit;
     (e) Fifth, to the payment of all other Obligations owing to the Secured
Parties in proportion to the respective amounts described in this clause Fifth
owing to them; and
     (f) Last, the balance, if any, after all of the Obligations have been paid
in full, to the Borrower or as otherwise required by Law.
     Subject to Section 2.03(g), amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, in the order set forth above.
ARTICLE VIII
THE AGENTS
     SECTION 8.01. Appointment and Authority. Each Lender hereby irrevocably
appoints DBTCA to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. Each Lender hereby irrevocably
appoints DBTCA to act on its behalf as the Collateral Agent hereunder and under
the other Loan Documents and authorizes the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto. The provisions of this Article

126-126-

 



--------------------------------------------------------------------------------



 



are solely for the benefit of the Agents and the Lenders, and neither the
Borrower nor any other Loan Party shall have rights as a third party beneficiary
of any of such provisions. Additionally, each Lender authorizes the
Administrative Agent and Collateral Agent to enter into the First Lien
Intercreditor Agreement and the Second Lien Intercreditor Agreement and to bind
the Lenders thereby.
     SECTION 8.02. Agents Individually.
     (a) Each Person serving as an Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not an Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as an Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Lenders.
     (b) Each Lender understands that the respective Persons serving as Agents,
Co-Syndication Agents, Documentation Agent and Arrangers, acting in their
individual capacities, and their respective Affiliates (collectively, the
“Agents’ Groups”) are engaged in a wide range of financial services and
businesses (including investment management, financing, securities trading,
corporate and investment banking and research) (such services and businesses are
collectively referred to in this Section 8.02 as “Activities”) and may engage in
the Activities with or on behalf of one or more of the Loan Parties or their
respective Affiliates. Furthermore, the Agents’ Groups may, in undertaking the
Activities, engage in trading in financial products or undertake other
investment businesses for their respective own accounts or on behalf of others
(including the Loan Parties and their Affiliates and including holding, for
their respective own accounts or on behalf of others, equity, debt and similar
positions in the Borrower, another Loan Party or their respective Affiliates),
including trading in or holding long, short or derivative positions in
securities, loans or other financial products of one or more of the Loan Parties
or their Affiliates. Each Lender understands and agrees that in engaging in the
Activities, the Agents’ Groups may receive or otherwise obtain information
concerning the Loan Parties or their Affiliates (including information
concerning the ability of the Loan Parties to perform their respective
Obligations hereunder and under the other Loan Documents) which information may
not be available to any of the Lenders that are not members of the Agents’
Groups. None of the members of the Agents’ Groups shall have any duty to
disclose to any Lender or use on behalf of the Lenders, and none of the members
of the Agents’ Group shall be liable for the failure to so disclose or use, any
information whatsoever about or derived from the Activities or otherwise
(including any information concerning the business, prospects, operations,
property, financial and other condition or creditworthiness of any Loan Party or
any Affiliate of any Loan Party) or required to account for any revenue or
profits obtained in connection with the Activities, except that the
Administrative Agent shall deliver or otherwise make available to each Lender
such documents as are expressly required by any Loan Document to be transmitted
by the Administrative Agent to the Lenders.
     (c) Each Lender further understands that there may be situations where
members of the Agents’ Groups or their respective customers (including the Loan
Parties and their Affiliates) either now have or may in the future have
interests or take actions that may conflict with the interests of any one or
more of the Lenders (including the interests of the Lenders hereunder and under
the other Loan Documents). Each Lender agrees that no member of the Agents’
Groups is or shall be required to restrict its activities as a result of the
Person serving as an Agent, Co-Syndication Agents, Documentation Agent

127-127-

 



--------------------------------------------------------------------------------



 



or Joint Lead Arranger and Bookrunner being a member of the Agents’ Groups, and
that each member of the Agents’ Groups may undertake any Activities without
further consultation with or notification to any Lender. None of (i) this
Agreement nor any other Loan Document, (ii) the receipt by the Agents’ Groups of
information (including Information) concerning the Loan Parties or their
Affiliates (including information concerning the ability of the Loan Parties to
perform their respective Obligations hereunder and under the other Loan
Documents) nor (iii) any other matter shall give rise to any fiduciary,
equitable or contractual duties (including any duty of trust or confidence)
owing by any member of the Agents’ Groups to any Lender including any such duty
that would prevent or restrict the Agents’ Groups from acting on behalf of
customers (including the Loan Parties or their Affiliates) or for their
respective own accounts.
     SECTION 8.03. Duties of Agents; Exculpatory Provisions.
     (a) Each Agent’s duties hereunder and under the other Loan Documents are
solely ministerial and administrative in nature and no Agent shall have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, no Agent shall
have any duty to take any discretionary action or exercise any discretionary
powers, but shall be required to act or refrain from acting (and shall be fully
protected in so acting or refraining from acting) upon the written direction of
the Requisite Lenders (or such other number or percentage of the Lenders as
shall be expressly provided for herein or in the other Loan Documents), provided
that no Agent shall be required to take any action that, in its opinion or the
opinion of its counsel, may expose such Agent or any of its Affiliates to
liability or that is contrary to any Loan Document or applicable law.
     (b) No member of the Agents’ Groups shall be liable to the Lenders for any
action taken or not taken by it (i) with the consent or at the request of the
Requisite Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as such member of the Agents’ Groups shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 7.03 or
9.08) or (ii) in the absence of its own gross negligence or willful misconduct,
as determined by a final judgment of a court of competent jurisdiction. No Agent
shall be deemed to have knowledge of any Default or Event of Default or the
event or events that give or may give rise to any Default or Event of Default
unless and until the Borrower or any Lender shall have given notice to such
Agent describing such Default or Event of Default and such event or events.
     (c) None of any Agent nor any member of the Agents’ Group shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty, representation or other information made or supplied in or in
connection with this Agreement, any other Loan Document or the Information
Memorandum, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith or the
adequacy, accuracy and/or completeness of the information contained therein,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any Default
or Event of Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document or the perfection or priority of any Lien or security
interest created or purported to be created by the Security Documents or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than (but subject to the foregoing clause (ii)) to confirm receipt of items
expressly required to be delivered to such Agent.
     (d) Nothing in this Agreement or any other Loan Document shall require any
Agent or any of its Related Parties to carry out any “know your customer” or
other checks in relation to any person on

128-128-

 



--------------------------------------------------------------------------------



 



behalf of any Lender and each Lender confirms to each Agent that it is solely
responsible for any such checks it is required to carry out and that it may not
rely on any statement in relation to such checks made by any Agent or any of its
Related Parties.
     SECTION 8.04. Reliance by Agents. Each Agent shall be entitled to rely
upon, and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. Each Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Loan, or
the issuance of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless an officer of the Administrative
Agent responsible for the transactions contemplated hereby shall have received
notice to the contrary from such Lender prior to the making of such Loan, or
issuance of such Letter of Credit, and in the case of a Borrowing, such Lender
shall not have made available to the Administrative Agent such Lender’s ratable
portion of such Borrowing. Each Agent may consult with legal counsel (who may be
counsel for the Borrower or any other Loan Party), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
     SECTION 8.05. Delegation of Duties. Each Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by such Agent. Each
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. Each such
sub-agent and the Related Parties of the applicable Agent and each such
sub-agent shall be entitled to the benefits of all provisions of this Article
and Section 9.05 (as though such sub-agents were the “Administrative Agent” or
the “Collateral Agent,” as the case may be, under the Loan Documents) as if set
forth in full herein with respect thereto.
     SECTION 8.06. Resignation of Agents. Each Agent may at any time give notice
of its resignation to the Lenders and the Borrower. Upon receipt of any such
notice of resignation, the Requisite Lenders shall have the right, subject to
the reasonable consent of the Borrower (such consent (i) not to be unreasonably
withheld or delayed and (ii) not to be required after the occurrence and during
the continuance of an Event of Default under Section 7.01(a) or
Section 7.01(i)), to appoint a successor, which shall be a bank with an office
in New York, New York, or an Affiliate of any such bank with an office in New
York, New York. If no such successor shall have been so appointed by the
Requisite Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation (such 30-day period, the
“Lender Appointment Period”), then the retiring Agent may on behalf of the
Lenders, appoint a successor Agent with the consent of the Borrower (to the
extent the Borrower’s consent would be required above) meeting the
qualifications set forth above. In addition and without any obligation on the
part of the retiring Agent to appoint, on behalf of the Lenders, a successor
Agent, the retiring Agent may at any time upon or after the end of the Lender
Appointment Period notify the Borrower and the Lenders that no qualifying Person
has accepted appointment as successor Agent and the Effective Date of such
retiring Agent’s resignation. Upon the resignation Effective Date established in
such notice and regardless of whether a successor Agent has been appointed and
accepted such appointment, the retiring Agent’s resignation shall nonetheless
become effective and (i) the retiring Agent shall be discharged from its duties
and obligations

129-129-

 



--------------------------------------------------------------------------------



 



as Administrative Agent or Collateral Agent, as the case may be, hereunder and
under the other Loan Documents and (ii) all payments, communications and
determinations provided to be made by, to or through such Agent shall instead be
made by or to each Lender directly, until such time as the Requisite Lenders
appoint a successor Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as the Administrative Agent or
Collateral Agent, as the case may be, hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Agent, and the retiring Agent shall be discharged from all
of its duties and obligations as an Agent hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the retiring Agent’s resignation hereunder
and under the other Loan Documents, the provisions of this Article and
Section 9.05 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Administrative Agent or Collateral Agent, as the case may be.
     Any resignation by DBTCA as the Administrative Agent pursuant to this
Section shall also constitute its resignation as Issuer and Swing Line Lender.
Upon the acceptance of a successor’s appointment as the Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuer and Swing Line
Lender, (b) the retiring Issuer and Swing Line Lender shall be discharged from
all of their respective duties and obligations hereunder or under the other Loan
Documents, and (c) the successor Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the retiring Issuer to
effectively assume the obligations of the retiring Issuer with respect to such
Letters of Credit.
     SECTION 8.07. Non-Reliance on Agents and Other Lenders.
     (a) Each Lender confirms to each Agent, each other Lender and each of their
respective Related Parties that it (i) possesses (individually or through its
Related Parties) such knowledge and experience in financial and business matters
that it is capable, without reliance on any Agent, any other Lender or any of
their respective Related Parties, of evaluating the merits and risks (including
tax, legal, regulatory, credit, accounting and other financial matters) of
(x) entering into this Agreement, (y) making Loans and other extensions of
credit hereunder and under the other Loan Documents and (z) in taking or not
taking actions hereunder and thereunder, (ii) is financially able to bear such
risks and (iii) has determined that entering into this Agreement and making
Loans and other extensions of credit hereunder and under the other Loan
Documents is suitable and appropriate for it.
     (b) Each Lender acknowledges that (i) it is solely responsible for making
its own independent appraisal and investigation of all risks arising under or in
connection with this Agreement and the other Loan Documents, (ii) that it has,
independently and without reliance upon any Agent, any other Lender or any of
their respective Related Parties, made its own appraisal and investigation of
all risks associated with, and its own credit analysis and decision to enter
into, this Agreement based on such documents and information, as it has deemed
appropriate and (iii) it will, independently and without reliance upon any
Agent, any other Lender or any of their respective Related Parties, continue to
be solely responsible for making its own appraisal and investigation of all
risks arising under or in connection with, and its own credit analysis and
decision to take or not take action under, this Agreement and the other

130-130-

 



--------------------------------------------------------------------------------



 



Loan Documents based on such documents and information as it shall from time to
time deem appropriate, which may include, in each case:
     (i) the financial condition, status and capitalization of the Borrower and
each other Loan Party;
     (ii) the legality, validity, effectiveness, adequacy or enforceability of
this Agreement and each other Loan Document and any other agreement, arrangement
or document entered into, made or executed in anticipation of, under or in
connection with any Loan Document;
     (iii) determining compliance or non-compliance with any condition hereunder
to the making of a Loan and the form and substance of all evidence delivered in
connection with establishing the satisfaction of each such condition; and
     (iv) the adequacy, accuracy and/or completeness of the Information
Memorandum and any other information delivered by any Agent, any other Lender or
by any of their respective Related Parties under or in connection with this
Agreement or any other Loan Document, the transactions contemplated hereby and
thereby or any other agreement, arrangement or document entered into, made or
executed in anticipation of, under or in connection with any Loan Document.
     SECTION 8.08. No Other Duties, etc. Anything herein to the contrary
notwithstanding, none of the Persons acting as Arrangers, Co-Syndication Agents
or Documentation Agent listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent,
the Collateral Agent or as a Lender hereunder.
     SECTION 8.09. Security Trust Deed. Each Lender acknowledges the terms of
the Security Trust Deed and, in particular, the terms, basis and limitation on
which the Collateral Agent holds the Transaction Security (as defined therein)
and specifically agrees and accepts (i) such terms, basis and limitation; (ii)
that the Collateral Agent shall, as trustee, have only those duties, obligations
and responsibilities expressly specified in the Security Trust Deed; (iii) the
limitation and exclusion of the Collateral Agent’s liability as set out therein;
and (iv) all other provisions of the Security Trust Deed as if it were a party
thereto.
     SECTION 8.10. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the Issuers
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuers
and the Administrative Agent and their respective agents and external counsel
and all other amounts due the Lenders, the Issuers and the Administrative

131-131-

 



--------------------------------------------------------------------------------



 



Agent under Sections 2.03(h) and (i), Section 2.09 and Section 9.05) allowed in
such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
external counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 9.05.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any Issuer to authorize
the Administrative Agent to vote in respect of the claim of any Lender or any
Issuer in any such proceeding.
     SECTION 8.11. Collateral and Guarantee Matters. The Lenders, the Issuers,
the Hedging Parties and the Treasury Services Banks irrevocably authorize the
Collateral Agent to (and upon request from the Borrower, the Collateral Agent
shall),
     (a) release any Lien on any property granted to or held by the Collateral
Agent under any Loan Document (i) upon termination of the Aggregate Commitments
and payment in full of all Loan Obligations (other than contingent obligations
with respect to which no claim has been asserted) and the expiration or
termination of all Letters of Credit (or other arrangements having been entered
into satisfactory to the applicable Issuer to eliminate such Issuer’s credit
exposure with respect thereto), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document to
a Person other than Borrower or any Subsidiary Guarantor, (iii) subject to
Section 9.08, if approved, authorized or ratified in writing by the Required
Lenders, (iv) if the property subject to such Lien is owned by a Subsidiary
Guarantor, upon release of such Subsidiary Guarantor from its obligations under
the Guarantee Agreement pursuant to clause (c) below or (v) on more than 65% of
the Equity Interests of a Non-U.S. Restricted Subsidiary that is a Subsidiary
Guarantor or “first tier” Non-U.S. Restricted Subsidiary if such Lien could, in
the good faith judgment of the Borrower, reasonably be expected to have adverse
tax consequences to the Borrower or its Restricted Subsidiaries;
     (b) subordinate or release any Lien on any property granted to or held by
the Collateral Agent under any Loan Document that is subject to a Lien that is
permitted by Section 6.02(vi); and
     (c) release any Subsidiary Guarantor from its obligations under the
Guarantee Agreement if such Person ceases to be a Restricted Subsidiary as a
result of a transaction permitted hereunder.
     Upon request by the Collateral Agent at any time, the Required Lenders will
confirm in writing the Collateral Agent’s authority to release or subordinate
its interest in particular types or items of property, or to release any
Subsidiary Guarantor from its obligations under the Guarantee Agreement pursuant
to this Section 8.11. In each case as specified in this Section 8.11, the
Administrative Agent or the Collateral Agent will (and each Lender irrevocably
authorizes such Agent to), at the Borrower’s expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may

132-132-

 



--------------------------------------------------------------------------------



 



reasonably request to evidence the release or subordination of such item of
Collateral from the assignment and security interest granted under the Security
Documents, or to evidence the release of such Subsidiary Guarantor from its
obligations under the Guarantee Agreement, in each case in accordance with the
terms of the Loan Documents and this Section 8.11.
     SECTION 8.12. Withholding Taxes SECTION 8.13. . To the extent required by
any applicable law, the Administrative Agent may deduct or withhold from any
payment to any Lender an amount equivalent to any applicable withholding tax. If
the Internal Revenue Service or any authority of the United States or other
jurisdiction asserts a claim that the Administrative Agent did not properly
withhold tax from amounts paid to or for the account of any Lender (because the
appropriate form was not delivered, was not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstances
that rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason), such Lender shall indemnify and hold harmless the
Administrative Agent (to the extent that the Administrative Agent has not
already been reimbursed by the Borrower pursuant to Sections 2.14 and 2.15 and
without limiting, expanding or otherwise affecting any obligation of the
Borrower to do so) fully for all amounts paid, directly or indirectly, by the
Administrative Agent as Tax or otherwise, together with all expenses incurred,
including legal expenses, allocated staff costs and any out of pocket expenses ,
whether or not such Tax was correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. The agreements in this Section 8.12 shall
survive the resignation and/or replacement of the Administrative Agent, any
assignment of rights by, or the replacement of, a Lender, the termination of the
Agreement and the repayment, satisfaction or discharge of all other obligations.
For purposes of this Section 8.12, “Lender” shall include any Issuer.
ARTICLE IX
MISCELLANEOUS
     SECTION 9.01. Notices.
     (a) All notices, demands, requests, consents and other communications
provided for in this Agreement shall be given in writing, or by any
telecommunication device capable of creating a written record (including
electronic mail), and addressed to the party to be notified as follows:

  (i)   if to the Borrower or any other Loan Party,

      Solutia Inc.
575 Maryville Centre Drive
P.O. Box 66760
St. Louis, Missouri 63166-6760
(courier delivers to: 575 Maryville Centre Drive, St. Louis, Missouri 63141)
Attention of: James Tichenor and Paul Berra
Telecopier No.: 314-674-6755
E-Mail Address: jatich@solutia.com and pjberr@solutia.com
Website Address: www.solutia.com

133-133-

 



--------------------------------------------------------------------------------



 



      With a copy to:         Kirkland & Ellis LLP
601 Lexington Avenue
New York, New York 10022
Attention of: Ashley Gregory, Esq.
Telecopier No.: 212-446-4900
E-Mail Address: ashley.gregory@kirkland.com

  (ii)   if to the Administrative Agent, the Collateral Agent or the Swing Line
Lender:

     Deutsche Bank Trust Company Americas

      Deutsche Bank Trust Company Americas
Attn: Erin Morrissey, Leveraged Loan Portfolio
60 Wall Street
New York, New York 10005         With a copy to:         Deutsche Bank Trust
Company Americas
Attn: Nino Recko,
5022 Gate Parkway, Suite 200
Jacksonville, Florida 32256

     (iii) if to any Issuer or any other Lender, to it at its address (or
telecopier number) set forth in its Administrative Questionnaire,
or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent.
     (b) All notices, demands, requests, consents and other communications
described in Section 9.01(a) shall be effective (i) if delivered by hand,
including any overnight courier service, upon personal delivery, (ii) if
delivered by mail, when deposited in the mails, (iii) if delivered by posting to
an Approved Electronic Platform, an Internet website or a similar
telecommunication device requiring that a user have prior access to such
Approved Electronic Platform, website or other device (to the extent permitted
by Section 9.17 to be delivered thereunder), when such notice, demand, request,
consent and other communication shall have been made generally available on such
Approved Electronic Platform, Internet website or similar device to the class of
Person being notified (regardless of whether any such Person must accomplish,
and whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified in respect of such posting
that a communication has been posted to the Approved Electronic Platform and
(iv) if delivered by electronic mail or any other telecommunications device,
when transmitted to an electronic mail address (or by another means of
electronic delivery) as provided in Section 9.01(a); provided, however, that
notices and communications to the Administrative Agent or Issuer pursuant to
Article II or Article VIII) shall not be effective until received by the
Administrative Agent or Issuer.

134-134-

 



--------------------------------------------------------------------------------



 



     (c) Notwithstanding Sections 9.01(a) and 9.01(b) (unless the Administrative
Agent or Issuer requests that the provisions of Sections 9.01(a) and 9.01(b) be
followed) and any other provision in this Agreement or any other Loan Document
providing for the delivery of any Approved Electronic Communication by any other
means, the Loan Parties shall deliver all Approved Electronic Communications to
the Administrative Agent or Issuer by properly transmitting such Approved
Electronic Communications in an electronic/soft medium in a format reasonably
acceptable to the Administrative Agent or Issuer to nino.recko@db.com and
erin.morrissey@db.com or such other electronic mail address (or similar means of
electronic delivery) as the Administrative Agent or Issuer may notify to the
Borrower. Nothing in this Section 9.01(c) shall prejudice the right of the
Administrative Agent or any Lender to deliver any Approved Electronic
Communication to any Loan Party in any manner authorized in this Agreement or to
request that the Borrower effect delivery in such manner.
     (d) Reliance by Administrative Agent, Issuer and Lenders. The
Administrative Agent, the Issuers and the Lenders shall be entitled to rely and
act upon any notices (including telephonic Borrowing Notices and Swing Line Loan
Notices) purportedly given by or on behalf of the Borrower even if (i) such
notices were not made in a manner specified herein, were incomplete or were not
preceded or followed by any other form of notice specified herein, or (ii) the
terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the Issuers,
each Lender and the Related Parties of each of them from all documented losses,
liabilities and reasonably, documented out of pocket costs and expenses and
documented liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower except to the extent that such
losses, claims, damages, liabilities or expenses are determined by a court of
competent jurisdiction by a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Person. All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
     SECTION 9.02. Survival of Agreement. All covenants, agreements,
representations and warranties made by the Loan Parties herein and in the
certificates or other instruments prepared or delivered in connection with or
pursuant to this Agreement or any other Loan Document shall be considered to
have been relied upon by Lenders hereto and shall survive the making by the
Lenders of the Loans, regardless of any investigation made by any such other
party or on its behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default or Event of Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement or any other Loan Document is outstanding and so long as
the Commitments have not been terminated. The provisions of Sections 2.12, 2.13,
2.14, 2.15, 2.16, 9.05 and 9.16 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the termination of the
Commitments or the termination of this Agreement or any provision hereof.
     SECTION 9.03. Binding Effect. Subject to Section 4.01, this Agreement shall
become effective when it shall have been executed by the Borrower and the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof (which may be by facsimile transmission or other electronic
image scan transmission (e.g., “PDF” or “tif” via e-mail)) which, when taken
together, bear the signatures of each of

135-135-

 



--------------------------------------------------------------------------------



 



the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective permitted successors and
assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile transmission or other electronic image scan transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.
     SECTION 9.04. Successors and Assigns.
     (a) Whenever in this Agreement any of the parties hereto is referred to,
such reference shall be deemed to include the permitted successors and assigns
of such party. All covenants, promises and agreements by or on behalf of the
Borrower, the Agents, the Issuers or the Lenders that are contained in this
Agreement shall bind and inure to the benefit of their respective successors and
assigns. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
Section 9.04(f) below and, solely to the extent expressly contemplated hereby,
the Related Parties of each of the Agents and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
     (b) Each Lender may assign to one or more assignees (other than a natural
person, the Borrower or any of the Borrower’s Affiliates or Subsidiaries or a
Person engaged principally in the business of manufacture or sale of high
performance chemical based products that is a competitor of the Borrower or any
of its Subsidiaries) all or a portion of its interests, rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided, however, that (A) except in the case of an
assignment of a Term Loan to a Lender or a Lender Affiliate or in connection
with the initial syndication of the Term-1 Loans, the Borrower and the
Administrative Agent (and, in the case of the assignment of any Revolving Credit
Commitment, each Issuer and the Swing Line Lender) must give their prior written
consent to such assignment (which consents shall not be unreasonably withheld or
delayed), (B) except in the case of an assignment to a Lender, a Lender
Affiliate or a Federal Reserve Bank or in connection with the initial
syndication of the Term-1 Loans, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than in the case of Term Loans, $1.0
million and in the case of Revolving Credit Commitments, $5.0 million, and in
each case in increments of $1.0 million in excess thereof (or (x) if the
aggregate amount of the Commitment or Loans of the assigning Lender is a lesser
amount, the entire amount of such Commitment or Loans, or (y) in any other case,
such lesser amount as the Borrower and the Administrative Agent otherwise
agree), (C) except in the case of the assignment to an Affiliate of such Lender
or an assignment required to be made pursuant to Section 2.19, the parties to
each such assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee of
$3,500 (unless waived by the Administrative Agent in its sole discretion) and
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; provided, further, that
any consent of the Borrower otherwise required under this paragraph shall not be
required if an Event of Default has occurred and is continuing. Subject to
acceptance and recording pursuant to paragraph (e) of this Section 9.04, from
and after the effective date specified in each Assignment and Assumption, which
effective date shall be at least five Business Days after the execution thereof
(unless otherwise determined by the Administrative Agent), (I) the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and (II) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of

136-136-

 



--------------------------------------------------------------------------------



 



an Assignment and Assumption covering all or the remaining portion of an
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15, 2.16 and 9.05 with respect to facts and
circumstances occurring prior to the effective date of such assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (f) of this Section.
     (c) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Assumption; (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or the execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto, or the financial condition of the Borrower or any Subsidiary or the
performance or observance by the Borrower or any Subsidiary of any of its
obligations under this Agreement, any other Loan Document or any other
instrument or document furnished pursuant hereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such Assignment and
Assumption; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements, if any,
delivered pursuant to Section 5.01 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Assumption; (v) such assignee will independently and
without reliance upon either Agent, such assigning Lender or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (vi) such assignee appoints and authorizes each Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to such Agent by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.
     (d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of (and interest on) the Loans and L/C Borrowings owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error and the
Borrower, the Agents and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender (with
respect to its own interest only), at any reasonable time and from time to time
upon reasonable prior notice.
     (e) Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, an Administrative Questionnaire
completed in respect of the assignee (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) above and, if required, the written consent of the Borrower, the
Administrative Agent, the Issuer and/or the Swing Line Lender to such
assignment, the Administrative Agent shall (i) accept such

137-137-

 



--------------------------------------------------------------------------------



 



Assignment and Assumption, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower. No assignment
shall be effective unless it has been recorded in the Register as provided in
this paragraph (e).
     (f) Each Lender may without the consent of the Borrower or the
Administrative Agent, sell participations to any Person (other than a natural
person or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including such Lender’s participations in L/C Obligations and/or Swing Line
Loans) owing to it); provided, however, that (i) such Lender’s obligations under
this Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) each Participant shall be entitled to the benefit of the cost protection
provisions contained in Sections 2.13, 2.14, 2.15 and 2.16 and the provisions of
Section 5.01 (subject to the requirements and limitations of such sections) to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section 9.04 (provided that no
participant shall be entitled to receive any greater amount pursuant to such
Sections than the Lender would have been entitled to receive in respect of the
interest transferred unless either (x) such transfer to such Participant is made
with the Borrower’s prior written consent (not to be unreasonably withheld) or
(y) a Default or an Event of Default has occurred and is continuing at the time
of such participation, and (iv) the Borrower, the Agents, the Lenders and the
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement, and
such Lender shall retain the sole right (which each Lender agrees will not be
limited by the terms of any participation agreement or other agreement with a
participant) to enforce the Loan Documents and to approve any amendment,
modification or waiver of any provision of the Loan Documents (other than,
without the consent of the Participant, amendments, modifications or waivers
described in clauses (i), (ii), (iii) and (iv) of Section 9.08(d) that affect
such Participant). To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 9.06 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.18 as though it were a
Lender.
     Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and related interest amount) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
     (g) Any Lender, without the consent of or notice to the Borrower or the
Administrative Agent, may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank and this Section 9.04 shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto. In
order to facilitate such a pledge or assignment, the Borrower shall, at the
request of the assigning Lender, duly execute and deliver to the assigning
Lender a promissory note or notes evidencing the Loans made to the Borrower by
the assigning Lender hereunder.
     (h) The Borrower shall not assign or delegate any of its rights or duties
hereunder without the prior written consent of the Administrative Agent, each
Issuer and each Lender, and any attempted assignment without such consent shall
be null and void.

138-138-

 



--------------------------------------------------------------------------------



 



     SECTION 9.05. Expenses; Indemnity.
     (a) The Borrower agrees to pay (i) all reasonable and documented
out-of-pocket expenses incurred by the Administrative Agent, the Collateral
Agent, each of the Arrangers and their respective Affiliates, including the
reasonable fees, charges and disbursements of Cahill Gordon & Reindel llp,
counsel for the Administrative Agent, the Collateral Agent and the Arrangers
(and appropriate foreign and local counsel in applicable foreign and local
jurisdictions, but limited to one local counsel in each such jurisdiction), in
connection with the syndication of the Loans and Commitments provided for
herein, the preparation and administration of this Agreement and the other Loan
Documents or in connection with any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby shall be consummated), (ii) all reasonable out of pocket expenses
incurred by each Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by any of
the Arrangers, the Administrative Agent, the Collateral Agent or any Lender in
connection with the enforcement or protection of its rights in connection with
this Agreement (including its rights under this Section), the other Loan
Documents or the Loans made, including all such reasonable and documented
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans, and, in connection with any such
enforcement or protection, the reasonable and documented fees, charges and
disbursements of any other counsel for the Administrative Agent, the Collateral
Agent, any of the Arrangers or any Lender; provided that in the absence of
conflicts, reimbursement of legal fees and expenses shall be limited to
reasonable fees, charges and disbursements of one counsel for the Administrative
Agent, the Collateral Agent, the Arrangers and the Lenders (which counsel shall
be designated by the Administrative Agent) (and any appropriate foreign and
local counsel in applicable foreign and local jurisdictions).
     (b) The Borrower agrees to indemnify the Administrative Agent, the
Collateral Agent, the Co-Syndication Agents, the Documentation Agent, each of
the Arrangers, each Lender, each Affiliate of any of the foregoing Persons and
each of their respective Related Parties (each such Person being called an
“Indemnitee”) against, and to hold each Indemnitee harmless from, any and all
documented losses, claims, damages, liabilities and out-of-pocket expenses,
including reasonable out-of-pocket counsel fees, charges and disbursements,
incurred by or asserted against any Indemnitee arising out of, in any way
connected with, or as a result of (i) the execution, delivery and enforcement of
this Agreement or any other Loan Document or the Commitment Letter, Engagement
Letter or Fee Letter or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto or thereto of their respective
obligations hereunder or thereunder, the transactions contemplated hereby
thereby, (ii) any claim, litigation, investigation or proceeding relating to any
of the foregoing, whether or not any Indemnitee is a party thereto, or (iii) any
actual or alleged presence or Release of Hazardous Materials at, on, under or
from any property owned or operated by the Borrower or any of the Subsidiaries,
or any Environmental Liability or Environmental Claim related in any way to the
Borrower or the Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or expenses (A) are determined by a final judgment of a court of
competent jurisdiction to have arisen by reason of the Indemnitee’s gross
negligence, bad faith or willful misconduct or(B) arise from any action solely
among Indemnitees, other than any such actions that arise from an act or an
omission of the Borrower or any Subsidiary (and provided that withstanding the
foregoing provisions of this clause (B), the Administrative Agent, Collateral
Agent, Issuer and Swing Line Lender, each acting in such capacity, shall in any
event be indemnified subject to the other limitations set forth in this
Section); and provided, further, that in the absence of conflicts, reimbursement
of reasonable legal fees, charges and disbursements in respect of any matter for
which indemnification is sought shall be

139-139-

 



--------------------------------------------------------------------------------



 



limited to reasonable fees, charges and disbursements of one counsel for all
such Indemnitees (which counsel shall be designated by the Administrative Agent)
(and any appropriate foreign and local counsel in applicable foreign and local
jurisdictions).
     (c) To the extent that the Borrower fails to promptly pay any amount to be
paid by it to any Agent, any Issuer or the Swing Line Lender under paragraph
(a) or (b) of this Section, each Revolving Credit Lender and Term Lender
severally agrees to pay to such Agent, Issuer or Swing Line Lender, as the case
may be, such Revolving Credit Lender or Term Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount (other than syndication expenses); provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
applicable Agent, Issuer or the Swing Line Lender in its capacity as such. For
purposes hereof, a Revolving Credit Lender or Term Lender’s “pro rata share”
shall be determined based upon its share of the sum of the total outstanding
Term Loans and Revolving Credit Commitments (or if the Aggregate Commitments
have terminated, Revolving Credit Exposure) at the time.
     (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, and no Indemnitee shall assert, and each Indemnitee
hereby waives, any claim against the Borrower or any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any other agreement or
instrument contemplated hereby, the transactions contemplated hereby or any Loan
or the use of the proceeds thereof; provided that notwithstanding the foregoing,
to the extent required by Section 9.05(b), the Borrower shall not be required to
indemnify each Indemnitee for any special, indirect, consequential or punitive
damages of Persons other than any Indemnitee.
     (e) The provisions of this Section 9.05 shall remain operative and in full
force and effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the expiration of the Commitments and Letters of Credit, the
invalidity or unenforceability of any term or provision of this Agreement or any
other Loan Document, or any investigation made by or on behalf of the
Administrative Agent, an Issuer or any Lender. All amounts due under this
Section 9.05 shall be payable on written demand (together with customary backup
documentation supporting such reimbursement request) therefor.
     SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender, Issuer and their respective Affiliates are
hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other indebtedness at
any time owing by such Lender, Issuer or their respective Affiliates, in each
case whether direct or indirect, absolute or contingent, matured or unmatured,
to or for the credit or the account of any Loan Party upon any amount becoming
due and payable by any Loan Party hereunder or under any other Loan Document
(whether at stated maturity, by acceleration or otherwise) against any such due
and payable amount held by such Lender, Issuer or their respective Affiliates,
irrespective of whether or not such Lender, Issuer or their respective
Affiliates shall have made any demand under this Agreement or such other Loan
Document. In connection with exercising its rights pursuant to the previous
sentence, a Lender, Issuer or their respective Affiliates may at any time use
any Loan Party’s credit balances with the Lender, Issuer or their respective
Affiliates to purchase at the Lender’s, Issuer’s or their respective Affiliates’
applicable spot rate of exchange any other currency or currencies which the
Lender, Issuer or their respective Affiliates considers necessary to reduce or

140-140-

 



--------------------------------------------------------------------------------



 



discharge any amount due by such Loan Party to the Lender, Issuer or their
respective Affiliates, and may apply that currency or those currencies in or
towards payment of those amounts. The rights of each Lender, Issuer and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender, Issuer and their
respective Affiliates may have. Each Lender, Issuer or their respective
Affiliates agrees promptly to notify the Borrower and the Administrative Agent
after making any such setoff; provided that the failure to give such notice
shall not affect the validity of such setoff.
     SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
(OTHER THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     SECTION 9.08. Waivers; Amendment.
     (a) No failure or delay of any Agent, any Lender or any Issuer in
exercising any power or right hereunder or under any Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such right
or power, or any abandonment or discontinuance of steps to enforce such a right
or power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Agents, the Lenders and the
Issuers hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies which they would otherwise have. No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) below, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default or Event of Default regardless
of whether an Agent, any Lender or any Issuer may have had notice or knowledge
of such Default or Event of Default at the time. No notice or demand on the
Borrower in any case shall entitle the Borrower to any other or further notice
or demand in similar or other circumstances.
     (b) Subject to Sections 9.08(c), 9.08(d), 9.08(f), 9.08(g) and 9.08(h), no
amendment, modification, termination or waiver of any provision of any Loan
Document, or consent to any departure by any Loan Party therefrom, shall in any
event be effective without the written concurrence of the Requisite Lenders (or
the Administrative Agent with the written consent of the Requisite Lenders).
     (c) After the initial Borrowings, no amendment, waiver or consent shall
amend, modify supplement or waive the conditions precedent set forth in
Section 4.02 without the written consent of the Required Revolving Lenders (it
being understood that no other amendment, waiver, consent or other modification
of any term or provision of this Agreement, including any waiver of a covenant
or a Default or Event of Default, shall be deemed to be an amendment, waiver,
consent or other modification of Section 4.02 for purposes of this clause (c)).
     (d) Without the written consent of each Lender that would be directly
adversely affected thereby, no amendment, modification, termination, waiver or
consent shall be effective if the effect thereof would:
     (i) extend the scheduled final maturity of any Loan or Note or the
expiration date of any Commitment or increase the Commitment of any Lender;

141-141-

 



--------------------------------------------------------------------------------



 



     (ii) reduce or forgive the rate of interest on any Loan or L/C Borrowing
(other than any waiver of the application of the Default Rate of interest);
     (iii) extend the time for payment of any such interest;
     (iv) reduce or forgive the principal amount of any Loan or L/C Borrowing or
waive, reduce or postpone any scheduled repayment pursuant to Section 2.06(c);
     (v) amend, modify, terminate or waive any provision of Section 9.08 (except
for technical amendments with respect to additional extensions of credit
pursuant to this Agreement contemplated by Section 2.21 or consented to by the
Requisite Lenders which afford the protections to such additional extensions of
credit of the type provided to the Loans on the Effective Date);
     (vi) except as expressly provided in the Loan Documents, release all or
substantially all of the Collateral or all or substantially all of the
Subsidiary Guarantors from the Guarantee Agreement or the Non-U.S. Guarantee
Agreements, as applicable;
     (vii) consent to the assignment or transfer by any Loan Party of any of its
rights and obligations under any Loan Document;
     (viii) amend the indemnification obligations of the Lenders set forth in
Section 9.05(c) or amend Sections 2.18 or 7.04 (only to the extent relating to
pro rata treatment of Lenders); or
     (ix) increase the maximum duration of Interest Periods hereunder without
the consent of all Lenders.
     (e) No amendment, modification, termination, waiver or consent with respect
to any provision of the Loan Documents, or consent to any departure by any Loan
Party therefrom, shall:
     (i) amend, modify, terminate or waive any provision of Article VIII as the
same applies to any Agent, or any other provision hereof as the same applies to
the rights or obligations of, or fees payable to, any Agent, in each case
without the consent of such Agent;
     (ii) amend, modify, terminate or waive any provision of any Loan Document
specifying the percentage of Lenders required to waive, amend or modify any
rights thereunder or make any determination to grant any consent thereunder
without the written consent of each Lender;
     (iii) amend modify or waive any provision of this Agreement relating to the
rights or obligations of any Issuer without the consent of such Issuer; or
     (iv) amend, modify or waive any provision of this Agreement relating to the
rights or obligations of the Swing Line Lender without the consent of the Swing
Line Lender.
     (f) If, in connection with any proposed change, waiver, discharge or
termination of or to any of the provisions of this Agreement, the consent of the
Requisite Lenders is obtained but the consent of one or more of such other
Lenders whose consent is required is not obtained, then the Borrower shall have
the right to either (i) replace such Non-Consenting Lender or Lenders (or, at
the option of the Borrower if the respective Lender’s consent is required with
respect to less than all Loans (or related Commitments), to replace only the
Commitments and/or Loans of the respective Non-Consenting Lender

142-142-

 



--------------------------------------------------------------------------------



 



that gave rise to the need to obtain such Lender’s individual consent) with one
or more assignees pursuant to, and with the effect of an assignment under,
Section 2.18 so long as at the time of such replacement, each such assignee
consents to the proposed change, waiver, discharge or termination or
(ii) terminate such Non-Consenting Lender’s Commitment (if such Lender’s consent
is required as a result of its Commitment) and/or repay each of the outstanding
Loans of such Lender that gave rise to the need to obtain such Lender’s consent;
provided that, unless the Commitments that are terminated and Loans that are
repaid pursuant to the preceding clause (ii) are immediately replaced in full at
such time through the addition of new Lenders or the increase of the Commitments
and/or outstanding Loans of existing Lenders (who in each case must specifically
consent thereto), then in the case of any action pursuant to the preceding
clause (ii), the Requisite Lenders (determined after giving effect to the
proposed action) shall specifically consent thereto.
     (g) Without the consent of any other Person, the Loan Parties and the
Administrative Agent and/or Collateral Agent may (in their respective sole
discretion, or shall, to the extent required by any Loan Document) enter into
any amendment, modification or waiver of any Loan Document, or enter into any
new agreement or instrument, to effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law. Notwithstanding anything to the
contrary contained in this Section 9.08, the Guarantee Agreement, the Non-U.S.
Guarantee Agreements, the Security Documents and any related documents executed
by Non-U.S. Subsidiaries in connection with this Agreement may be in a form
reasonably determined by the Administrative Agent and may, together with this
Agreement, be amended and waived with the consent of the Administrative Agent
and the Collateral Agent at the request of the Borrower without the need to
obtain the consent of any other Lender if such amendment or waiver is delivered
in order (i) to comply with local Requirements of Law or advice of local
counsel, (ii) to cure ambiguities or defects or (iii) to cause such Guarantee
Agreement, Non-U.S. Guarantee Agreement, Security Document or other document to
be consistent with this Agreement and the other Loan Documents.
     (h) Notwithstanding the foregoing, this Agreement and each Loan Document
may be amended (or amended and restated) with the written consent of the
Requisite Lenders, the Administrative Agent and the Borrower (a) to add one or
more additional credit facilities to this Agreement and to permit the extensions
of credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Obligations and (b) to include appropriately
the Lenders holding such credit facilities in any determination of the Requisite
Lenders.
     (i) Further, notwithstanding anything to the contrary contained in this
Section 9.08, if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical nature, in
each case that is immaterial (as determined by the Administrative Agent), in any
provision of the Loan Documents, then the Administrative Agent and the Borrower
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Loan
Document if the same is not objected to in writing by the Requisite Lenders
within five Business Days following receipt of notice thereof.
     (j) Replacement Revolving Credit Facility. In addition, notwithstanding the
foregoing, this Agreement may be amended with the written consent of the
Administrative Agent, the Borrower and the Lenders providing the relevant
Replacement Revolving Credit Facility (as defined below) to incur a replacement
revolving credit facility (“Replacement Revolving Credit Facility”) that
permanently refinances, refunds, extends, renews or replaces all or a portion of
the Revolving Credit Commitments

143-143-

 



--------------------------------------------------------------------------------



 



hereunder; provided that (a) the aggregate amount of revolving commitments under
such Replacement Revolving Credit Facility shall not, except as permitted by
Section 2.21, exceed, when aggregated with the amount of remaining Revolving
Credit Commitments, the amount of the Aggregate Commitments on the Effective
Date, (b) the Borrower shall be the only borrower under such Replacement
Revolving Credit Facility and the Subsidiary Guarantors shall be the only
guarantors, if any, with respect thereto, (c) the maturity date of the
Replacement Revolving Credit Facility shall not be earlier than the Revolving
Loan Maturity Date, (d) the Indebtedness under such Replacement Revolving Credit
Facility, if secured, is secured only by Liens on the Collateral (and not by any
other assets) granted in favor of the Collateral Agent or another agent
appointed in connection with such Replacement Revolving Credit Facility that are
subject to the terms of an intercreditor agreement that is reasonably
satisfactory to the Collateral Agent, (e) the interest rate and fees applicable
to the Replacement Revolving Credit Facility shall be determined by the Borrower
and the applicable new lenders, (f) such Replacement Revolving Credit Facility
may have other terms applicable to letters of credit and swingline loans issued
thereunder and (g) all other terms of such Replacement Revolving Credit Facility
shall be substantially similar to the Revolving Commitments.
     SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively, the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan or participation in
accordance with applicable law, the rate of interest payable in respect of such
Loan or participation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent lawful, the
interest and Charges that would have been payable in respect of such Loan or
participation but were not payable as a result of the operation of this Section
shall be cumulated and the interest and Charges payable to such Lender in
respect of other Loans or participations or periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Federal Funds Rate to the date of repayment, shall have
been received by such Lender.
     SECTION 9.10. Entire Agreement. This Agreement and the other Loan Documents
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement and the other Loan
Documents; provided that any letter agreement relating to the subject matter
hereof between or among the Borrower and any of the Agents, the Arrangers the
Issuers and the Lenders shall remain effective in accordance with its terms.
Nothing in this Agreement or in the other Loan Documents, expressed or implied,
is intended to confer upon any party other than the parties hereto and thereto
any rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.
     SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION ARISING OUT OF, UNDER OR IN CONNECTION WITH
THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES

144-144-

 



--------------------------------------------------------------------------------



 



THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.
     SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby. The parties shall endeavor in
good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
     SECTION 9.13. Counterparts. This Agreement may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission or other electronic image scan transmission (e.g., “PDF” or “tif”
via e-mail) shall be as effective as delivery of a manually signed counterpart
of this Agreement.
     SECTION 9.14. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
     SECTION 9.15. Jurisdiction; Consent to Service of Process.
     (a) Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York State court or Federal court of the United States of America for the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding shall be heard and determined
exclusively in such New York State or, to the extent permitted by law, in such
Federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Collateral Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or the other Loan Documents against the
Borrower or its properties in the courts of any jurisdiction.
     (b) Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court referred to in paragraph
(a) of this Section. Each of

145-145-

 



--------------------------------------------------------------------------------



 



the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
     (c) Each party to this Agreement irrevocably consents to service of process
by hand or overnight courier service, or mailed by certified or registered mail.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law.
     SECTION 9.16. Confidentiality. Each of the Administrative Agent, the
Collateral Agent and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process (it
being understood that, to the extent permitted, the Administrative Agent, the
Collateral Agent or such Lender or such Issuer, as the case may be, shall
provide the Borrower with prompt notice thereof to the extent permitted by law
or such legal process), (d) to any other party hereto, (e) in connection with
(i) the exercise of any remedies hereunder or under any other Loan Document,
(ii) any action or proceeding relating to this Agreement or any other Loan
Document, (iii) the enforcement of rights under this Agreement or under any
other Loan Document or (iv) any litigation or proceeding to which the
Administrative Agent, the Collateral Agent, any Issuer or any Lender or any of
its respective Affiliates may be a party; provided, however, in each case in
this clause (e), the applicable Agent, Issuer or Lender or their Affiliates, as
the case may be, shall take reasonable steps to preserve the confidential nature
of the information, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any actual or prospective
direct or indirect party (or its managers, administrators, trustees, partners,
directors, officers, employees, agents, advisors and other representatives),
surety, reinsurer, guarantor or credit liquidity enhancer (or their advisors) to
or in connection with any swap, derivative or other similar transaction under
which payments are to be made by reference to the Obligations or to the Borrower
and its obligations or to this Agreement or payments hereunder, (iii) any rating
agency when required by it, (iv) the CUSIP Service Bureau or any similar
organization, (g) in customary fashion to market data collectors, similar
services providers to the lending industry, and service providers to any of the
Arrangers, the Agents, the Co-Syndication Agents, the Documentation Agent and
the Lenders in connection with the administration and management of this
Agreement and the other Loan Documents, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, the Collateral Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than any
Loan Party not in violation of any written confidentiality agreement to the
knowledge of such Agent, Lender or Affiliate. For purposes of this Section,
“Information” means all non-public information received from any Loan Party or
any of its respective Subsidiaries relating to any Loan Party or any of its
respective Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, the Collateral
Agent or any Lender on a nonconfidential basis prior to disclosure by any Loan
Party or any of its respective Subsidiaries. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has complied with
Requirements of Law or exercised commercially reasonable care.

146-146-

 



--------------------------------------------------------------------------------



 



     SECTION 9.17. Posting of Approved Electronic Communications.
     (a) Each of the Lenders and each Loan Party agree that the Administrative
Agent may, but shall not be obligated to, make the Approved Electronic
Communications available to the Lenders by posting such Approved Electronic
Communications on IntraLinks™ or a substantially similar secured electronic
platform chosen by the Administrative Agent to be its electronic transmission
system (the “Approved Electronic Platform”).
     (b) Although the Approved Electronic Platform and its primary web portal
are secured with generally-applicable security procedures and policies
implemented or modified by the Administrative Agent from time to time
(including, as of the Effective Date, a dual firewall and a User ID/Password
Authorization System) and the Approved Electronic Platform is secured through a
single-user-per-deal authorization method whereby each user may access the
Approved Electronic Platform only on a deal-by-deal basis, each of the Lenders
and each Loan Party acknowledges and agrees that the distribution of material
through an electronic medium is not necessarily the most secure method of
communication and that there are confidentiality and other risks associated with
such distribution. In consideration for the convenience and other benefits
afforded by such distribution and for the other consideration provided
hereunder, the receipt and sufficiency of which is hereby acknowledged, each of
the Lenders and each Loan Party hereby approves distribution of the Approved
Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.
     (c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC
COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE.” NONE OF THE
ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS ANY LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY,
INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT OR ANY OTHER
MEMBER OF THE AGENT’S GROUP IN CONNECTION WITH THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.
     (d) Each of the Lenders and each Loan Party agree that the Administrative
Agent may, but (except as may be required by applicable law) shall not be
obligated to, store the Approved Electronic Communications on the Approved
Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.
     SECTION 9.18. Treatment of Information.
     (a) Certain of the Lenders may enter into this Agreement and take or not
take action hereunder or under the other Loan Documents on the basis of
information that does not contain material non-public information with respect
to any of the Loan Parties or their securities (“Restricting Information”).
Other Lenders may enter into this Agreement and take or not take action
hereunder or

147-147-

 



--------------------------------------------------------------------------------



 



under the other Loan Documents on the basis of information that may contain
Restricting Information. Each Lender acknowledges that United States federal and
state securities laws prohibit any person from purchasing or selling securities
on the basis of material, non-public information concerning the such issuer of
such securities or, subject to certain limited exceptions, from communicating
such information to any other Person. Neither the Administrative Agent nor any
of its Related Parties shall, by making any Communications (including
Restricting Information) available to a Lender, by participating in any
conversations or other interactions with a Lender or otherwise, make or be
deemed to make any statement with regard to or otherwise warrant that any such
information or Communication does or does not contain Restricting Information
nor shall the Administrative Agent or any of its Related Parties be responsible
or liable in any way for any decision a Lender may make to limit or to not limit
its access to Restricting Information. In particular, none of the Administrative
Agent nor any of its Related Parties (i) shall have, and the Administrative
Agent, on behalf of itself and each of its Related Parties, hereby disclaims,
any duty to ascertain or inquire as to whether or not a Lender has or has not
limited its access to Restricting Information, such Lender’s policies or
procedures regarding the safeguarding of material, nonpublic information or such
Lender’s compliance with applicable laws related thereto or (ii) shall have, or
incur, any liability to any Loan Party or Lender or any of their respective
Related Parties arising out of or relating to the Administrative Agent or any of
its Related Parties providing or not providing Restricting Information to any
Lender.
     (b) Each Loan Party agrees that (i) all Communications it provides to the
Administrative Agent intended for delivery to the Lenders whether by posting to
the Approved Electronic Platform or otherwise shall be clearly and conspicuously
marked “PUBLIC” if such Communications do not contain Restricting Information
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof, (ii) by marking Communications “PUBLIC,” each Loan
Party shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Communications as either publicly available information or
not material information (although, in this latter case, such Communications may
contain sensitive business information and, therefore, remain subject to the
confidentiality undertakings of Section 9.16) with respect to such Loan Party or
its securities for purposes of United States Federal and state securities laws,
(iii) all Communications marked “PUBLIC” may be delivered to all Lenders and may
be made available through a portion of the Approved Electronic Platform
designated “Public Side Information,” and (iv) the Administrative Agent shall be
entitled to treat any Communications that are not marked “PUBLIC” as Restricting
Information and may post such Communications to a portion of the Approved
Electronic Platform not designated “Public Side Information.” Neither the
Administrative Agent nor any of its Affiliates shall be responsible for any
statement or other designation by an Loan Party regarding whether a
Communication contains or does not contain material non-public information with
respect to any of the Loan Parties or their securities nor shall the
Administrative Agent or any of its Affiliates incur any liability to any Loan
Party, any Lender or any other Person for any action taken by the Administrative
Agent or any of its Affiliates based upon such statement or designation,
including any action as a result of which Restricting Information is provided to
a Lender that may decide not to take access to Restricting Information. Nothing
in this Section 9.18 shall modify or limit a Lender’s obligations under
Section 9.16 with regard to Communications and the maintenance of the
confidentiality of or other treatment of Information.
     (c) Each Lender acknowledges that circumstances may arise that require it
to refer to Communications that might contain Restricting Information.
Accordingly, each Lender agrees that it will nominate at least one designee to
receive Communications (including Restricting Information) on its behalf and
identify such designee (including such designee’s contact information) on such
Lender’s Administrative Questionnaire. Each Lender agrees to notify the
Administrative Agent from time to time of such Lender’s designee’s e-mail
address to which notice of the availability of Restricting Information may be
sent by electronic transmission.

148-148-

 



--------------------------------------------------------------------------------



 



     (d) Each Lender acknowledges that Communications delivered hereunder and
under the other Loan Documents may contain Restricting Information and that such
Communications are available to all Lenders generally. Each Lender that elects
not to take access to Restricting Information does so voluntarily and, by such
election, acknowledges and agrees that the Administrative Agent and other
Lenders may have access to Restricting Information that is not available to such
electing Lender. None of the Administrative Agent nor any Lender with access to
Restricting Information shall have any duty to disclose such Restricting
Information to such electing Lender or to use such Restricting Information on
behalf of such electing Lender, and shall not be liable for the failure to so
disclose or use, such Restricting Information.
     (e) The provisions of the foregoing clauses of this Section 9.18 are
designed to assist the Administrative Agent, the Lenders and the Loan Parties,
in complying with their respective contractual obligations and applicable law in
circumstances where certain Lenders express a desire not to receive Restricting
Information notwithstanding that certain Communications hereunder or under the
other Loan Documents or other information provided to the Lenders hereunder or
thereunder may contain Restricting Information. Neither the Administrative Agent
nor any of its Related Parties warrants or makes any other statement with
respect to the adequacy of such provisions to achieve such purpose nor does the
Administrative Agent or any of its Related Parties warrant or make any other
statement to the effect that an Loan Party’s or Lender’s adherence to such
provisions will be sufficient to ensure compliance by such Loan Party or Lender
with its contractual obligations or its duties under applicable law in respect
of Restricting Information and each of the Lenders and each Loan Party assumes
the risks associated therewith.
     SECTION 9.19. USA PATRIOT Act Notice. Each Lender that is subject to the
PATRIOT Act and each Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies the Borrower and the other Loan Parties,
which information includes the name, address and tax identification number of
the Borrower and the other Loan Parties and other information regarding the
Borrower and the other Loan Parties that will allow such Lender or Agent, as
applicable, to identify the Borrower and the other Loan Parties in accordance
with the PATRIOT Act. This notice is given in accordance with the requirements
of the PATRIOT Act and is effective as to the Lenders and the Agents.
     SECTION 9.20. Intercreditor Agreement. Notwithstanding anything to the
contrary contained herein, each Lender acknowledges that the Lien and security
interest granted to the Collateral Agent pursuant to the Security Documents and
the exercise of any right or remedy by such Collateral Agent thereunder may
become subject to the provisions of the First Lien Intercreditor Agreement. In
the event of any conflict between the terms of the First Lien Intercreditor
Agreement and the Security Documents, the terms of the First Lien Intercreditor
Agreement shall govern and control.
     SECTION 9.21. No Fiduciary Duty. Each Agent, the Co-Syndication Agents, the
Documentation Agent, each Joint Lead Arranger and Bookrunner, each Issuer and
each Lender and their respective Affiliates (collectively, the “Lender
Parties”), may have economic interests that conflict with those of the Borrower
and its Subsidiaries. The Borrower agrees that nothing in the Loan Documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between the Lender Parties and the

149-149-

 



--------------------------------------------------------------------------------



 



Borrower, its Subsidiaries, its stockholders or its other affiliates. The
Borrower acknowledges and agrees that (i) the transactions contemplated by the
Loan Documents are arm’s-length commercial transactions between the Lender
Parties, on the one hand, and the Borrower and its applicable Subsidiaries, on
the other, (ii) in connection therewith and with the process leading to such
transaction each of the Lender Parties is acting solely as a principal and not
the agent or fiduciary of the Borrower or any of its Subsidiaries, or their
respective management, stockholders, creditors or any other Person, (iii) no
Lender Party has assumed an advisory or fiduciary responsibility in favor of the
Borrower or any of its Subsidiaries with respect to the transactions
contemplated hereby or the process leading thereto (irrespective of whether any
Lender Party or any of its affiliates has advised or is currently advising the
Borrower or any of its Subsidiaries on other matters) or any other obligation to
the Borrower except the obligations expressly set forth in the Loan Documents
and (iv) each of the Borrower and its Subsidiaries have consulted their own
legal and financial advisors to the extent they have deemed appropriate. The
Borrower further acknowledges and agrees that it and each of its Subsidiaries is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. The Borrower agrees that it will
not, and will cause each of its Subsidiaries not to, claim that any Lender Party
has rendered advisory services of any nature or respect, or owes a fiduciary or
similar duty to the Borrower or any of its Subsidiaries, in connection with such
transactions or the process leading thereto.
     SECTION 9.22. Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to the Administrative Agent, any Issuer or any
Lender, or the Administrative Agent, such Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, such Issuer or such Lender in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any Debtor Relief Law or otherwise, then (a) to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender and each
Issuer severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the Federal Funds
Rate from time to time in effect. The obligations of the Lenders and the Issuers
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.
[Signature Pages Follow]

150-150-

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            SOLUTIA INC.,
as Borrower
      By:           Name:           Title:      

S-1

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Administrative Agent, Collateral Agent, Swing Line
Lender and as a Lender
      By:           Name:           Title:                 By:           Name:  
        Title:      

S-2

 



--------------------------------------------------------------------------------



 



         

            CITIBANK, N.A,
as a Lender and an Issuer
      By:           Name:           Title:      

S-3

 



--------------------------------------------------------------------------------



 



         

            [                    ],
as a Lender
      By:           Name:           Title:        

S-4